Cr mag-t8-2787N

REPUBLIQUE UNIQUE DE MAURITANIE

Horreur Frauenlé «fee

ART DE PAROI DE PRODLOTION
ENTRE
LA REPUBLIQUE ISLAMIQUE DE MALRITANIE

HETEGH PETROLEUM GROUP

PART SUR LES Be

Ta F9 PT-AG TA DAME LE BRSBN DE TAQUDLIRE

Hovombie

CONTRAT :

En

2 La Répubique Ismique ce Maure, roprdseriée aux présenies par ie Hinisiré en ché di
pe,

après dénommée “Etat:
d'uñé par,
et
_HISTECH PETROLEUM ÉRGUP, act const cé 156 oi du Soudan, représenté aux

présentes par Monsieur ABDELBASNT HAU2A, Président du Gens L'AdrRstaion du
{Greupes ayant à l'et des prenantes.

dapsèe Séiommé le "Tanbiactänt"
d'autre gas,
Les deux pars Grant désignées après clatnament lon“ Paties, au incividueloment a "Paris"

Considérant que Eté auras promonir 1 découverte et là produedor dHydkocæbures pour
Faxorser expansion ÉTaIIQUE QU PAYS

Coserant que 1e Gonratant, qui a nétlare ornée os capacilslucniques a inanzières, désire
exorer et exploiter, dan 0 care qu préserc coriai de pañage de produclon, Ink ydrocatnures
ligues eu g62eux pouver re canlenus dans le Permet dEXPOEIRON :

Va oramnanca n° 88.161 du 13 navemor> 1688 Faro au Régime uriqun Gui la recarch
ide lenplotalon ds HyamoaiDures

Gèei expo est romvaru pe qu suit

SOMMAIRE

Angle Page
à Dérons 4
2 Shan application du Contrat L ?
2 Auioistion siege dExpioreen ë
2 Ohigañirs: 99 Hrauauaéplortion. 8
À Enableaton ot approbenon des Prograrimes Amel de Travaur : 1
À Gutigstars eu Cermacnt dal nds des De ons Péri 12
7 Dos 64 Contrastet dans le on aua des Opéraiiens Pétrole. u

8 Susvellance sex Opérations Pélgières étrepor #eciMié 2
à Salon dure Moine 2 DUT dur Apt Face dEVDIONES En El
AD Recounanient des Cab Paiohets et fanage de la grodusten… z
A5 Régime spa . 2
1 Personal L “
12 EG L LT a
14 Peu du Penuie Bni : : : 5
16 Ga Notre. : : sr
T8 Trénapoñ des Fréacaibures per csaleaNons, “
7 Duyriond'aporcs cmarnent hu rareréImereur en Et Bu. 35
18 ingertton et exportation — 23
18 Grange ane 16
29 Tan des ives unie monde, comptable. D 3
21 Pareipoton de TE. a
22 ras complénonaires du praiè SGD Da “
23 Cession L a
a Propre ac loft des biens à »xplaton _ 5
28 Responses ei spsuranocé. … he se
26 Réoiision du Conte. a 5
25 Don appécetl et ebiaio des cératans EE. &
28 Force Maure De se
23 AriTagE a empense. Rte . &
36 Cane éaprleator du Cartel. Dre s
31 Enirgen vigueur : Le sr
ANNÈXES

4 Pérnète d'Expratan __ ue sa
2 Prcodure somptabi . : nee se

era AREA 7h

ARTIGLE
DÉFINITIONS

Les termes urlisée dans le text de prdsantes on a signifeatien suivante

44. 'annès Civig age une patate de dure (124 man conséeutfe commençant le aremier
rer parier anse terme le roms et un (91) déni suivant

+2 “année Contastiels" mnifs une prod de douze (123 mois conskeutis summer
Date d'fet aue jour animersare ge late te dE.

23 enr agnie "US. pare” saiL#2 alone mépains meurs à empéralure de OF er
als pression amespnéreue

14 Budget annuel igrie l'estimation Gérahée du coût des Gnérstions Pélrolières défnres cians
Programs Bars de TrRVaUX

& 'Cenracient spnie eclocivemen ou indiduelement i> ou les soviétés sigralaies da
présont Gontiat arai que louts soute à que serai ces un Imérét en application des
ares 2i 22

16. “ont signe le présent acte et see ammeuee ainsi que loue extersn. renouvelle,
abattu Qu modem aux présentes QUE recevra lappIULaon des Parbss,

LT. Goûts Pétraier’ igrime tous les couts 81 dépenses enstaus parle Conrraciart en exdeuton
es Opéralions Péaières prévue au présent Danirar  SAtENrIMÉS SAN La Procédure
Goma ont de Ar êxe 2 du prie: Cora

112. Compte RES signe 1 compte défini à le 5 c-aprds, can Fonds qu y aan Letmes
sont evrlsierrent serres pu paiement 35 dépenses lo à la résisalion des Gpéraiere
RES ellccues en confort avec le Flan d'peratane RES,

10. "Date d'Etat si In date d'entre en vigieur EU présent Com to) qu'a ei Génie à
rare 81.

Lore-t2r as n

Cr mag-t8-2787N

REPUBLIQUE UNIQUE DE MAURITANIE

Horreur Frauenlé «fee

ART DE PAROI DE PRODLOTION
ENTRE
LA REPUBLIQUE ISLAMIQUE DE MALRITANIE

HETEGH PETROLEUM GROUP

PART SUR LES Be

Ta F9 PT-AG TA DAME LE BRSBN DE TAQUDLIRE

Hovombie

CONTRAT :

En

2 La Répubique Ismique ce Maure, roprdseriée aux présenies par ie Hinisiré en ché di
pe,

après dénommée “Etat:
d'uñé par,
et
_HISTECH PETROLEUM ÉRGUP, act const cé 156 oi du Soudan, représenté aux

présentes par Monsieur ABDELBASNT HAU2A, Président du Gens L'AdrRstaion du
{Greupes ayant à l'et des prenantes.

dapsèe Séiommé le "Tanbiactänt"
d'autre gas,
Les deux pars Grant désignées après clatnament lon“ Paties, au incividueloment a "Paris"

Considérant que Eté auras promonir 1 découverte et là produedor dHydkocæbures pour
Faxorser expansion ÉTaIIQUE QU PAYS

Coserant que 1e Gonratant, qui a nétlare ornée os capacilslucniques a inanzières, désire
exorer et exploiter, dan 0 care qu préserc coriai de pañage de produclon, Ink ydrocatnures
ligues eu g62eux pouver re canlenus dans le Permet dEXPOEIRON :

Va oramnanca n° 88.161 du 13 navemor> 1688 Faro au Régime uriqun Gui la recarch
ide lenplotalon ds HyamoaiDures

Gèei expo est romvaru pe qu suit

SOMMAIRE

Angle Page
à Dérons 4
2 Shan application du Contrat L ?
2 Auioistion siege dExpioreen ë
2 Ohigañirs: 99 Hrauauaéplortion. 8
À Enableaton ot approbenon des Prograrimes Amel de Travaur : 1
À Gutigstars eu Cermacnt dal nds des De ons Péri 12
7 Dos 64 Contrastet dans le on aua des Opéraiiens Pétrole. u

8 Susvellance sex Opérations Pélgières étrepor #eciMié 2
à Salon dure Moine 2 DUT dur Apt Face dEVDIONES En El
AD Recounanient des Cab Paiohets et fanage de la grodusten… z
A5 Régime spa . 2
1 Personal L “
12 EG L LT a
14 Peu du Penuie Bni : : : 5
16 Ga Notre. : : sr
T8 Trénapoñ des Fréacaibures per csaleaNons, “
7 Duyriond'aporcs cmarnent hu rareréImereur en Et Bu. 35
18 ingertton et exportation — 23
18 Grange ane 16
29 Tan des ives unie monde, comptable. D 3
21 Pareipoton de TE. a
22 ras complénonaires du praiè SGD Da “
23 Cession L a
a Propre ac loft des biens à »xplaton _ 5
28 Responses ei spsuranocé. … he se
26 Réoiision du Conte. a 5
25 Don appécetl et ebiaio des cératans EE. &
28 Force Maure De se
23 AriTagE a empense. Rte . &
36 Cane éaprleator du Cartel. Dre s
31 Enirgen vigueur : Le sr
ANNÈXES

4 Pérnète d'Expratan __ ue sa
2 Prcodure somptabi . : nee se

era AREA 7h

ARTIGLE
DÉFINITIONS

Les termes urlisée dans le text de prdsantes on a signifeatien suivante

44. 'annès Civig age une patate de dure (124 man conséeutfe commençant le aremier
rer parier anse terme le roms et un (91) déni suivant

+2 “année Contastiels" mnifs une prod de douze (123 mois conskeutis summer
Date d'fet aue jour animersare ge late te dE.

23 enr agnie "US. pare” saiL#2 alone mépains meurs à empéralure de OF er
als pression amespnéreue

14 Budget annuel igrie l'estimation Gérahée du coût des Gnérstions Pélrolières défnres cians
Programs Bars de TrRVaUX

& 'Cenracient spnie eclocivemen ou indiduelement i> ou les soviétés sigralaies da
présont Gontiat arai que louts soute à que serai ces un Imérét en application des
ares 2i 22

16. “ont signe le présent acte et see ammeuee ainsi que loue extersn. renouvelle,
abattu Qu modem aux présentes QUE recevra lappIULaon des Parbss,

LT. Goûts Pétraier’ igrime tous les couts 81 dépenses enstaus parle Conrraciart en exdeuton
es Opéralions Péaières prévue au présent Danirar  SAtENrIMÉS SAN La Procédure
Goma ont de Ar êxe 2 du prie: Cora

112. Compte RES signe 1 compte défini à le 5 c-aprds, can Fonds qu y aan Letmes
sont evrlsierrent serres pu paiement 35 dépenses lo à la résisalion des Gpéraiere
RES ellccues en confort avec le Flan d'peratane RES,

10. "Date d'Etat si In date d'entre en vigieur EU présent Com to) qu'a ei Génie à
rare 81.

Lore-t2r as n

Cr mag-t8-2787N

REPUBLIQUE UNIQUE DE MAURITANIE

Horreur Frauenlé «fee

ART DE PAROI DE PRODLOTION
ENTRE
LA REPUBLIQUE ISLAMIQUE DE MALRITANIE

HETEGH PETROLEUM GROUP

PART SUR LES Be

Ta F9 PT-AG TA DAME LE BRSBN DE TAQUDLIRE

Hovombie

CONTRAT :

En

2 La Répubique Ismique ce Maure, roprdseriée aux présenies par ie Hinisiré en ché di
pe,

après dénommée “Etat:
d'uñé par,
et
_HISTECH PETROLEUM ÉRGUP, act const cé 156 oi du Soudan, représenté aux

présentes par Monsieur ABDELBASNT HAU2A, Président du Gens L'AdrRstaion du
{Greupes ayant à l'et des prenantes.

dapsèe Séiommé le "Tanbiactänt"
d'autre gas,
Les deux pars Grant désignées après clatnament lon“ Paties, au incividueloment a "Paris"

Considérant que Eté auras promonir 1 découverte et là produedor dHydkocæbures pour
Faxorser expansion ÉTaIIQUE QU PAYS

Coserant que 1e Gonratant, qui a nétlare ornée os capacilslucniques a inanzières, désire
exorer et exploiter, dan 0 care qu préserc coriai de pañage de produclon, Ink ydrocatnures
ligues eu g62eux pouver re canlenus dans le Permet dEXPOEIRON :

Va oramnanca n° 88.161 du 13 navemor> 1688 Faro au Régime uriqun Gui la recarch
ide lenplotalon ds HyamoaiDures

Gèei expo est romvaru pe qu suit

SOMMAIRE

Angle Page
à Dérons 4
2 Shan application du Contrat L ?
2 Auioistion siege dExpioreen ë
2 Ohigañirs: 99 Hrauauaéplortion. 8
À Enableaton ot approbenon des Prograrimes Amel de Travaur : 1
À Gutigstars eu Cermacnt dal nds des De ons Péri 12
7 Dos 64 Contrastet dans le on aua des Opéraiiens Pétrole. u

8 Susvellance sex Opérations Pélgières étrepor #eciMié 2
à Salon dure Moine 2 DUT dur Apt Face dEVDIONES En El
AD Recounanient des Cab Paiohets et fanage de la grodusten… z
A5 Régime spa . 2
1 Personal L “
12 EG L LT a
14 Peu du Penuie Bni : : : 5
16 Ga Notre. : : sr
T8 Trénapoñ des Fréacaibures per csaleaNons, “
7 Duyriond'aporcs cmarnent hu rareréImereur en Et Bu. 35
18 ingertton et exportation — 23
18 Grange ane 16
29 Tan des ives unie monde, comptable. D 3
21 Pareipoton de TE. a
22 ras complénonaires du praiè SGD Da “
23 Cession L a
a Propre ac loft des biens à »xplaton _ 5
28 Responses ei spsuranocé. … he se
26 Réoiision du Conte. a 5
25 Don appécetl et ebiaio des cératans EE. &
28 Force Maure De se
23 AriTagE a empense. Rte . &
36 Cane éaprleator du Cartel. Dre s
31 Enirgen vigueur : Le sr
ANNÈXES

4 Pérnète d'Expratan __ ue sa
2 Prcodure somptabi . : nee se

era AREA 7h

ARTIGLE
DÉFINITIONS

Les termes urlisée dans le text de prdsantes on a signifeatien suivante

44. 'annès Civig age une patate de dure (124 man conséeutfe commençant le aremier
rer parier anse terme le roms et un (91) déni suivant

+2 “année Contastiels" mnifs une prod de douze (123 mois conskeutis summer
Date d'fet aue jour animersare ge late te dE.

23 enr agnie "US. pare” saiL#2 alone mépains meurs à empéralure de OF er
als pression amespnéreue

14 Budget annuel igrie l'estimation Gérahée du coût des Gnérstions Pélrolières défnres cians
Programs Bars de TrRVaUX

& 'Cenracient spnie eclocivemen ou indiduelement i> ou les soviétés sigralaies da
présont Gontiat arai que louts soute à que serai ces un Imérét en application des
ares 2i 22

16. “ont signe le présent acte et see ammeuee ainsi que loue extersn. renouvelle,
abattu Qu modem aux présentes QUE recevra lappIULaon des Parbss,

LT. Goûts Pétraier’ igrime tous les couts 81 dépenses enstaus parle Conrraciart en exdeuton
es Opéralions Péaières prévue au présent Danirar  SAtENrIMÉS SAN La Procédure
Goma ont de Ar êxe 2 du prie: Cora

112. Compte RES signe 1 compte défini à le 5 c-aprds, can Fonds qu y aan Letmes
sont evrlsierrent serres pu paiement 35 dépenses lo à la résisalion des Gpéraiere
RES ellccues en confort avec le Flan d'peratane RES,

10. "Date d'Etat si In date d'entre en vigieur EU présent Com to) qu'a ei Génie à
rare 81.

Lore-t2r as n

Cr mag-t8-2787N

REPUBLIQUE UNIQUE DE MAURITANIE

Horreur Frauenlé «fee

ART DE PAROI DE PRODLOTION
ENTRE
LA REPUBLIQUE ISLAMIQUE DE MALRITANIE

HETEGH PETROLEUM GROUP

PART SUR LES Be

Ta F9 PT-AG TA DAME LE BRSBN DE TAQUDLIRE

Hovombie

CONTRAT :

En

2 La Répubique Ismique ce Maure, roprdseriée aux présenies par ie Hinisiré en ché di
pe,

après dénommée “Etat:
d'uñé par,
et
_HISTECH PETROLEUM ÉRGUP, act const cé 156 oi du Soudan, représenté aux

présentes par Monsieur ABDELBASNT HAU2A, Président du Gens L'AdrRstaion du
{Greupes ayant à l'et des prenantes.

dapsèe Séiommé le "Tanbiactänt"
d'autre gas,
Les deux pars Grant désignées après clatnament lon“ Paties, au incividueloment a "Paris"

Considérant que Eté auras promonir 1 découverte et là produedor dHydkocæbures pour
Faxorser expansion ÉTaIIQUE QU PAYS

Coserant que 1e Gonratant, qui a nétlare ornée os capacilslucniques a inanzières, désire
exorer et exploiter, dan 0 care qu préserc coriai de pañage de produclon, Ink ydrocatnures
ligues eu g62eux pouver re canlenus dans le Permet dEXPOEIRON :

Va oramnanca n° 88.161 du 13 navemor> 1688 Faro au Régime uriqun Gui la recarch
ide lenplotalon ds HyamoaiDures

Gèei expo est romvaru pe qu suit

SOMMAIRE

Angle Page
à Dérons 4
2 Shan application du Contrat L ?
2 Auioistion siege dExpioreen ë
2 Ohigañirs: 99 Hrauauaéplortion. 8
À Enableaton ot approbenon des Prograrimes Amel de Travaur : 1
À Gutigstars eu Cermacnt dal nds des De ons Péri 12
7 Dos 64 Contrastet dans le on aua des Opéraiiens Pétrole. u

8 Susvellance sex Opérations Pélgières étrepor #eciMié 2
à Salon dure Moine 2 DUT dur Apt Face dEVDIONES En El
AD Recounanient des Cab Paiohets et fanage de la grodusten… z
A5 Régime spa . 2
1 Personal L “
12 EG L LT a
14 Peu du Penuie Bni : : : 5
16 Ga Notre. : : sr
T8 Trénapoñ des Fréacaibures per csaleaNons, “
7 Duyriond'aporcs cmarnent hu rareréImereur en Et Bu. 35
18 ingertton et exportation — 23
18 Grange ane 16
29 Tan des ives unie monde, comptable. D 3
21 Pareipoton de TE. a
22 ras complénonaires du praiè SGD Da “
23 Cession L a
a Propre ac loft des biens à »xplaton _ 5
28 Responses ei spsuranocé. … he se
26 Réoiision du Conte. a 5
25 Don appécetl et ebiaio des cératans EE. &
28 Force Maure De se
23 AriTagE a empense. Rte . &
36 Cane éaprleator du Cartel. Dre s
31 Enirgen vigueur : Le sr
ANNÈXES

4 Pérnète d'Expratan __ ue sa
2 Prcodure somptabi . : nee se

era AREA 7h

ARTIGLE
DÉFINITIONS

Les termes urlisée dans le text de prdsantes on a signifeatien suivante

44. 'annès Civig age une patate de dure (124 man conséeutfe commençant le aremier
rer parier anse terme le roms et un (91) déni suivant

+2 “année Contastiels" mnifs une prod de douze (123 mois conskeutis summer
Date d'fet aue jour animersare ge late te dE.

23 enr agnie "US. pare” saiL#2 alone mépains meurs à empéralure de OF er
als pression amespnéreue

14 Budget annuel igrie l'estimation Gérahée du coût des Gnérstions Pélrolières défnres cians
Programs Bars de TrRVaUX

& 'Cenracient spnie eclocivemen ou indiduelement i> ou les soviétés sigralaies da
présont Gontiat arai que louts soute à que serai ces un Imérét en application des
ares 2i 22

16. “ont signe le présent acte et see ammeuee ainsi que loue extersn. renouvelle,
abattu Qu modem aux présentes QUE recevra lappIULaon des Parbss,

LT. Goûts Pétraier’ igrime tous les couts 81 dépenses enstaus parle Conrraciart en exdeuton
es Opéralions Péaières prévue au présent Danirar  SAtENrIMÉS SAN La Procédure
Goma ont de Ar êxe 2 du prie: Cora

112. Compte RES signe 1 compte défini à le 5 c-aprds, can Fonds qu y aan Letmes
sont evrlsierrent serres pu paiement 35 dépenses lo à la résisalion des Gpéraiere
RES ellccues en confort avec le Flan d'peratane RES,

10. "Date d'Etat si In date d'entre en vigieur EU présent Com to) qu'a ei Génie à
rare 81.

Lore-t2r as n

1.18. "Dollar gris le dollar des Etas Unis d'Arrque.

4,41. Gaz Nalure® signifie le 82 sac elle gaz humide. arodit sclèment ou en 26506 avec le
Pétrole Eu aa que ts eue Gore geroux eue des out.

1.12. "Gaz Natura Acecule” gril le Gaz Naurad exstant dons un réseivai an soluon 8e le
<Eâtigle rar au sous forme ne 7 Gap” an nerha aveu le Pétrose BE, ei qui sat prod où
peux ra proëui en assegation avec le Pétrole Brut

1.19. “Ga Mate! den Assoc" pri Le Gaz Naturel à exclue on du Ge Nature) ASaGCIE
318. droeurest signal Pie Er ete Dax al
A8. Mate” lgnie ie Minis chargé das Hydrocarbure

LAB. “Opérations Pebiéres sue tons ke opérations deplorsien, évalton de
gévaleppomont do production, de sdparaien, de Irafomert, de slecuage, de iranspor al de
commeralsenss des Hydtcarutes jseual Port de Livraison, @féciuéen par te
{Conractant dons le cache du présort Contrat y compri Le Iadarient di Gaz Nate Mas à
Feseialon do rairage 6 de a sta des précis pèmr

17. “Poinèn dExaiétatun? rigrile iuis Fadtion du Féimète dExperatien eur eue l'E
dns le cadre du prtert Cortet, à aorde Au Conrastars une Auoiseten Fear
dotation, eformämant aux disposons des arhcles 9.2 7 8.4

216. “Pnimètre d'Enuleréion" srl le sure défie à l'anneve 1, après décicion des rendus
préque à latcie 3 sur houle ME das & cadre du piésent Gortral, accorde au
Content une Aufelsaton Exquse dEvpiohon, camfomenent aux dispastions de
Tate 2.1

118. “Pole Brut signifie had minérai arie, api. prokèr et aus pures hydrocarbures
allées, carnage ae Fquides 4 éfat maire ou enter du Gaz Natural var condensation où
exact, y compris Les Gencensers ati quid Ge 67 Naturel.

120 “ot de Limason® gaie le pont FOIE 6 marge des Hjémoaroures au emma
serpartaio où ou are Hoi ur commun scesra pe les PATES

221. “Programme Annuel de Travaux sie Ie document desert posté par piste, des
Goéraliers Parois devant ête “éalaéee au cours dune Anne Cie dre ls cadre du

rrmessaear

128. “Plan d'Opération RES" désigne le plan Gaël aurle Pénmeie d'Exioetion feu at onpaas
H lance ardessaus

ARNGLE 2
CHAMP D'APPLICATION DU CONTRAT

LA. Pariss presente 1er aurai la Centramant à sfiecius à Îe exclut dans le Péimète
d'eagierstion dé à Fénnexe 1 les Operenons Perle uifes 8 Nécescaire dans 1e ce
Au prosant Coral état entendu que cales ai ne peut se 1Bpporar QU HYENOCATOUNES

22. Le orésant Cantit est came pour Ia dire de 'asdonsgiion EXGLSINE d'Exploraion te que
rés à l'attea à, y comp ses périodes a rerauvelement el de pro gaion AeNLIEle et,
areas de déserte comrirale, par la dinee des alias éxcluses d'exploiaien
au murom ot artropses, ile ave delure à Fauue 9.47. La vale de lAutcramion Exolunve
S'Exploheton sers prorngée du fe durée mécsssae à Fachèvement, le qe échbant 108
Opérations RES conermment ou ni RÈS aoprouvé par es Paris.

2.3.9, A Fexpraen de lemcemole des périodes g'enpiération prèvues à Faricle 3, le Gontactant
a pas onu une Aiaræaie EXUEIE d'Éplataron rave à un Semen Gommrerual
rasent Conte prend fn

En sae or de phsieurs Ados alone Excuces dExpl Lion, 1e arésent Comrat prendra
Fin énghrabon el derniére an ours Go valé, Sauf réel an

23. L'enoiaion, à rengrciatn ou 1 résilatien @u arésemt Carat pour quolguO ralon que Ge sa
ne late pan le Centrtant de sas acier eu le du prènart CON 1005 avan: OÙ à
Farason 0e Locke eupralen, lénanaion cv résFalen, lesquelles devront él exécutées
gare Contectant |

245. Le Coniractant aura là meconsetité ge renier es Opérations Potro es prévue dans 1e
récent Gontrk L Sngags pour leur réasalan à rogpecter les règles 4e an ua indus
piviére ntemetcnate

26. Le Conraant fume tous des moyens Aromaers dt feciques néceësaiés du bo
déraulement des Opératens Pérolères & suppsners an 1malls tou es sques Hé à (a
raisaten des Onérrions Péralères. Les Coëls Pétoiers supuorés par le Cenartant
Sara recours parle Canrrtant canormnérrent aux Hlspostions 6 l'aile 10.

27. Durant à période de waidfé ou Contrat, 14 arcaugian résutant des Gpéraions Péirolières
ta partagés mt EL! a là arraant san es d'pos ans ve l'article 50.

22162708

présent Gonhat épars conférant aux dspcaiians des ares 4, 5 #18.

L22. Bodies aies san

a touts stcété ou foute sure entté que comroie Gù est conratée, ffectemant où
indhetement, par une geciôté parle aux prete:

où feute sccitté du teute autre anité qui controle ou 65: cmandlée, directement où
Inédieclemont, gar ne société où emité qui conbéie sle-même crecement nu
indhectement rue Sovié perle aux piégents.

2 Aug ins de 1e préante afin, le tnne “one sicrife le propieté duacte au
inette pée Lou éneité eu toute 24e entté Gun pourcanlsgs alone ou de gars
Sociales eufsané pour corner la maoñié des cheis de vote à asnombiés générale
tune ae société au enr, nu Bou done Ua pouvOT céerrinant dans a decor
de dite ue soc nue

123 SL agite: Sea Bed Logging

128 are sgnie une sors au toute aus aol qui are ges dans 5 éadre de 1e définition
vise alatle 721

128 amees apte une pédiode de tie 13 mi cond ccmmenzart le premier joué de
janvier, avr, Ale eu tour de enaaué Année Cle

128. “Opération RES" désyre tnures les opéraiers, 46 QUEUE na que Où Lol. Pécecraires
our nés alor Bur le Prêtre d'Evpla alien à remise en SU + st, & SVG NOTE mm D
mise en sécurlé et latengen cena des puits,  démemlarart complet où parie des
insralaione o l'éiminaton es malataux OU déche1s résuart au Hemantélemet, 123 des
opéraians ant fees 221on Le regIs5 28 l'a en vigueur dans linda pélolève au
rome leur HÉALSAR 29 vu de gro DPI EE ra AN.

427. 126 Trust dgnifo le mécanme 48 aiot anglo-saxon, qui vient rerlorcer Les garanties
mises en placé cars présent Dent en fsieur de fi quan à la sécurité des fo
épargné én vus d'en dlspagux, to moment: van, pe Le Maricemen des opérations RES, et
a. cute que aient lea expirtants succasais. Le Trust apart pour aftaon excieive cé
péraions RES sgré const pour Bénmère d Explalicn 2aus le eantrte Contre
ani 'aneterera éprlemert eu gestionnaire 44 Trusi us les fonds épargrès à lil de ces
apéraions RES cenfonmèment au pressent Contrat

uéragtearesr

ARTICLES
AUTORISATION EXCLUSIVÉ D'EXPLORATION

3,1. L'autorisation Excuse d'Explorshion à lmreur du Pénmêe d'Emloration dé à 'anexe +
St avondee au Contiaciar. conforrénant aux dispostiens de laricle 21, pou une péroie
ile de ta (3 Années Corrsetuales

12. Le Ganranart, si 6 rempi pour le période dexplaigin an coute les obligadore de tasux
Sipulees à Failed, era roi au ranouvallant 1 lAulommaln Exeluse d'Euruten par
deux @ Poe, pour une plu do ienouvahomert de Fois (3ÿ Années Conraciueles chaque
los

Peur snaque renauvelement, 1 Gartrestant devre dépésar une demande de renouvellement
Fauores du Mina. au ph Hard deu (2 m6 ant <expran0n de 13 pence d'exprralion en

3 La Cortractant s'engage 3 rancte à el au moin vinéhéna pour cerf (29% de La super du
Feimdte dExcralon à lescanon de dique roreuvllement de celure, de Lagon à ne
Lonsrer dual deuième patate d'exoiralon. au'au plus SLAM DOUCE {ER
6 la cuporie Inhaie de Pérnmate d'Exolelion et étant 4 <'lème parade d'explarstnn,
au BAS iFUaIE RL cent (SDW de la superficie ialé du Pénqrètre Expiration.

22. Pour l'appiestion delete 2,3:

Les cutfacos déj abannenmges au lire de lie 1,5 te surlaces dé couvartes par des
Abalons exe LeSves d'oxpliaion dangrant en Béducton des eurtacee à rerare,

À La Contracant auto le droit de fier “élan, fa fm at “erléceaen: dé La nor du
Péinéto d'Exclerslon quil aolend conserver. Feuleois, la pain rendus deuts te
eraliue d'un rémbre bte de permêres dé fome péememaus ample, Jaimies par des
lames NerdGua, EseOuest où par des ire naturelles ;

3 La cemands ce senouxelemant aaits ere neeompagnée dun pion portant Indicollon du
Pénmère d'exploration somsorue aim que ou FOPpO. prés Dan |6s ravaux Efeuée
aps 1 Dane Et eur lan aurfhoes rerhans ot 19eFéRole boue.

43. Lo Goülractant pau à fout mem, sous ptévis deu (3 , noir À FEXAL qu'renon té &
sa Gras au out Gu paie du Pérmèlr d'Explorat on,

En ce de éérancation paie es dispouins de l'aile 34 serce applicables au phare
rendu

Cane toux leo az, aucune renonciation voirie au cours June diode d'onplarahon 1
edurr tes engagement de faux Sourire sipule à l'ariie 4 pour ile periode, ni le
montant de 1 garantie crempordante.

38. à L'expwaton de le obième période dagionation dé à larbcle 5.2, le Conactant devra

cru 18-2728 1 #

1.18. "Dollar gris le dollar des Etas Unis d'Arrque.

4,41. Gaz Nalure® signifie le 82 sac elle gaz humide. arodit sclèment ou en 26506 avec le
Pétrole Eu aa que ts eue Gore geroux eue des out.

1.12. "Gaz Natura Acecule” gril le Gaz Naurad exstant dons un réseivai an soluon 8e le
<Eâtigle rar au sous forme ne 7 Gap” an nerha aveu le Pétrose BE, ei qui sat prod où
peux ra proëui en assegation avec le Pétrole Brut

1.19. “Ga Mate! den Assoc" pri Le Gaz Naturel à exclue on du Ge Nature) ASaGCIE
318. droeurest signal Pie Er ete Dax al
A8. Mate” lgnie ie Minis chargé das Hydrocarbure

LAB. “Opérations Pebiéres sue tons ke opérations deplorsien, évalton de
gévaleppomont do production, de sdparaien, de Irafomert, de slecuage, de iranspor al de
commeralsenss des Hydtcarutes jseual Port de Livraison, @féciuéen par te
{Conractant dons le cache du présort Contrat y compri Le Iadarient di Gaz Nate Mas à
Feseialon do rairage 6 de a sta des précis pèmr

17. “Poinèn dExaiétatun? rigrile iuis Fadtion du Féimète dExperatien eur eue l'E
dns le cadre du prtert Cortet, à aorde Au Conrastars une Auoiseten Fear
dotation, eformämant aux disposons des arhcles 9.2 7 8.4

216. “Pnimètre d'Enuleréion" srl le sure défie à l'anneve 1, après décicion des rendus
préque à latcie 3 sur houle ME das & cadre du piésent Gortral, accorde au
Content une Aufelsaton Exquse dEvpiohon, camfomenent aux dispastions de
Tate 2.1

118. “Pole Brut signifie had minérai arie, api. prokèr et aus pures hydrocarbures
allées, carnage ae Fquides 4 éfat maire ou enter du Gaz Natural var condensation où
exact, y compris Les Gencensers ati quid Ge 67 Naturel.

120 “ot de Limason® gaie le pont FOIE 6 marge des Hjémoaroures au emma
serpartaio où ou are Hoi ur commun scesra pe les PATES

221. “Programme Annuel de Travaux sie Ie document desert posté par piste, des
Goéraliers Parois devant ête “éalaéee au cours dune Anne Cie dre ls cadre du

rrmessaear

128. “Plan d'Opération RES" désigne le plan Gaël aurle Pénmeie d'Exioetion feu at onpaas
H lance ardessaus

ARNGLE 2
CHAMP D'APPLICATION DU CONTRAT

LA. Pariss presente 1er aurai la Centramant à sfiecius à Îe exclut dans le Péimète
d'eagierstion dé à Fénnexe 1 les Operenons Perle uifes 8 Nécescaire dans 1e ce
Au prosant Coral état entendu que cales ai ne peut se 1Bpporar QU HYENOCATOUNES

22. Le orésant Cantit est came pour Ia dire de 'asdonsgiion EXGLSINE d'Exploraion te que
rés à l'attea à, y comp ses périodes a rerauvelement el de pro gaion AeNLIEle et,
areas de déserte comrirale, par la dinee des alias éxcluses d'exploiaien
au murom ot artropses, ile ave delure à Fauue 9.47. La vale de lAutcramion Exolunve
S'Exploheton sers prorngée du fe durée mécsssae à Fachèvement, le qe échbant 108
Opérations RES conermment ou ni RÈS aoprouvé par es Paris.

2.3.9, A Fexpraen de lemcemole des périodes g'enpiération prèvues à Faricle 3, le Gontactant
a pas onu une Aiaræaie EXUEIE d'Éplataron rave à un Semen Gommrerual
rasent Conte prend fn

En sae or de phsieurs Ados alone Excuces dExpl Lion, 1e arésent Comrat prendra
Fin énghrabon el derniére an ours Go valé, Sauf réel an

23. L'enoiaion, à rengrciatn ou 1 résilatien @u arésemt Carat pour quolguO ralon que Ge sa
ne late pan le Centrtant de sas acier eu le du prènart CON 1005 avan: OÙ à
Farason 0e Locke eupralen, lénanaion cv résFalen, lesquelles devront él exécutées
gare Contectant |

245. Le Coniractant aura là meconsetité ge renier es Opérations Potro es prévue dans 1e
récent Gontrk L Sngags pour leur réasalan à rogpecter les règles 4e an ua indus
piviére ntemetcnate

26. Le Conraant fume tous des moyens Aromaers dt feciques néceësaiés du bo
déraulement des Opératens Pérolères & suppsners an 1malls tou es sques Hé à (a
raisaten des Onérrions Péralères. Les Coëls Pétoiers supuorés par le Cenartant
Sara recours parle Canrrtant canormnérrent aux Hlspostions 6 l'aile 10.

27. Durant à période de waidfé ou Contrat, 14 arcaugian résutant des Gpéraions Péirolières
ta partagés mt EL! a là arraant san es d'pos ans ve l'article 50.

22162708

présent Gonhat épars conférant aux dspcaiians des ares 4, 5 #18.

L22. Bodies aies san

a touts stcété ou foute sure entté que comroie Gù est conratée, ffectemant où
indhetement, par une geciôté parle aux prete:

où feute sccitté du teute autre anité qui controle ou 65: cmandlée, directement où
Inédieclemont, gar ne société où emité qui conbéie sle-même crecement nu
indhectement rue Sovié perle aux piégents.

2 Aug ins de 1e préante afin, le tnne “one sicrife le propieté duacte au
inette pée Lou éneité eu toute 24e entté Gun pourcanlsgs alone ou de gars
Sociales eufsané pour corner la maoñié des cheis de vote à asnombiés générale
tune ae société au enr, nu Bou done Ua pouvOT céerrinant dans a decor
de dite ue soc nue

123 SL agite: Sea Bed Logging

128 are sgnie une sors au toute aus aol qui are ges dans 5 éadre de 1e définition
vise alatle 721

128 amees apte une pédiode de tie 13 mi cond ccmmenzart le premier joué de
janvier, avr, Ale eu tour de enaaué Année Cle

128. “Opération RES" désyre tnures les opéraiers, 46 QUEUE na que Où Lol. Pécecraires
our nés alor Bur le Prêtre d'Evpla alien à remise en SU + st, & SVG NOTE mm D
mise en sécurlé et latengen cena des puits,  démemlarart complet où parie des
insralaione o l'éiminaton es malataux OU déche1s résuart au Hemantélemet, 123 des
opéraians ant fees 221on Le regIs5 28 l'a en vigueur dans linda pélolève au
rome leur HÉALSAR 29 vu de gro DPI EE ra AN.

427. 126 Trust dgnifo le mécanme 48 aiot anglo-saxon, qui vient rerlorcer Les garanties
mises en placé cars présent Dent en fsieur de fi quan à la sécurité des fo
épargné én vus d'en dlspagux, to moment: van, pe Le Maricemen des opérations RES, et
a. cute que aient lea expirtants succasais. Le Trust apart pour aftaon excieive cé
péraions RES sgré const pour Bénmère d Explalicn 2aus le eantrte Contre
ani 'aneterera éprlemert eu gestionnaire 44 Trusi us les fonds épargrès à lil de ces
apéraions RES cenfonmèment au pressent Contrat

uéragtearesr

ARTICLES
AUTORISATION EXCLUSIVÉ D'EXPLORATION

3,1. L'autorisation Excuse d'Explorshion à lmreur du Pénmêe d'Emloration dé à 'anexe +
St avondee au Contiaciar. conforrénant aux dispostiens de laricle 21, pou une péroie
ile de ta (3 Années Corrsetuales

12. Le Ganranart, si 6 rempi pour le période dexplaigin an coute les obligadore de tasux
Sipulees à Failed, era roi au ranouvallant 1 lAulommaln Exeluse d'Euruten par
deux @ Poe, pour une plu do ienouvahomert de Fois (3ÿ Années Conraciueles chaque
los

Peur snaque renauvelement, 1 Gartrestant devre dépésar une demande de renouvellement
Fauores du Mina. au ph Hard deu (2 m6 ant <expran0n de 13 pence d'exprralion en

3 La Cortractant s'engage 3 rancte à el au moin vinéhéna pour cerf (29% de La super du
Feimdte dExcralon à lescanon de dique roreuvllement de celure, de Lagon à ne
Lonsrer dual deuième patate d'exoiralon. au'au plus SLAM DOUCE {ER
6 la cuporie Inhaie de Pérnmate d'Exolelion et étant 4 <'lème parade d'explarstnn,
au BAS iFUaIE RL cent (SDW de la superficie ialé du Pénqrètre Expiration.

22. Pour l'appiestion delete 2,3:

Les cutfacos déj abannenmges au lire de lie 1,5 te surlaces dé couvartes par des
Abalons exe LeSves d'oxpliaion dangrant en Béducton des eurtacee à rerare,

À La Contracant auto le droit de fier “élan, fa fm at “erléceaen: dé La nor du
Péinéto d'Exclerslon quil aolend conserver. Feuleois, la pain rendus deuts te
eraliue d'un rémbre bte de permêres dé fome péememaus ample, Jaimies par des
lames NerdGua, EseOuest où par des ire naturelles ;

3 La cemands ce senouxelemant aaits ere neeompagnée dun pion portant Indicollon du
Pénmère d'exploration somsorue aim que ou FOPpO. prés Dan |6s ravaux Efeuée
aps 1 Dane Et eur lan aurfhoes rerhans ot 19eFéRole boue.

43. Lo Goülractant pau à fout mem, sous ptévis deu (3 , noir À FEXAL qu'renon té &
sa Gras au out Gu paie du Pérmèlr d'Explorat on,

En ce de éérancation paie es dispouins de l'aile 34 serce applicables au phare
rendu

Cane toux leo az, aucune renonciation voirie au cours June diode d'onplarahon 1
edurr tes engagement de faux Sourire sipule à l'ariie 4 pour ile periode, ni le
montant de 1 garantie crempordante.

38. à L'expwaton de le obième période dagionation dé à larbcle 5.2, le Conactant devra

cru 18-2728 1 #

1.18. "Dollar gris le dollar des Etas Unis d'Arrque.

4,41. Gaz Nalure® signifie le 82 sac elle gaz humide. arodit sclèment ou en 26506 avec le
Pétrole Eu aa que ts eue Gore geroux eue des out.

1.12. "Gaz Natura Acecule” gril le Gaz Naurad exstant dons un réseivai an soluon 8e le
<Eâtigle rar au sous forme ne 7 Gap” an nerha aveu le Pétrose BE, ei qui sat prod où
peux ra proëui en assegation avec le Pétrole Brut

1.19. “Ga Mate! den Assoc" pri Le Gaz Naturel à exclue on du Ge Nature) ASaGCIE
318. droeurest signal Pie Er ete Dax al
A8. Mate” lgnie ie Minis chargé das Hydrocarbure

LAB. “Opérations Pebiéres sue tons ke opérations deplorsien, évalton de
gévaleppomont do production, de sdparaien, de Irafomert, de slecuage, de iranspor al de
commeralsenss des Hydtcarutes jseual Port de Livraison, @féciuéen par te
{Conractant dons le cache du présort Contrat y compri Le Iadarient di Gaz Nate Mas à
Feseialon do rairage 6 de a sta des précis pèmr

17. “Poinèn dExaiétatun? rigrile iuis Fadtion du Féimète dExperatien eur eue l'E
dns le cadre du prtert Cortet, à aorde Au Conrastars une Auoiseten Fear
dotation, eformämant aux disposons des arhcles 9.2 7 8.4

216. “Pnimètre d'Enuleréion" srl le sure défie à l'anneve 1, après décicion des rendus
préque à latcie 3 sur houle ME das & cadre du piésent Gortral, accorde au
Content une Aufelsaton Exquse dEvpiohon, camfomenent aux dispastions de
Tate 2.1

118. “Pole Brut signifie had minérai arie, api. prokèr et aus pures hydrocarbures
allées, carnage ae Fquides 4 éfat maire ou enter du Gaz Natural var condensation où
exact, y compris Les Gencensers ati quid Ge 67 Naturel.

120 “ot de Limason® gaie le pont FOIE 6 marge des Hjémoaroures au emma
serpartaio où ou are Hoi ur commun scesra pe les PATES

221. “Programme Annuel de Travaux sie Ie document desert posté par piste, des
Goéraliers Parois devant ête “éalaéee au cours dune Anne Cie dre ls cadre du

rrmessaear

128. “Plan d'Opération RES" désigne le plan Gaël aurle Pénmeie d'Exioetion feu at onpaas
H lance ardessaus

ARNGLE 2
CHAMP D'APPLICATION DU CONTRAT

LA. Pariss presente 1er aurai la Centramant à sfiecius à Îe exclut dans le Péimète
d'eagierstion dé à Fénnexe 1 les Operenons Perle uifes 8 Nécescaire dans 1e ce
Au prosant Coral état entendu que cales ai ne peut se 1Bpporar QU HYENOCATOUNES

22. Le orésant Cantit est came pour Ia dire de 'asdonsgiion EXGLSINE d'Exploraion te que
rés à l'attea à, y comp ses périodes a rerauvelement el de pro gaion AeNLIEle et,
areas de déserte comrirale, par la dinee des alias éxcluses d'exploiaien
au murom ot artropses, ile ave delure à Fauue 9.47. La vale de lAutcramion Exolunve
S'Exploheton sers prorngée du fe durée mécsssae à Fachèvement, le qe échbant 108
Opérations RES conermment ou ni RÈS aoprouvé par es Paris.

2.3.9, A Fexpraen de lemcemole des périodes g'enpiération prèvues à Faricle 3, le Gontactant
a pas onu une Aiaræaie EXUEIE d'Éplataron rave à un Semen Gommrerual
rasent Conte prend fn

En sae or de phsieurs Ados alone Excuces dExpl Lion, 1e arésent Comrat prendra
Fin énghrabon el derniére an ours Go valé, Sauf réel an

23. L'enoiaion, à rengrciatn ou 1 résilatien @u arésemt Carat pour quolguO ralon que Ge sa
ne late pan le Centrtant de sas acier eu le du prènart CON 1005 avan: OÙ à
Farason 0e Locke eupralen, lénanaion cv résFalen, lesquelles devront él exécutées
gare Contectant |

245. Le Coniractant aura là meconsetité ge renier es Opérations Potro es prévue dans 1e
récent Gontrk L Sngags pour leur réasalan à rogpecter les règles 4e an ua indus
piviére ntemetcnate

26. Le Conraant fume tous des moyens Aromaers dt feciques néceësaiés du bo
déraulement des Opératens Pérolères & suppsners an 1malls tou es sques Hé à (a
raisaten des Onérrions Péralères. Les Coëls Pétoiers supuorés par le Cenartant
Sara recours parle Canrrtant canormnérrent aux Hlspostions 6 l'aile 10.

27. Durant à période de waidfé ou Contrat, 14 arcaugian résutant des Gpéraions Péirolières
ta partagés mt EL! a là arraant san es d'pos ans ve l'article 50.

22162708

présent Gonhat épars conférant aux dspcaiians des ares 4, 5 #18.

L22. Bodies aies san

a touts stcété ou foute sure entté que comroie Gù est conratée, ffectemant où
indhetement, par une geciôté parle aux prete:

où feute sccitté du teute autre anité qui controle ou 65: cmandlée, directement où
Inédieclemont, gar ne société où emité qui conbéie sle-même crecement nu
indhectement rue Sovié perle aux piégents.

2 Aug ins de 1e préante afin, le tnne “one sicrife le propieté duacte au
inette pée Lou éneité eu toute 24e entté Gun pourcanlsgs alone ou de gars
Sociales eufsané pour corner la maoñié des cheis de vote à asnombiés générale
tune ae société au enr, nu Bou done Ua pouvOT céerrinant dans a decor
de dite ue soc nue

123 SL agite: Sea Bed Logging

128 are sgnie une sors au toute aus aol qui are ges dans 5 éadre de 1e définition
vise alatle 721

128 amees apte une pédiode de tie 13 mi cond ccmmenzart le premier joué de
janvier, avr, Ale eu tour de enaaué Année Cle

128. “Opération RES" désyre tnures les opéraiers, 46 QUEUE na que Où Lol. Pécecraires
our nés alor Bur le Prêtre d'Evpla alien à remise en SU + st, & SVG NOTE mm D
mise en sécurlé et latengen cena des puits,  démemlarart complet où parie des
insralaione o l'éiminaton es malataux OU déche1s résuart au Hemantélemet, 123 des
opéraians ant fees 221on Le regIs5 28 l'a en vigueur dans linda pélolève au
rome leur HÉALSAR 29 vu de gro DPI EE ra AN.

427. 126 Trust dgnifo le mécanme 48 aiot anglo-saxon, qui vient rerlorcer Les garanties
mises en placé cars présent Dent en fsieur de fi quan à la sécurité des fo
épargné én vus d'en dlspagux, to moment: van, pe Le Maricemen des opérations RES, et
a. cute que aient lea expirtants succasais. Le Trust apart pour aftaon excieive cé
péraions RES sgré const pour Bénmère d Explalicn 2aus le eantrte Contre
ani 'aneterera éprlemert eu gestionnaire 44 Trusi us les fonds épargrès à lil de ces
apéraions RES cenfonmèment au pressent Contrat

uéragtearesr

ARTICLES
AUTORISATION EXCLUSIVÉ D'EXPLORATION

3,1. L'autorisation Excuse d'Explorshion à lmreur du Pénmêe d'Emloration dé à 'anexe +
St avondee au Contiaciar. conforrénant aux dispostiens de laricle 21, pou une péroie
ile de ta (3 Années Corrsetuales

12. Le Ganranart, si 6 rempi pour le période dexplaigin an coute les obligadore de tasux
Sipulees à Failed, era roi au ranouvallant 1 lAulommaln Exeluse d'Euruten par
deux @ Poe, pour une plu do ienouvahomert de Fois (3ÿ Années Conraciueles chaque
los

Peur snaque renauvelement, 1 Gartrestant devre dépésar une demande de renouvellement
Fauores du Mina. au ph Hard deu (2 m6 ant <expran0n de 13 pence d'exprralion en

3 La Cortractant s'engage 3 rancte à el au moin vinéhéna pour cerf (29% de La super du
Feimdte dExcralon à lescanon de dique roreuvllement de celure, de Lagon à ne
Lonsrer dual deuième patate d'exoiralon. au'au plus SLAM DOUCE {ER
6 la cuporie Inhaie de Pérnmate d'Exolelion et étant 4 <'lème parade d'explarstnn,
au BAS iFUaIE RL cent (SDW de la superficie ialé du Pénqrètre Expiration.

22. Pour l'appiestion delete 2,3:

Les cutfacos déj abannenmges au lire de lie 1,5 te surlaces dé couvartes par des
Abalons exe LeSves d'oxpliaion dangrant en Béducton des eurtacee à rerare,

À La Contracant auto le droit de fier “élan, fa fm at “erléceaen: dé La nor du
Péinéto d'Exclerslon quil aolend conserver. Feuleois, la pain rendus deuts te
eraliue d'un rémbre bte de permêres dé fome péememaus ample, Jaimies par des
lames NerdGua, EseOuest où par des ire naturelles ;

3 La cemands ce senouxelemant aaits ere neeompagnée dun pion portant Indicollon du
Pénmère d'exploration somsorue aim que ou FOPpO. prés Dan |6s ravaux Efeuée
aps 1 Dane Et eur lan aurfhoes rerhans ot 19eFéRole boue.

43. Lo Goülractant pau à fout mem, sous ptévis deu (3 , noir À FEXAL qu'renon té &
sa Gras au out Gu paie du Pérmèlr d'Explorat on,

En ce de éérancation paie es dispouins de l'aile 34 serce applicables au phare
rendu

Cane toux leo az, aucune renonciation voirie au cours June diode d'onplarahon 1
edurr tes engagement de faux Sourire sipule à l'ariie 4 pour ile periode, ni le
montant de 1 garantie crempordante.

38. à L'expwaton de le obième période dagionation dé à larbcle 5.2, le Conactant devra

cru 18-2728 1 #

1.18. "Dollar gris le dollar des Etas Unis d'Arrque.

4,41. Gaz Nalure® signifie le 82 sac elle gaz humide. arodit sclèment ou en 26506 avec le
Pétrole Eu aa que ts eue Gore geroux eue des out.

1.12. "Gaz Natura Acecule” gril le Gaz Naurad exstant dons un réseivai an soluon 8e le
<Eâtigle rar au sous forme ne 7 Gap” an nerha aveu le Pétrose BE, ei qui sat prod où
peux ra proëui en assegation avec le Pétrole Brut

1.19. “Ga Mate! den Assoc" pri Le Gaz Naturel à exclue on du Ge Nature) ASaGCIE
318. droeurest signal Pie Er ete Dax al
A8. Mate” lgnie ie Minis chargé das Hydrocarbure

LAB. “Opérations Pebiéres sue tons ke opérations deplorsien, évalton de
gévaleppomont do production, de sdparaien, de Irafomert, de slecuage, de iranspor al de
commeralsenss des Hydtcarutes jseual Port de Livraison, @féciuéen par te
{Conractant dons le cache du présort Contrat y compri Le Iadarient di Gaz Nate Mas à
Feseialon do rairage 6 de a sta des précis pèmr

17. “Poinèn dExaiétatun? rigrile iuis Fadtion du Féimète dExperatien eur eue l'E
dns le cadre du prtert Cortet, à aorde Au Conrastars une Auoiseten Fear
dotation, eformämant aux disposons des arhcles 9.2 7 8.4

216. “Pnimètre d'Enuleréion" srl le sure défie à l'anneve 1, après décicion des rendus
préque à latcie 3 sur houle ME das & cadre du piésent Gortral, accorde au
Content une Aufelsaton Exquse dEvpiohon, camfomenent aux dispastions de
Tate 2.1

118. “Pole Brut signifie had minérai arie, api. prokèr et aus pures hydrocarbures
allées, carnage ae Fquides 4 éfat maire ou enter du Gaz Natural var condensation où
exact, y compris Les Gencensers ati quid Ge 67 Naturel.

120 “ot de Limason® gaie le pont FOIE 6 marge des Hjémoaroures au emma
serpartaio où ou are Hoi ur commun scesra pe les PATES

221. “Programme Annuel de Travaux sie Ie document desert posté par piste, des
Goéraliers Parois devant ête “éalaéee au cours dune Anne Cie dre ls cadre du

rrmessaear

128. “Plan d'Opération RES" désigne le plan Gaël aurle Pénmeie d'Exioetion feu at onpaas
H lance ardessaus

ARNGLE 2
CHAMP D'APPLICATION DU CONTRAT

LA. Pariss presente 1er aurai la Centramant à sfiecius à Îe exclut dans le Péimète
d'eagierstion dé à Fénnexe 1 les Operenons Perle uifes 8 Nécescaire dans 1e ce
Au prosant Coral état entendu que cales ai ne peut se 1Bpporar QU HYENOCATOUNES

22. Le orésant Cantit est came pour Ia dire de 'asdonsgiion EXGLSINE d'Exploraion te que
rés à l'attea à, y comp ses périodes a rerauvelement el de pro gaion AeNLIEle et,
areas de déserte comrirale, par la dinee des alias éxcluses d'exploiaien
au murom ot artropses, ile ave delure à Fauue 9.47. La vale de lAutcramion Exolunve
S'Exploheton sers prorngée du fe durée mécsssae à Fachèvement, le qe échbant 108
Opérations RES conermment ou ni RÈS aoprouvé par es Paris.

2.3.9, A Fexpraen de lemcemole des périodes g'enpiération prèvues à Faricle 3, le Gontactant
a pas onu une Aiaræaie EXUEIE d'Éplataron rave à un Semen Gommrerual
rasent Conte prend fn

En sae or de phsieurs Ados alone Excuces dExpl Lion, 1e arésent Comrat prendra
Fin énghrabon el derniére an ours Go valé, Sauf réel an

23. L'enoiaion, à rengrciatn ou 1 résilatien @u arésemt Carat pour quolguO ralon que Ge sa
ne late pan le Centrtant de sas acier eu le du prènart CON 1005 avan: OÙ à
Farason 0e Locke eupralen, lénanaion cv résFalen, lesquelles devront él exécutées
gare Contectant |

245. Le Coniractant aura là meconsetité ge renier es Opérations Potro es prévue dans 1e
récent Gontrk L Sngags pour leur réasalan à rogpecter les règles 4e an ua indus
piviére ntemetcnate

26. Le Conraant fume tous des moyens Aromaers dt feciques néceësaiés du bo
déraulement des Opératens Pérolères & suppsners an 1malls tou es sques Hé à (a
raisaten des Onérrions Péralères. Les Coëls Pétoiers supuorés par le Cenartant
Sara recours parle Canrrtant canormnérrent aux Hlspostions 6 l'aile 10.

27. Durant à période de waidfé ou Contrat, 14 arcaugian résutant des Gpéraions Péirolières
ta partagés mt EL! a là arraant san es d'pos ans ve l'article 50.

22162708

présent Gonhat épars conférant aux dspcaiians des ares 4, 5 #18.

L22. Bodies aies san

a touts stcété ou foute sure entté que comroie Gù est conratée, ffectemant où
indhetement, par une geciôté parle aux prete:

où feute sccitté du teute autre anité qui controle ou 65: cmandlée, directement où
Inédieclemont, gar ne société où emité qui conbéie sle-même crecement nu
indhectement rue Sovié perle aux piégents.

2 Aug ins de 1e préante afin, le tnne “one sicrife le propieté duacte au
inette pée Lou éneité eu toute 24e entté Gun pourcanlsgs alone ou de gars
Sociales eufsané pour corner la maoñié des cheis de vote à asnombiés générale
tune ae société au enr, nu Bou done Ua pouvOT céerrinant dans a decor
de dite ue soc nue

123 SL agite: Sea Bed Logging

128 are sgnie une sors au toute aus aol qui are ges dans 5 éadre de 1e définition
vise alatle 721

128 amees apte une pédiode de tie 13 mi cond ccmmenzart le premier joué de
janvier, avr, Ale eu tour de enaaué Année Cle

128. “Opération RES" désyre tnures les opéraiers, 46 QUEUE na que Où Lol. Pécecraires
our nés alor Bur le Prêtre d'Evpla alien à remise en SU + st, & SVG NOTE mm D
mise en sécurlé et latengen cena des puits,  démemlarart complet où parie des
insralaione o l'éiminaton es malataux OU déche1s résuart au Hemantélemet, 123 des
opéraians ant fees 221on Le regIs5 28 l'a en vigueur dans linda pélolève au
rome leur HÉALSAR 29 vu de gro DPI EE ra AN.

427. 126 Trust dgnifo le mécanme 48 aiot anglo-saxon, qui vient rerlorcer Les garanties
mises en placé cars présent Dent en fsieur de fi quan à la sécurité des fo
épargné én vus d'en dlspagux, to moment: van, pe Le Maricemen des opérations RES, et
a. cute que aient lea expirtants succasais. Le Trust apart pour aftaon excieive cé
péraions RES sgré const pour Bénmère d Explalicn 2aus le eantrte Contre
ani 'aneterera éprlemert eu gestionnaire 44 Trusi us les fonds épargrès à lil de ces
apéraions RES cenfonmèment au pressent Contrat

uéragtearesr

ARTICLES
AUTORISATION EXCLUSIVÉ D'EXPLORATION

3,1. L'autorisation Excuse d'Explorshion à lmreur du Pénmêe d'Emloration dé à 'anexe +
St avondee au Contiaciar. conforrénant aux dispostiens de laricle 21, pou une péroie
ile de ta (3 Années Corrsetuales

12. Le Ganranart, si 6 rempi pour le période dexplaigin an coute les obligadore de tasux
Sipulees à Failed, era roi au ranouvallant 1 lAulommaln Exeluse d'Euruten par
deux @ Poe, pour une plu do ienouvahomert de Fois (3ÿ Années Conraciueles chaque
los

Peur snaque renauvelement, 1 Gartrestant devre dépésar une demande de renouvellement
Fauores du Mina. au ph Hard deu (2 m6 ant <expran0n de 13 pence d'exprralion en

3 La Cortractant s'engage 3 rancte à el au moin vinéhéna pour cerf (29% de La super du
Feimdte dExcralon à lescanon de dique roreuvllement de celure, de Lagon à ne
Lonsrer dual deuième patate d'exoiralon. au'au plus SLAM DOUCE {ER
6 la cuporie Inhaie de Pérnmate d'Exolelion et étant 4 <'lème parade d'explarstnn,
au BAS iFUaIE RL cent (SDW de la superficie ialé du Pénqrètre Expiration.

22. Pour l'appiestion delete 2,3:

Les cutfacos déj abannenmges au lire de lie 1,5 te surlaces dé couvartes par des
Abalons exe LeSves d'oxpliaion dangrant en Béducton des eurtacee à rerare,

À La Contracant auto le droit de fier “élan, fa fm at “erléceaen: dé La nor du
Péinéto d'Exclerslon quil aolend conserver. Feuleois, la pain rendus deuts te
eraliue d'un rémbre bte de permêres dé fome péememaus ample, Jaimies par des
lames NerdGua, EseOuest où par des ire naturelles ;

3 La cemands ce senouxelemant aaits ere neeompagnée dun pion portant Indicollon du
Pénmère d'exploration somsorue aim que ou FOPpO. prés Dan |6s ravaux Efeuée
aps 1 Dane Et eur lan aurfhoes rerhans ot 19eFéRole boue.

43. Lo Goülractant pau à fout mem, sous ptévis deu (3 , noir À FEXAL qu'renon té &
sa Gras au out Gu paie du Pérmèlr d'Explorat on,

En ce de éérancation paie es dispouins de l'aile 34 serce applicables au phare
rendu

Cane toux leo az, aucune renonciation voirie au cours June diode d'onplarahon 1
edurr tes engagement de faux Sourire sipule à l'ariie 4 pour ile periode, ni le
montant de 1 garantie crempordante.

38. à L'expwaton de le obième période dagionation dé à larbcle 5.2, le Conactant devra

cru 18-2728 1 #

eo

a

42.

43.

sa

cena 2renTt \

At ARABATAOTIs

Face ia sua restante au Prime d'Éxpiartio, en dehors des surfanes déjà souvertes ar
es Fenmètes 0 Exioianen.

8 à l'expiration de la visième pôrione 'erniomten défrio à l'aile 32. un programme do
eus d'évsuntian dure sécauvens tel que vie à Tardls 92 eg efetiement en cours de
féaiisaton, le Contractent bent, en eus de demande rclaive à la surtaes estriée de ladta
Sereuvere, un prorogation de lAutenfion Exgueive d'Explorion pour ka durée nécoesain à
Fachèement ds Rev aura, sa ut poucir excéder 4 {5} MOI

Dans ce res le Compeiant aavip népoesr In dempnes 4 réormgeten da TAutonsadian
Ekshsie d'Exniéraion susvisée auprès du Mise aurons eu 47, ras avant Targiéion de
sabre péllode d'explorer. et pour co même période. le Genlactan: devra avcir rem
Aéutes 188 ob ations 2 Hravais expert NUS à FAI &

La urde de l'utortenion Exdusise d'Exploalon sera Égaleman! prorogée. la cas échéant, an
se samands dure Aux ÉsANON Exch Expletion Jus Mrlscienlan uno déeiier,
nee qui concerne ia supariio sise dans lache demande

ARTICLE 4
CELIGATION DE TRAVAUX B'EXPLORATION

Earant la pésioe inla d'englrafon dé ls F2) Armées Conrathuelee défini à l'a cle 3.1
Je Goanient sengage à entreprendre dans Le gérol c'oxpheraln 3 un programme do
rirahement des données Samhues EL stances el aoqusor ce sept var aqua (780) ke
(de au re domdus stques 61 2D peur deux rien de doisrs US €2 000.009 US). 1}
Ur prégramme SEL Au ee équivalents pour te mIIons > dors US 13-000 0 UE 5)
“ati une Séquistion cpl du 600 me du déiries JO RALr Si milens de dellrs LE
É6, 000 609 US lee te Havaux devront démarre do di uit |1B4 mas guivant Lo Date
d'Etet

Durant ia première dériode de ieneuvellerent de Ucis {31 Anhèes Comraciules définie à
are 3, 16 Coraetant engage à a au moins Sax (2 forage d'araraion.

Durant ie deuxième pénoëe d'expietion de rs (3), Ames Gorimcquales déinie à lanicle
22.4 Contrat dongage & rar au moins deux (forages d'enplaraon.

Chacun des Iragoë d'oxperaton prévu cavus sera réalisé jusquà Le orolandeur minimale
contractuelle dà deux mie (AO rs, 81 à Un profraeur mandrs il SUE l'EurSS QUE:
ja poursuite du forage, lfeclug ssir les réges de l'art er usage dans finduehie pévohène
emaranale, 281 6x6 pour une où laure des mises suanies: -

Si in Lomme dune pére d'exploration auelronaue ou en one de ronncision trie où
résiéion eu Gonaï, les Hrovaux dexploDton nom pas ah les engngemems mime
souris aû présent dde le Ministre aura Le 6/0 daopéker a parade à re dincemns
peur inaréeulion de engagements dé Hanaus qui sait 0 Bauer paré Carta,

Le palsrient féciue, le Certrctant sata put avoir remnpi ses omiqelons minimes de
Lravaux d'enphoraon au He de l'éreia à du oent Gant : 18 Gorlratlant gourra, au 0!
ges d'annulanon de lAupnsaton Eau d'EApereten pou Un Memquenent majeur au
présent Cent, cortauër à Béraficr des dipéstis dudit Comble an as ds deinande
racevahl, oexenr ls rannuuatument de lutte alor Ex dune 'Expieror

ARTILES
ETABLISSEMENT ET APPROBATION
DES PROGRAMME ANNUELS DE TRAVAUX

a moins ne (51 mais avant le dbut de chaque Anne Cie où por 1à pramiene Anse
Civile au plus bad un {7 mois ages le Dale d'El, Contractané preparer at sourate eu
Misite Dour afin un Prcgtämme Annuel de Travaux détails pole par pote ini
ue le Eueget Annuel cerraaponé ar pour lanseble 52 Pan rédre d'alerte

{Ghanue Programme Anmusi de Travaux ete Budgst amuel corcepondant sorent aubdhésés
Entre Les Héremren acte aan, 1 2 Y A IIEU, eva EN pour AnRUE déuert,
Li de dbvalopomen et de prdurfion pour Bee gléoment comic

Le Ministre pouris ahoposer des visas cu mot fins au Programme Anoel da Travéux.
au Budgar Anrues er aapanart ar pr RONA Bu Conrogant avec coute los LICANorE
ue les dans ur délai de rente (303 joues sua écrin he Ge Programme. Dans ce
as, ie Hinicie 21 ie Donactaht se teur! aus rapidemant que posabie pour eluier les
réssions ou modiepéors demanséen er él dun commun accord le Programme Annuzl de
Tache #1 Budes ANUS corraapeman der leur furme rérive, SU 1£e es de
Faut ue uvage dans late aôbolèrs Hiuraborale La die dau du Programmes
nnnue: ae Fiaeux e! EU EURE Amel comapendant séra 19 CE de l'accord MU
sus.

En lébsence de ronfretion par de Ministre su Canadian de son désir de révisions eu
rnodficahons dans le délai de tree 9 (ours s257sÈ8. lai Programme Arial de Travéux
ler je Suñgel Amel comespomaant sert réputés acceiés par le Himgte 5 le Ge
dent Du dé

Dans tai les cn, shaque opera eu Pragrannme ARE de TTEVBUX. pOur 1aqUE 1e
Minilie aura p2e demandé dé revieoh ou modifier, dovra te réalisée par la Certrectant
gas es maileure dot

#3

48.

Ga u2te2ramrn LE

se

2

53.

84

sat

crretgarers

5 1e accie est ranconié à ire profondeur tférèure à le protordeur aiimals camractuete
Es

&i Le pouraurs qu forage présente un eanget manfosto on rason do Foxbtance duno
raselon 4 pougE prenne

à des formations rochausen sent rencontrées dant Is duré ne panne pas an pratique
Fran cent au fer8ge Randui ave Les mayans A par) EpPrOPeS

due romnatons peretfares sont rencomrése dort le averede nécessite pour leur
precion pose de aoagee ne pomnetant por daxsince le profrisur minianie
Gortectugle sus 56

Dane Ras où Tune cos vondipns a Jose exe, Conraart devra chti autorisation

reniabie su Mit sue de AS pendre ES TIGE. AGE 1 98T PAS 1EAUBÉD SA SON

dément motnée, et lac rage car pue avoir GE loré 4 le promieur minimale

Lonratuele ours

Site Gontmctent au cours soit de In remièré phiace c'expluiebra. sûk dé la cncarie
pénadé d'empiarmon, déni rerpetivement aux ariges 1 ac 5.2, réalise un nombre de
rage d'exlcraioh suseTeté Aux Hg ra mmeïés Ba forage pue Fee vent
aux ai 4.1 [4.2 pour Lacie ride, ex forages dexaloralion siens pourront être
reporée sur 18 ou len pérndsn d'euplraion uvamtes et viandront on dédurm des
Shlgations minimes ds forage sipuiées pour 14 ou lesiies périoton, cour févems euau
smrirum ua (1) forage d'avrlorsion ou des lravaux équivalents déve évé réslsé per
parcs 1e renouvellement de FAumsion EXQUS Pa d'Exporaior.

Aux ns de 'anolaton ce arles & 1 à 6, es farages d'a Latin effectuée dans Le Gate
un programs d'évahiien d'une décdinele ne sérent 226 considènué cemtna des laqué
d'ésplortion et, en 225 da Gaesinente dHyéOraUree, Seul ur paie par Géouventa
épulé êre un forage d'axgloration

À la Date Et, e Donractart cr four une 5araMIE bancaire ou de sa also mr,
iévocatle à Maur dur mio da Dale (US$ 1.00 60), écrepatée pet le Mirisre
chargé au PE, cour ne8 obigaane minimes de Irtaux pur la péiece iniile
d'énsléralion définie à lache 4,1

En cas de rnouvelarent de l'auoneaion Ercusve a Explore le Canactänt devra
égalomant fournie une garant simiie couura es otigatees minimales da BUG pur 18
Férioda de renquveemen canoë,

Le montant dos ontgatons mirima'es de travaux ae calculé en ihéant 1e coûts unitaires
par iemétres 29 memiques e: par lorage d'erniretien spuide c-aprèe

1 is (1000 dollars per klametres de sismique à rctuer

B1 sh 10) milles do Del par faragé d'enplrabn à réal

Tics (Bi mois après l'achèvement d'un leva simique ou dun féiage d'espiorsten ec
Jusqu'à la profangeur minimale cortragtelk, la garantie d-docsus sua ajuelés de mariére à
Souvi Ré chaiens mininelés de rzvaux de la pérede dite En EQUrS MESA 2
rampér, évalués enivant I Sposio de l'ai prééuert.

&

Hat adrnis par le Miro el e Gentaciart que es régullats acquis où cours du drum
des aveux ou eue des menaces pariauikres pourent juil des shangainents au
Programme Amel de levain. Dars ce cas après nobfegen aû Miro le Cantractan
bours cou du ls changements sous réserve que les ohjectle toncumenaux cut
Fragen Annuel ds Travau ne amer par mooéa.

ARTICLE

GBLIGATIONS DU CONTRAGTANT DANS LA CONDUITE
DES GPERANONS PETROLIERES

Le Soniactant devra Fournir out lus Fende n£cessaires al achear où louer tous les mail,
équipement a matéaux nespensenies à 1e renismion 298 Cpérations Péraliires devra
Égaisnign ui lee Enssiinse deiique, y comprs lampe du personnel érenger
récaair à la réainaion des Programmes Anruols de Travaux Le Conctnt eut
responsable ce la proparaon 91 de foxéeunon des Programmes Ans de Travaux qui
devront être real de la manère la dus appteptiée an respectant ls gen de Far on
usage dan raustté pétrolière Htanoliarale

Le Ranactant devra noter ui Mint, à a Date at ou prdsont Cana! lan désigné
comme spérateur oué see téaponsalle de & emule 2 de lexecutor ces Cpératins
Fétoléres L'opéréteur, au nom at pour le compile du Contrat. communiquer ae Mise
eue rannors, Monmatane et rensalgnanart vide dans à prisnit Corde, Touk chargement
dphrateur devra 1eraLeir Lapprobation présatlé du MIRMG, LIQUAIE NE Sa PAS FILS
gars rolson démnt matvée.

Le Comme set em Gun der los ts (8) mc suivant a Dale of, ui bureau en
Késusique iameue de Hautien, er Le là mate pendent I curée du Conte : lit
Eueau ser hotammer del d'un somme sant ul aur 1 canéisie des Cdrdicre
Pétraières et rue peurs tr remie rois natfleten au 15 Gu prénon Gene.

La Dotréetant ssuméfta, avant 1e dope da iouies opératans pétrolières, au Maitère de
l'Energie a 2 Petra peu approbaion, ee plane gel à EM ONNEMENR
cerrcapondant à 003 opéras

Le Ganrragrant deu, on du, au soure dos Opéra Pérolètes gréndr Loutes Les
mesures nécessaire: uelion de arsicrement carfermérnent au pinaue da
précaution, À @ BA dowa none prends fausses diaposions Fasnables
pour

A8 S'asaurei que anse des irslalaions ét cquipénnents uilsee nou lee Desains 605
Erératons Prebères sont ên non El ef coéstement ma manu Gt EREMTRAUE pendant
Ia due du prasant Darlr

eo

a

42.

43.

sa

cena 2renTt \

At ARABATAOTIs

Face ia sua restante au Prime d'Éxpiartio, en dehors des surfanes déjà souvertes ar
es Fenmètes 0 Exioianen.

8 à l'expiration de la visième pôrione 'erniomten défrio à l'aile 32. un programme do
eus d'évsuntian dure sécauvens tel que vie à Tardls 92 eg efetiement en cours de
féaiisaton, le Contractent bent, en eus de demande rclaive à la surtaes estriée de ladta
Sereuvere, un prorogation de lAutenfion Exgueive d'Explorion pour ka durée nécoesain à
Fachèement ds Rev aura, sa ut poucir excéder 4 {5} MOI

Dans ce res le Compeiant aavip népoesr In dempnes 4 réormgeten da TAutonsadian
Ekshsie d'Exniéraion susvisée auprès du Mise aurons eu 47, ras avant Targiéion de
sabre péllode d'explorer. et pour co même période. le Genlactan: devra avcir rem
Aéutes 188 ob ations 2 Hravais expert NUS à FAI &

La urde de l'utortenion Exdusise d'Exploalon sera Égaleman! prorogée. la cas échéant, an
se samands dure Aux ÉsANON Exch Expletion Jus Mrlscienlan uno déeiier,
nee qui concerne ia supariio sise dans lache demande

ARTICLE 4
CELIGATION DE TRAVAUX B'EXPLORATION

Earant la pésioe inla d'englrafon dé ls F2) Armées Conrathuelee défini à l'a cle 3.1
Je Goanient sengage à entreprendre dans Le gérol c'oxpheraln 3 un programme do
rirahement des données Samhues EL stances el aoqusor ce sept var aqua (780) ke
(de au re domdus stques 61 2D peur deux rien de doisrs US €2 000.009 US). 1}
Ur prégramme SEL Au ee équivalents pour te mIIons > dors US 13-000 0 UE 5)
“ati une Séquistion cpl du 600 me du déiries JO RALr Si milens de dellrs LE
É6, 000 609 US lee te Havaux devront démarre do di uit |1B4 mas guivant Lo Date
d'Etet

Durant ia première dériode de ieneuvellerent de Ucis {31 Anhèes Comraciules définie à
are 3, 16 Coraetant engage à a au moins Sax (2 forage d'araraion.

Durant ie deuxième pénoëe d'expietion de rs (3), Ames Gorimcquales déinie à lanicle
22.4 Contrat dongage & rar au moins deux (forages d'enplaraon.

Chacun des Iragoë d'oxperaton prévu cavus sera réalisé jusquà Le orolandeur minimale
contractuelle dà deux mie (AO rs, 81 à Un profraeur mandrs il SUE l'EurSS QUE:
ja poursuite du forage, lfeclug ssir les réges de l'art er usage dans finduehie pévohène
emaranale, 281 6x6 pour une où laure des mises suanies: -

Si in Lomme dune pére d'exploration auelronaue ou en one de ronncision trie où
résiéion eu Gonaï, les Hrovaux dexploDton nom pas ah les engngemems mime
souris aû présent dde le Ministre aura Le 6/0 daopéker a parade à re dincemns
peur inaréeulion de engagements dé Hanaus qui sait 0 Bauer paré Carta,

Le palsrient féciue, le Certrctant sata put avoir remnpi ses omiqelons minimes de
Lravaux d'enphoraon au He de l'éreia à du oent Gant : 18 Gorlratlant gourra, au 0!
ges d'annulanon de lAupnsaton Eau d'EApereten pou Un Memquenent majeur au
présent Cent, cortauër à Béraficr des dipéstis dudit Comble an as ds deinande
racevahl, oexenr ls rannuuatument de lutte alor Ex dune 'Expieror

ARTILES
ETABLISSEMENT ET APPROBATION
DES PROGRAMME ANNUELS DE TRAVAUX

a moins ne (51 mais avant le dbut de chaque Anne Cie où por 1à pramiene Anse
Civile au plus bad un {7 mois ages le Dale d'El, Contractané preparer at sourate eu
Misite Dour afin un Prcgtämme Annuel de Travaux détails pole par pote ini
ue le Eueget Annuel cerraaponé ar pour lanseble 52 Pan rédre d'alerte

{Ghanue Programme Anmusi de Travaux ete Budgst amuel corcepondant sorent aubdhésés
Entre Les Héremren acte aan, 1 2 Y A IIEU, eva EN pour AnRUE déuert,
Li de dbvalopomen et de prdurfion pour Bee gléoment comic

Le Ministre pouris ahoposer des visas cu mot fins au Programme Anoel da Travéux.
au Budgar Anrues er aapanart ar pr RONA Bu Conrogant avec coute los LICANorE
ue les dans ur délai de rente (303 joues sua écrin he Ge Programme. Dans ce
as, ie Hinicie 21 ie Donactaht se teur! aus rapidemant que posabie pour eluier les
réssions ou modiepéors demanséen er él dun commun accord le Programme Annuzl de
Tache #1 Budes ANUS corraapeman der leur furme rérive, SU 1£e es de
Faut ue uvage dans late aôbolèrs Hiuraborale La die dau du Programmes
nnnue: ae Fiaeux e! EU EURE Amel comapendant séra 19 CE de l'accord MU
sus.

En lébsence de ronfretion par de Ministre su Canadian de son désir de révisions eu
rnodficahons dans le délai de tree 9 (ours s257sÈ8. lai Programme Arial de Travéux
ler je Suñgel Amel comespomaant sert réputés acceiés par le Himgte 5 le Ge
dent Du dé

Dans tai les cn, shaque opera eu Pragrannme ARE de TTEVBUX. pOur 1aqUE 1e
Minilie aura p2e demandé dé revieoh ou modifier, dovra te réalisée par la Certrectant
gas es maileure dot

#3

48.

Ga u2te2ramrn LE

se

2

53.

84

sat

crretgarers

5 1e accie est ranconié à ire profondeur tférèure à le protordeur aiimals camractuete
Es

&i Le pouraurs qu forage présente un eanget manfosto on rason do Foxbtance duno
raselon 4 pougE prenne

à des formations rochausen sent rencontrées dant Is duré ne panne pas an pratique
Fran cent au fer8ge Randui ave Les mayans A par) EpPrOPeS

due romnatons peretfares sont rencomrése dort le averede nécessite pour leur
precion pose de aoagee ne pomnetant por daxsince le profrisur minianie
Gortectugle sus 56

Dane Ras où Tune cos vondipns a Jose exe, Conraart devra chti autorisation

reniabie su Mit sue de AS pendre ES TIGE. AGE 1 98T PAS 1EAUBÉD SA SON

dément motnée, et lac rage car pue avoir GE loré 4 le promieur minimale

Lonratuele ours

Site Gontmctent au cours soit de In remièré phiace c'expluiebra. sûk dé la cncarie
pénadé d'empiarmon, déni rerpetivement aux ariges 1 ac 5.2, réalise un nombre de
rage d'exlcraioh suseTeté Aux Hg ra mmeïés Ba forage pue Fee vent
aux ai 4.1 [4.2 pour Lacie ride, ex forages dexaloralion siens pourront être
reporée sur 18 ou len pérndsn d'euplraion uvamtes et viandront on dédurm des
Shlgations minimes ds forage sipuiées pour 14 ou lesiies périoton, cour févems euau
smrirum ua (1) forage d'avrlorsion ou des lravaux équivalents déve évé réslsé per
parcs 1e renouvellement de FAumsion EXQUS Pa d'Exporaior.

Aux ns de 'anolaton ce arles & 1 à 6, es farages d'a Latin effectuée dans Le Gate
un programs d'évahiien d'une décdinele ne sérent 226 considènué cemtna des laqué
d'ésplortion et, en 225 da Gaesinente dHyéOraUree, Seul ur paie par Géouventa
épulé êre un forage d'axgloration

À la Date Et, e Donractart cr four une 5araMIE bancaire ou de sa also mr,
iévocatle à Maur dur mio da Dale (US$ 1.00 60), écrepatée pet le Mirisre
chargé au PE, cour ne8 obigaane minimes de Irtaux pur la péiece iniile
d'énsléralion définie à lache 4,1

En cas de rnouvelarent de l'auoneaion Ercusve a Explore le Canactänt devra
égalomant fournie une garant simiie couura es otigatees minimales da BUG pur 18
Férioda de renquveemen canoë,

Le montant dos ontgatons mirima'es de travaux ae calculé en ihéant 1e coûts unitaires
par iemétres 29 memiques e: par lorage d'erniretien spuide c-aprèe

1 is (1000 dollars per klametres de sismique à rctuer

B1 sh 10) milles do Del par faragé d'enplrabn à réal

Tics (Bi mois après l'achèvement d'un leva simique ou dun féiage d'espiorsten ec
Jusqu'à la profangeur minimale cortragtelk, la garantie d-docsus sua ajuelés de mariére à
Souvi Ré chaiens mininelés de rzvaux de la pérede dite En EQUrS MESA 2
rampér, évalués enivant I Sposio de l'ai prééuert.

&

Hat adrnis par le Miro el e Gentaciart que es régullats acquis où cours du drum
des aveux ou eue des menaces pariauikres pourent juil des shangainents au
Programme Amel de levain. Dars ce cas après nobfegen aû Miro le Cantractan
bours cou du ls changements sous réserve que les ohjectle toncumenaux cut
Fragen Annuel ds Travau ne amer par mooéa.

ARTICLE

GBLIGATIONS DU CONTRAGTANT DANS LA CONDUITE
DES GPERANONS PETROLIERES

Le Soniactant devra Fournir out lus Fende n£cessaires al achear où louer tous les mail,
équipement a matéaux nespensenies à 1e renismion 298 Cpérations Péraliires devra
Égaisnign ui lee Enssiinse deiique, y comprs lampe du personnel érenger
récaair à la réainaion des Programmes Anruols de Travaux Le Conctnt eut
responsable ce la proparaon 91 de foxéeunon des Programmes Ans de Travaux qui
devront être real de la manère la dus appteptiée an respectant ls gen de Far on
usage dan raustté pétrolière Htanoliarale

Le Ranactant devra noter ui Mint, à a Date at ou prdsont Cana! lan désigné
comme spérateur oué see téaponsalle de & emule 2 de lexecutor ces Cpératins
Fétoléres L'opéréteur, au nom at pour le compile du Contrat. communiquer ae Mise
eue rannors, Monmatane et rensalgnanart vide dans à prisnit Corde, Touk chargement
dphrateur devra 1eraLeir Lapprobation présatlé du MIRMG, LIQUAIE NE Sa PAS FILS
gars rolson démnt matvée.

Le Comme set em Gun der los ts (8) mc suivant a Dale of, ui bureau en
Késusique iameue de Hautien, er Le là mate pendent I curée du Conte : lit
Eueau ser hotammer del d'un somme sant ul aur 1 canéisie des Cdrdicre
Pétraières et rue peurs tr remie rois natfleten au 15 Gu prénon Gene.

La Dotréetant ssuméfta, avant 1e dope da iouies opératans pétrolières, au Maitère de
l'Energie a 2 Petra peu approbaion, ee plane gel à EM ONNEMENR
cerrcapondant à 003 opéras

Le Ganrragrant deu, on du, au soure dos Opéra Pérolètes gréndr Loutes Les
mesures nécessaire: uelion de arsicrement carfermérnent au pinaue da
précaution, À @ BA dowa none prends fausses diaposions Fasnables
pour

A8 S'asaurei que anse des irslalaions ét cquipénnents uilsee nou lee Desains 605
Erératons Prebères sont ên non El ef coéstement ma manu Gt EREMTRAUE pendant
Ia due du prasant Darlr

eo

a

42.

43.

sa

cena 2renTt \

At ARABATAOTIs

Face ia sua restante au Prime d'Éxpiartio, en dehors des surfanes déjà souvertes ar
es Fenmètes 0 Exioianen.

8 à l'expiration de la visième pôrione 'erniomten défrio à l'aile 32. un programme do
eus d'évsuntian dure sécauvens tel que vie à Tardls 92 eg efetiement en cours de
féaiisaton, le Contractent bent, en eus de demande rclaive à la surtaes estriée de ladta
Sereuvere, un prorogation de lAutenfion Exgueive d'Explorion pour ka durée nécoesain à
Fachèement ds Rev aura, sa ut poucir excéder 4 {5} MOI

Dans ce res le Compeiant aavip népoesr In dempnes 4 réormgeten da TAutonsadian
Ekshsie d'Exniéraion susvisée auprès du Mise aurons eu 47, ras avant Targiéion de
sabre péllode d'explorer. et pour co même période. le Genlactan: devra avcir rem
Aéutes 188 ob ations 2 Hravais expert NUS à FAI &

La urde de l'utortenion Exdusise d'Exploalon sera Égaleman! prorogée. la cas échéant, an
se samands dure Aux ÉsANON Exch Expletion Jus Mrlscienlan uno déeiier,
nee qui concerne ia supariio sise dans lache demande

ARTICLE 4
CELIGATION DE TRAVAUX B'EXPLORATION

Earant la pésioe inla d'englrafon dé ls F2) Armées Conrathuelee défini à l'a cle 3.1
Je Goanient sengage à entreprendre dans Le gérol c'oxpheraln 3 un programme do
rirahement des données Samhues EL stances el aoqusor ce sept var aqua (780) ke
(de au re domdus stques 61 2D peur deux rien de doisrs US €2 000.009 US). 1}
Ur prégramme SEL Au ee équivalents pour te mIIons > dors US 13-000 0 UE 5)
“ati une Séquistion cpl du 600 me du déiries JO RALr Si milens de dellrs LE
É6, 000 609 US lee te Havaux devront démarre do di uit |1B4 mas guivant Lo Date
d'Etet

Durant ia première dériode de ieneuvellerent de Ucis {31 Anhèes Comraciules définie à
are 3, 16 Coraetant engage à a au moins Sax (2 forage d'araraion.

Durant ie deuxième pénoëe d'expietion de rs (3), Ames Gorimcquales déinie à lanicle
22.4 Contrat dongage & rar au moins deux (forages d'enplaraon.

Chacun des Iragoë d'oxperaton prévu cavus sera réalisé jusquà Le orolandeur minimale
contractuelle dà deux mie (AO rs, 81 à Un profraeur mandrs il SUE l'EurSS QUE:
ja poursuite du forage, lfeclug ssir les réges de l'art er usage dans finduehie pévohène
emaranale, 281 6x6 pour une où laure des mises suanies: -

Si in Lomme dune pére d'exploration auelronaue ou en one de ronncision trie où
résiéion eu Gonaï, les Hrovaux dexploDton nom pas ah les engngemems mime
souris aû présent dde le Ministre aura Le 6/0 daopéker a parade à re dincemns
peur inaréeulion de engagements dé Hanaus qui sait 0 Bauer paré Carta,

Le palsrient féciue, le Certrctant sata put avoir remnpi ses omiqelons minimes de
Lravaux d'enphoraon au He de l'éreia à du oent Gant : 18 Gorlratlant gourra, au 0!
ges d'annulanon de lAupnsaton Eau d'EApereten pou Un Memquenent majeur au
présent Cent, cortauër à Béraficr des dipéstis dudit Comble an as ds deinande
racevahl, oexenr ls rannuuatument de lutte alor Ex dune 'Expieror

ARTILES
ETABLISSEMENT ET APPROBATION
DES PROGRAMME ANNUELS DE TRAVAUX

a moins ne (51 mais avant le dbut de chaque Anne Cie où por 1à pramiene Anse
Civile au plus bad un {7 mois ages le Dale d'El, Contractané preparer at sourate eu
Misite Dour afin un Prcgtämme Annuel de Travaux détails pole par pote ini
ue le Eueget Annuel cerraaponé ar pour lanseble 52 Pan rédre d'alerte

{Ghanue Programme Anmusi de Travaux ete Budgst amuel corcepondant sorent aubdhésés
Entre Les Héremren acte aan, 1 2 Y A IIEU, eva EN pour AnRUE déuert,
Li de dbvalopomen et de prdurfion pour Bee gléoment comic

Le Ministre pouris ahoposer des visas cu mot fins au Programme Anoel da Travéux.
au Budgar Anrues er aapanart ar pr RONA Bu Conrogant avec coute los LICANorE
ue les dans ur délai de rente (303 joues sua écrin he Ge Programme. Dans ce
as, ie Hinicie 21 ie Donactaht se teur! aus rapidemant que posabie pour eluier les
réssions ou modiepéors demanséen er él dun commun accord le Programme Annuzl de
Tache #1 Budes ANUS corraapeman der leur furme rérive, SU 1£e es de
Faut ue uvage dans late aôbolèrs Hiuraborale La die dau du Programmes
nnnue: ae Fiaeux e! EU EURE Amel comapendant séra 19 CE de l'accord MU
sus.

En lébsence de ronfretion par de Ministre su Canadian de son désir de révisions eu
rnodficahons dans le délai de tree 9 (ours s257sÈ8. lai Programme Arial de Travéux
ler je Suñgel Amel comespomaant sert réputés acceiés par le Himgte 5 le Ge
dent Du dé

Dans tai les cn, shaque opera eu Pragrannme ARE de TTEVBUX. pOur 1aqUE 1e
Minilie aura p2e demandé dé revieoh ou modifier, dovra te réalisée par la Certrectant
gas es maileure dot

#3

48.

Ga u2te2ramrn LE

se

2

53.

84

sat

crretgarers

5 1e accie est ranconié à ire profondeur tférèure à le protordeur aiimals camractuete
Es

&i Le pouraurs qu forage présente un eanget manfosto on rason do Foxbtance duno
raselon 4 pougE prenne

à des formations rochausen sent rencontrées dant Is duré ne panne pas an pratique
Fran cent au fer8ge Randui ave Les mayans A par) EpPrOPeS

due romnatons peretfares sont rencomrése dort le averede nécessite pour leur
precion pose de aoagee ne pomnetant por daxsince le profrisur minianie
Gortectugle sus 56

Dane Ras où Tune cos vondipns a Jose exe, Conraart devra chti autorisation

reniabie su Mit sue de AS pendre ES TIGE. AGE 1 98T PAS 1EAUBÉD SA SON

dément motnée, et lac rage car pue avoir GE loré 4 le promieur minimale

Lonratuele ours

Site Gontmctent au cours soit de In remièré phiace c'expluiebra. sûk dé la cncarie
pénadé d'empiarmon, déni rerpetivement aux ariges 1 ac 5.2, réalise un nombre de
rage d'exlcraioh suseTeté Aux Hg ra mmeïés Ba forage pue Fee vent
aux ai 4.1 [4.2 pour Lacie ride, ex forages dexaloralion siens pourront être
reporée sur 18 ou len pérndsn d'euplraion uvamtes et viandront on dédurm des
Shlgations minimes ds forage sipuiées pour 14 ou lesiies périoton, cour févems euau
smrirum ua (1) forage d'avrlorsion ou des lravaux équivalents déve évé réslsé per
parcs 1e renouvellement de FAumsion EXQUS Pa d'Exporaior.

Aux ns de 'anolaton ce arles & 1 à 6, es farages d'a Latin effectuée dans Le Gate
un programs d'évahiien d'une décdinele ne sérent 226 considènué cemtna des laqué
d'ésplortion et, en 225 da Gaesinente dHyéOraUree, Seul ur paie par Géouventa
épulé êre un forage d'axgloration

À la Date Et, e Donractart cr four une 5araMIE bancaire ou de sa also mr,
iévocatle à Maur dur mio da Dale (US$ 1.00 60), écrepatée pet le Mirisre
chargé au PE, cour ne8 obigaane minimes de Irtaux pur la péiece iniile
d'énsléralion définie à lache 4,1

En cas de rnouvelarent de l'auoneaion Ercusve a Explore le Canactänt devra
égalomant fournie une garant simiie couura es otigatees minimales da BUG pur 18
Férioda de renquveemen canoë,

Le montant dos ontgatons mirima'es de travaux ae calculé en ihéant 1e coûts unitaires
par iemétres 29 memiques e: par lorage d'erniretien spuide c-aprèe

1 is (1000 dollars per klametres de sismique à rctuer

B1 sh 10) milles do Del par faragé d'enplrabn à réal

Tics (Bi mois après l'achèvement d'un leva simique ou dun féiage d'espiorsten ec
Jusqu'à la profangeur minimale cortragtelk, la garantie d-docsus sua ajuelés de mariére à
Souvi Ré chaiens mininelés de rzvaux de la pérede dite En EQUrS MESA 2
rampér, évalués enivant I Sposio de l'ai prééuert.

&

Hat adrnis par le Miro el e Gentaciart que es régullats acquis où cours du drum
des aveux ou eue des menaces pariauikres pourent juil des shangainents au
Programme Amel de levain. Dars ce cas après nobfegen aû Miro le Cantractan
bours cou du ls changements sous réserve que les ohjectle toncumenaux cut
Fragen Annuel ds Travau ne amer par mooéa.

ARTICLE

GBLIGATIONS DU CONTRAGTANT DANS LA CONDUITE
DES GPERANONS PETROLIERES

Le Soniactant devra Fournir out lus Fende n£cessaires al achear où louer tous les mail,
équipement a matéaux nespensenies à 1e renismion 298 Cpérations Péraliires devra
Égaisnign ui lee Enssiinse deiique, y comprs lampe du personnel érenger
récaair à la réainaion des Programmes Anruols de Travaux Le Conctnt eut
responsable ce la proparaon 91 de foxéeunon des Programmes Ans de Travaux qui
devront être real de la manère la dus appteptiée an respectant ls gen de Far on
usage dan raustté pétrolière Htanoliarale

Le Ranactant devra noter ui Mint, à a Date at ou prdsont Cana! lan désigné
comme spérateur oué see téaponsalle de & emule 2 de lexecutor ces Cpératins
Fétoléres L'opéréteur, au nom at pour le compile du Contrat. communiquer ae Mise
eue rannors, Monmatane et rensalgnanart vide dans à prisnit Corde, Touk chargement
dphrateur devra 1eraLeir Lapprobation présatlé du MIRMG, LIQUAIE NE Sa PAS FILS
gars rolson démnt matvée.

Le Comme set em Gun der los ts (8) mc suivant a Dale of, ui bureau en
Késusique iameue de Hautien, er Le là mate pendent I curée du Conte : lit
Eueau ser hotammer del d'un somme sant ul aur 1 canéisie des Cdrdicre
Pétraières et rue peurs tr remie rois natfleten au 15 Gu prénon Gene.

La Dotréetant ssuméfta, avant 1e dope da iouies opératans pétrolières, au Maitère de
l'Energie a 2 Petra peu approbaion, ee plane gel à EM ONNEMENR
cerrcapondant à 003 opéras

Le Ganrragrant deu, on du, au soure dos Opéra Pérolètes gréndr Loutes Les
mesures nécessaire: uelion de arsicrement carfermérnent au pinaue da
précaution, À @ BA dowa none prends fausses diaposions Fasnables
pour

A8 S'asaurei que anse des irslalaions ét cquipénnents uilsee nou lee Desains 605
Erératons Prebères sont ên non El ef coéstement ma manu Gt EREMTRAUE pendant
Ia due du prasant Darlr

eo

a

42.

43.

sa

cena 2renTt \

At ARABATAOTIs

Face ia sua restante au Prime d'Éxpiartio, en dehors des surfanes déjà souvertes ar
es Fenmètes 0 Exioianen.

8 à l'expiration de la visième pôrione 'erniomten défrio à l'aile 32. un programme do
eus d'évsuntian dure sécauvens tel que vie à Tardls 92 eg efetiement en cours de
féaiisaton, le Contractent bent, en eus de demande rclaive à la surtaes estriée de ladta
Sereuvere, un prorogation de lAutenfion Exgueive d'Explorion pour ka durée nécoesain à
Fachèement ds Rev aura, sa ut poucir excéder 4 {5} MOI

Dans ce res le Compeiant aavip népoesr In dempnes 4 réormgeten da TAutonsadian
Ekshsie d'Exniéraion susvisée auprès du Mise aurons eu 47, ras avant Targiéion de
sabre péllode d'explorer. et pour co même période. le Genlactan: devra avcir rem
Aéutes 188 ob ations 2 Hravais expert NUS à FAI &

La urde de l'utortenion Exdusise d'Exploalon sera Égaleman! prorogée. la cas échéant, an
se samands dure Aux ÉsANON Exch Expletion Jus Mrlscienlan uno déeiier,
nee qui concerne ia supariio sise dans lache demande

ARTICLE 4
CELIGATION DE TRAVAUX B'EXPLORATION

Earant la pésioe inla d'englrafon dé ls F2) Armées Conrathuelee défini à l'a cle 3.1
Je Goanient sengage à entreprendre dans Le gérol c'oxpheraln 3 un programme do
rirahement des données Samhues EL stances el aoqusor ce sept var aqua (780) ke
(de au re domdus stques 61 2D peur deux rien de doisrs US €2 000.009 US). 1}
Ur prégramme SEL Au ee équivalents pour te mIIons > dors US 13-000 0 UE 5)
“ati une Séquistion cpl du 600 me du déiries JO RALr Si milens de dellrs LE
É6, 000 609 US lee te Havaux devront démarre do di uit |1B4 mas guivant Lo Date
d'Etet

Durant ia première dériode de ieneuvellerent de Ucis {31 Anhèes Comraciules définie à
are 3, 16 Coraetant engage à a au moins Sax (2 forage d'araraion.

Durant ie deuxième pénoëe d'expietion de rs (3), Ames Gorimcquales déinie à lanicle
22.4 Contrat dongage & rar au moins deux (forages d'enplaraon.

Chacun des Iragoë d'oxperaton prévu cavus sera réalisé jusquà Le orolandeur minimale
contractuelle dà deux mie (AO rs, 81 à Un profraeur mandrs il SUE l'EurSS QUE:
ja poursuite du forage, lfeclug ssir les réges de l'art er usage dans finduehie pévohène
emaranale, 281 6x6 pour une où laure des mises suanies: -

Si in Lomme dune pére d'exploration auelronaue ou en one de ronncision trie où
résiéion eu Gonaï, les Hrovaux dexploDton nom pas ah les engngemems mime
souris aû présent dde le Ministre aura Le 6/0 daopéker a parade à re dincemns
peur inaréeulion de engagements dé Hanaus qui sait 0 Bauer paré Carta,

Le palsrient féciue, le Certrctant sata put avoir remnpi ses omiqelons minimes de
Lravaux d'enphoraon au He de l'éreia à du oent Gant : 18 Gorlratlant gourra, au 0!
ges d'annulanon de lAupnsaton Eau d'EApereten pou Un Memquenent majeur au
présent Cent, cortauër à Béraficr des dipéstis dudit Comble an as ds deinande
racevahl, oexenr ls rannuuatument de lutte alor Ex dune 'Expieror

ARTILES
ETABLISSEMENT ET APPROBATION
DES PROGRAMME ANNUELS DE TRAVAUX

a moins ne (51 mais avant le dbut de chaque Anne Cie où por 1à pramiene Anse
Civile au plus bad un {7 mois ages le Dale d'El, Contractané preparer at sourate eu
Misite Dour afin un Prcgtämme Annuel de Travaux détails pole par pote ini
ue le Eueget Annuel cerraaponé ar pour lanseble 52 Pan rédre d'alerte

{Ghanue Programme Anmusi de Travaux ete Budgst amuel corcepondant sorent aubdhésés
Entre Les Héremren acte aan, 1 2 Y A IIEU, eva EN pour AnRUE déuert,
Li de dbvalopomen et de prdurfion pour Bee gléoment comic

Le Ministre pouris ahoposer des visas cu mot fins au Programme Anoel da Travéux.
au Budgar Anrues er aapanart ar pr RONA Bu Conrogant avec coute los LICANorE
ue les dans ur délai de rente (303 joues sua écrin he Ge Programme. Dans ce
as, ie Hinicie 21 ie Donactaht se teur! aus rapidemant que posabie pour eluier les
réssions ou modiepéors demanséen er él dun commun accord le Programme Annuzl de
Tache #1 Budes ANUS corraapeman der leur furme rérive, SU 1£e es de
Faut ue uvage dans late aôbolèrs Hiuraborale La die dau du Programmes
nnnue: ae Fiaeux e! EU EURE Amel comapendant séra 19 CE de l'accord MU
sus.

En lébsence de ronfretion par de Ministre su Canadian de son désir de révisions eu
rnodficahons dans le délai de tree 9 (ours s257sÈ8. lai Programme Arial de Travéux
ler je Suñgel Amel comespomaant sert réputés acceiés par le Himgte 5 le Ge
dent Du dé

Dans tai les cn, shaque opera eu Pragrannme ARE de TTEVBUX. pOur 1aqUE 1e
Minilie aura p2e demandé dé revieoh ou modifier, dovra te réalisée par la Certrectant
gas es maileure dot

#3

48.

Ga u2te2ramrn LE

se

2

53.

84

sat

crretgarers

5 1e accie est ranconié à ire profondeur tférèure à le protordeur aiimals camractuete
Es

&i Le pouraurs qu forage présente un eanget manfosto on rason do Foxbtance duno
raselon 4 pougE prenne

à des formations rochausen sent rencontrées dant Is duré ne panne pas an pratique
Fran cent au fer8ge Randui ave Les mayans A par) EpPrOPeS

due romnatons peretfares sont rencomrése dort le averede nécessite pour leur
precion pose de aoagee ne pomnetant por daxsince le profrisur minianie
Gortectugle sus 56

Dane Ras où Tune cos vondipns a Jose exe, Conraart devra chti autorisation

reniabie su Mit sue de AS pendre ES TIGE. AGE 1 98T PAS 1EAUBÉD SA SON

dément motnée, et lac rage car pue avoir GE loré 4 le promieur minimale

Lonratuele ours

Site Gontmctent au cours soit de In remièré phiace c'expluiebra. sûk dé la cncarie
pénadé d'empiarmon, déni rerpetivement aux ariges 1 ac 5.2, réalise un nombre de
rage d'exlcraioh suseTeté Aux Hg ra mmeïés Ba forage pue Fee vent
aux ai 4.1 [4.2 pour Lacie ride, ex forages dexaloralion siens pourront être
reporée sur 18 ou len pérndsn d'euplraion uvamtes et viandront on dédurm des
Shlgations minimes ds forage sipuiées pour 14 ou lesiies périoton, cour févems euau
smrirum ua (1) forage d'avrlorsion ou des lravaux équivalents déve évé réslsé per
parcs 1e renouvellement de FAumsion EXQUS Pa d'Exporaior.

Aux ns de 'anolaton ce arles & 1 à 6, es farages d'a Latin effectuée dans Le Gate
un programs d'évahiien d'une décdinele ne sérent 226 considènué cemtna des laqué
d'ésplortion et, en 225 da Gaesinente dHyéOraUree, Seul ur paie par Géouventa
épulé êre un forage d'axgloration

À la Date Et, e Donractart cr four une 5araMIE bancaire ou de sa also mr,
iévocatle à Maur dur mio da Dale (US$ 1.00 60), écrepatée pet le Mirisre
chargé au PE, cour ne8 obigaane minimes de Irtaux pur la péiece iniile
d'énsléralion définie à lache 4,1

En cas de rnouvelarent de l'auoneaion Ercusve a Explore le Canactänt devra
égalomant fournie une garant simiie couura es otigatees minimales da BUG pur 18
Férioda de renquveemen canoë,

Le montant dos ontgatons mirima'es de travaux ae calculé en ihéant 1e coûts unitaires
par iemétres 29 memiques e: par lorage d'erniretien spuide c-aprèe

1 is (1000 dollars per klametres de sismique à rctuer

B1 sh 10) milles do Del par faragé d'enplrabn à réal

Tics (Bi mois après l'achèvement d'un leva simique ou dun féiage d'espiorsten ec
Jusqu'à la profangeur minimale cortragtelk, la garantie d-docsus sua ajuelés de mariére à
Souvi Ré chaiens mininelés de rzvaux de la pérede dite En EQUrS MESA 2
rampér, évalués enivant I Sposio de l'ai prééuert.

&

Hat adrnis par le Miro el e Gentaciart que es régullats acquis où cours du drum
des aveux ou eue des menaces pariauikres pourent juil des shangainents au
Programme Amel de levain. Dars ce cas après nobfegen aû Miro le Cantractan
bours cou du ls changements sous réserve que les ohjectle toncumenaux cut
Fragen Annuel ds Travau ne amer par mooéa.

ARTICLE

GBLIGATIONS DU CONTRAGTANT DANS LA CONDUITE
DES GPERANONS PETROLIERES

Le Soniactant devra Fournir out lus Fende n£cessaires al achear où louer tous les mail,
équipement a matéaux nespensenies à 1e renismion 298 Cpérations Péraliires devra
Égaisnign ui lee Enssiinse deiique, y comprs lampe du personnel érenger
récaair à la réainaion des Programmes Anruols de Travaux Le Conctnt eut
responsable ce la proparaon 91 de foxéeunon des Programmes Ans de Travaux qui
devront être real de la manère la dus appteptiée an respectant ls gen de Far on
usage dan raustté pétrolière Htanoliarale

Le Ranactant devra noter ui Mint, à a Date at ou prdsont Cana! lan désigné
comme spérateur oué see téaponsalle de & emule 2 de lexecutor ces Cpératins
Fétoléres L'opéréteur, au nom at pour le compile du Contrat. communiquer ae Mise
eue rannors, Monmatane et rensalgnanart vide dans à prisnit Corde, Touk chargement
dphrateur devra 1eraLeir Lapprobation présatlé du MIRMG, LIQUAIE NE Sa PAS FILS
gars rolson démnt matvée.

Le Comme set em Gun der los ts (8) mc suivant a Dale of, ui bureau en
Késusique iameue de Hautien, er Le là mate pendent I curée du Conte : lit
Eueau ser hotammer del d'un somme sant ul aur 1 canéisie des Cdrdicre
Pétraières et rue peurs tr remie rois natfleten au 15 Gu prénon Gene.

La Dotréetant ssuméfta, avant 1e dope da iouies opératans pétrolières, au Maitère de
l'Energie a 2 Petra peu approbaion, ee plane gel à EM ONNEMENR
cerrcapondant à 003 opéras

Le Ganrragrant deu, on du, au soure dos Opéra Pérolètes gréndr Loutes Les
mesures nécessaire: uelion de arsicrement carfermérnent au pinaue da
précaution, À @ BA dowa none prends fausses diaposions Fasnables
pour

A8 S'asaurei que anse des irslalaions ét cquipénnents uilsee nou lee Desains 605
Erératons Prebères sont ên non El ef coéstement ma manu Gt EREMTRAUE pendant
Ia due du prasant Darlr

4 Ever les parle ol rjels d'Hscrocatbures pibiits ainsi que 1 pertes ie dela Lou
ue tout ur roduiuiisés dar les Opens PAT

à Aésuèr 1e protection des nappes amuilree mnccnrées au cœurs des Opérations
Ebéiees & fur au Dome do lExporon el du Déuelopperient fes
Hjcrecarbures ss ous le ranefyne ments eme sur a nappes.

a Pacerles Hydrocarbures aroduis ans ice siockages eanétrus 2 vetfet

4 Sy a leu restaurer Es fes deb Opérations Pérolèies à fhivement de chedue
<Gpéraïlon Pit.

tie de faire faces aux ceûts der cpématoe s'ebanton et cé remise en étt das sos qui
devent éres éfecuéoe à In Mn de ‘Exlolaten du au ras gieéments découverte) dans 10
RaGIe du DEEE Coma ee Paries canrimnbnt que Go Lacie gonsirunra pendant. ls
Les gangs grénécentes La dhe En une proue anruape qui on ASGUÉS à a Core, L'
Loge Séquevrs À cat e-aprés, Ca prions our pou d'abéncen sorcrt des Code
Fâraére mrvmables et écueunies pour ba cetemnon SU Hong à Finpôi eut
es societe.

L'Oparateursoutera a 'aprrenator afin un charme 4 véto un plan d'ananson et
je nine Gi Bio den étez paur ie Périmètre Concaciuel fecanres "pan d'abandon € 12
em 82 en Pt Des a | comparant eme le deseront es rave d'aendon, une
station du coût al des vaux d'ebanden ete ravis av la 0 52 du Par ètre
Écraue aiei aus le montant al provision Le plan C'epandor at ve mie an tal es
on or fdévalué à 1 En de chaqus Aimée Contreciu

À Bongter de ls date d'anpretaion 2 plan dan 2 de semiss on ist dus aies our
Îs Mrs On charge du pros, LCoraur mer le montant 6e Va prison dans ie Budget
Ge tannéo Che coéeenee at le mament reve de (à prosion dans les oudeele des
Benne sua.

L'Opéraiéur varsèrs Les fers matt à Là prior annuel dütoiminée cunme indiouke ce
essus ser un Semate 2 For LIE ouver 2° Républque langue de Maure dans une
Banque sésame perles ares ie Gomole Ééquastie"}

Les Paris ciment que?

Le Compte Séqueare ent oesire ext ac faeerent des opérations d'atancen
a

= MOpérarersere autrise conjointement ave le Hiniste as change du petrole à mouvementer
Le Carete Sequeare sonfommémant aux biégels approuvée eau fogremmes de travaux,

14 lei de la Paso d'Expiaalion d'un ou puseurs cisemerte), le Gouvmament déciée de
ne pas pourue FEmpotelon di ou descis gisements), l'ipérateut arocèdera aux
Dérmians d'abandon a de mise en dla des ses, av rlsant los montants dspon ea dans
1e Compie séquasire

Site montant eumulé des fonds sur le Comate Séqueskre est maufisane pour œuvrr le août
des crétaiens d'abandon, de Cortiacant fangers de 0er Cependant à la fin des

REC “

En

ET

sue?

6105

EE

Le Gontastart et 236 sous-aïlonés s'engagent & accorder leur giéfèience, à candiae
éonamiques sausaientes, à Ier des mers réeesaies aux Opérations Férolites, rar
opt à ur cation ou doute au for le BL

L& get aie, 2e Canmentant oeurs Indiquer Sans Les Programs Ammudis de Travaux orne
fous les ontats de Jocatien d'une véleur supérieure à deu cer iquarte mire (260 000)
Dole.

Remise en état dés es.

A Contraste dec etabr un Pan d'opérations RES pou le où les Pârimat &'Exglolaion.

Ge plan scmporora notamment
Lo ducorput des Opéraione RES
T'acth ar des régosvos és polie de production prévus.
An coût toi astres Opérctions RES.

I olunring de récalion dge Gpérations RES

Lé Dentaetant, pourra, canteumément eu Goma apsener chaque amnée des ris ons à 02

lee Opérations REF, our (enr 2ovple notamment Ge lévouon des paremétes
techniques et manger, Dons ce con © Pin Orérsions REF Ga visé doondr
Feuveau ion dOpéraiens PES qui sera pra en Gompie vou ie cal es doitions au
Gompes RES

Gour résenes de dinpoeient viens à lanbie 610$ sous, le Dontastent doi à
feraration du GR pracader aux parole RES.

Ces Gnéraliors RES doivant tr oMaudes conformément au Plan d'pérators RES, dahs
le tésperz don Noces de af et des proiques gémdralement adrrises Lane l'rdualite pétoere
rrlionale dans Lee conditions 1 salon ls Mecaliés sde aux ongles & 19 AUEL10 8 ch
après.

En vue de lake face Je morient venu, due dépenses eférerdes aux Opérations RES
Gorbattant di, dés à mue en radeon dun Glsement, iéer, pour I Féimèie
dÉsglohatien, un Complé RES

À cui af, Je Coinnacéen cavrira un compté dE six Dpérafone RES pour le Permetre
d'erplotetion 22 nm 8 pour le ceunpee es emif£e iamres OU CONrACHA, BuPrèS d'un
Siechssement Eencare aceplatie par les Pas dun 079 nu DNS AR à Standard &
Pos » (capes » Compte RES »).

Des s8 creator, ce Gomgte RES sara aprrovisimis armement pur es roue dela vente
d'HaroeaieLses ane à 13 consriutinn de provisions pour tes Opérallurs RES.

Les provisions dont Le montant et les madalés de vérsomant ut de cafrui ont stiplée lis
de lémrisanment du Pien 4 Gpératone FES cercnt Lakées coins des Couls Paroles
Ganformément &ux ais oelsens du récent Carta

Les fonds varés eur e Comple RES sent avcevment afectés aux pélements des
<areraps léee au Opérian RES ul 8 pouver en GnSÉqUeLe à Sun Memeik Se dE
sante peur obtonir une ligne dental au gro de Fune das Paris De lamäre marre lee

ss.

Ge.

8u

cenearsern LÀ

4

18

EE

ephraione d'apanden du Périmètre Cantraduel, les fonds restant évenpualement @nn 15
Gomête équegke revierdioré de dial au Gouvernement

il préttin a'un du plusieurs g'senenti) esse au cours de la Phase 5 Evslataien ou
Ales dar Parties canmement d'en amdorner roanlataton event Loyphalon da la Pres
AEpotaton, lOperateur 30 chargorz de proséder aux els d barman et de remise an
étais ses

4 à 18 nn de 1e Phase d'Enpitition d'un ou plieure Giants, le Bouvernement décide
de ouraure les Onéretins Péraies Le CONTRACTANT sera dispense ce Louies
Chiots d'abandon rate aux Dnésuors Fétrelérs lues sur ce au ces giserierts et
au coût y aflaran, qui actent eupporéez per le Geuvemement seul Les aesnnie rails Au
Forma Séquantre saron rsiiés ak lea monants qua #Y PaLuENt seren dès lors Panstayas de
loi au Goerrament, que pour cée lors meuementer Le annoté SEUENTS à 53 Seule.
siscréien.

Le Gouvamement tancra itemne € GONTRAGTANT re toufo réclemaon sonoarrant Is
Dress Féroé ANUIES.

FTau ies lravaux ét mstllions érigé parle Dontrctant en vari du present Contrat devient
el 1 rate ai les crconelaneeg, Ee censé, indiqués, RASE 81 Byuipés de 12901 à
laisser 4 Heu amp ot mn mure seaaté 19 lire présagv à linéieur da Périmètre
AEspioraion

Le Gonirarent sançage à prendre tmutes le arémautsne récéséaifes pour crève La
galaon de La zone lerstre dans Le Férmère éPaploration. Four prévenir ia pofuton. PEU
eut égeemant détar on aocon avas le Certractant de lue mesure supplémentaire qu ui
BaAAE nécessaire paur ateuree 11 prénamaten Ba 12 zen cuuE cesimée par Le
Pointe d'Explerakén elicud Expat.

Dans lonairioe de sen droit de comstuire, emdeué des Mevaun maintenir toutes tee
inslatoné nécessairse aux hrs da présent Coral le Canbagtant na devra pas acouver des
Lans stués à more de cinquante (56 mètres ce sous edfices regieux üu por, NBuX de
Séputre. éne made, Gore eù jee abialis, groues dhalilsions, vIlsges,
asireméraians, au, pos eau, réServois, ruëS, 1OUes, EhgiNS da ler, Suds du,
Saralsañene, Havaux duëité aublique, ouéges di, sans le CGnselemmer RIDE Où
range. Le Goniracant sera ton do dur loue dote que sé HAL ARE DA

Le Ganiactant at 0e sous ra fanls s'engagent à accorder ir préférence ru entreprises et
predats meutatiens, à cemtrions équivalente En terme 06 pis, quart, quelle, eordilons
a paiement dé de inraisen

Le Dortratant supage peur en conti provide, do conclion où de uurvice
dune valeur superieure à eux cent eincuanr rie (250 600) Dlars, à procèder à 425 appels
offres par de exndisuts mautaniens 01 Gangars, étant arlerda que le Dontactant ne
Fasonnera pas abeidemenr ais Gant,

Des copies 6e eus Lao enr ne rapportant aux Opéraions Pétsières seront sourises au
Mist dès leur seraure.

Pates vinéerdisent de carmnir de quelconques siratés, de grever ou de nant d'une
narière oualconaut les ends ein déposés sur le Gempte RES

Les principales metatés reatyes au Compte RES sont cétaiiees à l'Annexe 2, Pronédure
Compass du présent Cet

Sans préjudice c04 623 où ur el ansfen ae igalars on vor du Cantal, à Conractant
purs, apres aceor du Miietre en change du pedale dromsféra lez fende du Compte RES
dans Un Fr

Sous réearve des dispositions da l'elcla S.17.3 cigorés, en ce qui concerné la réaisation des
Gurratioms RES, le Cantrectant noie à La Director de L'Exeinraten et au Ceuelopparrent
des Epooeareures éruls sue on pénis de oant quetiesingt (180) Joe san irenten de
rucéder au démarrage des Créreluns RES,

En vus d'avsrdems ui Slsemen à Tspralor names de lAucisaion Excuse
dEapihaben, ÿ enmprs see renaivalemart GTUR, ou en cas ce renonanon dans Le
dre des chspest 28 de l'aile 6, he Doréracien nai À là Drexien de | Expfersian ct du
Dévésppemers ee Hyarooeraures pts Le Plan dOpéraicns RES au ed deux (2) ane
ant la ia 268 opérations : 05 Pran d'Onértiane RES 1 samir er cure par le Conirastant
porn die rte ga 13 Dali Bu 'Éxpinralos at du Développement des Hydioarbures
Erurs eue dans tu Sous Ga plus à Faro 8.186 aprèe.

LI} Depordant, le Confaciant ne ere ps lent de proctder au Gpétstens ES, à
Fexpiratén du Cortal, dans lé Eat Sum cdéteous

€ Fenploitaton du Gex our el Périmèlré d'Exrotaion es naureuina par un Tiers
ua ar El eu où 8 Be ur Tr (capté a le ReDEEUr +

di FElétdemance au Gortracters peur des raisons AOMOnt ONeSS, 1e ne pas prazenes
nr Oparmiord RES. par evemple a consenarien d'air nénnesaren à
Felorzren dattes zor0s Sermeaon, sien précisé que cône 2e en5 TEE 16
pure pes soppaser à mignon sé GA bem GE es pal au
Permele 9 Exploimnon

Gi Dans és cos visés an pamgrphe 41) Ghdessus, Las Païes consenent
Sevessenen

49 quil sera cons eme le Ropreneur et le Goniactan un acoeré do nancfel prfsant
otamment (5 date de transfer 61 |Harifcenen dos aule, de (ous les biens meules
ou meute et nalahrions Fannienes eds Li qu'ils son nEcesires € 1 Poursuite
de lexpiaitañion 9 Jar gars ex (rérde 21 Regreneu à

4 quil nova ri er paca parle Gonachart un us
La larsfent au gestionnaire du Ts do la loalié nes ferde Hjurant dans
Comsie RES consilué pour le Ferimélr d'Esplaitalion onfeément à l'aile 5.10 4
Au présent Goniol sera de dr, rorobetank touts dis on era

Gi Les Paries donnent à qu ff mandet irévocale à Opérateur de cencire toutes les
opéraions visées aux nées (ie (3 du présart perag ze)

(3j Sous condo c'est par & Contraciant les vélgarions mises à ca charge an
arts des inde #4 (BU Drame (7) G-Aesaus or 1 ne aura 1 RLPuUn Gas
Bi ennble per PEU, de dns: Boerele Contractan de son Gen de procscer

mas “

4 Ever les parle ol rjels d'Hscrocatbures pibiits ainsi que 1 pertes ie dela Lou
ue tout ur roduiuiisés dar les Opens PAT

à Aésuèr 1e protection des nappes amuilree mnccnrées au cœurs des Opérations
Ebéiees & fur au Dome do lExporon el du Déuelopperient fes
Hjcrecarbures ss ous le ranefyne ments eme sur a nappes.

a Pacerles Hydrocarbures aroduis ans ice siockages eanétrus 2 vetfet

4 Sy a leu restaurer Es fes deb Opérations Pérolèies à fhivement de chedue
<Gpéraïlon Pit.

tie de faire faces aux ceûts der cpématoe s'ebanton et cé remise en étt das sos qui
devent éres éfecuéoe à In Mn de ‘Exlolaten du au ras gieéments découverte) dans 10
RaGIe du DEEE Coma ee Paries canrimnbnt que Go Lacie gonsirunra pendant. ls
Les gangs grénécentes La dhe En une proue anruape qui on ASGUÉS à a Core, L'
Loge Séquevrs À cat e-aprés, Ca prions our pou d'abéncen sorcrt des Code
Fâraére mrvmables et écueunies pour ba cetemnon SU Hong à Finpôi eut
es societe.

L'Oparateursoutera a 'aprrenator afin un charme 4 véto un plan d'ananson et
je nine Gi Bio den étez paur ie Périmètre Concaciuel fecanres "pan d'abandon € 12
em 82 en Pt Des a | comparant eme le deseront es rave d'aendon, une
station du coût al des vaux d'ebanden ete ravis av la 0 52 du Par ètre
Écraue aiei aus le montant al provision Le plan C'epandor at ve mie an tal es
on or fdévalué à 1 En de chaqus Aimée Contreciu

À Bongter de ls date d'anpretaion 2 plan dan 2 de semiss on ist dus aies our
Îs Mrs On charge du pros, LCoraur mer le montant 6e Va prison dans ie Budget
Ge tannéo Che coéeenee at le mament reve de (à prosion dans les oudeele des
Benne sua.

L'Opéraiéur varsèrs Les fers matt à Là prior annuel dütoiminée cunme indiouke ce
essus ser un Semate 2 For LIE ouver 2° Républque langue de Maure dans une
Banque sésame perles ares ie Gomole Ééquastie"}

Les Paris ciment que?

Le Compte Séqueare ent oesire ext ac faeerent des opérations d'atancen
a

= MOpérarersere autrise conjointement ave le Hiniste as change du petrole à mouvementer
Le Carete Sequeare sonfommémant aux biégels approuvée eau fogremmes de travaux,

14 lei de la Paso d'Expiaalion d'un ou puseurs cisemerte), le Gouvmament déciée de
ne pas pourue FEmpotelon di ou descis gisements), l'ipérateut arocèdera aux
Dérmians d'abandon a de mise en dla des ses, av rlsant los montants dspon ea dans
1e Compie séquasire

Site montant eumulé des fonds sur le Comate Séqueskre est maufisane pour œuvrr le août
des crétaiens d'abandon, de Cortiacant fangers de 0er Cependant à la fin des

REC “

En

ET

sue?

6105

EE

Le Gontastart et 236 sous-aïlonés s'engagent & accorder leur giéfèience, à candiae
éonamiques sausaientes, à Ier des mers réeesaies aux Opérations Férolites, rar
opt à ur cation ou doute au for le BL

L& get aie, 2e Canmentant oeurs Indiquer Sans Les Programs Ammudis de Travaux orne
fous les ontats de Jocatien d'une véleur supérieure à deu cer iquarte mire (260 000)
Dole.

Remise en état dés es.

A Contraste dec etabr un Pan d'opérations RES pou le où les Pârimat &'Exglolaion.

Ge plan scmporora notamment
Lo ducorput des Opéraione RES
T'acth ar des régosvos és polie de production prévus.
An coût toi astres Opérctions RES.

I olunring de récalion dge Gpérations RES

Lé Dentaetant, pourra, canteumément eu Goma apsener chaque amnée des ris ons à 02

lee Opérations REF, our (enr 2ovple notamment Ge lévouon des paremétes
techniques et manger, Dons ce con © Pin Orérsions REF Ga visé doondr
Feuveau ion dOpéraiens PES qui sera pra en Gompie vou ie cal es doitions au
Gompes RES

Gour résenes de dinpoeient viens à lanbie 610$ sous, le Dontastent doi à
feraration du GR pracader aux parole RES.

Ces Gnéraliors RES doivant tr oMaudes conformément au Plan d'pérators RES, dahs
le tésperz don Noces de af et des proiques gémdralement adrrises Lane l'rdualite pétoere
rrlionale dans Lee conditions 1 salon ls Mecaliés sde aux ongles & 19 AUEL10 8 ch
après.

En vue de lake face Je morient venu, due dépenses eférerdes aux Opérations RES
Gorbattant di, dés à mue en radeon dun Glsement, iéer, pour I Féimèie
dÉsglohatien, un Complé RES

À cui af, Je Coinnacéen cavrira un compté dE six Dpérafone RES pour le Permetre
d'erplotetion 22 nm 8 pour le ceunpee es emif£e iamres OU CONrACHA, BuPrèS d'un
Siechssement Eencare aceplatie par les Pas dun 079 nu DNS AR à Standard &
Pos » (capes » Compte RES »).

Des s8 creator, ce Gomgte RES sara aprrovisimis armement pur es roue dela vente
d'HaroeaieLses ane à 13 consriutinn de provisions pour tes Opérallurs RES.

Les provisions dont Le montant et les madalés de vérsomant ut de cafrui ont stiplée lis
de lémrisanment du Pien 4 Gpératone FES cercnt Lakées coins des Couls Paroles
Ganformément &ux ais oelsens du récent Carta

Les fonds varés eur e Comple RES sent avcevment afectés aux pélements des
<areraps léee au Opérian RES ul 8 pouver en GnSÉqUeLe à Sun Memeik Se dE
sante peur obtonir une ligne dental au gro de Fune das Paris De lamäre marre lee

ss.

Ge.

8u

cenearsern LÀ

4

18

EE

ephraione d'apanden du Périmètre Cantraduel, les fonds restant évenpualement @nn 15
Gomête équegke revierdioré de dial au Gouvernement

il préttin a'un du plusieurs g'senenti) esse au cours de la Phase 5 Evslataien ou
Ales dar Parties canmement d'en amdorner roanlataton event Loyphalon da la Pres
AEpotaton, lOperateur 30 chargorz de proséder aux els d barman et de remise an
étais ses

4 à 18 nn de 1e Phase d'Enpitition d'un ou plieure Giants, le Bouvernement décide
de ouraure les Onéretins Péraies Le CONTRACTANT sera dispense ce Louies
Chiots d'abandon rate aux Dnésuors Fétrelérs lues sur ce au ces giserierts et
au coût y aflaran, qui actent eupporéez per le Geuvemement seul Les aesnnie rails Au
Forma Séquantre saron rsiiés ak lea monants qua #Y PaLuENt seren dès lors Panstayas de
loi au Goerrament, que pour cée lors meuementer Le annoté SEUENTS à 53 Seule.
siscréien.

Le Gouvamement tancra itemne € GONTRAGTANT re toufo réclemaon sonoarrant Is
Dress Féroé ANUIES.

FTau ies lravaux ét mstllions érigé parle Dontrctant en vari du present Contrat devient
el 1 rate ai les crconelaneeg, Ee censé, indiqués, RASE 81 Byuipés de 12901 à
laisser 4 Heu amp ot mn mure seaaté 19 lire présagv à linéieur da Périmètre
AEspioraion

Le Gonirarent sançage à prendre tmutes le arémautsne récéséaifes pour crève La
galaon de La zone lerstre dans Le Férmère éPaploration. Four prévenir ia pofuton. PEU
eut égeemant détar on aocon avas le Certractant de lue mesure supplémentaire qu ui
BaAAE nécessaire paur ateuree 11 prénamaten Ba 12 zen cuuE cesimée par Le
Pointe d'Explerakén elicud Expat.

Dans lonairioe de sen droit de comstuire, emdeué des Mevaun maintenir toutes tee
inslatoné nécessairse aux hrs da présent Coral le Canbagtant na devra pas acouver des
Lans stués à more de cinquante (56 mètres ce sous edfices regieux üu por, NBuX de
Séputre. éne made, Gore eù jee abialis, groues dhalilsions, vIlsges,
asireméraians, au, pos eau, réServois, ruëS, 1OUes, EhgiNS da ler, Suds du,
Saralsañene, Havaux duëité aublique, ouéges di, sans le CGnselemmer RIDE Où
range. Le Goniracant sera ton do dur loue dote que sé HAL ARE DA

Le Ganiactant at 0e sous ra fanls s'engagent à accorder ir préférence ru entreprises et
predats meutatiens, à cemtrions équivalente En terme 06 pis, quart, quelle, eordilons
a paiement dé de inraisen

Le Dortratant supage peur en conti provide, do conclion où de uurvice
dune valeur superieure à eux cent eincuanr rie (250 600) Dlars, à procèder à 425 appels
offres par de exndisuts mautaniens 01 Gangars, étant arlerda que le Dontactant ne
Fasonnera pas abeidemenr ais Gant,

Des copies 6e eus Lao enr ne rapportant aux Opéraions Pétsières seront sourises au
Mist dès leur seraure.

Pates vinéerdisent de carmnir de quelconques siratés, de grever ou de nant d'une
narière oualconaut les ends ein déposés sur le Gempte RES

Les principales metatés reatyes au Compte RES sont cétaiiees à l'Annexe 2, Pronédure
Compass du présent Cet

Sans préjudice c04 623 où ur el ansfen ae igalars on vor du Cantal, à Conractant
purs, apres aceor du Miietre en change du pedale dromsféra lez fende du Compte RES
dans Un Fr

Sous réearve des dispositions da l'elcla S.17.3 cigorés, en ce qui concerné la réaisation des
Gurratioms RES, le Cantrectant noie à La Director de L'Exeinraten et au Ceuelopparrent
des Epooeareures éruls sue on pénis de oant quetiesingt (180) Joe san irenten de
rucéder au démarrage des Créreluns RES,

En vus d'avsrdems ui Slsemen à Tspralor names de lAucisaion Excuse
dEapihaben, ÿ enmprs see renaivalemart GTUR, ou en cas ce renonanon dans Le
dre des chspest 28 de l'aile 6, he Doréracien nai À là Drexien de | Expfersian ct du
Dévésppemers ee Hyarooeraures pts Le Plan dOpéraicns RES au ed deux (2) ane
ant la ia 268 opérations : 05 Pran d'Onértiane RES 1 samir er cure par le Conirastant
porn die rte ga 13 Dali Bu 'Éxpinralos at du Développement des Hydioarbures
Erurs eue dans tu Sous Ga plus à Faro 8.186 aprèe.

LI} Depordant, le Confaciant ne ere ps lent de proctder au Gpétstens ES, à
Fexpiratén du Cortal, dans lé Eat Sum cdéteous

€ Fenploitaton du Gex our el Périmèlré d'Exrotaion es naureuina par un Tiers
ua ar El eu où 8 Be ur Tr (capté a le ReDEEUr +

di FElétdemance au Gortracters peur des raisons AOMOnt ONeSS, 1e ne pas prazenes
nr Oparmiord RES. par evemple a consenarien d'air nénnesaren à
Felorzren dattes zor0s Sermeaon, sien précisé que cône 2e en5 TEE 16
pure pes soppaser à mignon sé GA bem GE es pal au
Permele 9 Exploimnon

Gi Dans és cos visés an pamgrphe 41) Ghdessus, Las Païes consenent
Sevessenen

49 quil sera cons eme le Ropreneur et le Goniactan un acoeré do nancfel prfsant
otamment (5 date de transfer 61 |Harifcenen dos aule, de (ous les biens meules
ou meute et nalahrions Fannienes eds Li qu'ils son nEcesires € 1 Poursuite
de lexpiaitañion 9 Jar gars ex (rérde 21 Regreneu à

4 quil nova ri er paca parle Gonachart un us
La larsfent au gestionnaire du Ts do la loalié nes ferde Hjurant dans
Comsie RES consilué pour le Ferimélr d'Esplaitalion onfeément à l'aile 5.10 4
Au présent Goniol sera de dr, rorobetank touts dis on era

Gi Les Paries donnent à qu ff mandet irévocale à Opérateur de cencire toutes les
opéraions visées aux nées (ie (3 du présart perag ze)

(3j Sous condo c'est par & Contraciant les vélgarions mises à ca charge an
arts des inde #4 (BU Drame (7) G-Aesaus or 1 ne aura 1 RLPuUn Gas
Bi ennble per PEU, de dns: Boerele Contractan de son Gen de procscer

mas “

4 Ever les parle ol rjels d'Hscrocatbures pibiits ainsi que 1 pertes ie dela Lou
ue tout ur roduiuiisés dar les Opens PAT

à Aésuèr 1e protection des nappes amuilree mnccnrées au cœurs des Opérations
Ebéiees & fur au Dome do lExporon el du Déuelopperient fes
Hjcrecarbures ss ous le ranefyne ments eme sur a nappes.

a Pacerles Hydrocarbures aroduis ans ice siockages eanétrus 2 vetfet

4 Sy a leu restaurer Es fes deb Opérations Pérolèies à fhivement de chedue
<Gpéraïlon Pit.

tie de faire faces aux ceûts der cpématoe s'ebanton et cé remise en étt das sos qui
devent éres éfecuéoe à In Mn de ‘Exlolaten du au ras gieéments découverte) dans 10
RaGIe du DEEE Coma ee Paries canrimnbnt que Go Lacie gonsirunra pendant. ls
Les gangs grénécentes La dhe En une proue anruape qui on ASGUÉS à a Core, L'
Loge Séquevrs À cat e-aprés, Ca prions our pou d'abéncen sorcrt des Code
Fâraére mrvmables et écueunies pour ba cetemnon SU Hong à Finpôi eut
es societe.

L'Oparateursoutera a 'aprrenator afin un charme 4 véto un plan d'ananson et
je nine Gi Bio den étez paur ie Périmètre Concaciuel fecanres "pan d'abandon € 12
em 82 en Pt Des a | comparant eme le deseront es rave d'aendon, une
station du coût al des vaux d'ebanden ete ravis av la 0 52 du Par ètre
Écraue aiei aus le montant al provision Le plan C'epandor at ve mie an tal es
on or fdévalué à 1 En de chaqus Aimée Contreciu

À Bongter de ls date d'anpretaion 2 plan dan 2 de semiss on ist dus aies our
Îs Mrs On charge du pros, LCoraur mer le montant 6e Va prison dans ie Budget
Ge tannéo Che coéeenee at le mament reve de (à prosion dans les oudeele des
Benne sua.

L'Opéraiéur varsèrs Les fers matt à Là prior annuel dütoiminée cunme indiouke ce
essus ser un Semate 2 For LIE ouver 2° Républque langue de Maure dans une
Banque sésame perles ares ie Gomole Ééquastie"}

Les Paris ciment que?

Le Compte Séqueare ent oesire ext ac faeerent des opérations d'atancen
a

= MOpérarersere autrise conjointement ave le Hiniste as change du petrole à mouvementer
Le Carete Sequeare sonfommémant aux biégels approuvée eau fogremmes de travaux,

14 lei de la Paso d'Expiaalion d'un ou puseurs cisemerte), le Gouvmament déciée de
ne pas pourue FEmpotelon di ou descis gisements), l'ipérateut arocèdera aux
Dérmians d'abandon a de mise en dla des ses, av rlsant los montants dspon ea dans
1e Compie séquasire

Site montant eumulé des fonds sur le Comate Séqueskre est maufisane pour œuvrr le août
des crétaiens d'abandon, de Cortiacant fangers de 0er Cependant à la fin des

REC “

En

ET

sue?

6105

EE

Le Gontastart et 236 sous-aïlonés s'engagent & accorder leur giéfèience, à candiae
éonamiques sausaientes, à Ier des mers réeesaies aux Opérations Férolites, rar
opt à ur cation ou doute au for le BL

L& get aie, 2e Canmentant oeurs Indiquer Sans Les Programs Ammudis de Travaux orne
fous les ontats de Jocatien d'une véleur supérieure à deu cer iquarte mire (260 000)
Dole.

Remise en état dés es.

A Contraste dec etabr un Pan d'opérations RES pou le où les Pârimat &'Exglolaion.

Ge plan scmporora notamment
Lo ducorput des Opéraione RES
T'acth ar des régosvos és polie de production prévus.
An coût toi astres Opérctions RES.

I olunring de récalion dge Gpérations RES

Lé Dentaetant, pourra, canteumément eu Goma apsener chaque amnée des ris ons à 02

lee Opérations REF, our (enr 2ovple notamment Ge lévouon des paremétes
techniques et manger, Dons ce con © Pin Orérsions REF Ga visé doondr
Feuveau ion dOpéraiens PES qui sera pra en Gompie vou ie cal es doitions au
Gompes RES

Gour résenes de dinpoeient viens à lanbie 610$ sous, le Dontastent doi à
feraration du GR pracader aux parole RES.

Ces Gnéraliors RES doivant tr oMaudes conformément au Plan d'pérators RES, dahs
le tésperz don Noces de af et des proiques gémdralement adrrises Lane l'rdualite pétoere
rrlionale dans Lee conditions 1 salon ls Mecaliés sde aux ongles & 19 AUEL10 8 ch
après.

En vue de lake face Je morient venu, due dépenses eférerdes aux Opérations RES
Gorbattant di, dés à mue en radeon dun Glsement, iéer, pour I Féimèie
dÉsglohatien, un Complé RES

À cui af, Je Coinnacéen cavrira un compté dE six Dpérafone RES pour le Permetre
d'erplotetion 22 nm 8 pour le ceunpee es emif£e iamres OU CONrACHA, BuPrèS d'un
Siechssement Eencare aceplatie par les Pas dun 079 nu DNS AR à Standard &
Pos » (capes » Compte RES »).

Des s8 creator, ce Gomgte RES sara aprrovisimis armement pur es roue dela vente
d'HaroeaieLses ane à 13 consriutinn de provisions pour tes Opérallurs RES.

Les provisions dont Le montant et les madalés de vérsomant ut de cafrui ont stiplée lis
de lémrisanment du Pien 4 Gpératone FES cercnt Lakées coins des Couls Paroles
Ganformément &ux ais oelsens du récent Carta

Les fonds varés eur e Comple RES sent avcevment afectés aux pélements des
<areraps léee au Opérian RES ul 8 pouver en GnSÉqUeLe à Sun Memeik Se dE
sante peur obtonir une ligne dental au gro de Fune das Paris De lamäre marre lee

ss.

Ge.

8u

cenearsern LÀ

4

18

EE

ephraione d'apanden du Périmètre Cantraduel, les fonds restant évenpualement @nn 15
Gomête équegke revierdioré de dial au Gouvernement

il préttin a'un du plusieurs g'senenti) esse au cours de la Phase 5 Evslataien ou
Ales dar Parties canmement d'en amdorner roanlataton event Loyphalon da la Pres
AEpotaton, lOperateur 30 chargorz de proséder aux els d barman et de remise an
étais ses

4 à 18 nn de 1e Phase d'Enpitition d'un ou plieure Giants, le Bouvernement décide
de ouraure les Onéretins Péraies Le CONTRACTANT sera dispense ce Louies
Chiots d'abandon rate aux Dnésuors Fétrelérs lues sur ce au ces giserierts et
au coût y aflaran, qui actent eupporéez per le Geuvemement seul Les aesnnie rails Au
Forma Séquantre saron rsiiés ak lea monants qua #Y PaLuENt seren dès lors Panstayas de
loi au Goerrament, que pour cée lors meuementer Le annoté SEUENTS à 53 Seule.
siscréien.

Le Gouvamement tancra itemne € GONTRAGTANT re toufo réclemaon sonoarrant Is
Dress Féroé ANUIES.

FTau ies lravaux ét mstllions érigé parle Dontrctant en vari du present Contrat devient
el 1 rate ai les crconelaneeg, Ee censé, indiqués, RASE 81 Byuipés de 12901 à
laisser 4 Heu amp ot mn mure seaaté 19 lire présagv à linéieur da Périmètre
AEspioraion

Le Gonirarent sançage à prendre tmutes le arémautsne récéséaifes pour crève La
galaon de La zone lerstre dans Le Férmère éPaploration. Four prévenir ia pofuton. PEU
eut égeemant détar on aocon avas le Certractant de lue mesure supplémentaire qu ui
BaAAE nécessaire paur ateuree 11 prénamaten Ba 12 zen cuuE cesimée par Le
Pointe d'Explerakén elicud Expat.

Dans lonairioe de sen droit de comstuire, emdeué des Mevaun maintenir toutes tee
inslatoné nécessairse aux hrs da présent Coral le Canbagtant na devra pas acouver des
Lans stués à more de cinquante (56 mètres ce sous edfices regieux üu por, NBuX de
Séputre. éne made, Gore eù jee abialis, groues dhalilsions, vIlsges,
asireméraians, au, pos eau, réServois, ruëS, 1OUes, EhgiNS da ler, Suds du,
Saralsañene, Havaux duëité aublique, ouéges di, sans le CGnselemmer RIDE Où
range. Le Goniracant sera ton do dur loue dote que sé HAL ARE DA

Le Ganiactant at 0e sous ra fanls s'engagent à accorder ir préférence ru entreprises et
predats meutatiens, à cemtrions équivalente En terme 06 pis, quart, quelle, eordilons
a paiement dé de inraisen

Le Dortratant supage peur en conti provide, do conclion où de uurvice
dune valeur superieure à eux cent eincuanr rie (250 600) Dlars, à procèder à 425 appels
offres par de exndisuts mautaniens 01 Gangars, étant arlerda que le Dontactant ne
Fasonnera pas abeidemenr ais Gant,

Des copies 6e eus Lao enr ne rapportant aux Opéraions Pétsières seront sourises au
Mist dès leur seraure.

Pates vinéerdisent de carmnir de quelconques siratés, de grever ou de nant d'une
narière oualconaut les ends ein déposés sur le Gempte RES

Les principales metatés reatyes au Compte RES sont cétaiiees à l'Annexe 2, Pronédure
Compass du présent Cet

Sans préjudice c04 623 où ur el ansfen ae igalars on vor du Cantal, à Conractant
purs, apres aceor du Miietre en change du pedale dromsféra lez fende du Compte RES
dans Un Fr

Sous réearve des dispositions da l'elcla S.17.3 cigorés, en ce qui concerné la réaisation des
Gurratioms RES, le Cantrectant noie à La Director de L'Exeinraten et au Ceuelopparrent
des Epooeareures éruls sue on pénis de oant quetiesingt (180) Joe san irenten de
rucéder au démarrage des Créreluns RES,

En vus d'avsrdems ui Slsemen à Tspralor names de lAucisaion Excuse
dEapihaben, ÿ enmprs see renaivalemart GTUR, ou en cas ce renonanon dans Le
dre des chspest 28 de l'aile 6, he Doréracien nai À là Drexien de | Expfersian ct du
Dévésppemers ee Hyarooeraures pts Le Plan dOpéraicns RES au ed deux (2) ane
ant la ia 268 opérations : 05 Pran d'Onértiane RES 1 samir er cure par le Conirastant
porn die rte ga 13 Dali Bu 'Éxpinralos at du Développement des Hydioarbures
Erurs eue dans tu Sous Ga plus à Faro 8.186 aprèe.

LI} Depordant, le Confaciant ne ere ps lent de proctder au Gpétstens ES, à
Fexpiratén du Cortal, dans lé Eat Sum cdéteous

€ Fenploitaton du Gex our el Périmèlré d'Exrotaion es naureuina par un Tiers
ua ar El eu où 8 Be ur Tr (capté a le ReDEEUr +

di FElétdemance au Gortracters peur des raisons AOMOnt ONeSS, 1e ne pas prazenes
nr Oparmiord RES. par evemple a consenarien d'air nénnesaren à
Felorzren dattes zor0s Sermeaon, sien précisé que cône 2e en5 TEE 16
pure pes soppaser à mignon sé GA bem GE es pal au
Permele 9 Exploimnon

Gi Dans és cos visés an pamgrphe 41) Ghdessus, Las Païes consenent
Sevessenen

49 quil sera cons eme le Ropreneur et le Goniactan un acoeré do nancfel prfsant
otamment (5 date de transfer 61 |Harifcenen dos aule, de (ous les biens meules
ou meute et nalahrions Fannienes eds Li qu'ils son nEcesires € 1 Poursuite
de lexpiaitañion 9 Jar gars ex (rérde 21 Regreneu à

4 quil nova ri er paca parle Gonachart un us
La larsfent au gestionnaire du Ts do la loalié nes ferde Hjurant dans
Comsie RES consilué pour le Ferimélr d'Esplaitalion onfeément à l'aile 5.10 4
Au présent Goniol sera de dr, rorobetank touts dis on era

Gi Les Paries donnent à qu ff mandet irévocale à Opérateur de cencire toutes les
opéraions visées aux nées (ie (3 du présart perag ze)

(3j Sous condo c'est par & Contraciant les vélgarions mises à ca charge an
arts des inde #4 (BU Drame (7) G-Aesaus or 1 ne aura 1 RLPuUn Gas
Bi ennble per PEU, de dns: Boerele Contractan de son Gen de procscer

mas “

4 Ever les parle ol rjels d'Hscrocatbures pibiits ainsi que 1 pertes ie dela Lou
ue tout ur roduiuiisés dar les Opens PAT

à Aésuèr 1e protection des nappes amuilree mnccnrées au cœurs des Opérations
Ebéiees & fur au Dome do lExporon el du Déuelopperient fes
Hjcrecarbures ss ous le ranefyne ments eme sur a nappes.

a Pacerles Hydrocarbures aroduis ans ice siockages eanétrus 2 vetfet

4 Sy a leu restaurer Es fes deb Opérations Pérolèies à fhivement de chedue
<Gpéraïlon Pit.

tie de faire faces aux ceûts der cpématoe s'ebanton et cé remise en étt das sos qui
devent éres éfecuéoe à In Mn de ‘Exlolaten du au ras gieéments découverte) dans 10
RaGIe du DEEE Coma ee Paries canrimnbnt que Go Lacie gonsirunra pendant. ls
Les gangs grénécentes La dhe En une proue anruape qui on ASGUÉS à a Core, L'
Loge Séquevrs À cat e-aprés, Ca prions our pou d'abéncen sorcrt des Code
Fâraére mrvmables et écueunies pour ba cetemnon SU Hong à Finpôi eut
es societe.

L'Oparateursoutera a 'aprrenator afin un charme 4 véto un plan d'ananson et
je nine Gi Bio den étez paur ie Périmètre Concaciuel fecanres "pan d'abandon € 12
em 82 en Pt Des a | comparant eme le deseront es rave d'aendon, une
station du coût al des vaux d'ebanden ete ravis av la 0 52 du Par ètre
Écraue aiei aus le montant al provision Le plan C'epandor at ve mie an tal es
on or fdévalué à 1 En de chaqus Aimée Contreciu

À Bongter de ls date d'anpretaion 2 plan dan 2 de semiss on ist dus aies our
Îs Mrs On charge du pros, LCoraur mer le montant 6e Va prison dans ie Budget
Ge tannéo Che coéeenee at le mament reve de (à prosion dans les oudeele des
Benne sua.

L'Opéraiéur varsèrs Les fers matt à Là prior annuel dütoiminée cunme indiouke ce
essus ser un Semate 2 For LIE ouver 2° Républque langue de Maure dans une
Banque sésame perles ares ie Gomole Ééquastie"}

Les Paris ciment que?

Le Compte Séqueare ent oesire ext ac faeerent des opérations d'atancen
a

= MOpérarersere autrise conjointement ave le Hiniste as change du petrole à mouvementer
Le Carete Sequeare sonfommémant aux biégels approuvée eau fogremmes de travaux,

14 lei de la Paso d'Expiaalion d'un ou puseurs cisemerte), le Gouvmament déciée de
ne pas pourue FEmpotelon di ou descis gisements), l'ipérateut arocèdera aux
Dérmians d'abandon a de mise en dla des ses, av rlsant los montants dspon ea dans
1e Compie séquasire

Site montant eumulé des fonds sur le Comate Séqueskre est maufisane pour œuvrr le août
des crétaiens d'abandon, de Cortiacant fangers de 0er Cependant à la fin des

REC “

En

ET

sue?

6105

EE

Le Gontastart et 236 sous-aïlonés s'engagent & accorder leur giéfèience, à candiae
éonamiques sausaientes, à Ier des mers réeesaies aux Opérations Férolites, rar
opt à ur cation ou doute au for le BL

L& get aie, 2e Canmentant oeurs Indiquer Sans Les Programs Ammudis de Travaux orne
fous les ontats de Jocatien d'une véleur supérieure à deu cer iquarte mire (260 000)
Dole.

Remise en état dés es.

A Contraste dec etabr un Pan d'opérations RES pou le où les Pârimat &'Exglolaion.

Ge plan scmporora notamment
Lo ducorput des Opéraione RES
T'acth ar des régosvos és polie de production prévus.
An coût toi astres Opérctions RES.

I olunring de récalion dge Gpérations RES

Lé Dentaetant, pourra, canteumément eu Goma apsener chaque amnée des ris ons à 02

lee Opérations REF, our (enr 2ovple notamment Ge lévouon des paremétes
techniques et manger, Dons ce con © Pin Orérsions REF Ga visé doondr
Feuveau ion dOpéraiens PES qui sera pra en Gompie vou ie cal es doitions au
Gompes RES

Gour résenes de dinpoeient viens à lanbie 610$ sous, le Dontastent doi à
feraration du GR pracader aux parole RES.

Ces Gnéraliors RES doivant tr oMaudes conformément au Plan d'pérators RES, dahs
le tésperz don Noces de af et des proiques gémdralement adrrises Lane l'rdualite pétoere
rrlionale dans Lee conditions 1 salon ls Mecaliés sde aux ongles & 19 AUEL10 8 ch
après.

En vue de lake face Je morient venu, due dépenses eférerdes aux Opérations RES
Gorbattant di, dés à mue en radeon dun Glsement, iéer, pour I Féimèie
dÉsglohatien, un Complé RES

À cui af, Je Coinnacéen cavrira un compté dE six Dpérafone RES pour le Permetre
d'erplotetion 22 nm 8 pour le ceunpee es emif£e iamres OU CONrACHA, BuPrèS d'un
Siechssement Eencare aceplatie par les Pas dun 079 nu DNS AR à Standard &
Pos » (capes » Compte RES »).

Des s8 creator, ce Gomgte RES sara aprrovisimis armement pur es roue dela vente
d'HaroeaieLses ane à 13 consriutinn de provisions pour tes Opérallurs RES.

Les provisions dont Le montant et les madalés de vérsomant ut de cafrui ont stiplée lis
de lémrisanment du Pien 4 Gpératone FES cercnt Lakées coins des Couls Paroles
Ganformément &ux ais oelsens du récent Carta

Les fonds varés eur e Comple RES sent avcevment afectés aux pélements des
<areraps léee au Opérian RES ul 8 pouver en GnSÉqUeLe à Sun Memeik Se dE
sante peur obtonir une ligne dental au gro de Fune das Paris De lamäre marre lee

ss.

Ge.

8u

cenearsern LÀ

4

18

EE

ephraione d'apanden du Périmètre Cantraduel, les fonds restant évenpualement @nn 15
Gomête équegke revierdioré de dial au Gouvernement

il préttin a'un du plusieurs g'senenti) esse au cours de la Phase 5 Evslataien ou
Ales dar Parties canmement d'en amdorner roanlataton event Loyphalon da la Pres
AEpotaton, lOperateur 30 chargorz de proséder aux els d barman et de remise an
étais ses

4 à 18 nn de 1e Phase d'Enpitition d'un ou plieure Giants, le Bouvernement décide
de ouraure les Onéretins Péraies Le CONTRACTANT sera dispense ce Louies
Chiots d'abandon rate aux Dnésuors Fétrelérs lues sur ce au ces giserierts et
au coût y aflaran, qui actent eupporéez per le Geuvemement seul Les aesnnie rails Au
Forma Séquantre saron rsiiés ak lea monants qua #Y PaLuENt seren dès lors Panstayas de
loi au Goerrament, que pour cée lors meuementer Le annoté SEUENTS à 53 Seule.
siscréien.

Le Gouvamement tancra itemne € GONTRAGTANT re toufo réclemaon sonoarrant Is
Dress Féroé ANUIES.

FTau ies lravaux ét mstllions érigé parle Dontrctant en vari du present Contrat devient
el 1 rate ai les crconelaneeg, Ee censé, indiqués, RASE 81 Byuipés de 12901 à
laisser 4 Heu amp ot mn mure seaaté 19 lire présagv à linéieur da Périmètre
AEspioraion

Le Gonirarent sançage à prendre tmutes le arémautsne récéséaifes pour crève La
galaon de La zone lerstre dans Le Férmère éPaploration. Four prévenir ia pofuton. PEU
eut égeemant détar on aocon avas le Certractant de lue mesure supplémentaire qu ui
BaAAE nécessaire paur ateuree 11 prénamaten Ba 12 zen cuuE cesimée par Le
Pointe d'Explerakén elicud Expat.

Dans lonairioe de sen droit de comstuire, emdeué des Mevaun maintenir toutes tee
inslatoné nécessairse aux hrs da présent Coral le Canbagtant na devra pas acouver des
Lans stués à more de cinquante (56 mètres ce sous edfices regieux üu por, NBuX de
Séputre. éne made, Gore eù jee abialis, groues dhalilsions, vIlsges,
asireméraians, au, pos eau, réServois, ruëS, 1OUes, EhgiNS da ler, Suds du,
Saralsañene, Havaux duëité aublique, ouéges di, sans le CGnselemmer RIDE Où
range. Le Goniracant sera ton do dur loue dote que sé HAL ARE DA

Le Ganiactant at 0e sous ra fanls s'engagent à accorder ir préférence ru entreprises et
predats meutatiens, à cemtrions équivalente En terme 06 pis, quart, quelle, eordilons
a paiement dé de inraisen

Le Dortratant supage peur en conti provide, do conclion où de uurvice
dune valeur superieure à eux cent eincuanr rie (250 600) Dlars, à procèder à 425 appels
offres par de exndisuts mautaniens 01 Gangars, étant arlerda que le Dontactant ne
Fasonnera pas abeidemenr ais Gant,

Des copies 6e eus Lao enr ne rapportant aux Opéraions Pétsières seront sourises au
Mist dès leur seraure.

Pates vinéerdisent de carmnir de quelconques siratés, de grever ou de nant d'une
narière oualconaut les ends ein déposés sur le Gempte RES

Les principales metatés reatyes au Compte RES sont cétaiiees à l'Annexe 2, Pronédure
Compass du présent Cet

Sans préjudice c04 623 où ur el ansfen ae igalars on vor du Cantal, à Conractant
purs, apres aceor du Miietre en change du pedale dromsféra lez fende du Compte RES
dans Un Fr

Sous réearve des dispositions da l'elcla S.17.3 cigorés, en ce qui concerné la réaisation des
Gurratioms RES, le Cantrectant noie à La Director de L'Exeinraten et au Ceuelopparrent
des Epooeareures éruls sue on pénis de oant quetiesingt (180) Joe san irenten de
rucéder au démarrage des Créreluns RES,

En vus d'avsrdems ui Slsemen à Tspralor names de lAucisaion Excuse
dEapihaben, ÿ enmprs see renaivalemart GTUR, ou en cas ce renonanon dans Le
dre des chspest 28 de l'aile 6, he Doréracien nai À là Drexien de | Expfersian ct du
Dévésppemers ee Hyarooeraures pts Le Plan dOpéraicns RES au ed deux (2) ane
ant la ia 268 opérations : 05 Pran d'Onértiane RES 1 samir er cure par le Conirastant
porn die rte ga 13 Dali Bu 'Éxpinralos at du Développement des Hydioarbures
Erurs eue dans tu Sous Ga plus à Faro 8.186 aprèe.

LI} Depordant, le Confaciant ne ere ps lent de proctder au Gpétstens ES, à
Fexpiratén du Cortal, dans lé Eat Sum cdéteous

€ Fenploitaton du Gex our el Périmèlré d'Exrotaion es naureuina par un Tiers
ua ar El eu où 8 Be ur Tr (capté a le ReDEEUr +

di FElétdemance au Gortracters peur des raisons AOMOnt ONeSS, 1e ne pas prazenes
nr Oparmiord RES. par evemple a consenarien d'air nénnesaren à
Felorzren dattes zor0s Sermeaon, sien précisé que cône 2e en5 TEE 16
pure pes soppaser à mignon sé GA bem GE es pal au
Permele 9 Exploimnon

Gi Dans és cos visés an pamgrphe 41) Ghdessus, Las Païes consenent
Sevessenen

49 quil sera cons eme le Ropreneur et le Goniactan un acoeré do nancfel prfsant
otamment (5 date de transfer 61 |Harifcenen dos aule, de (ous les biens meules
ou meute et nalahrions Fannienes eds Li qu'ils son nEcesires € 1 Poursuite
de lexpiaitañion 9 Jar gars ex (rérde 21 Regreneu à

4 quil nova ri er paca parle Gonachart un us
La larsfent au gestionnaire du Ts do la loalié nes ferde Hjurant dans
Comsie RES consilué pour le Ferimélr d'Esplaitalion onfeément à l'aile 5.10 4
Au présent Goniol sera de dr, rorobetank touts dis on era

Gi Les Paries donnent à qu ff mandet irévocale à Opérateur de cencire toutes les
opéraions visées aux nées (ie (3 du présart perag ze)

(3j Sous condo c'est par & Contraciant les vélgarions mises à ca charge an
arts des inde #4 (BU Drame (7) G-Aesaus or 1 ne aura 1 RLPuUn Gas
Bi ennble per PEU, de dns: Boerele Contractan de son Gen de procscer

mas “

sa

aux Gpérañans RES ur 12 Fermotre dEypiataïion dans Las ep we au paragraphe
LI En conséquence, fa renonce à tous resour à l'encorre du Coran et des.
Boaires AMlées du Comierant er relstin ciracie ou indremte avec ke Cpernns
RES où las dérmages et pare en reSuRart 81 1 garaiL On ouro Cor LOUE facœurs
to Tisie de queue faurs uo où so à rain An 0e Opérations Au A4 Lo out
namaéuior par Certracant

(j Asa amie ntstue 1e Conactnt sers en croi dappiquer des disposons du
arr ae 12 dia cl eksus et a de igemen d Opéra

1 Les Parties engagent à tout metre en ouvre dur érecurer1es chiens dessus
acc diigense el en accondan! ver térié toutes autorisations, sdminisralues où
Rures, ui serment venue met nécESR RES pau eur pa AREDNPIRSEMEN

ARTICLE:
DROITS DU CONTRAGTANT GANS LA GOHPLITE
DES OPERATIONS PETROLIERES

Le Content à 1 doi, sxclust d'ofequer les Opérations Pévoières à Niméieur du
Fécmète dExporaron, 568 rs que Selen-c cent confornes aux Lemes éL condors du
réuni Conte ais qu'aux dép -lons de Li EL ante de la Raautiau letanique de
Hauniarie, 24 cueles soi sééeutées sun les régles de lat 6e lireuse pétrolière
intentions,

fie Pari es Opésninns Petites, le Gortratant ae ér
2 darourer es sean héeaseaies 5 Fraëeition ea Diéraons Péfralères ot à ours

cités cornes, notament au act fes usée au Barafrapnes b) Le Cesu,
A logrman Bu persan acte us OPEL.

D} de pracées ou faire gracéger aux levaun d'ifastuciure nécassales à le alain,
dan es conriions érmnamiques nœmales, es. Orérations Pétrolères et à ours
Scies comakes, les qe le Wanapnr ete snckage des male, des Squipements
si des produits ana, à lexehadoi du Lanpor des Hycracarbures par carsaions.
Vs à laide 46 du présent Cort. Pérntlscomen de moyens do lécommniciors
&i vos Ge comuneabun. ainsi due là prédueen ou le furiune Ge fuetgle
nécasse 10 aux Guérin Fétries.

G defectier ou fais efeetuer les loages 2 avait natetsiee à
“appronisiomeiment en eau du persons! de travaux at de istlalons conformément
ux prescrpions réglement le prises d'eau

4h do prendre et utigar ou faite aronère 4 or lee maté du Bol Caurce que los
Hysrosathures), nécessaires aux ais visés aux perègiepes 4}, h) EF) c-dessus,

cenee2rert à | er

FT

re

Fe

Tac

D 7 72

cuire, les propriétaires ou les détenteurs de droits couture de propriété peuvent eue
ue Le Coma mr le aeain, Toute paru de ah qu aura lé onrlrriagée eu
dégronte our le plis grande game ge 2 aumce devra ère acreiée en 28 Ialié 9 2
propriétaire ou le délenteur de dre coutumiere de propnisis l'exige. LA Valeur dés lérrairs à
ner sera jour air au eine Sa valeur QUE avait ant loccupalion

L'expra parie eu eläle dun Périmètre JEsploréhon ou SExplatetisr ex sans eat À
l'égard des dois résultant do Faro 7,2 peur le Contact, eu le travaux incalaturs
réRtes n srpleztion des cipas is du présent aride F SU LOSONE Que 1E SAS POULE
A italationz soient aisés dans La cadre de lac du Cnkraétant sr 13 parie condenés
u sur dauires Périmétms d'Exploratr où d'Explstalon

us d'asgurer la méllaure val apte du port de vue Econôique technique ke
Mimeire peut mpaner au Goma don goratione de réalisatur l donpilalion du l'avauk
Ai des mtaleions visees à laririe 7.2, sous réserve teuteois que lasates concione ne
perle pas allais aux candiions écénemiques normales de lactée 65 tiulares dé drots
Sxeie dexoiorpien et 'expiohmion des Hyorcaurcs.

Le Siniere pour, notsmmant à ces fins. ct à défaut d'éccorc amiable enbe let iéressés,
ager de pluneurs 6 entra aux FLileetion en coran dis Inalations,

En cas de éffétend ere les illares de drols excluefs d'expiorlon #1 déxglalänon ces
Éyrroesmura méresséa sur les mañaliés d'in folle asanciation. c Eaio d'accord arniable.
Las diférente seront soumis à AE Subart les moraités spa à Larelà 29 eu
pont Cortal

(Sous réserve des dposibons des aricius 25, 89 01 19, 1e Conhacrant à la let de choix
Se fourmagours et dec sou waltanls ane Eu té douanier gré à l'aide 1.

Saut disposons centrées sv Doria, auéunié réébiciôn né sera apportée à lentiés, au
soeur, 3 13 sen de piméaiin, d'emploi st de rapaement das parsoance a! do bure
rndiee airai au de leurs bons, pot Les emtleyés du Contracrant et ceux de 28 sous.
ali sou réseuve pour le Coriractart de rospecter Ia législation et ls réglemertaion du
rue dis que es ID spas en vigueur où a imrevenir En Mépubique ISRmnque ce
Maui arplcablen à toutes les Buste.

L'Etat form la üivrancs au Gontreriant, A Que 0 agons a à nos aouraorte, de
laut aurarsaters aémiriiraiher duermolement agées en rolelion ave les Opératers
Prtrlères efortuces dans 1e sa6te fu présent Co.

rà.

Ta

T6.

crinaaaeraarti

s1

82

8s

salon la églomentaion on vigueur

Les teupaians ce terrains usées à l'arc 7.7 devront faire ob cure demande aupres du
Minis, Erécigantlermplageinent do ce ler su isaton entsagée.

apré rcemon de Iudie cemanda, si ele es jupte racevaile, un anêté du Ministre
consesters Là fGeeupote et Gén les termins réceseaies, Les AA de propreté seront
lors, en tan que de besoin, salé raauement énreg tés eve rar lac taton

En lahsance 'acenré smile, faLIoIRAEER FOcvuAIEN SET 9000
€ saniement après que los srapitaime salon délantaure des diot de prop eurent eu

la possbtilé ce presente: laure abfactens par limermésaire de Triton. cl dans
Ha rie gun cs éérmné Bel de germes Lx

À enter, ecront eos:

le prapiètarss : dans ls cas Se teraiié céters par Ges pareuiers conemémen.
As b ARE des los Ou des rlemena derreg same

182 Banétiaires desde ds aù leurs reprasertont düment quai : dan Le cu de
era érenue en venu de hais REP.

2 commumeute nu l'organisme publie qui Les acier et, le cas dchéart, occupant
cul! dans le ca de farrains appartenant 1 demaine PU.

seuement are congnaon aupres our enmprable pole des imdomniés
appris céleri par l'autanté odinin re.

2 l'nemuption met que temparane, et ai 1 Jerfain peut re IS en euture au bout
Sun €} an. comme à FaË srécédemment, lndemnié sera fixée 24 double du
rod net du tar

2 Dia Lg due cat. Hdi gars Grau du double dis 2 valut du ferai avant
leur

Lez arférende entre ropitaies eu deco dextmaiene de domirages crus saone du
reeso Gex taux Ci.

Les pénis drone dane larrole T.2 cuneegue peuvent © cas éhéent. re deaiarés d'intéré
ue. dons lee condlions prévue par les réglement au Ferprepristen Four AAue QUES
publaue

Les fai, em, et en général outeé chages découlant de apple aiôn es arte
7381 7.A dentus, éutonfàla ange du Con aan

Au ue au ooœupalien de lerains prvcrai 2 propriétaae ou lo détenteur de droits coulumions
de proprité de Muilsahon de térein pandant pus Œun (1] AM, OU, du Ce Où, apres
Fachévamant des Hevaux, les teraire qui avaient 648 ooœupès ne se préleraint alux à la

ARTICLE
SURVEIL LANGE DES OPERATIONS PETROLIERES

ET RAFPORTS D'ACTIVITE

Las Operations Perodères neremt soumises & la sumvailanco de la Dupetkn do FEmorañn ct
da Développement des Hréeabues Bus Les reyesemtamts 2e ja Diecton ce
L'Euploræor at du Dévolsppenont duc Hydrosbunue Bis dément mandelés auront
natsriment le dre de sunehler Ms pezüons Péroieres a, 5 infavales raisannablec
Simspecier les inlalieions, Héupemente, maris, enragiaremente Et INFES oMèrents
Goblatone Pouolèms, sous ésene de me pas causer un robin piéluliciable au ben
éraliamen Gestes Cpérmions.

Aux ne de permet Faxordne des dois vie chcessue, le Cortactart four Au
repréaements de la Dirseor de à Eaplman 2: dû Dévs mppament Joe HyUiurauies Base
une axsislancs rafsonmaoie en ride dé (moyens Ge Marspaet 2! SHgaMgament, 6€ 108
Aérermes de danpur ei derganent dhuctamen fées à la suvailarce ei à fnspæcion
Seront à chape Gu Dorartan Lastes sepenses selon considérés comme dex Cale
Péligrsrécouvrables sai Is disposilons 62 Fame 102

Le Dortréetant fanérs  Girecnon de Mxploraon et du Dévelepperant das Hxiroenbume
Brute réoutirement ornée qu déroulement ses Dpérareons Péroléees dt, le cas éshGant,
des eprisents survenus.

Lo Gentractan! devra notamment roller 2 la Drectir de l Exslerlin ét ci Dévélonpeert
des Hjamonrouras Er dée qua pomitle mas mom ur (ma à lavaicu les Daralions
Pérolères projhées rebrs Que empire JE IQUe Au gÉGPYGQUE, TAGS

Au ons eut Gomracan ce darai d'abemeonaer un forage. avr 6 als à ls Direction de
Exglrahon et du Deuelonrerent das Hycrncateures Buts où mois sokeame doure (72)
Paso avan abandon | ce dé al sara porté ent {30 jours pour ds pus products

La Déoution ue l'Expert et du Bévelonement des Hydocataures Anis peu demanter Au
Contectam 22 rene, À le emarge de 6 derier, tous Mavaur Lugés nécessaires pour assurer
Fa séeurté a! Mnygiène des Cobraliont Pétrole.

L'Est aurm accès à tetes les Gornees ongingies tésutent dei Opérdtions Péhoières
Scirepnss par 1 Cenfraslnt à Faliur du Petrète c'Exiamnen tein que rapports
gesicciques. gécpheaques, péuoeviquee, de large. de mise en axpiaitior sans que vais
ÉÉnamérétion puesse a ceraisé (ee carie AE QU TV.

Le Ganrranant s'engage à tour 4 13 Disco da l'Exparaion et du Dévélopenent des
Hjérocarures Brus ke ranrons péioriques aval:

a des raopts journals Eur es pattes ce 1oroge

des rapporls hébdomadaires sur le iravaux de géophysique

enznarzesn à À #

sa

aux Gpérañans RES ur 12 Fermotre dEypiataïion dans Las ep we au paragraphe
LI En conséquence, fa renonce à tous resour à l'encorre du Coran et des.
Boaires AMlées du Comierant er relstin ciracie ou indremte avec ke Cpernns
RES où las dérmages et pare en reSuRart 81 1 garaiL On ouro Cor LOUE facœurs
to Tisie de queue faurs uo où so à rain An 0e Opérations Au A4 Lo out
namaéuior par Certracant

(j Asa amie ntstue 1e Conactnt sers en croi dappiquer des disposons du
arr ae 12 dia cl eksus et a de igemen d Opéra

1 Les Parties engagent à tout metre en ouvre dur érecurer1es chiens dessus
acc diigense el en accondan! ver térié toutes autorisations, sdminisralues où
Rures, ui serment venue met nécESR RES pau eur pa AREDNPIRSEMEN

ARTICLE:
DROITS DU CONTRAGTANT GANS LA GOHPLITE
DES OPERATIONS PETROLIERES

Le Content à 1 doi, sxclust d'ofequer les Opérations Pévoières à Niméieur du
Fécmète dExporaron, 568 rs que Selen-c cent confornes aux Lemes éL condors du
réuni Conte ais qu'aux dép -lons de Li EL ante de la Raautiau letanique de
Hauniarie, 24 cueles soi sééeutées sun les régles de lat 6e lireuse pétrolière
intentions,

fie Pari es Opésninns Petites, le Gortratant ae ér
2 darourer es sean héeaseaies 5 Fraëeition ea Diéraons Péfralères ot à ours

cités cornes, notament au act fes usée au Barafrapnes b) Le Cesu,
A logrman Bu persan acte us OPEL.

D} de pracées ou faire gracéger aux levaun d'ifastuciure nécassales à le alain,
dan es conriions érmnamiques nœmales, es. Orérations Pétrolères et à ours
Scies comakes, les qe le Wanapnr ete snckage des male, des Squipements
si des produits ana, à lexehadoi du Lanpor des Hycracarbures par carsaions.
Vs à laide 46 du présent Cort. Pérntlscomen de moyens do lécommniciors
&i vos Ge comuneabun. ainsi due là prédueen ou le furiune Ge fuetgle
nécasse 10 aux Guérin Fétries.

G defectier ou fais efeetuer les loages 2 avait natetsiee à
“appronisiomeiment en eau du persons! de travaux at de istlalons conformément
ux prescrpions réglement le prises d'eau

4h do prendre et utigar ou faite aronère 4 or lee maté du Bol Caurce que los
Hysrosathures), nécessaires aux ais visés aux perègiepes 4}, h) EF) c-dessus,

cenee2rert à | er

FT

re

Fe

Tac

D 7 72

cuire, les propriétaires ou les détenteurs de droits couture de propriété peuvent eue
ue Le Coma mr le aeain, Toute paru de ah qu aura lé onrlrriagée eu
dégronte our le plis grande game ge 2 aumce devra ère acreiée en 28 Ialié 9 2
propriétaire ou le délenteur de dre coutumiere de propnisis l'exige. LA Valeur dés lérrairs à
ner sera jour air au eine Sa valeur QUE avait ant loccupalion

L'expra parie eu eläle dun Périmètre JEsploréhon ou SExplatetisr ex sans eat À
l'égard des dois résultant do Faro 7,2 peur le Contact, eu le travaux incalaturs
réRtes n srpleztion des cipas is du présent aride F SU LOSONE Que 1E SAS POULE
A italationz soient aisés dans La cadre de lac du Cnkraétant sr 13 parie condenés
u sur dauires Périmétms d'Exploratr où d'Explstalon

us d'asgurer la méllaure val apte du port de vue Econôique technique ke
Mimeire peut mpaner au Goma don goratione de réalisatur l donpilalion du l'avauk
Ai des mtaleions visees à laririe 7.2, sous réserve teuteois que lasates concione ne
perle pas allais aux candiions écénemiques normales de lactée 65 tiulares dé drots
Sxeie dexoiorpien et 'expiohmion des Hyorcaurcs.

Le Siniere pour, notsmmant à ces fins. ct à défaut d'éccorc amiable enbe let iéressés,
ager de pluneurs 6 entra aux FLileetion en coran dis Inalations,

En cas de éffétend ere les illares de drols excluefs d'expiorlon #1 déxglalänon ces
Éyrroesmura méresséa sur les mañaliés d'in folle asanciation. c Eaio d'accord arniable.
Las diférente seront soumis à AE Subart les moraités spa à Larelà 29 eu
pont Cortal

(Sous réserve des dposibons des aricius 25, 89 01 19, 1e Conhacrant à la let de choix
Se fourmagours et dec sou waltanls ane Eu té douanier gré à l'aide 1.

Saut disposons centrées sv Doria, auéunié réébiciôn né sera apportée à lentiés, au
soeur, 3 13 sen de piméaiin, d'emploi st de rapaement das parsoance a! do bure
rndiee airai au de leurs bons, pot Les emtleyés du Contracrant et ceux de 28 sous.
ali sou réseuve pour le Coriractart de rospecter Ia législation et ls réglemertaion du
rue dis que es ID spas en vigueur où a imrevenir En Mépubique ISRmnque ce
Maui arplcablen à toutes les Buste.

L'Etat form la üivrancs au Gontreriant, A Que 0 agons a à nos aouraorte, de
laut aurarsaters aémiriiraiher duermolement agées en rolelion ave les Opératers
Prtrlères efortuces dans 1e sa6te fu présent Co.

rà.

Ta

T6.

crinaaaeraarti

s1

82

8s

salon la églomentaion on vigueur

Les teupaians ce terrains usées à l'arc 7.7 devront faire ob cure demande aupres du
Minis, Erécigantlermplageinent do ce ler su isaton entsagée.

apré rcemon de Iudie cemanda, si ele es jupte racevaile, un anêté du Ministre
consesters Là fGeeupote et Gén les termins réceseaies, Les AA de propreté seront
lors, en tan que de besoin, salé raauement énreg tés eve rar lac taton

En lahsance 'acenré smile, faLIoIRAEER FOcvuAIEN SET 9000
€ saniement après que los srapitaime salon délantaure des diot de prop eurent eu

la possbtilé ce presente: laure abfactens par limermésaire de Triton. cl dans
Ha rie gun cs éérmné Bel de germes Lx

À enter, ecront eos:

le prapiètarss : dans ls cas Se teraiié céters par Ges pareuiers conemémen.
As b ARE des los Ou des rlemena derreg same

182 Banétiaires desde ds aù leurs reprasertont düment quai : dan Le cu de
era érenue en venu de hais REP.

2 commumeute nu l'organisme publie qui Les acier et, le cas dchéart, occupant
cul! dans le ca de farrains appartenant 1 demaine PU.

seuement are congnaon aupres our enmprable pole des imdomniés
appris céleri par l'autanté odinin re.

2 l'nemuption met que temparane, et ai 1 Jerfain peut re IS en euture au bout
Sun €} an. comme à FaË srécédemment, lndemnié sera fixée 24 double du
rod net du tar

2 Dia Lg due cat. Hdi gars Grau du double dis 2 valut du ferai avant
leur

Lez arférende entre ropitaies eu deco dextmaiene de domirages crus saone du
reeso Gex taux Ci.

Les pénis drone dane larrole T.2 cuneegue peuvent © cas éhéent. re deaiarés d'intéré
ue. dons lee condlions prévue par les réglement au Ferprepristen Four AAue QUES
publaue

Les fai, em, et en général outeé chages découlant de apple aiôn es arte
7381 7.A dentus, éutonfàla ange du Con aan

Au ue au ooœupalien de lerains prvcrai 2 propriétaae ou lo détenteur de droits coulumions
de proprité de Muilsahon de térein pandant pus Œun (1] AM, OU, du Ce Où, apres
Fachévamant des Hevaux, les teraire qui avaient 648 ooœupès ne se préleraint alux à la

ARTICLE
SURVEIL LANGE DES OPERATIONS PETROLIERES

ET RAFPORTS D'ACTIVITE

Las Operations Perodères neremt soumises & la sumvailanco de la Dupetkn do FEmorañn ct
da Développement des Hréeabues Bus Les reyesemtamts 2e ja Diecton ce
L'Euploræor at du Dévolsppenont duc Hydrosbunue Bis dément mandelés auront
natsriment le dre de sunehler Ms pezüons Péroieres a, 5 infavales raisannablec
Simspecier les inlalieions, Héupemente, maris, enragiaremente Et INFES oMèrents
Goblatone Pouolèms, sous ésene de me pas causer un robin piéluliciable au ben
éraliamen Gestes Cpérmions.

Aux ne de permet Faxordne des dois vie chcessue, le Cortactart four Au
repréaements de la Dirseor de à Eaplman 2: dû Dévs mppament Joe HyUiurauies Base
une axsislancs rafsonmaoie en ride dé (moyens Ge Marspaet 2! SHgaMgament, 6€ 108
Aérermes de danpur ei derganent dhuctamen fées à la suvailarce ei à fnspæcion
Seront à chape Gu Dorartan Lastes sepenses selon considérés comme dex Cale
Péligrsrécouvrables sai Is disposilons 62 Fame 102

Le Dortréetant fanérs  Girecnon de Mxploraon et du Dévelepperant das Hxiroenbume
Brute réoutirement ornée qu déroulement ses Dpérareons Péroléees dt, le cas éshGant,
des eprisents survenus.

Lo Gentractan! devra notamment roller 2 la Drectir de l Exslerlin ét ci Dévélonpeert
des Hjamonrouras Er dée qua pomitle mas mom ur (ma à lavaicu les Daralions
Pérolères projhées rebrs Que empire JE IQUe Au gÉGPYGQUE, TAGS

Au ons eut Gomracan ce darai d'abemeonaer un forage. avr 6 als à ls Direction de
Exglrahon et du Deuelonrerent das Hycrncateures Buts où mois sokeame doure (72)
Paso avan abandon | ce dé al sara porté ent {30 jours pour ds pus products

La Déoution ue l'Expert et du Bévelonement des Hydocataures Anis peu demanter Au
Contectam 22 rene, À le emarge de 6 derier, tous Mavaur Lugés nécessaires pour assurer
Fa séeurté a! Mnygiène des Cobraliont Pétrole.

L'Est aurm accès à tetes les Gornees ongingies tésutent dei Opérdtions Péhoières
Scirepnss par 1 Cenfraslnt à Faliur du Petrète c'Exiamnen tein que rapports
gesicciques. gécpheaques, péuoeviquee, de large. de mise en axpiaitior sans que vais
ÉÉnamérétion puesse a ceraisé (ee carie AE QU TV.

Le Ganrranant s'engage à tour 4 13 Disco da l'Exparaion et du Dévélopenent des
Hjérocarures Brus ke ranrons péioriques aval:

a des raopts journals Eur es pattes ce 1oroge

des rapporls hébdomadaires sur le iravaux de géophysique

enznarzesn à À #

sa

aux Gpérañans RES ur 12 Fermotre dEypiataïion dans Las ep we au paragraphe
LI En conséquence, fa renonce à tous resour à l'encorre du Coran et des.
Boaires AMlées du Comierant er relstin ciracie ou indremte avec ke Cpernns
RES où las dérmages et pare en reSuRart 81 1 garaiL On ouro Cor LOUE facœurs
to Tisie de queue faurs uo où so à rain An 0e Opérations Au A4 Lo out
namaéuior par Certracant

(j Asa amie ntstue 1e Conactnt sers en croi dappiquer des disposons du
arr ae 12 dia cl eksus et a de igemen d Opéra

1 Les Parties engagent à tout metre en ouvre dur érecurer1es chiens dessus
acc diigense el en accondan! ver térié toutes autorisations, sdminisralues où
Rures, ui serment venue met nécESR RES pau eur pa AREDNPIRSEMEN

ARTICLE:
DROITS DU CONTRAGTANT GANS LA GOHPLITE
DES OPERATIONS PETROLIERES

Le Content à 1 doi, sxclust d'ofequer les Opérations Pévoières à Niméieur du
Fécmète dExporaron, 568 rs que Selen-c cent confornes aux Lemes éL condors du
réuni Conte ais qu'aux dép -lons de Li EL ante de la Raautiau letanique de
Hauniarie, 24 cueles soi sééeutées sun les régles de lat 6e lireuse pétrolière
intentions,

fie Pari es Opésninns Petites, le Gortratant ae ér
2 darourer es sean héeaseaies 5 Fraëeition ea Diéraons Péfralères ot à ours

cités cornes, notament au act fes usée au Barafrapnes b) Le Cesu,
A logrman Bu persan acte us OPEL.

D} de pracées ou faire gracéger aux levaun d'ifastuciure nécassales à le alain,
dan es conriions érmnamiques nœmales, es. Orérations Pétrolères et à ours
Scies comakes, les qe le Wanapnr ete snckage des male, des Squipements
si des produits ana, à lexehadoi du Lanpor des Hycracarbures par carsaions.
Vs à laide 46 du présent Cort. Pérntlscomen de moyens do lécommniciors
&i vos Ge comuneabun. ainsi due là prédueen ou le furiune Ge fuetgle
nécasse 10 aux Guérin Fétries.

G defectier ou fais efeetuer les loages 2 avait natetsiee à
“appronisiomeiment en eau du persons! de travaux at de istlalons conformément
ux prescrpions réglement le prises d'eau

4h do prendre et utigar ou faite aronère 4 or lee maté du Bol Caurce que los
Hysrosathures), nécessaires aux ais visés aux perègiepes 4}, h) EF) c-dessus,

cenee2rert à | er

FT

re

Fe

Tac

D 7 72

cuire, les propriétaires ou les détenteurs de droits couture de propriété peuvent eue
ue Le Coma mr le aeain, Toute paru de ah qu aura lé onrlrriagée eu
dégronte our le plis grande game ge 2 aumce devra ère acreiée en 28 Ialié 9 2
propriétaire ou le délenteur de dre coutumiere de propnisis l'exige. LA Valeur dés lérrairs à
ner sera jour air au eine Sa valeur QUE avait ant loccupalion

L'expra parie eu eläle dun Périmètre JEsploréhon ou SExplatetisr ex sans eat À
l'égard des dois résultant do Faro 7,2 peur le Contact, eu le travaux incalaturs
réRtes n srpleztion des cipas is du présent aride F SU LOSONE Que 1E SAS POULE
A italationz soient aisés dans La cadre de lac du Cnkraétant sr 13 parie condenés
u sur dauires Périmétms d'Exploratr où d'Explstalon

us d'asgurer la méllaure val apte du port de vue Econôique technique ke
Mimeire peut mpaner au Goma don goratione de réalisatur l donpilalion du l'avauk
Ai des mtaleions visees à laririe 7.2, sous réserve teuteois que lasates concione ne
perle pas allais aux candiions écénemiques normales de lactée 65 tiulares dé drots
Sxeie dexoiorpien et 'expiohmion des Hyorcaurcs.

Le Siniere pour, notsmmant à ces fins. ct à défaut d'éccorc amiable enbe let iéressés,
ager de pluneurs 6 entra aux FLileetion en coran dis Inalations,

En cas de éffétend ere les illares de drols excluefs d'expiorlon #1 déxglalänon ces
Éyrroesmura méresséa sur les mañaliés d'in folle asanciation. c Eaio d'accord arniable.
Las diférente seront soumis à AE Subart les moraités spa à Larelà 29 eu
pont Cortal

(Sous réserve des dposibons des aricius 25, 89 01 19, 1e Conhacrant à la let de choix
Se fourmagours et dec sou waltanls ane Eu té douanier gré à l'aide 1.

Saut disposons centrées sv Doria, auéunié réébiciôn né sera apportée à lentiés, au
soeur, 3 13 sen de piméaiin, d'emploi st de rapaement das parsoance a! do bure
rndiee airai au de leurs bons, pot Les emtleyés du Contracrant et ceux de 28 sous.
ali sou réseuve pour le Coriractart de rospecter Ia législation et ls réglemertaion du
rue dis que es ID spas en vigueur où a imrevenir En Mépubique ISRmnque ce
Maui arplcablen à toutes les Buste.

L'Etat form la üivrancs au Gontreriant, A Que 0 agons a à nos aouraorte, de
laut aurarsaters aémiriiraiher duermolement agées en rolelion ave les Opératers
Prtrlères efortuces dans 1e sa6te fu présent Co.

rà.

Ta

T6.

crinaaaeraarti

s1

82

8s

salon la églomentaion on vigueur

Les teupaians ce terrains usées à l'arc 7.7 devront faire ob cure demande aupres du
Minis, Erécigantlermplageinent do ce ler su isaton entsagée.

apré rcemon de Iudie cemanda, si ele es jupte racevaile, un anêté du Ministre
consesters Là fGeeupote et Gén les termins réceseaies, Les AA de propreté seront
lors, en tan que de besoin, salé raauement énreg tés eve rar lac taton

En lahsance 'acenré smile, faLIoIRAEER FOcvuAIEN SET 9000
€ saniement après que los srapitaime salon délantaure des diot de prop eurent eu

la possbtilé ce presente: laure abfactens par limermésaire de Triton. cl dans
Ha rie gun cs éérmné Bel de germes Lx

À enter, ecront eos:

le prapiètarss : dans ls cas Se teraiié céters par Ges pareuiers conemémen.
As b ARE des los Ou des rlemena derreg same

182 Banétiaires desde ds aù leurs reprasertont düment quai : dan Le cu de
era érenue en venu de hais REP.

2 commumeute nu l'organisme publie qui Les acier et, le cas dchéart, occupant
cul! dans le ca de farrains appartenant 1 demaine PU.

seuement are congnaon aupres our enmprable pole des imdomniés
appris céleri par l'autanté odinin re.

2 l'nemuption met que temparane, et ai 1 Jerfain peut re IS en euture au bout
Sun €} an. comme à FaË srécédemment, lndemnié sera fixée 24 double du
rod net du tar

2 Dia Lg due cat. Hdi gars Grau du double dis 2 valut du ferai avant
leur

Lez arférende entre ropitaies eu deco dextmaiene de domirages crus saone du
reeso Gex taux Ci.

Les pénis drone dane larrole T.2 cuneegue peuvent © cas éhéent. re deaiarés d'intéré
ue. dons lee condlions prévue par les réglement au Ferprepristen Four AAue QUES
publaue

Les fai, em, et en général outeé chages découlant de apple aiôn es arte
7381 7.A dentus, éutonfàla ange du Con aan

Au ue au ooœupalien de lerains prvcrai 2 propriétaae ou lo détenteur de droits coulumions
de proprité de Muilsahon de térein pandant pus Œun (1] AM, OU, du Ce Où, apres
Fachévamant des Hevaux, les teraire qui avaient 648 ooœupès ne se préleraint alux à la

ARTICLE
SURVEIL LANGE DES OPERATIONS PETROLIERES

ET RAFPORTS D'ACTIVITE

Las Operations Perodères neremt soumises & la sumvailanco de la Dupetkn do FEmorañn ct
da Développement des Hréeabues Bus Les reyesemtamts 2e ja Diecton ce
L'Euploræor at du Dévolsppenont duc Hydrosbunue Bis dément mandelés auront
natsriment le dre de sunehler Ms pezüons Péroieres a, 5 infavales raisannablec
Simspecier les inlalieions, Héupemente, maris, enragiaremente Et INFES oMèrents
Goblatone Pouolèms, sous ésene de me pas causer un robin piéluliciable au ben
éraliamen Gestes Cpérmions.

Aux ne de permet Faxordne des dois vie chcessue, le Cortactart four Au
repréaements de la Dirseor de à Eaplman 2: dû Dévs mppament Joe HyUiurauies Base
une axsislancs rafsonmaoie en ride dé (moyens Ge Marspaet 2! SHgaMgament, 6€ 108
Aérermes de danpur ei derganent dhuctamen fées à la suvailarce ei à fnspæcion
Seront à chape Gu Dorartan Lastes sepenses selon considérés comme dex Cale
Péligrsrécouvrables sai Is disposilons 62 Fame 102

Le Dortréetant fanérs  Girecnon de Mxploraon et du Dévelepperant das Hxiroenbume
Brute réoutirement ornée qu déroulement ses Dpérareons Péroléees dt, le cas éshGant,
des eprisents survenus.

Lo Gentractan! devra notamment roller 2 la Drectir de l Exslerlin ét ci Dévélonpeert
des Hjamonrouras Er dée qua pomitle mas mom ur (ma à lavaicu les Daralions
Pérolères projhées rebrs Que empire JE IQUe Au gÉGPYGQUE, TAGS

Au ons eut Gomracan ce darai d'abemeonaer un forage. avr 6 als à ls Direction de
Exglrahon et du Deuelonrerent das Hycrncateures Buts où mois sokeame doure (72)
Paso avan abandon | ce dé al sara porté ent {30 jours pour ds pus products

La Déoution ue l'Expert et du Bévelonement des Hydocataures Anis peu demanter Au
Contectam 22 rene, À le emarge de 6 derier, tous Mavaur Lugés nécessaires pour assurer
Fa séeurté a! Mnygiène des Cobraliont Pétrole.

L'Est aurm accès à tetes les Gornees ongingies tésutent dei Opérdtions Péhoières
Scirepnss par 1 Cenfraslnt à Faliur du Petrète c'Exiamnen tein que rapports
gesicciques. gécpheaques, péuoeviquee, de large. de mise en axpiaitior sans que vais
ÉÉnamérétion puesse a ceraisé (ee carie AE QU TV.

Le Ganrranant s'engage à tour 4 13 Disco da l'Exparaion et du Dévélopenent des
Hjérocarures Brus ke ranrons péioriques aval:

a des raopts journals Eur es pattes ce 1oroge

des rapporls hébdomadaires sur le iravaux de géophysique

enznarzesn à À #

sa

aux Gpérañans RES ur 12 Fermotre dEypiataïion dans Las ep we au paragraphe
LI En conséquence, fa renonce à tous resour à l'encorre du Coran et des.
Boaires AMlées du Comierant er relstin ciracie ou indremte avec ke Cpernns
RES où las dérmages et pare en reSuRart 81 1 garaiL On ouro Cor LOUE facœurs
to Tisie de queue faurs uo où so à rain An 0e Opérations Au A4 Lo out
namaéuior par Certracant

(j Asa amie ntstue 1e Conactnt sers en croi dappiquer des disposons du
arr ae 12 dia cl eksus et a de igemen d Opéra

1 Les Parties engagent à tout metre en ouvre dur érecurer1es chiens dessus
acc diigense el en accondan! ver térié toutes autorisations, sdminisralues où
Rures, ui serment venue met nécESR RES pau eur pa AREDNPIRSEMEN

ARTICLE:
DROITS DU CONTRAGTANT GANS LA GOHPLITE
DES OPERATIONS PETROLIERES

Le Content à 1 doi, sxclust d'ofequer les Opérations Pévoières à Niméieur du
Fécmète dExporaron, 568 rs que Selen-c cent confornes aux Lemes éL condors du
réuni Conte ais qu'aux dép -lons de Li EL ante de la Raautiau letanique de
Hauniarie, 24 cueles soi sééeutées sun les régles de lat 6e lireuse pétrolière
intentions,

fie Pari es Opésninns Petites, le Gortratant ae ér
2 darourer es sean héeaseaies 5 Fraëeition ea Diéraons Péfralères ot à ours

cités cornes, notament au act fes usée au Barafrapnes b) Le Cesu,
A logrman Bu persan acte us OPEL.

D} de pracées ou faire gracéger aux levaun d'ifastuciure nécassales à le alain,
dan es conriions érmnamiques nœmales, es. Orérations Pétrolères et à ours
Scies comakes, les qe le Wanapnr ete snckage des male, des Squipements
si des produits ana, à lexehadoi du Lanpor des Hycracarbures par carsaions.
Vs à laide 46 du présent Cort. Pérntlscomen de moyens do lécommniciors
&i vos Ge comuneabun. ainsi due là prédueen ou le furiune Ge fuetgle
nécasse 10 aux Guérin Fétries.

G defectier ou fais efeetuer les loages 2 avait natetsiee à
“appronisiomeiment en eau du persons! de travaux at de istlalons conformément
ux prescrpions réglement le prises d'eau

4h do prendre et utigar ou faite aronère 4 or lee maté du Bol Caurce que los
Hysrosathures), nécessaires aux ais visés aux perègiepes 4}, h) EF) c-dessus,

cenee2rert à | er

FT

re

Fe

Tac

D 7 72

cuire, les propriétaires ou les détenteurs de droits couture de propriété peuvent eue
ue Le Coma mr le aeain, Toute paru de ah qu aura lé onrlrriagée eu
dégronte our le plis grande game ge 2 aumce devra ère acreiée en 28 Ialié 9 2
propriétaire ou le délenteur de dre coutumiere de propnisis l'exige. LA Valeur dés lérrairs à
ner sera jour air au eine Sa valeur QUE avait ant loccupalion

L'expra parie eu eläle dun Périmètre JEsploréhon ou SExplatetisr ex sans eat À
l'égard des dois résultant do Faro 7,2 peur le Contact, eu le travaux incalaturs
réRtes n srpleztion des cipas is du présent aride F SU LOSONE Que 1E SAS POULE
A italationz soient aisés dans La cadre de lac du Cnkraétant sr 13 parie condenés
u sur dauires Périmétms d'Exploratr où d'Explstalon

us d'asgurer la méllaure val apte du port de vue Econôique technique ke
Mimeire peut mpaner au Goma don goratione de réalisatur l donpilalion du l'avauk
Ai des mtaleions visees à laririe 7.2, sous réserve teuteois que lasates concione ne
perle pas allais aux candiions écénemiques normales de lactée 65 tiulares dé drots
Sxeie dexoiorpien et 'expiohmion des Hyorcaurcs.

Le Siniere pour, notsmmant à ces fins. ct à défaut d'éccorc amiable enbe let iéressés,
ager de pluneurs 6 entra aux FLileetion en coran dis Inalations,

En cas de éffétend ere les illares de drols excluefs d'expiorlon #1 déxglalänon ces
Éyrroesmura méresséa sur les mañaliés d'in folle asanciation. c Eaio d'accord arniable.
Las diférente seront soumis à AE Subart les moraités spa à Larelà 29 eu
pont Cortal

(Sous réserve des dposibons des aricius 25, 89 01 19, 1e Conhacrant à la let de choix
Se fourmagours et dec sou waltanls ane Eu té douanier gré à l'aide 1.

Saut disposons centrées sv Doria, auéunié réébiciôn né sera apportée à lentiés, au
soeur, 3 13 sen de piméaiin, d'emploi st de rapaement das parsoance a! do bure
rndiee airai au de leurs bons, pot Les emtleyés du Contracrant et ceux de 28 sous.
ali sou réseuve pour le Coriractart de rospecter Ia législation et ls réglemertaion du
rue dis que es ID spas en vigueur où a imrevenir En Mépubique ISRmnque ce
Maui arplcablen à toutes les Buste.

L'Etat form la üivrancs au Gontreriant, A Que 0 agons a à nos aouraorte, de
laut aurarsaters aémiriiraiher duermolement agées en rolelion ave les Opératers
Prtrlères efortuces dans 1e sa6te fu présent Co.

rà.

Ta

T6.

crinaaaeraarti

s1

82

8s

salon la églomentaion on vigueur

Les teupaians ce terrains usées à l'arc 7.7 devront faire ob cure demande aupres du
Minis, Erécigantlermplageinent do ce ler su isaton entsagée.

apré rcemon de Iudie cemanda, si ele es jupte racevaile, un anêté du Ministre
consesters Là fGeeupote et Gén les termins réceseaies, Les AA de propreté seront
lors, en tan que de besoin, salé raauement énreg tés eve rar lac taton

En lahsance 'acenré smile, faLIoIRAEER FOcvuAIEN SET 9000
€ saniement après que los srapitaime salon délantaure des diot de prop eurent eu

la possbtilé ce presente: laure abfactens par limermésaire de Triton. cl dans
Ha rie gun cs éérmné Bel de germes Lx

À enter, ecront eos:

le prapiètarss : dans ls cas Se teraiié céters par Ges pareuiers conemémen.
As b ARE des los Ou des rlemena derreg same

182 Banétiaires desde ds aù leurs reprasertont düment quai : dan Le cu de
era érenue en venu de hais REP.

2 commumeute nu l'organisme publie qui Les acier et, le cas dchéart, occupant
cul! dans le ca de farrains appartenant 1 demaine PU.

seuement are congnaon aupres our enmprable pole des imdomniés
appris céleri par l'autanté odinin re.

2 l'nemuption met que temparane, et ai 1 Jerfain peut re IS en euture au bout
Sun €} an. comme à FaË srécédemment, lndemnié sera fixée 24 double du
rod net du tar

2 Dia Lg due cat. Hdi gars Grau du double dis 2 valut du ferai avant
leur

Lez arférende entre ropitaies eu deco dextmaiene de domirages crus saone du
reeso Gex taux Ci.

Les pénis drone dane larrole T.2 cuneegue peuvent © cas éhéent. re deaiarés d'intéré
ue. dons lee condlions prévue par les réglement au Ferprepristen Four AAue QUES
publaue

Les fai, em, et en général outeé chages découlant de apple aiôn es arte
7381 7.A dentus, éutonfàla ange du Con aan

Au ue au ooœupalien de lerains prvcrai 2 propriétaae ou lo détenteur de droits coulumions
de proprité de Muilsahon de térein pandant pus Œun (1] AM, OU, du Ce Où, apres
Fachévamant des Hevaux, les teraire qui avaient 648 ooœupès ne se préleraint alux à la

ARTICLE
SURVEIL LANGE DES OPERATIONS PETROLIERES

ET RAFPORTS D'ACTIVITE

Las Operations Perodères neremt soumises & la sumvailanco de la Dupetkn do FEmorañn ct
da Développement des Hréeabues Bus Les reyesemtamts 2e ja Diecton ce
L'Euploræor at du Dévolsppenont duc Hydrosbunue Bis dément mandelés auront
natsriment le dre de sunehler Ms pezüons Péroieres a, 5 infavales raisannablec
Simspecier les inlalieions, Héupemente, maris, enragiaremente Et INFES oMèrents
Goblatone Pouolèms, sous ésene de me pas causer un robin piéluliciable au ben
éraliamen Gestes Cpérmions.

Aux ne de permet Faxordne des dois vie chcessue, le Cortactart four Au
repréaements de la Dirseor de à Eaplman 2: dû Dévs mppament Joe HyUiurauies Base
une axsislancs rafsonmaoie en ride dé (moyens Ge Marspaet 2! SHgaMgament, 6€ 108
Aérermes de danpur ei derganent dhuctamen fées à la suvailarce ei à fnspæcion
Seront à chape Gu Dorartan Lastes sepenses selon considérés comme dex Cale
Péligrsrécouvrables sai Is disposilons 62 Fame 102

Le Dortréetant fanérs  Girecnon de Mxploraon et du Dévelepperant das Hxiroenbume
Brute réoutirement ornée qu déroulement ses Dpérareons Péroléees dt, le cas éshGant,
des eprisents survenus.

Lo Gentractan! devra notamment roller 2 la Drectir de l Exslerlin ét ci Dévélonpeert
des Hjamonrouras Er dée qua pomitle mas mom ur (ma à lavaicu les Daralions
Pérolères projhées rebrs Que empire JE IQUe Au gÉGPYGQUE, TAGS

Au ons eut Gomracan ce darai d'abemeonaer un forage. avr 6 als à ls Direction de
Exglrahon et du Deuelonrerent das Hycrncateures Buts où mois sokeame doure (72)
Paso avan abandon | ce dé al sara porté ent {30 jours pour ds pus products

La Déoution ue l'Expert et du Bévelonement des Hydocataures Anis peu demanter Au
Contectam 22 rene, À le emarge de 6 derier, tous Mavaur Lugés nécessaires pour assurer
Fa séeurté a! Mnygiène des Cobraliont Pétrole.

L'Est aurm accès à tetes les Gornees ongingies tésutent dei Opérdtions Péhoières
Scirepnss par 1 Cenfraslnt à Faliur du Petrète c'Exiamnen tein que rapports
gesicciques. gécpheaques, péuoeviquee, de large. de mise en axpiaitior sans que vais
ÉÉnamérétion puesse a ceraisé (ee carie AE QU TV.

Le Ganrranant s'engage à tour 4 13 Disco da l'Exparaion et du Dévélopenent des
Hjérocarures Brus ke ranrons péioriques aval:

a des raopts journals Eur es pattes ce 1oroge

des rapporls hébdomadaires sur le iravaux de géophysique

enznarzesn à À #

ss.

cene-tearet

se

ea

En

care tests

à compter de Fogiel dune Auañsaton Exclu d'Expialion, dan les cix 10) jus
ea bi de chaque mas, dns rapport men sur Les at ll da déve apoemennt,
Hexpleitien aecempagnés nolam ment des stalisiquas dé putin et de VE des.
Hsuiorures,

4 dans les tente (26 jours savent le fn de choque TIME un sepRoN relar aux
noise Pérolées réelsées gerdan: le l'mente écoué 4 qui comprendra
nétamment une descnpton des Opéraiare Pérrolères mallsioc ot un St détaillé ces.
déparses engagées

21 sens les ns D mo suivant le fn de moque Année anis, un rapport ref ou
Opérations Pérrlares rnisées penden lânrée ca écouée, sine QUUN ét détail
ee désonson engagées 84 un uk du ssisonnal employé pare Contacter, na quart là
ombre c'emplogés, eur narinaé, Ie foncdion. & iurfant oki dé las al
Au rappeur he Soie médicaux BLFNAUUREN QU eur So ans

En autre 1e ragpons au documents auivams eeron unis à le Direct de lExploralon et du
Dévoloppanent des Hydrocarbure Brs Inmédiaiement aprés Iaur-élabhsoemen au leur
strentor:

F2 trs (8) avemolakes ces rappoits d'tusee 6 de eynres géclogiaues airs que les
es et tes dos ment y fran

5) ais (4) oxemplares dos manon d'études, de mou at dinhsprsion éaphysiquen
sims que tee IS comes, PIORS, SéGI0nS Où aunPs Gooumens ÿ érerts. La
Direction de Explorer 21 et Dave appament des Hyrmoathures Buts eut are aux
Séginaux 2 leu les reg eme rterÉeAAS (DANS MATÉIEUES QU SUITE SUD 81
Bourt, usa demande, en BB deu EP L'pies greUREMIENT E7 Que la Coran
Sangagé à conter d'étutement Ils ogineu partant vr durée miriiale Ge dix
AG ae cé Ferprat Ju ftésent Cortét et à les mere à 14 diapo ton de Fiat
Sur sa demande

S doux 2 aremaiahes des répgors d'implanaion ét de fi de rage pour Chacun dés
orages réalisés

5} veux (2x exempiares toutes les mosires, a. essais x diagraphes orages on
cours de legs ani que leur astémtiage éertel sun lonre composée avec
représentation du là Hnologie al aure denréos emislantez pour chcur des ier2ges
resiss:

deux {2) exemplaires des rappods danatrses, des Less ou ges de production,

fi ceux (3 exempsares d8 chaque smopon danasss (pétnograpnie, ble traigrapite,
goiinie au autre) feshuées sut és earotes, ls délais au les Tuites peelaues dans
chacun des fermes malsdé y campis he négaife des diernes photagraphies ÿ
aférentes

0 aan lo cadre de loute prordauie costomieusa un matière judiciaire, adminisratue

Bu aroiate.

Le Donrramant devra nuilar au Ministre dane Los jlus brafe déiais boule découverte de
Aahatanena minérales emmetune eur los Dperarons Férolères.

ARTICLES
EVALUATION D'UNE DECOUVERTE ET OCTROI D'UKE
AUTORISATION EXGLUSIVE D'EXPLOITATION

Si le Cortrartent decouvre des Hydrorataunes sans la Pdmère d'Emploraton. devra le
rod par der au Ministre aussi que poses et eTaclur, canon mén aux règle de lan
En usage dar Finaumtie pére imrernaonal, 1 tests nocagaalres 4 a deternahon dos
indhees rencontrès au cours da rage. Dar ie rate (30) AU BUiVANL à ce ce Lemmeture
prevoir ou d'abandon du puit de découverts e Carlatcant devra soumere au Kimiste ua
rappon donnant tou9s (85 nomañers mére à ladlle décauvane æ loméant I
recommandation du Donfrastentaur 14 poursuite ou an de laluatoN 06 |actE déco uveNre.

Be Gontantent dédie entreprend Les fraxeux dévoluatior de 14 découverte cuniste,
dus souvéfie avec digence au HIANte le prégramme prévisionnel ces ouais
Havaluation ak 'eimaion Qu budget eorrasperdant, au pus lard dans es six (3) mois suivant
Là deted Ia déeainarte sde à late 8.1

Le Conramant devra airs engager ave la mexmurr da dfigoneo Hs Mavaux d'évalalion
cortomément au programme AE, tant ane que lès diéposiers de lame S2
S'applquerant au: cragramne,

Dans lo8 bois 3j raie suivant lhävèmen: den Faux <'éuauARON, 8: au Elu tard Uerts
fi tours ever lespraten de à lemme péloie dexpioration déine à laide 32,
sentyalement protège 2mormémen aux diapastors de lice 25, 3 Coniractant
sounefra gi Hnste un apport Géioilé domnant oules los irlérmalions techniques a
Éconamiaues relevez au gisement Hyfromrbures airs négouvt at deal, et qui able,
éion le Gontrasian, le rare cum at ren de aie 8-ouyte

Ce sappert ina notemment les forms suivantes les curaciditi nes gécngiques at
Pviimiques du gamer 15 cela aslmes du gisement: ies reautete 22e tests at
craie da producer téaliée, ure duo vraremique prélrinaits de Ia mise en exploitation
du gcement

route queries dyaroeatbures produire à parir due découverts avant auë selles nait érà
déclarée comméréin, a he rat vas ulisbe noue La résiaaien nes Opérahors Parniéies
où perdue, sara sou aux Cispos ane 98 ane 10.

4 #

87

84

CEE

se.

ST.

cenetareet À

SD une potion eprésaniaiue des raconte pre, des détiais de forage prélevés dans
craque puis aime que 598 échantilens des fuides produts pergan LS IBus au Dia
de promienian arm Agoiemom furia dem les dé raleu bles. En out, cart
2 snian, en porsezsion qu Contient lea on du prôsani Conrat, serarttumis à
Fete

dune Façon générale, deux 12) exernplaires dé tous Eavaux, dues, mesures, anxiynes
Où autres séaulats du produits do foule mie qui 8 Imputee au complé des Cacts
Féirclars dans le cale du Brent Corte Les 2temalaes en Question dan AR
auras sur suppl deorique € Fapler ave les moyens 49 08H10 siécessai

Toutes le cafés, sections 21 tous avres comments géaogioues o4 géopnislques st
Ségraphies ectem fous à 03 Dion ce lÉxporaten &: du Dévaloppsrert dec
Hdraearoures Buts, Sur un Support ensostam deg al pour morodicon ulléreure et sous
Forme das, le £a élan

Les Parties senbadent à aéré vonime ranfierti 1 à ne 2S CAMnIQUEr à 063 TR,
ut ou part dos devrais al échantllons 26 rappartant eux Dnéraions Pétaières, perdant
ns pen 06 om (6 ans à par de laquelle safe Sénart o Gchartifons auront Bi
fours, ak 4 696 dé rénonnôr à Lire 2e use Ia date de La 1GHan Ian EN CG QU
near las demie el échelons su rapportant à la zone abandonnés.

Toutofcr, cheque Pare pourra fais precdder à out moment à des das FIaIes aux
Opératons Pénal pai don Thave droi par Ie Pate. Céuxci, après rebicahon à
lai Perle, pourront prendre connaissances 403 mamanons sférentes aux Cpérenone
Fées el cenrerk d'engager à fespenter la précédente ciètse de confentiailé L'Etat
pourz épaiement réoiast des Sos do ayrmase eur ls ue péioliéres en Répullique
Islamique de Maman à end de on gas puoler perdans à périoto de comiamiaité
au cord du Contact, des ces Érs ablénues par Le Conraceant

SA le iupe seuhetatlé. 1e Mini pour également, éader danger
content alité prévus au présent acte E7.

1 le pére de

anobstans os au précéde, le Coniactant aura, apr en suc Ier LEUR, communiquer
Fes donnés

25 drieute noie régné ce bonne fa dans Lachaise d'une cession éventaul
Bu une nSmonge dnre ke cadre deë Opéralions arabes, agrûs cLienion, de
cie soute dur sigagemenr de sarer certideniels 005 mémaione s
rangignemane gt do ke uso aux rues frs 65 le ds casio eu assisiance ;

td tas comaulents preleesras aMémeurs Imenvenat: Gene ke cacle des
Gérafions Péirolere, après ablenlion d'un argagemer sie de centenaire
de leur pan

< à tous banque au simbisement nancier aupres desquels une emfé du
(Coruaciont recherche eL ehlen! an financement apres Gbteon d'u érgagérment
Smiare de comicentaié de le par dé 266 eranisnas

43 Korique 8 dés le meteo lé réglement une Routes de valeur reconie
Fuge

s#

ile Toniraciant juge 1e ééeouvarie commerciale. il seumaiéa au Ministre, denses Lts (3+
mais sua EURE EU FPS À AR DS, 8 IL Ar WE (SG) Jour avant
Fesgireion de la tiiième périnée 'expleraon définis à 'areGk 1.2, Guentuellement proroges
ccméemémant aux diepesiicre do laie 36, une demande d'Auoroion Exclu
éExplotenen

Loble demande prédeoia 1 déimfation du PéiniBié d'Exploitation denatcé, lequel
anglobara a surface préeuaksa QU lagmiant dhyroen'ures découue 4 ÉvaIué à lirtéreur
du Périmèire d'Enpiortion alors en cours de VALARé et #8 accompagne den us at
Fechmques néeisares à ua dénfaon

La demande 'autéitéion Extlue HEApaion sisute 207 aerompagnee CU
programme de elogponent 8 dé grodieté délai, aomeretant notamment pour Le
sement pence”

<i un chrimaton des réserves HHémérables prouvèes at picbelies ét de prefl de
prodacten corespandam, sine qu'une ER eur lee MOHÈGES 02 FSGuporaln
Hyérocartaree ai 14 valorsaen du Gaz Nature

El dncuiier des tovaue ot nebrlaone nécersaires à ta miss en esplitaion du
german. ris que le nome re puis, les natal ons roQus pour La proc, fa
Pésaraten. le galet, Fe sletkège 61e Nanapar des Hydro urBe

le progranime ax le calencrer ae reaisaton desde roux € instaions, # genpris Ia
alé de démarrage de a gratui

l'estimatir des mvesissemen de caueappement #7 068 coûs dexpotalon, aire
duo dde Beonamque ronkmentie ursrière commateiel Eu gidéme

Le Minis peurre amener des révise eu modealinns ai: progremne de développement
a de produce suisé, airs qu'au Périmètre dExp'claten demarcé, es RObaet a+
Gore mue tnt les Jurbfontans jugées utile, dane a Quatre vngl die D) four
sant la réception dudit predtanme. Les dispcsibars de laide 52 s'appliquent put
programme en 6 au Saresina son agp:

Lâroqur les 1ééuizts atquis au da dé déveloapuirent justifient des chargements a:
éegromme de ééwlonparent 1 de produce, (ed progane pourra dre mediié on
Lisan: le mème procédure que celé visée ciclasaus pou éor anoplio iii

ineroï de fauheesaton Enguee d'Expoaton ser accordé dens tes forma en Mgueur en
Réuniges ldamique de Vaurianie, & devra Irlevenir dans Les quaranteting (A) jour
vent a date d'adcalon eu prograrTn do dvd apumen si ci rodueion.

Sie Coniractant efectue pusiaurs décotrertes commarciares da te Périmètre d'Experation,
eeune tenre eles dommera hou à une Aimisshon Expksive d'Exploiaion séparée
éomessordent à ut Périmte c'Exololäén. Le rame des 2urorsations exclusives
d'anplataion et des Pêtimétros S'Explotalon y aflétont: dane Is Périmètre &'Enplartion n @st
pas lé.

ss.

cene-tearet

se

ea

En

care tests

à compter de Fogiel dune Auañsaton Exclu d'Expialion, dan les cix 10) jus
ea bi de chaque mas, dns rapport men sur Les at ll da déve apoemennt,
Hexpleitien aecempagnés nolam ment des stalisiquas dé putin et de VE des.
Hsuiorures,

4 dans les tente (26 jours savent le fn de choque TIME un sepRoN relar aux
noise Pérolées réelsées gerdan: le l'mente écoué 4 qui comprendra
nétamment une descnpton des Opéraiare Pérrolères mallsioc ot un St détaillé ces.
déparses engagées

21 sens les ns D mo suivant le fn de moque Année anis, un rapport ref ou
Opérations Pérrlares rnisées penden lânrée ca écouée, sine QUUN ét détail
ee désonson engagées 84 un uk du ssisonnal employé pare Contacter, na quart là
ombre c'emplogés, eur narinaé, Ie foncdion. & iurfant oki dé las al
Au rappeur he Soie médicaux BLFNAUUREN QU eur So ans

En autre 1e ragpons au documents auivams eeron unis à le Direct de lExploralon et du
Dévoloppanent des Hydrocarbure Brs Inmédiaiement aprés Iaur-élabhsoemen au leur
strentor:

F2 trs (8) avemolakes ces rappoits d'tusee 6 de eynres géclogiaues airs que les
es et tes dos ment y fran

5) ais (4) oxemplares dos manon d'études, de mou at dinhsprsion éaphysiquen
sims que tee IS comes, PIORS, SéGI0nS Où aunPs Gooumens ÿ érerts. La
Direction de Explorer 21 et Dave appament des Hyrmoathures Buts eut are aux
Séginaux 2 leu les reg eme rterÉeAAS (DANS MATÉIEUES QU SUITE SUD 81
Bourt, usa demande, en BB deu EP L'pies greUREMIENT E7 Que la Coran
Sangagé à conter d'étutement Ils ogineu partant vr durée miriiale Ge dix
AG ae cé Ferprat Ju ftésent Cortét et à les mere à 14 diapo ton de Fiat
Sur sa demande

S doux 2 aremaiahes des répgors d'implanaion ét de fi de rage pour Chacun dés
orages réalisés

5} veux (2x exempiares toutes les mosires, a. essais x diagraphes orages on
cours de legs ani que leur astémtiage éertel sun lonre composée avec
représentation du là Hnologie al aure denréos emislantez pour chcur des ier2ges
resiss:

deux {2) exemplaires des rappods danatrses, des Less ou ges de production,

fi ceux (3 exempsares d8 chaque smopon danasss (pétnograpnie, ble traigrapite,
goiinie au autre) feshuées sut és earotes, ls délais au les Tuites peelaues dans
chacun des fermes malsdé y campis he négaife des diernes photagraphies ÿ
aférentes

0 aan lo cadre de loute prordauie costomieusa un matière judiciaire, adminisratue

Bu aroiate.

Le Donrramant devra nuilar au Ministre dane Los jlus brafe déiais boule découverte de
Aahatanena minérales emmetune eur los Dperarons Férolères.

ARTICLES
EVALUATION D'UNE DECOUVERTE ET OCTROI D'UKE
AUTORISATION EXGLUSIVE D'EXPLOITATION

Si le Cortrartent decouvre des Hydrorataunes sans la Pdmère d'Emploraton. devra le
rod par der au Ministre aussi que poses et eTaclur, canon mén aux règle de lan
En usage dar Finaumtie pére imrernaonal, 1 tests nocagaalres 4 a deternahon dos
indhees rencontrès au cours da rage. Dar ie rate (30) AU BUiVANL à ce ce Lemmeture
prevoir ou d'abandon du puit de découverts e Carlatcant devra soumere au Kimiste ua
rappon donnant tou9s (85 nomañers mére à ladlle décauvane æ loméant I
recommandation du Donfrastentaur 14 poursuite ou an de laluatoN 06 |actE déco uveNre.

Be Gontantent dédie entreprend Les fraxeux dévoluatior de 14 découverte cuniste,
dus souvéfie avec digence au HIANte le prégramme prévisionnel ces ouais
Havaluation ak 'eimaion Qu budget eorrasperdant, au pus lard dans es six (3) mois suivant
Là deted Ia déeainarte sde à late 8.1

Le Conramant devra airs engager ave la mexmurr da dfigoneo Hs Mavaux d'évalalion
cortomément au programme AE, tant ane que lès diéposiers de lame S2
S'applquerant au: cragramne,

Dans lo8 bois 3j raie suivant lhävèmen: den Faux <'éuauARON, 8: au Elu tard Uerts
fi tours ever lespraten de à lemme péloie dexpioration déine à laide 32,
sentyalement protège 2mormémen aux diapastors de lice 25, 3 Coniractant
sounefra gi Hnste un apport Géioilé domnant oules los irlérmalions techniques a
Éconamiaues relevez au gisement Hyfromrbures airs négouvt at deal, et qui able,
éion le Gontrasian, le rare cum at ren de aie 8-ouyte

Ce sappert ina notemment les forms suivantes les curaciditi nes gécngiques at
Pviimiques du gamer 15 cela aslmes du gisement: ies reautete 22e tests at
craie da producer téaliée, ure duo vraremique prélrinaits de Ia mise en exploitation
du gcement

route queries dyaroeatbures produire à parir due découverts avant auë selles nait érà
déclarée comméréin, a he rat vas ulisbe noue La résiaaien nes Opérahors Parniéies
où perdue, sara sou aux Cispos ane 98 ane 10.

4 #

87

84

CEE

se.

ST.

cenetareet À

SD une potion eprésaniaiue des raconte pre, des détiais de forage prélevés dans
craque puis aime que 598 échantilens des fuides produts pergan LS IBus au Dia
de promienian arm Agoiemom furia dem les dé raleu bles. En out, cart
2 snian, en porsezsion qu Contient lea on du prôsani Conrat, serarttumis à
Fete

dune Façon générale, deux 12) exernplaires dé tous Eavaux, dues, mesures, anxiynes
Où autres séaulats du produits do foule mie qui 8 Imputee au complé des Cacts
Féirclars dans le cale du Brent Corte Les 2temalaes en Question dan AR
auras sur suppl deorique € Fapler ave les moyens 49 08H10 siécessai

Toutes le cafés, sections 21 tous avres comments géaogioues o4 géopnislques st
Ségraphies ectem fous à 03 Dion ce lÉxporaten &: du Dévaloppsrert dec
Hdraearoures Buts, Sur un Support ensostam deg al pour morodicon ulléreure et sous
Forme das, le £a élan

Les Parties senbadent à aéré vonime ranfierti 1 à ne 2S CAMnIQUEr à 063 TR,
ut ou part dos devrais al échantllons 26 rappartant eux Dnéraions Pétaières, perdant
ns pen 06 om (6 ans à par de laquelle safe Sénart o Gchartifons auront Bi
fours, ak 4 696 dé rénonnôr à Lire 2e use Ia date de La 1GHan Ian EN CG QU
near las demie el échelons su rapportant à la zone abandonnés.

Toutofcr, cheque Pare pourra fais precdder à out moment à des das FIaIes aux
Opératons Pénal pai don Thave droi par Ie Pate. Céuxci, après rebicahon à
lai Perle, pourront prendre connaissances 403 mamanons sférentes aux Cpérenone
Fées el cenrerk d'engager à fespenter la précédente ciètse de confentiailé L'Etat
pourz épaiement réoiast des Sos do ayrmase eur ls ue péioliéres en Répullique
Islamique de Maman à end de on gas puoler perdans à périoto de comiamiaité
au cord du Contact, des ces Érs ablénues par Le Conraceant

SA le iupe seuhetatlé. 1e Mini pour également, éader danger
content alité prévus au présent acte E7.

1 le pére de

anobstans os au précéde, le Coniactant aura, apr en suc Ier LEUR, communiquer
Fes donnés

25 drieute noie régné ce bonne fa dans Lachaise d'une cession éventaul
Bu une nSmonge dnre ke cadre deë Opéralions arabes, agrûs cLienion, de
cie soute dur sigagemenr de sarer certideniels 005 mémaione s
rangignemane gt do ke uso aux rues frs 65 le ds casio eu assisiance ;

td tas comaulents preleesras aMémeurs Imenvenat: Gene ke cacle des
Gérafions Péirolere, après ablenlion d'un argagemer sie de centenaire
de leur pan

< à tous banque au simbisement nancier aupres desquels une emfé du
(Coruaciont recherche eL ehlen! an financement apres Gbteon d'u érgagérment
Smiare de comicentaié de le par dé 266 eranisnas

43 Korique 8 dés le meteo lé réglement une Routes de valeur reconie
Fuge

s#

ile Toniraciant juge 1e ééeouvarie commerciale. il seumaiéa au Ministre, denses Lts (3+
mais sua EURE EU FPS À AR DS, 8 IL Ar WE (SG) Jour avant
Fesgireion de la tiiième périnée 'expleraon définis à 'areGk 1.2, Guentuellement proroges
ccméemémant aux diepesiicre do laie 36, une demande d'Auoroion Exclu
éExplotenen

Loble demande prédeoia 1 déimfation du PéiniBié d'Exploitation denatcé, lequel
anglobara a surface préeuaksa QU lagmiant dhyroen'ures découue 4 ÉvaIué à lirtéreur
du Périmèire d'Enpiortion alors en cours de VALARé et #8 accompagne den us at
Fechmques néeisares à ua dénfaon

La demande 'autéitéion Extlue HEApaion sisute 207 aerompagnee CU
programme de elogponent 8 dé grodieté délai, aomeretant notamment pour Le
sement pence”

<i un chrimaton des réserves HHémérables prouvèes at picbelies ét de prefl de
prodacten corespandam, sine qu'une ER eur lee MOHÈGES 02 FSGuporaln
Hyérocartaree ai 14 valorsaen du Gaz Nature

El dncuiier des tovaue ot nebrlaone nécersaires à ta miss en esplitaion du
german. ris que le nome re puis, les natal ons roQus pour La proc, fa
Pésaraten. le galet, Fe sletkège 61e Nanapar des Hydro urBe

le progranime ax le calencrer ae reaisaton desde roux € instaions, # genpris Ia
alé de démarrage de a gratui

l'estimatir des mvesissemen de caueappement #7 068 coûs dexpotalon, aire
duo dde Beonamque ronkmentie ursrière commateiel Eu gidéme

Le Minis peurre amener des révise eu modealinns ai: progremne de développement
a de produce suisé, airs qu'au Périmètre dExp'claten demarcé, es RObaet a+
Gore mue tnt les Jurbfontans jugées utile, dane a Quatre vngl die D) four
sant la réception dudit predtanme. Les dispcsibars de laide 52 s'appliquent put
programme en 6 au Saresina son agp:

Lâroqur les 1ééuizts atquis au da dé déveloapuirent justifient des chargements a:
éegromme de ééwlonparent 1 de produce, (ed progane pourra dre mediié on
Lisan: le mème procédure que celé visée ciclasaus pou éor anoplio iii

ineroï de fauheesaton Enguee d'Expoaton ser accordé dens tes forma en Mgueur en
Réuniges ldamique de Vaurianie, & devra Irlevenir dans Les quaranteting (A) jour
vent a date d'adcalon eu prograrTn do dvd apumen si ci rodueion.

Sie Coniractant efectue pusiaurs décotrertes commarciares da te Périmètre d'Experation,
eeune tenre eles dommera hou à une Aimisshon Expksive d'Exploiaion séparée
éomessordent à ut Périmte c'Exololäén. Le rame des 2urorsations exclusives
d'anplataion et des Pêtimétros S'Explotalon y aflétont: dane Is Périmètre &'Enplartion n @st
pas lé.

ss.

cene-tearet

se

ea

En

care tests

à compter de Fogiel dune Auañsaton Exclu d'Expialion, dan les cix 10) jus
ea bi de chaque mas, dns rapport men sur Les at ll da déve apoemennt,
Hexpleitien aecempagnés nolam ment des stalisiquas dé putin et de VE des.
Hsuiorures,

4 dans les tente (26 jours savent le fn de choque TIME un sepRoN relar aux
noise Pérolées réelsées gerdan: le l'mente écoué 4 qui comprendra
nétamment une descnpton des Opéraiare Pérrolères mallsioc ot un St détaillé ces.
déparses engagées

21 sens les ns D mo suivant le fn de moque Année anis, un rapport ref ou
Opérations Pérrlares rnisées penden lânrée ca écouée, sine QUUN ét détail
ee désonson engagées 84 un uk du ssisonnal employé pare Contacter, na quart là
ombre c'emplogés, eur narinaé, Ie foncdion. & iurfant oki dé las al
Au rappeur he Soie médicaux BLFNAUUREN QU eur So ans

En autre 1e ragpons au documents auivams eeron unis à le Direct de lExploralon et du
Dévoloppanent des Hydrocarbure Brs Inmédiaiement aprés Iaur-élabhsoemen au leur
strentor:

F2 trs (8) avemolakes ces rappoits d'tusee 6 de eynres géclogiaues airs que les
es et tes dos ment y fran

5) ais (4) oxemplares dos manon d'études, de mou at dinhsprsion éaphysiquen
sims que tee IS comes, PIORS, SéGI0nS Où aunPs Gooumens ÿ érerts. La
Direction de Explorer 21 et Dave appament des Hyrmoathures Buts eut are aux
Séginaux 2 leu les reg eme rterÉeAAS (DANS MATÉIEUES QU SUITE SUD 81
Bourt, usa demande, en BB deu EP L'pies greUREMIENT E7 Que la Coran
Sangagé à conter d'étutement Ils ogineu partant vr durée miriiale Ge dix
AG ae cé Ferprat Ju ftésent Cortét et à les mere à 14 diapo ton de Fiat
Sur sa demande

S doux 2 aremaiahes des répgors d'implanaion ét de fi de rage pour Chacun dés
orages réalisés

5} veux (2x exempiares toutes les mosires, a. essais x diagraphes orages on
cours de legs ani que leur astémtiage éertel sun lonre composée avec
représentation du là Hnologie al aure denréos emislantez pour chcur des ier2ges
resiss:

deux {2) exemplaires des rappods danatrses, des Less ou ges de production,

fi ceux (3 exempsares d8 chaque smopon danasss (pétnograpnie, ble traigrapite,
goiinie au autre) feshuées sut és earotes, ls délais au les Tuites peelaues dans
chacun des fermes malsdé y campis he négaife des diernes photagraphies ÿ
aférentes

0 aan lo cadre de loute prordauie costomieusa un matière judiciaire, adminisratue

Bu aroiate.

Le Donrramant devra nuilar au Ministre dane Los jlus brafe déiais boule découverte de
Aahatanena minérales emmetune eur los Dperarons Férolères.

ARTICLES
EVALUATION D'UNE DECOUVERTE ET OCTROI D'UKE
AUTORISATION EXGLUSIVE D'EXPLOITATION

Si le Cortrartent decouvre des Hydrorataunes sans la Pdmère d'Emploraton. devra le
rod par der au Ministre aussi que poses et eTaclur, canon mén aux règle de lan
En usage dar Finaumtie pére imrernaonal, 1 tests nocagaalres 4 a deternahon dos
indhees rencontrès au cours da rage. Dar ie rate (30) AU BUiVANL à ce ce Lemmeture
prevoir ou d'abandon du puit de découverts e Carlatcant devra soumere au Kimiste ua
rappon donnant tou9s (85 nomañers mére à ladlle décauvane æ loméant I
recommandation du Donfrastentaur 14 poursuite ou an de laluatoN 06 |actE déco uveNre.

Be Gontantent dédie entreprend Les fraxeux dévoluatior de 14 découverte cuniste,
dus souvéfie avec digence au HIANte le prégramme prévisionnel ces ouais
Havaluation ak 'eimaion Qu budget eorrasperdant, au pus lard dans es six (3) mois suivant
Là deted Ia déeainarte sde à late 8.1

Le Conramant devra airs engager ave la mexmurr da dfigoneo Hs Mavaux d'évalalion
cortomément au programme AE, tant ane que lès diéposiers de lame S2
S'applquerant au: cragramne,

Dans lo8 bois 3j raie suivant lhävèmen: den Faux <'éuauARON, 8: au Elu tard Uerts
fi tours ever lespraten de à lemme péloie dexpioration déine à laide 32,
sentyalement protège 2mormémen aux diapastors de lice 25, 3 Coniractant
sounefra gi Hnste un apport Géioilé domnant oules los irlérmalions techniques a
Éconamiaues relevez au gisement Hyfromrbures airs négouvt at deal, et qui able,
éion le Gontrasian, le rare cum at ren de aie 8-ouyte

Ce sappert ina notemment les forms suivantes les curaciditi nes gécngiques at
Pviimiques du gamer 15 cela aslmes du gisement: ies reautete 22e tests at
craie da producer téaliée, ure duo vraremique prélrinaits de Ia mise en exploitation
du gcement

route queries dyaroeatbures produire à parir due découverts avant auë selles nait érà
déclarée comméréin, a he rat vas ulisbe noue La résiaaien nes Opérahors Parniéies
où perdue, sara sou aux Cispos ane 98 ane 10.

4 #

87

84

CEE

se.

ST.

cenetareet À

SD une potion eprésaniaiue des raconte pre, des détiais de forage prélevés dans
craque puis aime que 598 échantilens des fuides produts pergan LS IBus au Dia
de promienian arm Agoiemom furia dem les dé raleu bles. En out, cart
2 snian, en porsezsion qu Contient lea on du prôsani Conrat, serarttumis à
Fete

dune Façon générale, deux 12) exernplaires dé tous Eavaux, dues, mesures, anxiynes
Où autres séaulats du produits do foule mie qui 8 Imputee au complé des Cacts
Féirclars dans le cale du Brent Corte Les 2temalaes en Question dan AR
auras sur suppl deorique € Fapler ave les moyens 49 08H10 siécessai

Toutes le cafés, sections 21 tous avres comments géaogioues o4 géopnislques st
Ségraphies ectem fous à 03 Dion ce lÉxporaten &: du Dévaloppsrert dec
Hdraearoures Buts, Sur un Support ensostam deg al pour morodicon ulléreure et sous
Forme das, le £a élan

Les Parties senbadent à aéré vonime ranfierti 1 à ne 2S CAMnIQUEr à 063 TR,
ut ou part dos devrais al échantllons 26 rappartant eux Dnéraions Pétaières, perdant
ns pen 06 om (6 ans à par de laquelle safe Sénart o Gchartifons auront Bi
fours, ak 4 696 dé rénonnôr à Lire 2e use Ia date de La 1GHan Ian EN CG QU
near las demie el échelons su rapportant à la zone abandonnés.

Toutofcr, cheque Pare pourra fais precdder à out moment à des das FIaIes aux
Opératons Pénal pai don Thave droi par Ie Pate. Céuxci, après rebicahon à
lai Perle, pourront prendre connaissances 403 mamanons sférentes aux Cpérenone
Fées el cenrerk d'engager à fespenter la précédente ciètse de confentiailé L'Etat
pourz épaiement réoiast des Sos do ayrmase eur ls ue péioliéres en Répullique
Islamique de Maman à end de on gas puoler perdans à périoto de comiamiaité
au cord du Contact, des ces Érs ablénues par Le Conraceant

SA le iupe seuhetatlé. 1e Mini pour également, éader danger
content alité prévus au présent acte E7.

1 le pére de

anobstans os au précéde, le Coniactant aura, apr en suc Ier LEUR, communiquer
Fes donnés

25 drieute noie régné ce bonne fa dans Lachaise d'une cession éventaul
Bu une nSmonge dnre ke cadre deë Opéralions arabes, agrûs cLienion, de
cie soute dur sigagemenr de sarer certideniels 005 mémaione s
rangignemane gt do ke uso aux rues frs 65 le ds casio eu assisiance ;

td tas comaulents preleesras aMémeurs Imenvenat: Gene ke cacle des
Gérafions Péirolere, après ablenlion d'un argagemer sie de centenaire
de leur pan

< à tous banque au simbisement nancier aupres desquels une emfé du
(Coruaciont recherche eL ehlen! an financement apres Gbteon d'u érgagérment
Smiare de comicentaié de le par dé 266 eranisnas

43 Korique 8 dés le meteo lé réglement une Routes de valeur reconie
Fuge

s#

ile Toniraciant juge 1e ééeouvarie commerciale. il seumaiéa au Ministre, denses Lts (3+
mais sua EURE EU FPS À AR DS, 8 IL Ar WE (SG) Jour avant
Fesgireion de la tiiième périnée 'expleraon définis à 'areGk 1.2, Guentuellement proroges
ccméemémant aux diepesiicre do laie 36, une demande d'Auoroion Exclu
éExplotenen

Loble demande prédeoia 1 déimfation du PéiniBié d'Exploitation denatcé, lequel
anglobara a surface préeuaksa QU lagmiant dhyroen'ures découue 4 ÉvaIué à lirtéreur
du Périmèire d'Enpiortion alors en cours de VALARé et #8 accompagne den us at
Fechmques néeisares à ua dénfaon

La demande 'autéitéion Extlue HEApaion sisute 207 aerompagnee CU
programme de elogponent 8 dé grodieté délai, aomeretant notamment pour Le
sement pence”

<i un chrimaton des réserves HHémérables prouvèes at picbelies ét de prefl de
prodacten corespandam, sine qu'une ER eur lee MOHÈGES 02 FSGuporaln
Hyérocartaree ai 14 valorsaen du Gaz Nature

El dncuiier des tovaue ot nebrlaone nécersaires à ta miss en esplitaion du
german. ris que le nome re puis, les natal ons roQus pour La proc, fa
Pésaraten. le galet, Fe sletkège 61e Nanapar des Hydro urBe

le progranime ax le calencrer ae reaisaton desde roux € instaions, # genpris Ia
alé de démarrage de a gratui

l'estimatir des mvesissemen de caueappement #7 068 coûs dexpotalon, aire
duo dde Beonamque ronkmentie ursrière commateiel Eu gidéme

Le Minis peurre amener des révise eu modealinns ai: progremne de développement
a de produce suisé, airs qu'au Périmètre dExp'claten demarcé, es RObaet a+
Gore mue tnt les Jurbfontans jugées utile, dane a Quatre vngl die D) four
sant la réception dudit predtanme. Les dispcsibars de laide 52 s'appliquent put
programme en 6 au Saresina son agp:

Lâroqur les 1ééuizts atquis au da dé déveloapuirent justifient des chargements a:
éegromme de ééwlonparent 1 de produce, (ed progane pourra dre mediié on
Lisan: le mème procédure que celé visée ciclasaus pou éor anoplio iii

ineroï de fauheesaton Enguee d'Expoaton ser accordé dens tes forma en Mgueur en
Réuniges ldamique de Vaurianie, & devra Irlevenir dans Les quaranteting (A) jour
vent a date d'adcalon eu prograrTn do dvd apumen si ci rodueion.

Sie Coniractant efectue pusiaurs décotrertes commarciares da te Périmètre d'Experation,
eeune tenre eles dommera hou à une Aimisshon Expksive d'Exploiaion séparée
éomessordent à ut Périmte c'Exololäén. Le rame des 2urorsations exclusives
d'anplataion et des Pêtimétros S'Explotalon y aflétont: dane Is Périmètre &'Enplartion n @st
pas lé.

ss.

cene-tearet

se

ea

En

care tests

à compter de Fogiel dune Auañsaton Exclu d'Expialion, dan les cix 10) jus
ea bi de chaque mas, dns rapport men sur Les at ll da déve apoemennt,
Hexpleitien aecempagnés nolam ment des stalisiquas dé putin et de VE des.
Hsuiorures,

4 dans les tente (26 jours savent le fn de choque TIME un sepRoN relar aux
noise Pérolées réelsées gerdan: le l'mente écoué 4 qui comprendra
nétamment une descnpton des Opéraiare Pérrolères mallsioc ot un St détaillé ces.
déparses engagées

21 sens les ns D mo suivant le fn de moque Année anis, un rapport ref ou
Opérations Pérrlares rnisées penden lânrée ca écouée, sine QUUN ét détail
ee désonson engagées 84 un uk du ssisonnal employé pare Contacter, na quart là
ombre c'emplogés, eur narinaé, Ie foncdion. & iurfant oki dé las al
Au rappeur he Soie médicaux BLFNAUUREN QU eur So ans

En autre 1e ragpons au documents auivams eeron unis à le Direct de lExploralon et du
Dévoloppanent des Hydrocarbure Brs Inmédiaiement aprés Iaur-élabhsoemen au leur
strentor:

F2 trs (8) avemolakes ces rappoits d'tusee 6 de eynres géclogiaues airs que les
es et tes dos ment y fran

5) ais (4) oxemplares dos manon d'études, de mou at dinhsprsion éaphysiquen
sims que tee IS comes, PIORS, SéGI0nS Où aunPs Gooumens ÿ érerts. La
Direction de Explorer 21 et Dave appament des Hyrmoathures Buts eut are aux
Séginaux 2 leu les reg eme rterÉeAAS (DANS MATÉIEUES QU SUITE SUD 81
Bourt, usa demande, en BB deu EP L'pies greUREMIENT E7 Que la Coran
Sangagé à conter d'étutement Ils ogineu partant vr durée miriiale Ge dix
AG ae cé Ferprat Ju ftésent Cortét et à les mere à 14 diapo ton de Fiat
Sur sa demande

S doux 2 aremaiahes des répgors d'implanaion ét de fi de rage pour Chacun dés
orages réalisés

5} veux (2x exempiares toutes les mosires, a. essais x diagraphes orages on
cours de legs ani que leur astémtiage éertel sun lonre composée avec
représentation du là Hnologie al aure denréos emislantez pour chcur des ier2ges
resiss:

deux {2) exemplaires des rappods danatrses, des Less ou ges de production,

fi ceux (3 exempsares d8 chaque smopon danasss (pétnograpnie, ble traigrapite,
goiinie au autre) feshuées sut és earotes, ls délais au les Tuites peelaues dans
chacun des fermes malsdé y campis he négaife des diernes photagraphies ÿ
aférentes

0 aan lo cadre de loute prordauie costomieusa un matière judiciaire, adminisratue

Bu aroiate.

Le Donrramant devra nuilar au Ministre dane Los jlus brafe déiais boule découverte de
Aahatanena minérales emmetune eur los Dperarons Férolères.

ARTICLES
EVALUATION D'UNE DECOUVERTE ET OCTROI D'UKE
AUTORISATION EXGLUSIVE D'EXPLOITATION

Si le Cortrartent decouvre des Hydrorataunes sans la Pdmère d'Emploraton. devra le
rod par der au Ministre aussi que poses et eTaclur, canon mén aux règle de lan
En usage dar Finaumtie pére imrernaonal, 1 tests nocagaalres 4 a deternahon dos
indhees rencontrès au cours da rage. Dar ie rate (30) AU BUiVANL à ce ce Lemmeture
prevoir ou d'abandon du puit de découverts e Carlatcant devra soumere au Kimiste ua
rappon donnant tou9s (85 nomañers mére à ladlle décauvane æ loméant I
recommandation du Donfrastentaur 14 poursuite ou an de laluatoN 06 |actE déco uveNre.

Be Gontantent dédie entreprend Les fraxeux dévoluatior de 14 découverte cuniste,
dus souvéfie avec digence au HIANte le prégramme prévisionnel ces ouais
Havaluation ak 'eimaion Qu budget eorrasperdant, au pus lard dans es six (3) mois suivant
Là deted Ia déeainarte sde à late 8.1

Le Conramant devra airs engager ave la mexmurr da dfigoneo Hs Mavaux d'évalalion
cortomément au programme AE, tant ane que lès diéposiers de lame S2
S'applquerant au: cragramne,

Dans lo8 bois 3j raie suivant lhävèmen: den Faux <'éuauARON, 8: au Elu tard Uerts
fi tours ever lespraten de à lemme péloie dexpioration déine à laide 32,
sentyalement protège 2mormémen aux diapastors de lice 25, 3 Coniractant
sounefra gi Hnste un apport Géioilé domnant oules los irlérmalions techniques a
Éconamiaues relevez au gisement Hyfromrbures airs négouvt at deal, et qui able,
éion le Gontrasian, le rare cum at ren de aie 8-ouyte

Ce sappert ina notemment les forms suivantes les curaciditi nes gécngiques at
Pviimiques du gamer 15 cela aslmes du gisement: ies reautete 22e tests at
craie da producer téaliée, ure duo vraremique prélrinaits de Ia mise en exploitation
du gcement

route queries dyaroeatbures produire à parir due découverts avant auë selles nait érà
déclarée comméréin, a he rat vas ulisbe noue La résiaaien nes Opérahors Parniéies
où perdue, sara sou aux Cispos ane 98 ane 10.

4 #

87

84

CEE

se.

ST.

cenetareet À

SD une potion eprésaniaiue des raconte pre, des détiais de forage prélevés dans
craque puis aime que 598 échantilens des fuides produts pergan LS IBus au Dia
de promienian arm Agoiemom furia dem les dé raleu bles. En out, cart
2 snian, en porsezsion qu Contient lea on du prôsani Conrat, serarttumis à
Fete

dune Façon générale, deux 12) exernplaires dé tous Eavaux, dues, mesures, anxiynes
Où autres séaulats du produits do foule mie qui 8 Imputee au complé des Cacts
Féirclars dans le cale du Brent Corte Les 2temalaes en Question dan AR
auras sur suppl deorique € Fapler ave les moyens 49 08H10 siécessai

Toutes le cafés, sections 21 tous avres comments géaogioues o4 géopnislques st
Ségraphies ectem fous à 03 Dion ce lÉxporaten &: du Dévaloppsrert dec
Hdraearoures Buts, Sur un Support ensostam deg al pour morodicon ulléreure et sous
Forme das, le £a élan

Les Parties senbadent à aéré vonime ranfierti 1 à ne 2S CAMnIQUEr à 063 TR,
ut ou part dos devrais al échantllons 26 rappartant eux Dnéraions Pétaières, perdant
ns pen 06 om (6 ans à par de laquelle safe Sénart o Gchartifons auront Bi
fours, ak 4 696 dé rénonnôr à Lire 2e use Ia date de La 1GHan Ian EN CG QU
near las demie el échelons su rapportant à la zone abandonnés.

Toutofcr, cheque Pare pourra fais precdder à out moment à des das FIaIes aux
Opératons Pénal pai don Thave droi par Ie Pate. Céuxci, après rebicahon à
lai Perle, pourront prendre connaissances 403 mamanons sférentes aux Cpérenone
Fées el cenrerk d'engager à fespenter la précédente ciètse de confentiailé L'Etat
pourz épaiement réoiast des Sos do ayrmase eur ls ue péioliéres en Répullique
Islamique de Maman à end de on gas puoler perdans à périoto de comiamiaité
au cord du Contact, des ces Érs ablénues par Le Conraceant

SA le iupe seuhetatlé. 1e Mini pour également, éader danger
content alité prévus au présent acte E7.

1 le pére de

anobstans os au précéde, le Coniactant aura, apr en suc Ier LEUR, communiquer
Fes donnés

25 drieute noie régné ce bonne fa dans Lachaise d'une cession éventaul
Bu une nSmonge dnre ke cadre deë Opéralions arabes, agrûs cLienion, de
cie soute dur sigagemenr de sarer certideniels 005 mémaione s
rangignemane gt do ke uso aux rues frs 65 le ds casio eu assisiance ;

td tas comaulents preleesras aMémeurs Imenvenat: Gene ke cacle des
Gérafions Péirolere, après ablenlion d'un argagemer sie de centenaire
de leur pan

< à tous banque au simbisement nancier aupres desquels une emfé du
(Coruaciont recherche eL ehlen! an financement apres Gbteon d'u érgagérment
Smiare de comicentaié de le par dé 266 eranisnas

43 Korique 8 dés le meteo lé réglement une Routes de valeur reconie
Fuge

s#

ile Toniraciant juge 1e ééeouvarie commerciale. il seumaiéa au Ministre, denses Lts (3+
mais sua EURE EU FPS À AR DS, 8 IL Ar WE (SG) Jour avant
Fesgireion de la tiiième périnée 'expleraon définis à 'areGk 1.2, Guentuellement proroges
ccméemémant aux diepesiicre do laie 36, une demande d'Auoroion Exclu
éExplotenen

Loble demande prédeoia 1 déimfation du PéiniBié d'Exploitation denatcé, lequel
anglobara a surface préeuaksa QU lagmiant dhyroen'ures découue 4 ÉvaIué à lirtéreur
du Périmèire d'Enpiortion alors en cours de VALARé et #8 accompagne den us at
Fechmques néeisares à ua dénfaon

La demande 'autéitéion Extlue HEApaion sisute 207 aerompagnee CU
programme de elogponent 8 dé grodieté délai, aomeretant notamment pour Le
sement pence”

<i un chrimaton des réserves HHémérables prouvèes at picbelies ét de prefl de
prodacten corespandam, sine qu'une ER eur lee MOHÈGES 02 FSGuporaln
Hyérocartaree ai 14 valorsaen du Gaz Nature

El dncuiier des tovaue ot nebrlaone nécersaires à ta miss en esplitaion du
german. ris que le nome re puis, les natal ons roQus pour La proc, fa
Pésaraten. le galet, Fe sletkège 61e Nanapar des Hydro urBe

le progranime ax le calencrer ae reaisaton desde roux € instaions, # genpris Ia
alé de démarrage de a gratui

l'estimatir des mvesissemen de caueappement #7 068 coûs dexpotalon, aire
duo dde Beonamque ronkmentie ursrière commateiel Eu gidéme

Le Minis peurre amener des révise eu modealinns ai: progremne de développement
a de produce suisé, airs qu'au Périmètre dExp'claten demarcé, es RObaet a+
Gore mue tnt les Jurbfontans jugées utile, dane a Quatre vngl die D) four
sant la réception dudit predtanme. Les dispcsibars de laide 52 s'appliquent put
programme en 6 au Saresina son agp:

Lâroqur les 1ééuizts atquis au da dé déveloapuirent justifient des chargements a:
éegromme de ééwlonparent 1 de produce, (ed progane pourra dre mediié on
Lisan: le mème procédure que celé visée ciclasaus pou éor anoplio iii

ineroï de fauheesaton Enguee d'Expoaton ser accordé dens tes forma en Mgueur en
Réuniges ldamique de Vaurianie, & devra Irlevenir dans Les quaranteting (A) jour
vent a date d'adcalon eu prograrTn do dvd apumen si ci rodueion.

Sie Coniractant efectue pusiaurs décotrertes commarciares da te Périmètre d'Experation,
eeune tenre eles dommera hou à une Aimisshon Expksive d'Exploiaion séparée
éomessordent à ut Périmte c'Exololäén. Le rame des 2urorsations exclusives
d'anplataion et des Pêtimétros S'Explotalon y aflétont: dane Is Périmètre &'Enplartion n @st
pas lé.

[I

sat

rer te27687

us

:e2.

12.

creer

Su cours de travaic éieuré 2 Fecral &e FAutpréation Exciuäve d'Exgioiatin. à apracit
que le gisement à La eemon supanaure À eoie lialoment prètue oonfammont à
lanio 25, l'Etat accorder au Corraclait, dans le caûre de lAuioneaon Frciae
d'Eapaibrion dei ocoyea. La suce auppiémemare, à cordon au unlensio fav pas
mégrente au Parma d'Exporauon en cours de vale e1 que Là Contrat fourni50 fes
{fe liones Lediriques che tension cena

Au cs aû un gemant sianirat au-delà des imtes an Pérmbire d'Explorion en aours de
alé fe Minaie pourra exiger que le Contrat exploite loi sement 27 ananciinn
avce k Hiite de 1e auras 26jecamt eue les dspositons d'un accord di "éuntiaton"
Dans Les sie (9) es suent le teralihen par le MINE de son exfence,  GonraTant
daira seuralre au inst, pour spprebaior, le programme de deuéloppement et de
pranumion du gisement canon. EI en aorard ave la Ludaro da a su ace ace.

Lg Contractänt dévea démarrer lez cpéralione de dévmlonpminent au us tard eut 9} mois
apré la dana dora: de lAutarsaior Eu d'Exicittion isée à latte D 8 devra lee
Beurre eva Emanmum de 132002

Lé Contractat Bengago à réasër les oadrations do déwaluerent ct de produétion suivant
Is régles de at en umage dans indus parole Irerraïonale qui pormetnt d'08 1e là
réempiraten éconemique maximale des | Hütacarunes conlenus GE Le gisement

Le Eortrecene s'engage à pronéder dès pie passe aix erudeS do récupération assiste en
émautalen své Ie Mtiate 1 à uiisar de lue piccèdés si, d'après Taberédaden du
Crrraesans, IS orders dons des eordfions Économiques à un) amiaton du Laure do
récupération.

La rés de 1e aérisce d'expotion pangant laque le Conhacrant et aus à a5aute là
pros aclin dur gisement écart cemriérial eut Fe à gti (253 are à cumpler de Le
ra drorrl de auront Exoasive  Exofalion coupon an

à laxphaon de la péredo inilao depoitaion défis edevsur, Fusion Exckaive
dEsnotahr canespondante poutre Ge renouvalèe à deux MR PAT Un gêne
donne de dix (FO) ans au pl, en LAS de demande nat di Dentrmerant saurse au
niet aus mois un 41; a avant bd oapial or, à een que le Corracant at rempli
toutes sex ohigatens steel euram 12 pére S'expioiaion raie 6 just qu'une
rroduclion commerciale à paru du Péremètre d'Extiotahon concerné reste possinie au-dals
ea periode nie dexpintaton

Pour tea gisement ayant don leu à l'achoi dune Autériaton Excuse d'Expiehaen, le
Cenvetan vengoen à réaliser à en ‘aie ot & non fropra ‘lsque financier fautes lc
Grératons Fétolères viles 2 rèveseares à ia mise en explotstion du gisement e? à 56
rpélon, ca rrormement au programe de développa non ei de product aéopté

Tourofois si 1e Gériradant peut fo 13 preivé coralie du cout du érogiaine de
cvoierpemen et de produmion que expose dudit gisement ne pou BR

ARTICLE 40
RESOUVREMENT DES COUTS PETROLIERS
ET PARTAGE DE LA PRODUCTION

Des le commencement dure prison réguèrs de Pétrole Eu dare 1 care dune
Auloisahon Exelusive 4Exeilron, le Cantet sengage à coimerlser toute 1
Bolton 36 PECIe Ent chien a mosuge suivant Les régles de Ja en ueège darts
linda pétrolière imremat one. conformer aux disposons -dosucus.

Pur 1e téenuurement des Gode Péticiers, Is Gurtraant pourra FORT POTEMENT GaQUE
Année Givi ur polar de la éraduion lclae de Pétrole Brui na duzun c86 supérieure à
quais din pour ve :B8% de la quentté gebats de Pétrole Brot ct cinquante cing pour
Gart (AS1 de da quarts glebms de gaz natal ALL Mat N LENGOE Hans les Operat ne
Pruières. ni perdue, ct: seulement a pouce irhérieur qui séral névesSDIre at SUsanL.

La utieue de In patin de productirn telle de Fire Br aleuée au recouvrement par ©
Gonkrattant des Coüls Fétralers, finie à anée prégidont sera ealeulèe conformément aux
Dispositions de Faro 14

Si âu uours dune Guédcoiqus Auris Ci, ka God: Fée nan éncére fecouiés par à
Gomtragrart, en appleation des diapostons du présam arte 10.2, dépassant bquivslent en
sieur de snauarte cine avur sert (55%) de a production etale de Pré Hu et de ar
Mure catalbe comm idgu5 e-desue, l cuis né pouvant @8 a:16i racouvré dans
‘Armée Give canscérés sera Topo Sr Ia EU les Ames CivIOS UVONS JUSQUAR
courent Los des Coûts Pétialers ou jusqu'à ru prévent Core.

La uuastlé de Female Br start au cours de chaque &mnée Ciule après que le Gantractant
à ares su a predustien tuile de Pétdle Bu au de Gaz Maurel 1e aarson récessaire au
lerpuremen ces Coûts Perles auvent «es ospastians de larici 10 2, sera partagés
ri lEjaet 18 Con actart de à fat suivantes

Production Far de tt Part ds Gontraetant
Lotale joumaère

de Pétrole Brut

au de Ge Meturel

on Bars par jour}

Intérieure à 25.000 50% 7

02 22 00 à 60 000 a Es

dE 5000! à 75 006 Sox So

2 78061 à 108 000 25% ss
supérieurs à 100 000 soi EX

a

34.

ws

su

come ta27uTh €

commercialement 1orbie, on qua lo puis du découverte ci ex lavaux déualualon aient
eonqui à acte dune autorSaüOn EXBUeME L'EXplotehon conformément au srésenr Conti,
ie Mist s'engage à ne gaë otgér ke Coran à poursuivre la Iravaué peut Ta De
<asement en procudton eau 61 ln Mina aoéarle au Dontagtert des avantages fnantiers
qu ferdraiet leiotain #emtable. Dans le ces où le Centracant ne PousRAUTaA pa 198
Lavaux d'explatakon als le Mist le ki demande, le Contraent ranonczra À lAutoaheon
Exélusie à Expos ice a! aux dr qu y So allah.

Le Conractent noura à tout Moinert, sue réseme de Je lier au Ministre avec un présvis
au-mans six 46) mo, ramener tetlgrient au parlent à chsguri de sex Aularsalions
Excuse cEsphofiior, à sonde d'avoir salt à 10 168 GDIDaLONE prévues dans Le
présént Conti

Le Conmectart sengage pendant 4 durée des Autnisatone Eaouahes d'Eaclorstion à
produire annuelement dez quantités raisonnables de Patrie Eu cl cage gisement 2100
les nommée génételemant aémiess dim lduelis pétaière imemalenala en gienent
prnapalement en condceon 1es règles 0e nomme naeneuon 965 isamarte of là
Heupéraion cplmae des résénes d'humcerures dans des conditions Aconcmques
perdent Le duré due Auartuns Excusvos d'ExpiaRalon concernées

L'arrék de la aredusion pendant une durbe d'au mans si 15 mois did pare Gonractent
azra taoord eu Mise nou sr “airuation dL présonl Cork ders les conditions
prévies aux ares 28 478

Pendant à dirée de Fautbnsaton ETUDE a Exploration, à Minsira ooutra. suëc un préae
au mons sx (6) mous, domande? au Contacter d'aharcomene imNédARemen € SANS
contrat tous eee doi sur la surfacy présumés dune découverte. + ccsmprs sur tes
Hscataures ou sourarent être prod à pari ele doit, 5 la Gortragtint

ah na Bee oui un programme de rave dévalalion de ladite déceunvarte dans us dti
Je UE (IE) m8 ut 1 der de noteston au finie de 1 couvert

Bu ne gear pas Ke gieemant œommerhi dans un délai du deux €2) ans suivant
Facivement dès trpuaue Pécaluainn dela dégouvert,

LE poutre ais réaliser au fare Ralser tous maigux dévauetien ce déveleppament, de
rodage, Halfamart, dé Iansper! a da canmére aise nel à celte décent, sA75

aueure conteparte pour a Comractart, à color, outafu, de ne pas pere pré à le
réaiiseon des Opérabons Pélrchères parle Gontactamt.

2278820 À

“

Peut l'application au ardent aile, Fe ms production totale Haumaïiée si 1e rte
moyen de preduenen tete jeumaiere dans lersembe ces Périmèros c'Exploitien du
iésent Contrat pendant une phret de rate (D) jours carats

La par ax preisonn vonant au Coraciant sera souris aux dHspoehiene cles visée à
faride 11

L'Ete pours recevoi sa pait de piadurion définis à farcie 10 £, sai an nature, soi on
spéses.

Eil'tt désire caceuair en matire tour eu parte 5 sa par ge prodution définie à l'ame 10 4
la Ministre daté où aviser le Contrats par ant su moins quatre (00) Jour aan 1e
détur dû Times concerné, en précisant La quertlé exacte au dèsie raeevaif en naû
dumatieën Timashe otles montée de mine

ans ce ut 68 rs parles Parties que ie Contrmetent nè sous à 21oUn engagement
vente do la pari ce prceueia7 Ge TE dan la durée serait cupbrioure à un À) a sans que
le nitro ny ennserte par Er

Si Etat déve nevoir an pères (ut eu pare de s2 pat de production définie à l'acide
RS eu Gi le Hinata ra pas au ie Conmaniam de 23 denis Ce AÉDVCI 63 pal V9
produon en nalure conformément à etiie 108. le Canrecteur tenu de sommes iser la
part do production 0 VE à prendre Mes pau le Tumésire soncein, de piaeder aux
(aniévements à cet gart au coUrE GB 02 Tmcare. et de verser à l'E. dans 185 marne 4801
jo Hiva chaque élément, ui martark égal at produit de 1e quantité comes onde 8 1&
arte production de ER ar 19 PH 62 vom SN à l'ai 14

Le Ministre aura le oi de damancer le réglement des vertns dé 48 acte £e proeLt
assurées perle Contrastent on Dolls au 69 ie que mena convarile dar laque la
Mansarton ae leu.

[I

sat

rer te27687

us

:e2.

12.

creer

Su cours de travaic éieuré 2 Fecral &e FAutpréation Exciuäve d'Exgioiatin. à apracit
que le gisement à La eemon supanaure À eoie lialoment prètue oonfammont à
lanio 25, l'Etat accorder au Corraclait, dans le caûre de lAuioneaon Frciae
d'Eapaibrion dei ocoyea. La suce auppiémemare, à cordon au unlensio fav pas
mégrente au Parma d'Exporauon en cours de vale e1 que Là Contrat fourni50 fes
{fe liones Lediriques che tension cena

Au cs aû un gemant sianirat au-delà des imtes an Pérmbire d'Explorion en aours de
alé fe Minaie pourra exiger que le Contrat exploite loi sement 27 ananciinn
avce k Hiite de 1e auras 26jecamt eue les dspositons d'un accord di "éuntiaton"
Dans Les sie (9) es suent le teralihen par le MINE de son exfence,  GonraTant
daira seuralre au inst, pour spprebaior, le programme de deuéloppement et de
pranumion du gisement canon. EI en aorard ave la Ludaro da a su ace ace.

Lg Contractänt dévea démarrer lez cpéralione de dévmlonpminent au us tard eut 9} mois
apré la dana dora: de lAutarsaior Eu d'Exicittion isée à latte D 8 devra lee
Beurre eva Emanmum de 132002

Lé Contractat Bengago à réasër les oadrations do déwaluerent ct de produétion suivant
Is régles de at en umage dans indus parole Irerraïonale qui pormetnt d'08 1e là
réempiraten éconemique maximale des | Hütacarunes conlenus GE Le gisement

Le Eortrecene s'engage à pronéder dès pie passe aix erudeS do récupération assiste en
émautalen své Ie Mtiate 1 à uiisar de lue piccèdés si, d'après Taberédaden du
Crrraesans, IS orders dons des eordfions Économiques à un) amiaton du Laure do
récupération.

La rés de 1e aérisce d'expotion pangant laque le Conhacrant et aus à a5aute là
pros aclin dur gisement écart cemriérial eut Fe à gti (253 are à cumpler de Le
ra drorrl de auront Exoasive  Exofalion coupon an

à laxphaon de la péredo inilao depoitaion défis edevsur, Fusion Exckaive
dEsnotahr canespondante poutre Ge renouvalèe à deux MR PAT Un gêne
donne de dix (FO) ans au pl, en LAS de demande nat di Dentrmerant saurse au
niet aus mois un 41; a avant bd oapial or, à een que le Corracant at rempli
toutes sex ohigatens steel euram 12 pére S'expioiaion raie 6 just qu'une
rroduclion commerciale à paru du Péremètre d'Extiotahon concerné reste possinie au-dals
ea periode nie dexpintaton

Pour tea gisement ayant don leu à l'achoi dune Autériaton Excuse d'Expiehaen, le
Cenvetan vengoen à réaliser à en ‘aie ot & non fropra ‘lsque financier fautes lc
Grératons Fétolères viles 2 rèveseares à ia mise en explotstion du gisement e? à 56
rpélon, ca rrormement au programe de développa non ei de product aéopté

Tourofois si 1e Gériradant peut fo 13 preivé coralie du cout du érogiaine de
cvoierpemen et de produmion que expose dudit gisement ne pou BR

ARTICLE 40
RESOUVREMENT DES COUTS PETROLIERS
ET PARTAGE DE LA PRODUCTION

Des le commencement dure prison réguèrs de Pétrole Eu dare 1 care dune
Auloisahon Exelusive 4Exeilron, le Cantet sengage à coimerlser toute 1
Bolton 36 PECIe Ent chien a mosuge suivant Les régles de Ja en ueège darts
linda pétrolière imremat one. conformer aux disposons -dosucus.

Pur 1e téenuurement des Gode Péticiers, Is Gurtraant pourra FORT POTEMENT GaQUE
Année Givi ur polar de la éraduion lclae de Pétrole Brui na duzun c86 supérieure à
quais din pour ve :B8% de la quentté gebats de Pétrole Brot ct cinquante cing pour
Gart (AS1 de da quarts glebms de gaz natal ALL Mat N LENGOE Hans les Operat ne
Pruières. ni perdue, ct: seulement a pouce irhérieur qui séral névesSDIre at SUsanL.

La utieue de In patin de productirn telle de Fire Br aleuée au recouvrement par ©
Gonkrattant des Coüls Fétralers, finie à anée prégidont sera ealeulèe conformément aux
Dispositions de Faro 14

Si âu uours dune Guédcoiqus Auris Ci, ka God: Fée nan éncére fecouiés par à
Gomtragrart, en appleation des diapostons du présam arte 10.2, dépassant bquivslent en
sieur de snauarte cine avur sert (55%) de a production etale de Pré Hu et de ar
Mure catalbe comm idgu5 e-desue, l cuis né pouvant @8 a:16i racouvré dans
‘Armée Give canscérés sera Topo Sr Ia EU les Ames CivIOS UVONS JUSQUAR
courent Los des Coûts Pétialers ou jusqu'à ru prévent Core.

La uuastlé de Female Br start au cours de chaque &mnée Ciule après que le Gantractant
à ares su a predustien tuile de Pétdle Bu au de Gaz Maurel 1e aarson récessaire au
lerpuremen ces Coûts Perles auvent «es ospastians de larici 10 2, sera partagés
ri lEjaet 18 Con actart de à fat suivantes

Production Far de tt Part ds Gontraetant
Lotale joumaère

de Pétrole Brut

au de Ge Meturel

on Bars par jour}

Intérieure à 25.000 50% 7

02 22 00 à 60 000 a Es

dE 5000! à 75 006 Sox So

2 78061 à 108 000 25% ss
supérieurs à 100 000 soi EX

a

34.

ws

su

come ta27uTh €

commercialement 1orbie, on qua lo puis du découverte ci ex lavaux déualualon aient
eonqui à acte dune autorSaüOn EXBUeME L'EXplotehon conformément au srésenr Conti,
ie Mist s'engage à ne gaë otgér ke Coran à poursuivre la Iravaué peut Ta De
<asement en procudton eau 61 ln Mina aoéarle au Dontagtert des avantages fnantiers
qu ferdraiet leiotain #emtable. Dans le ces où le Centracant ne PousRAUTaA pa 198
Lavaux d'explatakon als le Mist le ki demande, le Contraent ranonczra À lAutoaheon
Exélusie à Expos ice a! aux dr qu y So allah.

Le Conractent noura à tout Moinert, sue réseme de Je lier au Ministre avec un présvis
au-mans six 46) mo, ramener tetlgrient au parlent à chsguri de sex Aularsalions
Excuse cEsphofiior, à sonde d'avoir salt à 10 168 GDIDaLONE prévues dans Le
présént Conti

Le Conmectart sengage pendant 4 durée des Autnisatone Eaouahes d'Eaclorstion à
produire annuelement dez quantités raisonnables de Patrie Eu cl cage gisement 2100
les nommée génételemant aémiess dim lduelis pétaière imemalenala en gienent
prnapalement en condceon 1es règles 0e nomme naeneuon 965 isamarte of là
Heupéraion cplmae des résénes d'humcerures dans des conditions Aconcmques
perdent Le duré due Auartuns Excusvos d'ExpiaRalon concernées

L'arrék de la aredusion pendant une durbe d'au mans si 15 mois did pare Gonractent
azra taoord eu Mise nou sr “airuation dL présonl Cork ders les conditions
prévies aux ares 28 478

Pendant à dirée de Fautbnsaton ETUDE a Exploration, à Minsira ooutra. suëc un préae
au mons sx (6) mous, domande? au Contacter d'aharcomene imNédARemen € SANS
contrat tous eee doi sur la surfacy présumés dune découverte. + ccsmprs sur tes
Hscataures ou sourarent être prod à pari ele doit, 5 la Gortragtint

ah na Bee oui un programme de rave dévalalion de ladite déceunvarte dans us dti
Je UE (IE) m8 ut 1 der de noteston au finie de 1 couvert

Bu ne gear pas Ke gieemant œommerhi dans un délai du deux €2) ans suivant
Facivement dès trpuaue Pécaluainn dela dégouvert,

LE poutre ais réaliser au fare Ralser tous maigux dévauetien ce déveleppament, de
rodage, Halfamart, dé Iansper! a da canmére aise nel à celte décent, sA75

aueure conteparte pour a Comractart, à color, outafu, de ne pas pere pré à le
réaiiseon des Opérabons Pélrchères parle Gontactamt.

2278820 À

“

Peut l'application au ardent aile, Fe ms production totale Haumaïiée si 1e rte
moyen de preduenen tete jeumaiere dans lersembe ces Périmèros c'Exploitien du
iésent Contrat pendant une phret de rate (D) jours carats

La par ax preisonn vonant au Coraciant sera souris aux dHspoehiene cles visée à
faride 11

L'Ete pours recevoi sa pait de piadurion définis à farcie 10 £, sai an nature, soi on
spéses.

Eil'tt désire caceuair en matire tour eu parte 5 sa par ge prodution définie à l'ame 10 4
la Ministre daté où aviser le Contrats par ant su moins quatre (00) Jour aan 1e
détur dû Times concerné, en précisant La quertlé exacte au dèsie raeevaif en naû
dumatieën Timashe otles montée de mine

ans ce ut 68 rs parles Parties que ie Contrmetent nè sous à 21oUn engagement
vente do la pari ce prceueia7 Ge TE dan la durée serait cupbrioure à un À) a sans que
le nitro ny ennserte par Er

Si Etat déve nevoir an pères (ut eu pare de s2 pat de production définie à l'acide
RS eu Gi le Hinata ra pas au ie Conmaniam de 23 denis Ce AÉDVCI 63 pal V9
produon en nalure conformément à etiie 108. le Canrecteur tenu de sommes iser la
part do production 0 VE à prendre Mes pau le Tumésire soncein, de piaeder aux
(aniévements à cet gart au coUrE GB 02 Tmcare. et de verser à l'E. dans 185 marne 4801
jo Hiva chaque élément, ui martark égal at produit de 1e quantité comes onde 8 1&
arte production de ER ar 19 PH 62 vom SN à l'ai 14

Le Ministre aura le oi de damancer le réglement des vertns dé 48 acte £e proeLt
assurées perle Contrastent on Dolls au 69 ie que mena convarile dar laque la
Mansarton ae leu.

[I

sat

rer te27687

us

:e2.

12.

creer

Su cours de travaic éieuré 2 Fecral &e FAutpréation Exciuäve d'Exgioiatin. à apracit
que le gisement à La eemon supanaure À eoie lialoment prètue oonfammont à
lanio 25, l'Etat accorder au Corraclait, dans le caûre de lAuioneaon Frciae
d'Eapaibrion dei ocoyea. La suce auppiémemare, à cordon au unlensio fav pas
mégrente au Parma d'Exporauon en cours de vale e1 que Là Contrat fourni50 fes
{fe liones Lediriques che tension cena

Au cs aû un gemant sianirat au-delà des imtes an Pérmbire d'Explorion en aours de
alé fe Minaie pourra exiger que le Contrat exploite loi sement 27 ananciinn
avce k Hiite de 1e auras 26jecamt eue les dspositons d'un accord di "éuntiaton"
Dans Les sie (9) es suent le teralihen par le MINE de son exfence,  GonraTant
daira seuralre au inst, pour spprebaior, le programme de deuéloppement et de
pranumion du gisement canon. EI en aorard ave la Ludaro da a su ace ace.

Lg Contractänt dévea démarrer lez cpéralione de dévmlonpminent au us tard eut 9} mois
apré la dana dora: de lAutarsaior Eu d'Exicittion isée à latte D 8 devra lee
Beurre eva Emanmum de 132002

Lé Contractat Bengago à réasër les oadrations do déwaluerent ct de produétion suivant
Is régles de at en umage dans indus parole Irerraïonale qui pormetnt d'08 1e là
réempiraten éconemique maximale des | Hütacarunes conlenus GE Le gisement

Le Eortrecene s'engage à pronéder dès pie passe aix erudeS do récupération assiste en
émautalen své Ie Mtiate 1 à uiisar de lue piccèdés si, d'après Taberédaden du
Crrraesans, IS orders dons des eordfions Économiques à un) amiaton du Laure do
récupération.

La rés de 1e aérisce d'expotion pangant laque le Conhacrant et aus à a5aute là
pros aclin dur gisement écart cemriérial eut Fe à gti (253 are à cumpler de Le
ra drorrl de auront Exoasive  Exofalion coupon an

à laxphaon de la péredo inilao depoitaion défis edevsur, Fusion Exckaive
dEsnotahr canespondante poutre Ge renouvalèe à deux MR PAT Un gêne
donne de dix (FO) ans au pl, en LAS de demande nat di Dentrmerant saurse au
niet aus mois un 41; a avant bd oapial or, à een que le Corracant at rempli
toutes sex ohigatens steel euram 12 pére S'expioiaion raie 6 just qu'une
rroduclion commerciale à paru du Péremètre d'Extiotahon concerné reste possinie au-dals
ea periode nie dexpintaton

Pour tea gisement ayant don leu à l'achoi dune Autériaton Excuse d'Expiehaen, le
Cenvetan vengoen à réaliser à en ‘aie ot & non fropra ‘lsque financier fautes lc
Grératons Fétolères viles 2 rèveseares à ia mise en explotstion du gisement e? à 56
rpélon, ca rrormement au programe de développa non ei de product aéopté

Tourofois si 1e Gériradant peut fo 13 preivé coralie du cout du érogiaine de
cvoierpemen et de produmion que expose dudit gisement ne pou BR

ARTICLE 40
RESOUVREMENT DES COUTS PETROLIERS
ET PARTAGE DE LA PRODUCTION

Des le commencement dure prison réguèrs de Pétrole Eu dare 1 care dune
Auloisahon Exelusive 4Exeilron, le Cantet sengage à coimerlser toute 1
Bolton 36 PECIe Ent chien a mosuge suivant Les régles de Ja en ueège darts
linda pétrolière imremat one. conformer aux disposons -dosucus.

Pur 1e téenuurement des Gode Péticiers, Is Gurtraant pourra FORT POTEMENT GaQUE
Année Givi ur polar de la éraduion lclae de Pétrole Brui na duzun c86 supérieure à
quais din pour ve :B8% de la quentté gebats de Pétrole Brot ct cinquante cing pour
Gart (AS1 de da quarts glebms de gaz natal ALL Mat N LENGOE Hans les Operat ne
Pruières. ni perdue, ct: seulement a pouce irhérieur qui séral névesSDIre at SUsanL.

La utieue de In patin de productirn telle de Fire Br aleuée au recouvrement par ©
Gonkrattant des Coüls Fétralers, finie à anée prégidont sera ealeulèe conformément aux
Dispositions de Faro 14

Si âu uours dune Guédcoiqus Auris Ci, ka God: Fée nan éncére fecouiés par à
Gomtragrart, en appleation des diapostons du présam arte 10.2, dépassant bquivslent en
sieur de snauarte cine avur sert (55%) de a production etale de Pré Hu et de ar
Mure catalbe comm idgu5 e-desue, l cuis né pouvant @8 a:16i racouvré dans
‘Armée Give canscérés sera Topo Sr Ia EU les Ames CivIOS UVONS JUSQUAR
courent Los des Coûts Pétialers ou jusqu'à ru prévent Core.

La uuastlé de Female Br start au cours de chaque &mnée Ciule après que le Gantractant
à ares su a predustien tuile de Pétdle Bu au de Gaz Maurel 1e aarson récessaire au
lerpuremen ces Coûts Perles auvent «es ospastians de larici 10 2, sera partagés
ri lEjaet 18 Con actart de à fat suivantes

Production Far de tt Part ds Gontraetant
Lotale joumaère

de Pétrole Brut

au de Ge Meturel

on Bars par jour}

Intérieure à 25.000 50% 7

02 22 00 à 60 000 a Es

dE 5000! à 75 006 Sox So

2 78061 à 108 000 25% ss
supérieurs à 100 000 soi EX

a

34.

ws

su

come ta27uTh €

commercialement 1orbie, on qua lo puis du découverte ci ex lavaux déualualon aient
eonqui à acte dune autorSaüOn EXBUeME L'EXplotehon conformément au srésenr Conti,
ie Mist s'engage à ne gaë otgér ke Coran à poursuivre la Iravaué peut Ta De
<asement en procudton eau 61 ln Mina aoéarle au Dontagtert des avantages fnantiers
qu ferdraiet leiotain #emtable. Dans le ces où le Centracant ne PousRAUTaA pa 198
Lavaux d'explatakon als le Mist le ki demande, le Contraent ranonczra À lAutoaheon
Exélusie à Expos ice a! aux dr qu y So allah.

Le Conractent noura à tout Moinert, sue réseme de Je lier au Ministre avec un présvis
au-mans six 46) mo, ramener tetlgrient au parlent à chsguri de sex Aularsalions
Excuse cEsphofiior, à sonde d'avoir salt à 10 168 GDIDaLONE prévues dans Le
présént Conti

Le Conmectart sengage pendant 4 durée des Autnisatone Eaouahes d'Eaclorstion à
produire annuelement dez quantités raisonnables de Patrie Eu cl cage gisement 2100
les nommée génételemant aémiess dim lduelis pétaière imemalenala en gienent
prnapalement en condceon 1es règles 0e nomme naeneuon 965 isamarte of là
Heupéraion cplmae des résénes d'humcerures dans des conditions Aconcmques
perdent Le duré due Auartuns Excusvos d'ExpiaRalon concernées

L'arrék de la aredusion pendant une durbe d'au mans si 15 mois did pare Gonractent
azra taoord eu Mise nou sr “airuation dL présonl Cork ders les conditions
prévies aux ares 28 478

Pendant à dirée de Fautbnsaton ETUDE a Exploration, à Minsira ooutra. suëc un préae
au mons sx (6) mous, domande? au Contacter d'aharcomene imNédARemen € SANS
contrat tous eee doi sur la surfacy présumés dune découverte. + ccsmprs sur tes
Hscataures ou sourarent être prod à pari ele doit, 5 la Gortragtint

ah na Bee oui un programme de rave dévalalion de ladite déceunvarte dans us dti
Je UE (IE) m8 ut 1 der de noteston au finie de 1 couvert

Bu ne gear pas Ke gieemant œommerhi dans un délai du deux €2) ans suivant
Facivement dès trpuaue Pécaluainn dela dégouvert,

LE poutre ais réaliser au fare Ralser tous maigux dévauetien ce déveleppament, de
rodage, Halfamart, dé Iansper! a da canmére aise nel à celte décent, sA75

aueure conteparte pour a Comractart, à color, outafu, de ne pas pere pré à le
réaiiseon des Opérabons Pélrchères parle Gontactamt.

2278820 À

“

Peut l'application au ardent aile, Fe ms production totale Haumaïiée si 1e rte
moyen de preduenen tete jeumaiere dans lersembe ces Périmèros c'Exploitien du
iésent Contrat pendant une phret de rate (D) jours carats

La par ax preisonn vonant au Coraciant sera souris aux dHspoehiene cles visée à
faride 11

L'Ete pours recevoi sa pait de piadurion définis à farcie 10 £, sai an nature, soi on
spéses.

Eil'tt désire caceuair en matire tour eu parte 5 sa par ge prodution définie à l'ame 10 4
la Ministre daté où aviser le Contrats par ant su moins quatre (00) Jour aan 1e
détur dû Times concerné, en précisant La quertlé exacte au dèsie raeevaif en naû
dumatieën Timashe otles montée de mine

ans ce ut 68 rs parles Parties que ie Contrmetent nè sous à 21oUn engagement
vente do la pari ce prceueia7 Ge TE dan la durée serait cupbrioure à un À) a sans que
le nitro ny ennserte par Er

Si Etat déve nevoir an pères (ut eu pare de s2 pat de production définie à l'acide
RS eu Gi le Hinata ra pas au ie Conmaniam de 23 denis Ce AÉDVCI 63 pal V9
produon en nalure conformément à etiie 108. le Canrecteur tenu de sommes iser la
part do production 0 VE à prendre Mes pau le Tumésire soncein, de piaeder aux
(aniévements à cet gart au coUrE GB 02 Tmcare. et de verser à l'E. dans 185 marne 4801
jo Hiva chaque élément, ui martark égal at produit de 1e quantité comes onde 8 1&
arte production de ER ar 19 PH 62 vom SN à l'ai 14

Le Ministre aura le oi de damancer le réglement des vertns dé 48 acte £e proeLt
assurées perle Contrastent on Dolls au 69 ie que mena convarile dar laque la
Mansarton ae leu.

[I

sat

rer te27687

us

:e2.

12.

creer

Su cours de travaic éieuré 2 Fecral &e FAutpréation Exciuäve d'Exgioiatin. à apracit
que le gisement à La eemon supanaure À eoie lialoment prètue oonfammont à
lanio 25, l'Etat accorder au Corraclait, dans le caûre de lAuioneaon Frciae
d'Eapaibrion dei ocoyea. La suce auppiémemare, à cordon au unlensio fav pas
mégrente au Parma d'Exporauon en cours de vale e1 que Là Contrat fourni50 fes
{fe liones Lediriques che tension cena

Au cs aû un gemant sianirat au-delà des imtes an Pérmbire d'Explorion en aours de
alé fe Minaie pourra exiger que le Contrat exploite loi sement 27 ananciinn
avce k Hiite de 1e auras 26jecamt eue les dspositons d'un accord di "éuntiaton"
Dans Les sie (9) es suent le teralihen par le MINE de son exfence,  GonraTant
daira seuralre au inst, pour spprebaior, le programme de deuéloppement et de
pranumion du gisement canon. EI en aorard ave la Ludaro da a su ace ace.

Lg Contractänt dévea démarrer lez cpéralione de dévmlonpminent au us tard eut 9} mois
apré la dana dora: de lAutarsaior Eu d'Exicittion isée à latte D 8 devra lee
Beurre eva Emanmum de 132002

Lé Contractat Bengago à réasër les oadrations do déwaluerent ct de produétion suivant
Is régles de at en umage dans indus parole Irerraïonale qui pormetnt d'08 1e là
réempiraten éconemique maximale des | Hütacarunes conlenus GE Le gisement

Le Eortrecene s'engage à pronéder dès pie passe aix erudeS do récupération assiste en
émautalen své Ie Mtiate 1 à uiisar de lue piccèdés si, d'après Taberédaden du
Crrraesans, IS orders dons des eordfions Économiques à un) amiaton du Laure do
récupération.

La rés de 1e aérisce d'expotion pangant laque le Conhacrant et aus à a5aute là
pros aclin dur gisement écart cemriérial eut Fe à gti (253 are à cumpler de Le
ra drorrl de auront Exoasive  Exofalion coupon an

à laxphaon de la péredo inilao depoitaion défis edevsur, Fusion Exckaive
dEsnotahr canespondante poutre Ge renouvalèe à deux MR PAT Un gêne
donne de dix (FO) ans au pl, en LAS de demande nat di Dentrmerant saurse au
niet aus mois un 41; a avant bd oapial or, à een que le Corracant at rempli
toutes sex ohigatens steel euram 12 pére S'expioiaion raie 6 just qu'une
rroduclion commerciale à paru du Péremètre d'Extiotahon concerné reste possinie au-dals
ea periode nie dexpintaton

Pour tea gisement ayant don leu à l'achoi dune Autériaton Excuse d'Expiehaen, le
Cenvetan vengoen à réaliser à en ‘aie ot & non fropra ‘lsque financier fautes lc
Grératons Fétolères viles 2 rèveseares à ia mise en explotstion du gisement e? à 56
rpélon, ca rrormement au programe de développa non ei de product aéopté

Tourofois si 1e Gériradant peut fo 13 preivé coralie du cout du érogiaine de
cvoierpemen et de produmion que expose dudit gisement ne pou BR

ARTICLE 40
RESOUVREMENT DES COUTS PETROLIERS
ET PARTAGE DE LA PRODUCTION

Des le commencement dure prison réguèrs de Pétrole Eu dare 1 care dune
Auloisahon Exelusive 4Exeilron, le Cantet sengage à coimerlser toute 1
Bolton 36 PECIe Ent chien a mosuge suivant Les régles de Ja en ueège darts
linda pétrolière imremat one. conformer aux disposons -dosucus.

Pur 1e téenuurement des Gode Péticiers, Is Gurtraant pourra FORT POTEMENT GaQUE
Année Givi ur polar de la éraduion lclae de Pétrole Brui na duzun c86 supérieure à
quais din pour ve :B8% de la quentté gebats de Pétrole Brot ct cinquante cing pour
Gart (AS1 de da quarts glebms de gaz natal ALL Mat N LENGOE Hans les Operat ne
Pruières. ni perdue, ct: seulement a pouce irhérieur qui séral névesSDIre at SUsanL.

La utieue de In patin de productirn telle de Fire Br aleuée au recouvrement par ©
Gonkrattant des Coüls Fétralers, finie à anée prégidont sera ealeulèe conformément aux
Dispositions de Faro 14

Si âu uours dune Guédcoiqus Auris Ci, ka God: Fée nan éncére fecouiés par à
Gomtragrart, en appleation des diapostons du présam arte 10.2, dépassant bquivslent en
sieur de snauarte cine avur sert (55%) de a production etale de Pré Hu et de ar
Mure catalbe comm idgu5 e-desue, l cuis né pouvant @8 a:16i racouvré dans
‘Armée Give canscérés sera Topo Sr Ia EU les Ames CivIOS UVONS JUSQUAR
courent Los des Coûts Pétialers ou jusqu'à ru prévent Core.

La uuastlé de Female Br start au cours de chaque &mnée Ciule après que le Gantractant
à ares su a predustien tuile de Pétdle Bu au de Gaz Maurel 1e aarson récessaire au
lerpuremen ces Coûts Perles auvent «es ospastians de larici 10 2, sera partagés
ri lEjaet 18 Con actart de à fat suivantes

Production Far de tt Part ds Gontraetant
Lotale joumaère

de Pétrole Brut

au de Ge Meturel

on Bars par jour}

Intérieure à 25.000 50% 7

02 22 00 à 60 000 a Es

dE 5000! à 75 006 Sox So

2 78061 à 108 000 25% ss
supérieurs à 100 000 soi EX

a

34.

ws

su

come ta27uTh €

commercialement 1orbie, on qua lo puis du découverte ci ex lavaux déualualon aient
eonqui à acte dune autorSaüOn EXBUeME L'EXplotehon conformément au srésenr Conti,
ie Mist s'engage à ne gaë otgér ke Coran à poursuivre la Iravaué peut Ta De
<asement en procudton eau 61 ln Mina aoéarle au Dontagtert des avantages fnantiers
qu ferdraiet leiotain #emtable. Dans le ces où le Centracant ne PousRAUTaA pa 198
Lavaux d'explatakon als le Mist le ki demande, le Contraent ranonczra À lAutoaheon
Exélusie à Expos ice a! aux dr qu y So allah.

Le Conractent noura à tout Moinert, sue réseme de Je lier au Ministre avec un présvis
au-mans six 46) mo, ramener tetlgrient au parlent à chsguri de sex Aularsalions
Excuse cEsphofiior, à sonde d'avoir salt à 10 168 GDIDaLONE prévues dans Le
présént Conti

Le Conmectart sengage pendant 4 durée des Autnisatone Eaouahes d'Eaclorstion à
produire annuelement dez quantités raisonnables de Patrie Eu cl cage gisement 2100
les nommée génételemant aémiess dim lduelis pétaière imemalenala en gienent
prnapalement en condceon 1es règles 0e nomme naeneuon 965 isamarte of là
Heupéraion cplmae des résénes d'humcerures dans des conditions Aconcmques
perdent Le duré due Auartuns Excusvos d'ExpiaRalon concernées

L'arrék de la aredusion pendant une durbe d'au mans si 15 mois did pare Gonractent
azra taoord eu Mise nou sr “airuation dL présonl Cork ders les conditions
prévies aux ares 28 478

Pendant à dirée de Fautbnsaton ETUDE a Exploration, à Minsira ooutra. suëc un préae
au mons sx (6) mous, domande? au Contacter d'aharcomene imNédARemen € SANS
contrat tous eee doi sur la surfacy présumés dune découverte. + ccsmprs sur tes
Hscataures ou sourarent être prod à pari ele doit, 5 la Gortragtint

ah na Bee oui un programme de rave dévalalion de ladite déceunvarte dans us dti
Je UE (IE) m8 ut 1 der de noteston au finie de 1 couvert

Bu ne gear pas Ke gieemant œommerhi dans un délai du deux €2) ans suivant
Facivement dès trpuaue Pécaluainn dela dégouvert,

LE poutre ais réaliser au fare Ralser tous maigux dévauetien ce déveleppament, de
rodage, Halfamart, dé Iansper! a da canmére aise nel à celte décent, sA75

aueure conteparte pour a Comractart, à color, outafu, de ne pas pere pré à le
réaiiseon des Opérabons Pélrchères parle Gontactamt.

2278820 À

“

Peut l'application au ardent aile, Fe ms production totale Haumaïiée si 1e rte
moyen de preduenen tete jeumaiere dans lersembe ces Périmèros c'Exploitien du
iésent Contrat pendant une phret de rate (D) jours carats

La par ax preisonn vonant au Coraciant sera souris aux dHspoehiene cles visée à
faride 11

L'Ete pours recevoi sa pait de piadurion définis à farcie 10 £, sai an nature, soi on
spéses.

Eil'tt désire caceuair en matire tour eu parte 5 sa par ge prodution définie à l'ame 10 4
la Ministre daté où aviser le Contrats par ant su moins quatre (00) Jour aan 1e
détur dû Times concerné, en précisant La quertlé exacte au dèsie raeevaif en naû
dumatieën Timashe otles montée de mine

ans ce ut 68 rs parles Parties que ie Contrmetent nè sous à 21oUn engagement
vente do la pari ce prceueia7 Ge TE dan la durée serait cupbrioure à un À) a sans que
le nitro ny ennserte par Er

Si Etat déve nevoir an pères (ut eu pare de s2 pat de production définie à l'acide
RS eu Gi le Hinata ra pas au ie Conmaniam de 23 denis Ce AÉDVCI 63 pal V9
produon en nalure conformément à etiie 108. le Canrecteur tenu de sommes iser la
part do production 0 VE à prendre Mes pau le Tumésire soncein, de piaeder aux
(aniévements à cet gart au coUrE GB 02 Tmcare. et de verser à l'E. dans 185 marne 4801
jo Hiva chaque élément, ui martark égal at produit de 1e quantité comes onde 8 1&
arte production de ER ar 19 PH 62 vom SN à l'ai 14

Le Ministre aura le oi de damancer le réglement des vertns dé 48 acte £e proeLt
assurées perle Contrastent on Dolls au 69 ie que mena convarile dar laque la
Mansarton ae leu.

mt

ma

ns

# à

SPUAARATETI

ns

ne

“az

girra2tear et

ARTIGLE 44 :
REGIME FISCAL.

Le Contrstant est, à raison de ses Opéraions Parole assujelé à lt rech au Les
bénariczs pren au Gage Général Impôts cantor rent aux disposihons de FOrcrmance
n° EE167 Bu 19 novembre NRA “ali a: rage Jurdique 0€ fscal de La CNE e1 Be
l'expotaion d6: Hydrocatbures ct cenfarmérrent aux disposons du présent Gone

Les binéfioes nos aue le Gontractant mire de Fensemnble de sas Opérations Péroilères dans
L var do 04 coritet ent passe dun imp disc! de Merle deux pour cent (34%) culs
ur lasais parennes note

es entemmuement sepomna que los prafere qu prégont arücle 11 1. sangiquent
Inchidueement à égard de ioutre 13 enttés conti o Cantactenr au tre du présant
Cort

Le Cortattèur térdia, ne Arirée le, une comparé sépare des OnEmtions Pérralères
bi parmetra deb Un comble de SEA el un ban faisait 2880 Jantes UDIS
cestres Operations que 19 émonts dar et de panda y Sent acts où dy retail
directement

Pour permet Is détemnetion qu pBnétee net où Caniamiant doivani 66 poriès au œil
de esple de résutas:

a la valaur dns Hydrocarbure commercialisés perle Cantactanl au 1e des ares 102
et AU 2. fa qua appart ans sen Ivras do Goma et défend eclor. lee
disposons de l'rtile 1:

us-values pravenant Sea nesien ou au tensher d'éémenta quetnennnes ce fai

ei tus autres fevenus aù proces dremtement les dux Opôguiens Pétolènue ot
pement ceux provenant de la vante de subances moinenes ina que eu fratemen,
eu Stoomge 8: Hu rGooN ce proue ur des Tor

€ los bénees de change ralisès l'occasion des Obératins Parraleres

(Ce même cons de séaurate sera JD 1é de tours les anarges nceschÉRS pour en bescins:
es Gpéraions Pürolies av Une 49 LAmree Cie comicérée, cest le déduction es
adore par les Jos appicahiea on Pépubique Hlemique de Moutlanie at déterminées
suivaré le recédure Lomplable avrènte au grésent Don

Las cherges deurtiles qu reuenu de lAmrèe Giule consisté somprenment noram ment le:
éléments suivants

4) aute les enatges expletement iases cdessous au présent cie 11.4, tous Les ures
Gare Fécrlons, s campus le coût des anprovslonnerr ent, Isa dépenses de parsurnel

i

Le hônéfie net Imaozatls du Cemrartant spa égal à ka iférunce, & lie al pastis entre le
Hal des s0times portées en créde ele tel des sarimes portées en débit di coriple de
Huet, Sicile Mflérènce est fécate, all cons eu déficit

Dans Les sdirante (50) jours usant Là in de chéque Année Cie, ls Cantraclant remera au
dautbrite fécolee cumpéeoë sa désiaralon are des revenus, accèr paré des als
aneiers, eh qu ae exigée par 1 région maton an guaur

Snin dispoetions contraires fées cacoord Parlus, lriper sur Is béniisus sera vers an
Dollars selon un systéme u'acempres inmesirel ace réguiereann annuel après mise de
Fa écran zrrugl 8e revoit suévsde. Cas comtes Sesrent ere 81588 aus Le de
haie Tamer art GEL, sa BCArE contralre (on parut pour La ares année
“de parnmert de lip au les riens, ur quar 60 Print sur Les bénetices ncquié lA NAS
Civil précédeme,

La uso 21e paiement du sea Ba Mhapôt ur es pattes au re des hensinez
d'une née Gilo donnée devient re ecivés au pics dl le proie avi de Free Core
ras.

El lu Contractent a vers sous fonvé c'acombies une somme supéeure à l'enpié sur les
bénerces don et redevable au oi des hénofcas clins née Give dannée, lerrédent lui
sera SEL Gens le quatre x CAD Ja une LE lepot de 53 déclaration mama de

grès lés pente 8 LEUR prévus au être de Fimpôt sur les bénéfices, cela gélwresa au
Cantractent dans lus quelle vingt x (80 jours suivante dépôt de sa déclaration de rever
les quftanems d'mpat ur Ice benahcen Bt ue suites Aooumonté HO quo 19 Conusciant
rem euies a abgalions fiscales ilaz que défis au présent ane €

2ra à Dirseion de lExaivrlion al du Développement due Hydrocarbure
perce Guyane

Le Sonrastantver
Frs Jes rdevans

4 «x {10) Dot vor Hire eau di par an dusant la pédodé infale de vailé de
F'sloneation ExaLR CEAploraten

D vingt 620) Daltrs per Home cms ai pat an durent IR première période de
autant de lAutorseten ExGUsi  EXDIOTENn:

Je} auarante (40) Dolls par Kbomètre cané ot par an duxani Ia deuième paie de
renauelemen dé lautenseten Excliave d'Expleraton 6 durant loue. prorogation
prévu aux article 3 € et 7

4) deux cent (205) Dole
Eee GExpiotaon.

Him rar at par a durant x Ve dune Autnisan

En RRADER GTR

te

ES

i de main Sauve, le coû des prestains feuries au Cortes à loccasion 428
Opérenans Féroléres

“Tout, ls cols des spprovisionnements. du personnel el des arasitions faune par
des Boniétés Afléte seront déduaibles danc (à mesure où He 1loxcbeL pas aux Qui
aeraent normalement praiques dars mes ondiene de pere ganaurencs entre un
vendeur el en athetsur ircépendants péur Gé approisinhements ou dès presLaions
itemques ou analogue,

Li les fois généreux aférerts aux Opérations Pülclères effectuées dans le cadre du
récent Con, y gone naeamment

L les fix 8 ion dés biens moules 6ë immeubles, ainsi que les cutatons
d'aasirance,

= uné quole-dat saionrable, eu gaie aux sonices réfiie peur es Opéralons
Pevolèrs aisés en Fapubieue Hoique de Haurlanis des appointemente
+ stiakes payés eus disdaurs et employés iesdant à eranger et de8 as
aénéraur daurralaion des senvoer cerirur du Détecteur eu dés Socètés
Afèes avale pour 569 compte, sluée à Ménger, @ des. Goût Idées
enreuris par Mais sévices vertus à fétangee pour dur Gnmpie LES a,
généraux payés à Féfranger ne devrant en aucun cas Be supérieurs aux lines
Faure ans la Freddie Gomprabe

& les arrorssaments dés inmohisains confoumémes: aux d'spoations dé Fariclé 4 de
a Praradure Cermptane.

Gi les iméräle a aÿfos versés aux éréonsars du Gonbarient pour leur montent tel, cars

Allen fix ans La Précédure Coma

8] les pates de matériels eu bers résultent ce destruction nu dé dommaÿes. des biens
éurquols 3 2or2 ranonoë au qui soiont abandonnés en gaurs Fannéa, les eréances
Imeceuvraes. es interilés ares aux Tiers pour 10m IQES.

1 les prausions rasorrahes et jeiéez consliiaes on vue de fai fpoe uitéeurement à
ces pates où chaïgee néftement. précisées ét ue les vénememts en cours rendent
probables.

Gi tauiis aures parles où changes directement les aux Opérions Frères, y coUnphs
165 portes de phonges rénibéez à acmssion des Opéraors Félralires, les redevances
sipericidres prévues à leriéle JT 29 lee sommes paytes durant lames Cul
arévues 2 Fanido 122, à l'ntoption dé montant de l'impôt ceci aur les Lenéices
Céterminé cortérmemant Aux depos tions ou présent ani {1

le martont non gpuré des cie raie aux Années Giles anténauies conformément à
la iementaion er wgueur, Laqu'à spurement desdits dents où luctévement du
Gonat

Les radovanee superior visées eux and 2). 8} el) -dea seront payes c'avance
ef par annee, au PUR tar le premier jour de chaque Annéa Contact, pour lAnnéo
Contraduehe entire, d'après lrsrdue du Péimèie 'Egiorsion Genu par 16 Gentracart à
la eat décnanca doutes taxes

La rodévarce supertiire “eee à une Auoñsaion Excluee d'Exnianon sera payée
davares dl par dre, à commencement de chague Année Civké suivant léctoi de
l'utuisation Éxeueue À Exphtion, Qu peur Panne Ce dudit céroi dans les tonte (30)
ours de la date dosoi prerta lens pou Là Ltée restants de lAnNAS CIE 7 GOUT}
d'aprés Fétonae du Fétinétre d'Explotañor à adite da.

En cas d'abandbn dé susse a, ceurs dune Année nu de PTE MAGUE, le Conrartant
ut oi 2 aueun rmbourremant des redevances Superféa1es da paré.

Lee sommes vébex au préert aie 117 aoet poraidèties Gamme Nan fÉROUNTARNER 01 non
déduciis Frans.

En aohors de Mnpôl aur les pénéfees Loi que défini à lice 111. des recevances.
suséaes pres à rar Ÿ1.7 er des bonus préxue à l'adbie 13, Le Contaclan sara
rapide us mA, drats, LES eu enr Mn rs 22 qUaIQUE NAIUTE QUE 60 501. naMONAUX
gere ou communaux créeents au four, bepoart ls Opéralions Péraiéres et tout
ssuenu ÿ arent Qu. plus penéralement, es praprité. actes ou etes du Contractan. ÿ
asemois son Éahliéoment, s£4 trans de fonde ah san “arcipnnement 41 exaiien Eu
Éorte, etant Gen que cos Bempior ra d'apghauen! aux Onéraliore Péueères

Les actionnaires des enfile consituant à Contratant teurs Gociéise Alflées seront aussi
etepts de tous impôt, dre, Be D! oriibudions, à abus des dividendes reçue des
frames, piéls 2 GS Iris y Strenie, ces 2GhS, Mnenens dhHyAounes à
péral Save rendus peu les aclviér en Rapubigué islémque de Maures
atérentes aux Qpéraions Préroières.

Le present anis no Sapplique pes aux conices efecivement rendus par es adminitradions
A aolectvités pusques maureaniennes, TAGS, A3 fs Pr quÉe er lens Vs ai eu
Corliastank du ses sous-rahants, Marsporiaus, Lans 4 ape ra réseont ralscnnanies par
rapport aux service rendus 6 nexméderent gas les (a gérdralomert Eraliaués peur Sen
inârés vence pr 30e aire can et es He ADIEU

I ae: lets amreneu que les Impr fans seront eugbios vans Les condiions de dut
commun sur ler immeubias à usa dant,

les peneta de matéele biens d'aquipemens et produits, rénibés par de Contrament ou 1e
enirsotses frovailant pour son comp ainsi que les aresillons de services au onractent
stettbec aux cnérotans Porooree vont esonaties dk iuloe Iauss cu Ie che d'affairs,
Lexoméralin sapaieus sue, eu eg à la rare paricuire 165 Dprmons PEUOIETS,
avr dar afctés ol svio eduE pa led sourate du Conraclant das le £aGre du
présent Ga

mt

ma

ns

# à

SPUAARATETI

ns

ne

“az

girra2tear et

ARTIGLE 44 :
REGIME FISCAL.

Le Contrstant est, à raison de ses Opéraions Parole assujelé à lt rech au Les
bénariczs pren au Gage Général Impôts cantor rent aux disposihons de FOrcrmance
n° EE167 Bu 19 novembre NRA “ali a: rage Jurdique 0€ fscal de La CNE e1 Be
l'expotaion d6: Hydrocatbures ct cenfarmérrent aux disposons du présent Gone

Les binéfioes nos aue le Gontractant mire de Fensemnble de sas Opérations Péroilères dans
L var do 04 coritet ent passe dun imp disc! de Merle deux pour cent (34%) culs
ur lasais parennes note

es entemmuement sepomna que los prafere qu prégont arücle 11 1. sangiquent
Inchidueement à égard de ioutre 13 enttés conti o Cantactenr au tre du présant
Cort

Le Cortattèur térdia, ne Arirée le, une comparé sépare des OnEmtions Pérralères
bi parmetra deb Un comble de SEA el un ban faisait 2880 Jantes UDIS
cestres Operations que 19 émonts dar et de panda y Sent acts où dy retail
directement

Pour permet Is détemnetion qu pBnétee net où Caniamiant doivani 66 poriès au œil
de esple de résutas:

a la valaur dns Hydrocarbure commercialisés perle Cantactanl au 1e des ares 102
et AU 2. fa qua appart ans sen Ivras do Goma et défend eclor. lee
disposons de l'rtile 1:

us-values pravenant Sea nesien ou au tensher d'éémenta quetnennnes ce fai

ei tus autres fevenus aù proces dremtement les dux Opôguiens Pétolènue ot
pement ceux provenant de la vante de subances moinenes ina que eu fratemen,
eu Stoomge 8: Hu rGooN ce proue ur des Tor

€ los bénees de change ralisès l'occasion des Obératins Parraleres

(Ce même cons de séaurate sera JD 1é de tours les anarges nceschÉRS pour en bescins:
es Gpéraions Pürolies av Une 49 LAmree Cie comicérée, cest le déduction es
adore par les Jos appicahiea on Pépubique Hlemique de Moutlanie at déterminées
suivaré le recédure Lomplable avrènte au grésent Don

Las cherges deurtiles qu reuenu de lAmrèe Giule consisté somprenment noram ment le:
éléments suivants

4) aute les enatges expletement iases cdessous au présent cie 11.4, tous Les ures
Gare Fécrlons, s campus le coût des anprovslonnerr ent, Isa dépenses de parsurnel

i

Le hônéfie net Imaozatls du Cemrartant spa égal à ka iférunce, & lie al pastis entre le
Hal des s0times portées en créde ele tel des sarimes portées en débit di coriple de
Huet, Sicile Mflérènce est fécate, all cons eu déficit

Dans Les sdirante (50) jours usant Là in de chéque Année Cie, ls Cantraclant remera au
dautbrite fécolee cumpéeoë sa désiaralon are des revenus, accèr paré des als
aneiers, eh qu ae exigée par 1 région maton an guaur

Snin dispoetions contraires fées cacoord Parlus, lriper sur Is béniisus sera vers an
Dollars selon un systéme u'acempres inmesirel ace réguiereann annuel après mise de
Fa écran zrrugl 8e revoit suévsde. Cas comtes Sesrent ere 81588 aus Le de
haie Tamer art GEL, sa BCArE contralre (on parut pour La ares année
“de parnmert de lip au les riens, ur quar 60 Print sur Les bénetices ncquié lA NAS
Civil précédeme,

La uso 21e paiement du sea Ba Mhapôt ur es pattes au re des hensinez
d'une née Gilo donnée devient re ecivés au pics dl le proie avi de Free Core
ras.

El lu Contractent a vers sous fonvé c'acombies une somme supéeure à l'enpié sur les
bénerces don et redevable au oi des hénofcas clins née Give dannée, lerrédent lui
sera SEL Gens le quatre x CAD Ja une LE lepot de 53 déclaration mama de

grès lés pente 8 LEUR prévus au être de Fimpôt sur les bénéfices, cela gélwresa au
Cantractent dans lus quelle vingt x (80 jours suivante dépôt de sa déclaration de rever
les quftanems d'mpat ur Ice benahcen Bt ue suites Aooumonté HO quo 19 Conusciant
rem euies a abgalions fiscales ilaz que défis au présent ane €

2ra à Dirseion de lExaivrlion al du Développement due Hydrocarbure
perce Guyane

Le Sonrastantver
Frs Jes rdevans

4 «x {10) Dot vor Hire eau di par an dusant la pédodé infale de vailé de
F'sloneation ExaLR CEAploraten

D vingt 620) Daltrs per Home cms ai pat an durent IR première période de
autant de lAutorseten ExGUsi  EXDIOTENn:

Je} auarante (40) Dolls par Kbomètre cané ot par an duxani Ia deuième paie de
renauelemen dé lautenseten Excliave d'Expleraton 6 durant loue. prorogation
prévu aux article 3 € et 7

4) deux cent (205) Dole
Eee GExpiotaon.

Him rar at par a durant x Ve dune Autnisan

En RRADER GTR

te

ES

i de main Sauve, le coû des prestains feuries au Cortes à loccasion 428
Opérenans Féroléres

“Tout, ls cols des spprovisionnements. du personnel el des arasitions faune par
des Boniétés Afléte seront déduaibles danc (à mesure où He 1loxcbeL pas aux Qui
aeraent normalement praiques dars mes ondiene de pere ganaurencs entre un
vendeur el en athetsur ircépendants péur Gé approisinhements ou dès presLaions
itemques ou analogue,

Li les fois généreux aférerts aux Opérations Pülclères effectuées dans le cadre du
récent Con, y gone naeamment

L les fix 8 ion dés biens moules 6ë immeubles, ainsi que les cutatons
d'aasirance,

= uné quole-dat saionrable, eu gaie aux sonices réfiie peur es Opéralons
Pevolèrs aisés en Fapubieue Hoique de Haurlanis des appointemente
+ stiakes payés eus disdaurs et employés iesdant à eranger et de8 as
aénéraur daurralaion des senvoer cerirur du Détecteur eu dés Socètés
Afèes avale pour 569 compte, sluée à Ménger, @ des. Goût Idées
enreuris par Mais sévices vertus à fétangee pour dur Gnmpie LES a,
généraux payés à Féfranger ne devrant en aucun cas Be supérieurs aux lines
Faure ans la Freddie Gomprabe

& les arrorssaments dés inmohisains confoumémes: aux d'spoations dé Fariclé 4 de
a Praradure Cermptane.

Gi les iméräle a aÿfos versés aux éréonsars du Gonbarient pour leur montent tel, cars

Allen fix ans La Précédure Coma

8] les pates de matériels eu bers résultent ce destruction nu dé dommaÿes. des biens
éurquols 3 2or2 ranonoë au qui soiont abandonnés en gaurs Fannéa, les eréances
Imeceuvraes. es interilés ares aux Tiers pour 10m IQES.

1 les prausions rasorrahes et jeiéez consliiaes on vue de fai fpoe uitéeurement à
ces pates où chaïgee néftement. précisées ét ue les vénememts en cours rendent
probables.

Gi tauiis aures parles où changes directement les aux Opérions Frères, y coUnphs
165 portes de phonges rénibéez à acmssion des Opéraors Félralires, les redevances
sipericidres prévues à leriéle JT 29 lee sommes paytes durant lames Cul
arévues 2 Fanido 122, à l'ntoption dé montant de l'impôt ceci aur les Lenéices
Céterminé cortérmemant Aux depos tions ou présent ani {1

le martont non gpuré des cie raie aux Années Giles anténauies conformément à
la iementaion er wgueur, Laqu'à spurement desdits dents où luctévement du
Gonat

Les radovanee superior visées eux and 2). 8} el) -dea seront payes c'avance
ef par annee, au PUR tar le premier jour de chaque Annéa Contact, pour lAnnéo
Contraduehe entire, d'après lrsrdue du Péimèie 'Egiorsion Genu par 16 Gentracart à
la eat décnanca doutes taxes

La rodévarce supertiire “eee à une Auoñsaion Excluee d'Exnianon sera payée
davares dl par dre, à commencement de chague Année Civké suivant léctoi de
l'utuisation Éxeueue À Exphtion, Qu peur Panne Ce dudit céroi dans les tonte (30)
ours de la date dosoi prerta lens pou Là Ltée restants de lAnNAS CIE 7 GOUT}
d'aprés Fétonae du Fétinétre d'Explotañor à adite da.

En cas d'abandbn dé susse a, ceurs dune Année nu de PTE MAGUE, le Conrartant
ut oi 2 aueun rmbourremant des redevances Superféa1es da paré.

Lee sommes vébex au préert aie 117 aoet poraidèties Gamme Nan fÉROUNTARNER 01 non
déduciis Frans.

En aohors de Mnpôl aur les pénéfees Loi que défini à lice 111. des recevances.
suséaes pres à rar Ÿ1.7 er des bonus préxue à l'adbie 13, Le Contaclan sara
rapide us mA, drats, LES eu enr Mn rs 22 qUaIQUE NAIUTE QUE 60 501. naMONAUX
gere ou communaux créeents au four, bepoart ls Opéralions Péraiéres et tout
ssuenu ÿ arent Qu. plus penéralement, es praprité. actes ou etes du Contractan. ÿ
asemois son Éahliéoment, s£4 trans de fonde ah san “arcipnnement 41 exaiien Eu
Éorte, etant Gen que cos Bempior ra d'apghauen! aux Onéraliore Péueères

Les actionnaires des enfile consituant à Contratant teurs Gociéise Alflées seront aussi
etepts de tous impôt, dre, Be D! oriibudions, à abus des dividendes reçue des
frames, piéls 2 GS Iris y Strenie, ces 2GhS, Mnenens dhHyAounes à
péral Save rendus peu les aclviér en Rapubigué islémque de Maures
atérentes aux Qpéraions Préroières.

Le present anis no Sapplique pes aux conices efecivement rendus par es adminitradions
A aolectvités pusques maureaniennes, TAGS, A3 fs Pr quÉe er lens Vs ai eu
Corliastank du ses sous-rahants, Marsporiaus, Lans 4 ape ra réseont ralscnnanies par
rapport aux service rendus 6 nexméderent gas les (a gérdralomert Eraliaués peur Sen
inârés vence pr 30e aire can et es He ADIEU

I ae: lets amreneu que les Impr fans seront eugbios vans Les condiions de dut
commun sur ler immeubias à usa dant,

les peneta de matéele biens d'aquipemens et produits, rénibés par de Contrament ou 1e
enirsotses frovailant pour son comp ainsi que les aresillons de services au onractent
stettbec aux cnérotans Porooree vont esonaties dk iuloe Iauss cu Ie che d'affairs,
Lexoméralin sapaieus sue, eu eg à la rare paricuire 165 Dprmons PEUOIETS,
avr dar afctés ol svio eduE pa led sourate du Conraclant das le £aGre du
présent Ga

mt

ma

ns

# à

SPUAARATETI

ns

ne

“az

girra2tear et

ARTIGLE 44 :
REGIME FISCAL.

Le Contrstant est, à raison de ses Opéraions Parole assujelé à lt rech au Les
bénariczs pren au Gage Général Impôts cantor rent aux disposihons de FOrcrmance
n° EE167 Bu 19 novembre NRA “ali a: rage Jurdique 0€ fscal de La CNE e1 Be
l'expotaion d6: Hydrocatbures ct cenfarmérrent aux disposons du présent Gone

Les binéfioes nos aue le Gontractant mire de Fensemnble de sas Opérations Péroilères dans
L var do 04 coritet ent passe dun imp disc! de Merle deux pour cent (34%) culs
ur lasais parennes note

es entemmuement sepomna que los prafere qu prégont arücle 11 1. sangiquent
Inchidueement à égard de ioutre 13 enttés conti o Cantactenr au tre du présant
Cort

Le Cortattèur térdia, ne Arirée le, une comparé sépare des OnEmtions Pérralères
bi parmetra deb Un comble de SEA el un ban faisait 2880 Jantes UDIS
cestres Operations que 19 émonts dar et de panda y Sent acts où dy retail
directement

Pour permet Is détemnetion qu pBnétee net où Caniamiant doivani 66 poriès au œil
de esple de résutas:

a la valaur dns Hydrocarbure commercialisés perle Cantactanl au 1e des ares 102
et AU 2. fa qua appart ans sen Ivras do Goma et défend eclor. lee
disposons de l'rtile 1:

us-values pravenant Sea nesien ou au tensher d'éémenta quetnennnes ce fai

ei tus autres fevenus aù proces dremtement les dux Opôguiens Pétolènue ot
pement ceux provenant de la vante de subances moinenes ina que eu fratemen,
eu Stoomge 8: Hu rGooN ce proue ur des Tor

€ los bénees de change ralisès l'occasion des Obératins Parraleres

(Ce même cons de séaurate sera JD 1é de tours les anarges nceschÉRS pour en bescins:
es Gpéraions Pürolies av Une 49 LAmree Cie comicérée, cest le déduction es
adore par les Jos appicahiea on Pépubique Hlemique de Moutlanie at déterminées
suivaré le recédure Lomplable avrènte au grésent Don

Las cherges deurtiles qu reuenu de lAmrèe Giule consisté somprenment noram ment le:
éléments suivants

4) aute les enatges expletement iases cdessous au présent cie 11.4, tous Les ures
Gare Fécrlons, s campus le coût des anprovslonnerr ent, Isa dépenses de parsurnel

i

Le hônéfie net Imaozatls du Cemrartant spa égal à ka iférunce, & lie al pastis entre le
Hal des s0times portées en créde ele tel des sarimes portées en débit di coriple de
Huet, Sicile Mflérènce est fécate, all cons eu déficit

Dans Les sdirante (50) jours usant Là in de chéque Année Cie, ls Cantraclant remera au
dautbrite fécolee cumpéeoë sa désiaralon are des revenus, accèr paré des als
aneiers, eh qu ae exigée par 1 région maton an guaur

Snin dispoetions contraires fées cacoord Parlus, lriper sur Is béniisus sera vers an
Dollars selon un systéme u'acempres inmesirel ace réguiereann annuel après mise de
Fa écran zrrugl 8e revoit suévsde. Cas comtes Sesrent ere 81588 aus Le de
haie Tamer art GEL, sa BCArE contralre (on parut pour La ares année
“de parnmert de lip au les riens, ur quar 60 Print sur Les bénetices ncquié lA NAS
Civil précédeme,

La uso 21e paiement du sea Ba Mhapôt ur es pattes au re des hensinez
d'une née Gilo donnée devient re ecivés au pics dl le proie avi de Free Core
ras.

El lu Contractent a vers sous fonvé c'acombies une somme supéeure à l'enpié sur les
bénerces don et redevable au oi des hénofcas clins née Give dannée, lerrédent lui
sera SEL Gens le quatre x CAD Ja une LE lepot de 53 déclaration mama de

grès lés pente 8 LEUR prévus au être de Fimpôt sur les bénéfices, cela gélwresa au
Cantractent dans lus quelle vingt x (80 jours suivante dépôt de sa déclaration de rever
les quftanems d'mpat ur Ice benahcen Bt ue suites Aooumonté HO quo 19 Conusciant
rem euies a abgalions fiscales ilaz que défis au présent ane €

2ra à Dirseion de lExaivrlion al du Développement due Hydrocarbure
perce Guyane

Le Sonrastantver
Frs Jes rdevans

4 «x {10) Dot vor Hire eau di par an dusant la pédodé infale de vailé de
F'sloneation ExaLR CEAploraten

D vingt 620) Daltrs per Home cms ai pat an durent IR première période de
autant de lAutorseten ExGUsi  EXDIOTENn:

Je} auarante (40) Dolls par Kbomètre cané ot par an duxani Ia deuième paie de
renauelemen dé lautenseten Excliave d'Expleraton 6 durant loue. prorogation
prévu aux article 3 € et 7

4) deux cent (205) Dole
Eee GExpiotaon.

Him rar at par a durant x Ve dune Autnisan

En RRADER GTR

te

ES

i de main Sauve, le coû des prestains feuries au Cortes à loccasion 428
Opérenans Féroléres

“Tout, ls cols des spprovisionnements. du personnel el des arasitions faune par
des Boniétés Afléte seront déduaibles danc (à mesure où He 1loxcbeL pas aux Qui
aeraent normalement praiques dars mes ondiene de pere ganaurencs entre un
vendeur el en athetsur ircépendants péur Gé approisinhements ou dès presLaions
itemques ou analogue,

Li les fois généreux aférerts aux Opérations Pülclères effectuées dans le cadre du
récent Con, y gone naeamment

L les fix 8 ion dés biens moules 6ë immeubles, ainsi que les cutatons
d'aasirance,

= uné quole-dat saionrable, eu gaie aux sonices réfiie peur es Opéralons
Pevolèrs aisés en Fapubieue Hoique de Haurlanis des appointemente
+ stiakes payés eus disdaurs et employés iesdant à eranger et de8 as
aénéraur daurralaion des senvoer cerirur du Détecteur eu dés Socètés
Afèes avale pour 569 compte, sluée à Ménger, @ des. Goût Idées
enreuris par Mais sévices vertus à fétangee pour dur Gnmpie LES a,
généraux payés à Féfranger ne devrant en aucun cas Be supérieurs aux lines
Faure ans la Freddie Gomprabe

& les arrorssaments dés inmohisains confoumémes: aux d'spoations dé Fariclé 4 de
a Praradure Cermptane.

Gi les iméräle a aÿfos versés aux éréonsars du Gonbarient pour leur montent tel, cars

Allen fix ans La Précédure Coma

8] les pates de matériels eu bers résultent ce destruction nu dé dommaÿes. des biens
éurquols 3 2or2 ranonoë au qui soiont abandonnés en gaurs Fannéa, les eréances
Imeceuvraes. es interilés ares aux Tiers pour 10m IQES.

1 les prausions rasorrahes et jeiéez consliiaes on vue de fai fpoe uitéeurement à
ces pates où chaïgee néftement. précisées ét ue les vénememts en cours rendent
probables.

Gi tauiis aures parles où changes directement les aux Opérions Frères, y coUnphs
165 portes de phonges rénibéez à acmssion des Opéraors Félralires, les redevances
sipericidres prévues à leriéle JT 29 lee sommes paytes durant lames Cul
arévues 2 Fanido 122, à l'ntoption dé montant de l'impôt ceci aur les Lenéices
Céterminé cortérmemant Aux depos tions ou présent ani {1

le martont non gpuré des cie raie aux Années Giles anténauies conformément à
la iementaion er wgueur, Laqu'à spurement desdits dents où luctévement du
Gonat

Les radovanee superior visées eux and 2). 8} el) -dea seront payes c'avance
ef par annee, au PUR tar le premier jour de chaque Annéa Contact, pour lAnnéo
Contraduehe entire, d'après lrsrdue du Péimèie 'Egiorsion Genu par 16 Gentracart à
la eat décnanca doutes taxes

La rodévarce supertiire “eee à une Auoñsaion Excluee d'Exnianon sera payée
davares dl par dre, à commencement de chague Année Civké suivant léctoi de
l'utuisation Éxeueue À Exphtion, Qu peur Panne Ce dudit céroi dans les tonte (30)
ours de la date dosoi prerta lens pou Là Ltée restants de lAnNAS CIE 7 GOUT}
d'aprés Fétonae du Fétinétre d'Explotañor à adite da.

En cas d'abandbn dé susse a, ceurs dune Année nu de PTE MAGUE, le Conrartant
ut oi 2 aueun rmbourremant des redevances Superféa1es da paré.

Lee sommes vébex au préert aie 117 aoet poraidèties Gamme Nan fÉROUNTARNER 01 non
déduciis Frans.

En aohors de Mnpôl aur les pénéfees Loi que défini à lice 111. des recevances.
suséaes pres à rar Ÿ1.7 er des bonus préxue à l'adbie 13, Le Contaclan sara
rapide us mA, drats, LES eu enr Mn rs 22 qUaIQUE NAIUTE QUE 60 501. naMONAUX
gere ou communaux créeents au four, bepoart ls Opéralions Péraiéres et tout
ssuenu ÿ arent Qu. plus penéralement, es praprité. actes ou etes du Contractan. ÿ
asemois son Éahliéoment, s£4 trans de fonde ah san “arcipnnement 41 exaiien Eu
Éorte, etant Gen que cos Bempior ra d'apghauen! aux Onéraliore Péueères

Les actionnaires des enfile consituant à Contratant teurs Gociéise Alflées seront aussi
etepts de tous impôt, dre, Be D! oriibudions, à abus des dividendes reçue des
frames, piéls 2 GS Iris y Strenie, ces 2GhS, Mnenens dhHyAounes à
péral Save rendus peu les aclviér en Rapubigué islémque de Maures
atérentes aux Qpéraions Préroières.

Le present anis no Sapplique pes aux conices efecivement rendus par es adminitradions
A aolectvités pusques maureaniennes, TAGS, A3 fs Pr quÉe er lens Vs ai eu
Corliastank du ses sous-rahants, Marsporiaus, Lans 4 ape ra réseont ralscnnanies par
rapport aux service rendus 6 nexméderent gas les (a gérdralomert Eraliaués peur Sen
inârés vence pr 30e aire can et es He ADIEU

I ae: lets amreneu que les Impr fans seront eugbios vans Les condiions de dut
commun sur ler immeubias à usa dant,

les peneta de matéele biens d'aquipemens et produits, rénibés par de Contrament ou 1e
enirsotses frovailant pour son comp ainsi que les aresillons de services au onractent
stettbec aux cnérotans Porooree vont esonaties dk iuloe Iauss cu Ie che d'affairs,
Lexoméralin sapaieus sue, eu eg à la rare paricuire 165 Dprmons PEUOIETS,
avr dar afctés ol svio eduE pa led sourate du Conraclant das le £aGre du
présent Ga

mt

ma

ns

# à

SPUAARATETI

ns

ne

“az

girra2tear et

ARTIGLE 44 :
REGIME FISCAL.

Le Contrstant est, à raison de ses Opéraions Parole assujelé à lt rech au Les
bénariczs pren au Gage Général Impôts cantor rent aux disposihons de FOrcrmance
n° EE167 Bu 19 novembre NRA “ali a: rage Jurdique 0€ fscal de La CNE e1 Be
l'expotaion d6: Hydrocatbures ct cenfarmérrent aux disposons du présent Gone

Les binéfioes nos aue le Gontractant mire de Fensemnble de sas Opérations Péroilères dans
L var do 04 coritet ent passe dun imp disc! de Merle deux pour cent (34%) culs
ur lasais parennes note

es entemmuement sepomna que los prafere qu prégont arücle 11 1. sangiquent
Inchidueement à égard de ioutre 13 enttés conti o Cantactenr au tre du présant
Cort

Le Cortattèur térdia, ne Arirée le, une comparé sépare des OnEmtions Pérralères
bi parmetra deb Un comble de SEA el un ban faisait 2880 Jantes UDIS
cestres Operations que 19 émonts dar et de panda y Sent acts où dy retail
directement

Pour permet Is détemnetion qu pBnétee net où Caniamiant doivani 66 poriès au œil
de esple de résutas:

a la valaur dns Hydrocarbure commercialisés perle Cantactanl au 1e des ares 102
et AU 2. fa qua appart ans sen Ivras do Goma et défend eclor. lee
disposons de l'rtile 1:

us-values pravenant Sea nesien ou au tensher d'éémenta quetnennnes ce fai

ei tus autres fevenus aù proces dremtement les dux Opôguiens Pétolènue ot
pement ceux provenant de la vante de subances moinenes ina que eu fratemen,
eu Stoomge 8: Hu rGooN ce proue ur des Tor

€ los bénees de change ralisès l'occasion des Obératins Parraleres

(Ce même cons de séaurate sera JD 1é de tours les anarges nceschÉRS pour en bescins:
es Gpéraions Pürolies av Une 49 LAmree Cie comicérée, cest le déduction es
adore par les Jos appicahiea on Pépubique Hlemique de Moutlanie at déterminées
suivaré le recédure Lomplable avrènte au grésent Don

Las cherges deurtiles qu reuenu de lAmrèe Giule consisté somprenment noram ment le:
éléments suivants

4) aute les enatges expletement iases cdessous au présent cie 11.4, tous Les ures
Gare Fécrlons, s campus le coût des anprovslonnerr ent, Isa dépenses de parsurnel

i

Le hônéfie net Imaozatls du Cemrartant spa égal à ka iférunce, & lie al pastis entre le
Hal des s0times portées en créde ele tel des sarimes portées en débit di coriple de
Huet, Sicile Mflérènce est fécate, all cons eu déficit

Dans Les sdirante (50) jours usant Là in de chéque Année Cie, ls Cantraclant remera au
dautbrite fécolee cumpéeoë sa désiaralon are des revenus, accèr paré des als
aneiers, eh qu ae exigée par 1 région maton an guaur

Snin dispoetions contraires fées cacoord Parlus, lriper sur Is béniisus sera vers an
Dollars selon un systéme u'acempres inmesirel ace réguiereann annuel après mise de
Fa écran zrrugl 8e revoit suévsde. Cas comtes Sesrent ere 81588 aus Le de
haie Tamer art GEL, sa BCArE contralre (on parut pour La ares année
“de parnmert de lip au les riens, ur quar 60 Print sur Les bénetices ncquié lA NAS
Civil précédeme,

La uso 21e paiement du sea Ba Mhapôt ur es pattes au re des hensinez
d'une née Gilo donnée devient re ecivés au pics dl le proie avi de Free Core
ras.

El lu Contractent a vers sous fonvé c'acombies une somme supéeure à l'enpié sur les
bénerces don et redevable au oi des hénofcas clins née Give dannée, lerrédent lui
sera SEL Gens le quatre x CAD Ja une LE lepot de 53 déclaration mama de

grès lés pente 8 LEUR prévus au être de Fimpôt sur les bénéfices, cela gélwresa au
Cantractent dans lus quelle vingt x (80 jours suivante dépôt de sa déclaration de rever
les quftanems d'mpat ur Ice benahcen Bt ue suites Aooumonté HO quo 19 Conusciant
rem euies a abgalions fiscales ilaz que défis au présent ane €

2ra à Dirseion de lExaivrlion al du Développement due Hydrocarbure
perce Guyane

Le Sonrastantver
Frs Jes rdevans

4 «x {10) Dot vor Hire eau di par an dusant la pédodé infale de vailé de
F'sloneation ExaLR CEAploraten

D vingt 620) Daltrs per Home cms ai pat an durent IR première période de
autant de lAutorseten ExGUsi  EXDIOTENn:

Je} auarante (40) Dolls par Kbomètre cané ot par an duxani Ia deuième paie de
renauelemen dé lautenseten Excliave d'Expleraton 6 durant loue. prorogation
prévu aux article 3 € et 7

4) deux cent (205) Dole
Eee GExpiotaon.

Him rar at par a durant x Ve dune Autnisan

En RRADER GTR

te

ES

i de main Sauve, le coû des prestains feuries au Cortes à loccasion 428
Opérenans Féroléres

“Tout, ls cols des spprovisionnements. du personnel el des arasitions faune par
des Boniétés Afléte seront déduaibles danc (à mesure où He 1loxcbeL pas aux Qui
aeraent normalement praiques dars mes ondiene de pere ganaurencs entre un
vendeur el en athetsur ircépendants péur Gé approisinhements ou dès presLaions
itemques ou analogue,

Li les fois généreux aférerts aux Opérations Pülclères effectuées dans le cadre du
récent Con, y gone naeamment

L les fix 8 ion dés biens moules 6ë immeubles, ainsi que les cutatons
d'aasirance,

= uné quole-dat saionrable, eu gaie aux sonices réfiie peur es Opéralons
Pevolèrs aisés en Fapubieue Hoique de Haurlanis des appointemente
+ stiakes payés eus disdaurs et employés iesdant à eranger et de8 as
aénéraur daurralaion des senvoer cerirur du Détecteur eu dés Socètés
Afèes avale pour 569 compte, sluée à Ménger, @ des. Goût Idées
enreuris par Mais sévices vertus à fétangee pour dur Gnmpie LES a,
généraux payés à Féfranger ne devrant en aucun cas Be supérieurs aux lines
Faure ans la Freddie Gomprabe

& les arrorssaments dés inmohisains confoumémes: aux d'spoations dé Fariclé 4 de
a Praradure Cermptane.

Gi les iméräle a aÿfos versés aux éréonsars du Gonbarient pour leur montent tel, cars

Allen fix ans La Précédure Coma

8] les pates de matériels eu bers résultent ce destruction nu dé dommaÿes. des biens
éurquols 3 2or2 ranonoë au qui soiont abandonnés en gaurs Fannéa, les eréances
Imeceuvraes. es interilés ares aux Tiers pour 10m IQES.

1 les prausions rasorrahes et jeiéez consliiaes on vue de fai fpoe uitéeurement à
ces pates où chaïgee néftement. précisées ét ue les vénememts en cours rendent
probables.

Gi tauiis aures parles où changes directement les aux Opérions Frères, y coUnphs
165 portes de phonges rénibéez à acmssion des Opéraors Félralires, les redevances
sipericidres prévues à leriéle JT 29 lee sommes paytes durant lames Cul
arévues 2 Fanido 122, à l'ntoption dé montant de l'impôt ceci aur les Lenéices
Céterminé cortérmemant Aux depos tions ou présent ani {1

le martont non gpuré des cie raie aux Années Giles anténauies conformément à
la iementaion er wgueur, Laqu'à spurement desdits dents où luctévement du
Gonat

Les radovanee superior visées eux and 2). 8} el) -dea seront payes c'avance
ef par annee, au PUR tar le premier jour de chaque Annéa Contact, pour lAnnéo
Contraduehe entire, d'après lrsrdue du Péimèie 'Egiorsion Genu par 16 Gentracart à
la eat décnanca doutes taxes

La rodévarce supertiire “eee à une Auoñsaion Excluee d'Exnianon sera payée
davares dl par dre, à commencement de chague Année Civké suivant léctoi de
l'utuisation Éxeueue À Exphtion, Qu peur Panne Ce dudit céroi dans les tonte (30)
ours de la date dosoi prerta lens pou Là Ltée restants de lAnNAS CIE 7 GOUT}
d'aprés Fétonae du Fétinétre d'Explotañor à adite da.

En cas d'abandbn dé susse a, ceurs dune Année nu de PTE MAGUE, le Conrartant
ut oi 2 aueun rmbourremant des redevances Superféa1es da paré.

Lee sommes vébex au préert aie 117 aoet poraidèties Gamme Nan fÉROUNTARNER 01 non
déduciis Frans.

En aohors de Mnpôl aur les pénéfees Loi que défini à lice 111. des recevances.
suséaes pres à rar Ÿ1.7 er des bonus préxue à l'adbie 13, Le Contaclan sara
rapide us mA, drats, LES eu enr Mn rs 22 qUaIQUE NAIUTE QUE 60 501. naMONAUX
gere ou communaux créeents au four, bepoart ls Opéralions Péraiéres et tout
ssuenu ÿ arent Qu. plus penéralement, es praprité. actes ou etes du Contractan. ÿ
asemois son Éahliéoment, s£4 trans de fonde ah san “arcipnnement 41 exaiien Eu
Éorte, etant Gen que cos Bempior ra d'apghauen! aux Onéraliore Péueères

Les actionnaires des enfile consituant à Contratant teurs Gociéise Alflées seront aussi
etepts de tous impôt, dre, Be D! oriibudions, à abus des dividendes reçue des
frames, piéls 2 GS Iris y Strenie, ces 2GhS, Mnenens dhHyAounes à
péral Save rendus peu les aclviér en Rapubigué islémque de Maures
atérentes aux Qpéraions Préroières.

Le present anis no Sapplique pes aux conices efecivement rendus par es adminitradions
A aolectvités pusques maureaniennes, TAGS, A3 fs Pr quÉe er lens Vs ai eu
Corliastank du ses sous-rahants, Marsporiaus, Lans 4 ape ra réseont ralscnnanies par
rapport aux service rendus 6 nexméderent gas les (a gérdralomert Eraliaués peur Sen
inârés vence pr 30e aire can et es He ADIEU

I ae: lets amreneu que les Impr fans seront eugbios vans Les condiions de dut
commun sur ler immeubias à usa dant,

les peneta de matéele biens d'aquipemens et produits, rénibés par de Contrament ou 1e
enirsotses frovailant pour son comp ainsi que les aresillons de services au onractent
stettbec aux cnérotans Porooree vont esonaties dk iuloe Iauss cu Ie che d'affairs,
Lexoméralin sapaieus sue, eu eg à la rare paricuire 165 Dprmons PEUOIETS,
avr dar afctés ol svio eduE pa led sourate du Conraclant das le £aGre du
présent Ga

me

Be rae-1e-27-ae7

si

2

TES

sas

temraz terra

ARTIQLE #2:
PERSONNEL.

Le Eontrament dengaga dés 1e débur des Opérations Folléras à assurer fompil en pioité
& auaeaten égale du persona mauane at à RAPIDE à | FONIAMEN GE 0€ perso
an do pérmétre son 26996507 à (ous emails dois quelfiés, d'agenté de male, de
nares 6 de dirstteurs.

À et oi le Centaeiant élabire ei accad avec la Dico de TEspéoidter ei du
Développement des Hydiorahurss Brut, à sa fn de chaque Année Chvie, un plan de
racrdement du persenne martanien et in lan de formaion et Ge ériectionnemant pou:
parie à une parcipation Ge pus en eus lige du aerscrmoi maurlanam aux Cpéraion:
Fhoelères,

Le Gavircant mettra à Ia sisposiion du Minilère chargé des Hrdrocatbures, un montant
nnsrum de ste cent mile Dors (UBS SOU 000) par an ponsert la Lallté de lAulorsaion
elusiee 'Espioratan, à compter de | era ue Ar samn? EXCIUSNE d'EXpGHATIT Ur
niontant minimum de sup gen rie Délen {USE 700 000) par af, qui sera afstté à la
Pration du peronnel Iocel 1 9 là sillon ces cpérallrs aëioléras. Ces montants
rent mnaiérés camime des ces pétrolier nan rénupéretls € non denu cie

Le Conrratant maria a 1 dlapcatier qu Hinietère chargé des HypiCcarbu, un mortaN de
Si dark ie Darars {US 800000 par an pen à waliié Gé l'autorisation Evous
A'Enpioeation. où à monpter 86 lit dine Au caon Excuse d'Exploitation, ui marient
nm de ir gen mi ls (USS EU 030) var ar, qui Sera fact à a promotion du
aécleur des Hydrorarbanes mauntenien (patiagaon a! rganisibn de conférenees Fume
SBapntions, bre ca my 3gse 9 frais da jour y atéronts]

Les &edts corsspndants Seront aonsileres : nm des GR perles nn FÉCUPAANES et
san élue.

Le Contratant mel à la diapos du Ministère chargé des Hyarosafhunes, un montent de
5x cent mêle Delsrs (USS 600000 par an renaam 23 za do lAuteriralion Exclae
d'Expioraien. & à eamimter de ler dune Autrsmton ExciUSve MEMIDTEGON, LA MOTTE
irimu dé gi sent miie Dans (US3 600.000) par ar. qui sera affecté à 1 formation dans
Les speraliés pars-rémal ones.

ARTICLE 14:
PRIX DU PETROLE ERUT

Le prix du verdé rire du Pétrale Saut pis mn considération sou Les besoiné du présent
Cara, sers 2 Pa du Maiché" FLO.B. au Pen da Lreleun, exprimé an Dollers par Ban et
péable à ter (AD) jours cale de connaissemen:, to qua détemniné dessous pour ROUE
Trimestre.

Un Pris a Gterahé sara éran nou chars ypa ie Pêtrale Gr eu moange de PétoIS Buts

Le prx du Marché anplcable aux enltomante de Pétuie Bai oflacués au us d'un
Frimezhre sera Gé Aie Fr du Times nomma, 8 562 qi à 3 moyenne pondérée 188
ie éblenus ge g Cartragtant at Fair di uenlse du Pélic Etui à des ès au eOUrS cu
amants pomsidére, ajustée pour ré tes fer emcee de Gal al do durs ain que dos
Lime ue Iréison ED B. 21 des cndlons die paiement, 802 IÉSENVO QUE 65 quan iée ainst
vendue. à dos Tiers au cours du T'imeatre considéré représentent a mans re Pau Cent
DH) où Hotel des enanitès de Pétiole Bai se lonecrible dos Férmeitee d'Exslctation
Dirénés au ie du présent Carta varcues au 2006 QU THOSE.

Si de telles venise à dec Tiers me sont aus réalisées Eurant le Tümdhe caraidéré, ou ne
présentent par au mon Mn our mot (30% de cl des quertlés de Parole Brut de
raser des Périnèras d'Exrlenaien Actes au E0re QU pHPSEN CO, vendues Eu
eus ut Teste, ie Pr du Marché éra iab par comparaison aie le "Pro Cuurant Eu
Mamhe Imematemals dura le Trimestre gontlers dé Potoles Bruis produis en
Fépuique Islamique de Héditenis 8t dans es paye FOUTU VIRE, COM KL 088
aééronsaic de qualité, dant, ansport at canons de péiemen!

PartPuix Courant de Marché infetraioner, à faut entendre 7 pr tel qui partie au Pétrole
Brut era d'acier, aux leux de L'alomant ou de consommation, un pi. soncarenal
Aauvaent à eat praiqué pour des Pâtes EUIS de mére dite pFONENON Gauss
légions 1 furds dans des pondiiens cémmerdales comparables. avi a poil de uué des
querimss que de :7 zestmgton et de fusion des Patins Baule, compte Tu des
Esrdibons di marché ete relure das care

Les ranancinns auidantes Sert néteriment rues du est du Prix du Mérché cu Pétrole
Er

ai ventes dans iéequetes l'agnatens ex ue Beddte Amine ou vendeur ainsi que ventes
Se anis constiLanL ie Coniractant,

1 ventes comprenant une contrepars sure qu'un paiement en devises Irene corses
1 venise malivèss. an laut ou pari, par des sonsideralions autres que les iotaioné
économiques waueies dans les vantes a Pétrole Brut ur le rnGtGhe iremationat es
Qu contats d'échange. ventes de l'Et à l'Etat ou à des agées gouvernementales)

Lime commasien srésdée parle Mist ou son CÉRRQUE et comprenant des rapresartants re
ï et ss
*

DCE

H2182raTt À

ARMIGLE 13:
Bonus

184 Le Gontætant palera à lé un bone de signale Jun montant dun mien

LLS£ 4.600.000) Coflra dens ls trame (30) ur suivant uote dE

182. Envulre. le Contaclant paièrs à l'ENA! bone de groduétion suicänls:

24 Trois lors cr cents (UEG 3.500000; Daiare sreque le procucon mpuiere
rimmercafsie ce Pércle Bud era du eu des Périméres d'Éotélion lard pour
8 prémmére Pie le time mayan de arauante mio (33 000) Bari par jour penrent une
ride de tan (AD) jours conan

Sf Gina miens (USS 5090 200) Doll 1orèque Ha producer, réguie comnirüiaieds
ue Foie Lure ou des Péaimates @ Evpldtaen amainéra four la promre fn
1 cene inoyen de soixante quinze mie (PCUD) Bail er jour perert une période
50 lente (jours cursus

el Huit ailions (USE SCDOU0) éfque le production rétulère comméridste de
Pétrole Br anna du au aa4 Pérmètes d'Eaplo ton amoinate pour a première fs le.
he man de Gent mile (RON ECO are par jour perdant ur pride de tente (37)
Aaurs cunuts.

Eharure des somme usées qu irèas 4, by ec) asus sera ere gone 129 tente
138) jeurs suivatlempiaten de à pipe ce réernce dé ant [AD purs consécutifs

132. Les commen vases au arms 13.17 282 ne ao ni racbuvrabiee ni dédLciis Necsloment

me peuvent déni, Eh eue cs Etre consilerées nomme ges Goits Fées

admiration at des reprènentans du Confractan! se sèuria le dlgence de son présidn.
pour dlapir soleu les Shpaliiens Eu présent amie 14 1e PA du Marne qu) PONAIE Et
Brodut, applicable a Timestie écoulé. Les chris de In roman Sert prises à
Fursaire

Si aucune décision n'est arise par Le commmiesion ders un Ski detrente (AD) out aprés 14 En
Au Trimestre considere, le Pr 8 Mare du Pérole But produi vera faà défrivemen par
An aperi de réoulation itematerale, nommé par ascod enr 168 Pâtes, GU, à éfeui
dacars, par là Ganira intamallonai experte de La Chambre de Ganmeice Irteralnaie.
Lerpant davre EtRD 1 mx selon 25 mule Bu wrésont atia {4 dans un cé de vingt
20 jus après 8 noir Les dis experte serre PANEQéS per MOÉ ere 165
Pas

VE. Dans latenie de létablistenment du prie Le Dix du Merane 2ppirable praviscirement à um

Tama cars Er du Marché cu Timegko précéeont. Tout ajustement nécessalte sera
lise HU 2 ant (60) jour Enr l'DbauenE de Pr da Mare pére mere
cersidér.

147. Le Gontratan dev manurer fous le Hydramarurse produce après axtraclion de l'eau et des

aubsiances comexés. en ulsan auee Peceutt de 1e Drecton 06 lExpiuiaton où du
Dérslonpement des Hidécartunes Ere, 1e asumarls et procédures confommes UN
rémenes en vigueur aans inguene pére inte-retionale. La Direction de lFxplorion et
du Dévéleppément des Hydscariules Eiuts aura le croit d'evminer ces. meeures et de
antreler les instruments ct pracddurue ullsde. Si en cours 'exptaion le Céntacark desire
moi Este Matruments af préparés. À devra oem préaabieme lation da
Cirseden ce l'Expieetion zt du Développament de Hydrecéroures Buts,

me

Be rae-1e-27-ae7

si

2

TES

sas

temraz terra

ARTIQLE #2:
PERSONNEL.

Le Eontrament dengaga dés 1e débur des Opérations Folléras à assurer fompil en pioité
& auaeaten égale du persona mauane at à RAPIDE à | FONIAMEN GE 0€ perso
an do pérmétre son 26996507 à (ous emails dois quelfiés, d'agenté de male, de
nares 6 de dirstteurs.

À et oi le Centaeiant élabire ei accad avec la Dico de TEspéoidter ei du
Développement des Hydiorahurss Brut, à sa fn de chaque Année Chvie, un plan de
racrdement du persenne martanien et in lan de formaion et Ge ériectionnemant pou:
parie à une parcipation Ge pus en eus lige du aerscrmoi maurlanam aux Cpéraion:
Fhoelères,

Le Gavircant mettra à Ia sisposiion du Minilère chargé des Hrdrocatbures, un montant
nnsrum de ste cent mile Dors (UBS SOU 000) par an ponsert la Lallté de lAulorsaion
elusiee 'Espioratan, à compter de | era ue Ar samn? EXCIUSNE d'EXpGHATIT Ur
niontant minimum de sup gen rie Délen {USE 700 000) par af, qui sera afstté à la
Pration du peronnel Iocel 1 9 là sillon ces cpérallrs aëioléras. Ces montants
rent mnaiérés camime des ces pétrolier nan rénupéretls € non denu cie

Le Conrratant maria a 1 dlapcatier qu Hinietère chargé des HypiCcarbu, un mortaN de
Si dark ie Darars {US 800000 par an pen à waliié Gé l'autorisation Evous
A'Enpioeation. où à monpter 86 lit dine Au caon Excuse d'Exploitation, ui marient
nm de ir gen mi ls (USS EU 030) var ar, qui Sera fact à a promotion du
aécleur des Hydrorarbanes mauntenien (patiagaon a! rganisibn de conférenees Fume
SBapntions, bre ca my 3gse 9 frais da jour y atéronts]

Les &edts corsspndants Seront aonsileres : nm des GR perles nn FÉCUPAANES et
san élue.

Le Contratant mel à la diapos du Ministère chargé des Hyarosafhunes, un montent de
5x cent mêle Delsrs (USS 600000 par an renaam 23 za do lAuteriralion Exclae
d'Expioraien. & à eamimter de ler dune Autrsmton ExciUSve MEMIDTEGON, LA MOTTE
irimu dé gi sent miie Dans (US3 600.000) par ar. qui sera affecté à 1 formation dans
Les speraliés pars-rémal ones.

ARTICLE 14:
PRIX DU PETROLE ERUT

Le prix du verdé rire du Pétrale Saut pis mn considération sou Les besoiné du présent
Cara, sers 2 Pa du Maiché" FLO.B. au Pen da Lreleun, exprimé an Dollers par Ban et
péable à ter (AD) jours cale de connaissemen:, to qua détemniné dessous pour ROUE
Trimestre.

Un Pris a Gterahé sara éran nou chars ypa ie Pêtrale Gr eu moange de PétoIS Buts

Le prx du Marché anplcable aux enltomante de Pétuie Bai oflacués au us d'un
Frimezhre sera Gé Aie Fr du Times nomma, 8 562 qi à 3 moyenne pondérée 188
ie éblenus ge g Cartragtant at Fair di uenlse du Pélic Etui à des ès au eOUrS cu
amants pomsidére, ajustée pour ré tes fer emcee de Gal al do durs ain que dos
Lime ue Iréison ED B. 21 des cndlons die paiement, 802 IÉSENVO QUE 65 quan iée ainst
vendue. à dos Tiers au cours du T'imeatre considéré représentent a mans re Pau Cent
DH) où Hotel des enanitès de Pétiole Bai se lonecrible dos Férmeitee d'Exslctation
Dirénés au ie du présent Carta varcues au 2006 QU THOSE.

Si de telles venise à dec Tiers me sont aus réalisées Eurant le Tümdhe caraidéré, ou ne
présentent par au mon Mn our mot (30% de cl des quertlés de Parole Brut de
raser des Périnèras d'Exrlenaien Actes au E0re QU pHPSEN CO, vendues Eu
eus ut Teste, ie Pr du Marché éra iab par comparaison aie le "Pro Cuurant Eu
Mamhe Imematemals dura le Trimestre gontlers dé Potoles Bruis produis en
Fépuique Islamique de Héditenis 8t dans es paye FOUTU VIRE, COM KL 088
aééronsaic de qualité, dant, ansport at canons de péiemen!

PartPuix Courant de Marché infetraioner, à faut entendre 7 pr tel qui partie au Pétrole
Brut era d'acier, aux leux de L'alomant ou de consommation, un pi. soncarenal
Aauvaent à eat praiqué pour des Pâtes EUIS de mére dite pFONENON Gauss
légions 1 furds dans des pondiiens cémmerdales comparables. avi a poil de uué des
querimss que de :7 zestmgton et de fusion des Patins Baule, compte Tu des
Esrdibons di marché ete relure das care

Les ranancinns auidantes Sert néteriment rues du est du Prix du Mérché cu Pétrole
Er

ai ventes dans iéequetes l'agnatens ex ue Beddte Amine ou vendeur ainsi que ventes
Se anis constiLanL ie Coniractant,

1 ventes comprenant une contrepars sure qu'un paiement en devises Irene corses
1 venise malivèss. an laut ou pari, par des sonsideralions autres que les iotaioné
économiques waueies dans les vantes a Pétrole Brut ur le rnGtGhe iremationat es
Qu contats d'échange. ventes de l'Et à l'Etat ou à des agées gouvernementales)

Lime commasien srésdée parle Mist ou son CÉRRQUE et comprenant des rapresartants re
ï et ss
*

DCE

H2182raTt À

ARMIGLE 13:
Bonus

184 Le Gontætant palera à lé un bone de signale Jun montant dun mien

LLS£ 4.600.000) Coflra dens ls trame (30) ur suivant uote dE

182. Envulre. le Contaclant paièrs à l'ENA! bone de groduétion suicänls:

24 Trois lors cr cents (UEG 3.500000; Daiare sreque le procucon mpuiere
rimmercafsie ce Pércle Bud era du eu des Périméres d'Éotélion lard pour
8 prémmére Pie le time mayan de arauante mio (33 000) Bari par jour penrent une
ride de tan (AD) jours conan

Sf Gina miens (USS 5090 200) Doll 1orèque Ha producer, réguie comnirüiaieds
ue Foie Lure ou des Péaimates @ Evpldtaen amainéra four la promre fn
1 cene inoyen de soixante quinze mie (PCUD) Bail er jour perert une période
50 lente (jours cursus

el Huit ailions (USE SCDOU0) éfque le production rétulère comméridste de
Pétrole Br anna du au aa4 Pérmètes d'Eaplo ton amoinate pour a première fs le.
he man de Gent mile (RON ECO are par jour perdant ur pride de tente (37)
Aaurs cunuts.

Eharure des somme usées qu irèas 4, by ec) asus sera ere gone 129 tente
138) jeurs suivatlempiaten de à pipe ce réernce dé ant [AD purs consécutifs

132. Les commen vases au arms 13.17 282 ne ao ni racbuvrabiee ni dédLciis Necsloment

me peuvent déni, Eh eue cs Etre consilerées nomme ges Goits Fées

admiration at des reprènentans du Confractan! se sèuria le dlgence de son présidn.
pour dlapir soleu les Shpaliiens Eu présent amie 14 1e PA du Marne qu) PONAIE Et
Brodut, applicable a Timestie écoulé. Les chris de In roman Sert prises à
Fursaire

Si aucune décision n'est arise par Le commmiesion ders un Ski detrente (AD) out aprés 14 En
Au Trimestre considere, le Pr 8 Mare du Pérole But produi vera faà défrivemen par
An aperi de réoulation itematerale, nommé par ascod enr 168 Pâtes, GU, à éfeui
dacars, par là Ganira intamallonai experte de La Chambre de Ganmeice Irteralnaie.
Lerpant davre EtRD 1 mx selon 25 mule Bu wrésont atia {4 dans un cé de vingt
20 jus après 8 noir Les dis experte serre PANEQéS per MOÉ ere 165
Pas

VE. Dans latenie de létablistenment du prie Le Dix du Merane 2ppirable praviscirement à um

Tama cars Er du Marché cu Timegko précéeont. Tout ajustement nécessalte sera
lise HU 2 ant (60) jour Enr l'DbauenE de Pr da Mare pére mere
cersidér.

147. Le Gontratan dev manurer fous le Hydramarurse produce après axtraclion de l'eau et des

aubsiances comexés. en ulsan auee Peceutt de 1e Drecton 06 lExpiuiaton où du
Dérslonpement des Hidécartunes Ere, 1e asumarls et procédures confommes UN
rémenes en vigueur aans inguene pére inte-retionale. La Direction de lFxplorion et
du Dévéleppément des Hydscariules Eiuts aura le croit d'evminer ces. meeures et de
antreler les instruments ct pracddurue ullsde. Si en cours 'exptaion le Céntacark desire
moi Este Matruments af préparés. À devra oem préaabieme lation da
Cirseden ce l'Expieetion zt du Développament de Hydrecéroures Buts,

me

Be rae-1e-27-ae7

si

2

TES

sas

temraz terra

ARTIQLE #2:
PERSONNEL.

Le Eontrament dengaga dés 1e débur des Opérations Folléras à assurer fompil en pioité
& auaeaten égale du persona mauane at à RAPIDE à | FONIAMEN GE 0€ perso
an do pérmétre son 26996507 à (ous emails dois quelfiés, d'agenté de male, de
nares 6 de dirstteurs.

À et oi le Centaeiant élabire ei accad avec la Dico de TEspéoidter ei du
Développement des Hydiorahurss Brut, à sa fn de chaque Année Chvie, un plan de
racrdement du persenne martanien et in lan de formaion et Ge ériectionnemant pou:
parie à une parcipation Ge pus en eus lige du aerscrmoi maurlanam aux Cpéraion:
Fhoelères,

Le Gavircant mettra à Ia sisposiion du Minilère chargé des Hrdrocatbures, un montant
nnsrum de ste cent mile Dors (UBS SOU 000) par an ponsert la Lallté de lAulorsaion
elusiee 'Espioratan, à compter de | era ue Ar samn? EXCIUSNE d'EXpGHATIT Ur
niontant minimum de sup gen rie Délen {USE 700 000) par af, qui sera afstté à la
Pration du peronnel Iocel 1 9 là sillon ces cpérallrs aëioléras. Ces montants
rent mnaiérés camime des ces pétrolier nan rénupéretls € non denu cie

Le Conrratant maria a 1 dlapcatier qu Hinietère chargé des HypiCcarbu, un mortaN de
Si dark ie Darars {US 800000 par an pen à waliié Gé l'autorisation Evous
A'Enpioeation. où à monpter 86 lit dine Au caon Excuse d'Exploitation, ui marient
nm de ir gen mi ls (USS EU 030) var ar, qui Sera fact à a promotion du
aécleur des Hydrorarbanes mauntenien (patiagaon a! rganisibn de conférenees Fume
SBapntions, bre ca my 3gse 9 frais da jour y atéronts]

Les &edts corsspndants Seront aonsileres : nm des GR perles nn FÉCUPAANES et
san élue.

Le Contratant mel à la diapos du Ministère chargé des Hyarosafhunes, un montent de
5x cent mêle Delsrs (USS 600000 par an renaam 23 za do lAuteriralion Exclae
d'Expioraien. & à eamimter de ler dune Autrsmton ExciUSve MEMIDTEGON, LA MOTTE
irimu dé gi sent miie Dans (US3 600.000) par ar. qui sera affecté à 1 formation dans
Les speraliés pars-rémal ones.

ARTICLE 14:
PRIX DU PETROLE ERUT

Le prix du verdé rire du Pétrale Saut pis mn considération sou Les besoiné du présent
Cara, sers 2 Pa du Maiché" FLO.B. au Pen da Lreleun, exprimé an Dollers par Ban et
péable à ter (AD) jours cale de connaissemen:, to qua détemniné dessous pour ROUE
Trimestre.

Un Pris a Gterahé sara éran nou chars ypa ie Pêtrale Gr eu moange de PétoIS Buts

Le prx du Marché anplcable aux enltomante de Pétuie Bai oflacués au us d'un
Frimezhre sera Gé Aie Fr du Times nomma, 8 562 qi à 3 moyenne pondérée 188
ie éblenus ge g Cartragtant at Fair di uenlse du Pélic Etui à des ès au eOUrS cu
amants pomsidére, ajustée pour ré tes fer emcee de Gal al do durs ain que dos
Lime ue Iréison ED B. 21 des cndlons die paiement, 802 IÉSENVO QUE 65 quan iée ainst
vendue. à dos Tiers au cours du T'imeatre considéré représentent a mans re Pau Cent
DH) où Hotel des enanitès de Pétiole Bai se lonecrible dos Férmeitee d'Exslctation
Dirénés au ie du présent Carta varcues au 2006 QU THOSE.

Si de telles venise à dec Tiers me sont aus réalisées Eurant le Tümdhe caraidéré, ou ne
présentent par au mon Mn our mot (30% de cl des quertlés de Parole Brut de
raser des Périnèras d'Exrlenaien Actes au E0re QU pHPSEN CO, vendues Eu
eus ut Teste, ie Pr du Marché éra iab par comparaison aie le "Pro Cuurant Eu
Mamhe Imematemals dura le Trimestre gontlers dé Potoles Bruis produis en
Fépuique Islamique de Héditenis 8t dans es paye FOUTU VIRE, COM KL 088
aééronsaic de qualité, dant, ansport at canons de péiemen!

PartPuix Courant de Marché infetraioner, à faut entendre 7 pr tel qui partie au Pétrole
Brut era d'acier, aux leux de L'alomant ou de consommation, un pi. soncarenal
Aauvaent à eat praiqué pour des Pâtes EUIS de mére dite pFONENON Gauss
légions 1 furds dans des pondiiens cémmerdales comparables. avi a poil de uué des
querimss que de :7 zestmgton et de fusion des Patins Baule, compte Tu des
Esrdibons di marché ete relure das care

Les ranancinns auidantes Sert néteriment rues du est du Prix du Mérché cu Pétrole
Er

ai ventes dans iéequetes l'agnatens ex ue Beddte Amine ou vendeur ainsi que ventes
Se anis constiLanL ie Coniractant,

1 ventes comprenant une contrepars sure qu'un paiement en devises Irene corses
1 venise malivèss. an laut ou pari, par des sonsideralions autres que les iotaioné
économiques waueies dans les vantes a Pétrole Brut ur le rnGtGhe iremationat es
Qu contats d'échange. ventes de l'Et à l'Etat ou à des agées gouvernementales)

Lime commasien srésdée parle Mist ou son CÉRRQUE et comprenant des rapresartants re
ï et ss
*

DCE

H2182raTt À

ARMIGLE 13:
Bonus

184 Le Gontætant palera à lé un bone de signale Jun montant dun mien

LLS£ 4.600.000) Coflra dens ls trame (30) ur suivant uote dE

182. Envulre. le Contaclant paièrs à l'ENA! bone de groduétion suicänls:

24 Trois lors cr cents (UEG 3.500000; Daiare sreque le procucon mpuiere
rimmercafsie ce Pércle Bud era du eu des Périméres d'Éotélion lard pour
8 prémmére Pie le time mayan de arauante mio (33 000) Bari par jour penrent une
ride de tan (AD) jours conan

Sf Gina miens (USS 5090 200) Doll 1orèque Ha producer, réguie comnirüiaieds
ue Foie Lure ou des Péaimates @ Evpldtaen amainéra four la promre fn
1 cene inoyen de soixante quinze mie (PCUD) Bail er jour perert une période
50 lente (jours cursus

el Huit ailions (USE SCDOU0) éfque le production rétulère comméridste de
Pétrole Br anna du au aa4 Pérmètes d'Eaplo ton amoinate pour a première fs le.
he man de Gent mile (RON ECO are par jour perdant ur pride de tente (37)
Aaurs cunuts.

Eharure des somme usées qu irèas 4, by ec) asus sera ere gone 129 tente
138) jeurs suivatlempiaten de à pipe ce réernce dé ant [AD purs consécutifs

132. Les commen vases au arms 13.17 282 ne ao ni racbuvrabiee ni dédLciis Necsloment

me peuvent déni, Eh eue cs Etre consilerées nomme ges Goits Fées

admiration at des reprènentans du Confractan! se sèuria le dlgence de son présidn.
pour dlapir soleu les Shpaliiens Eu présent amie 14 1e PA du Marne qu) PONAIE Et
Brodut, applicable a Timestie écoulé. Les chris de In roman Sert prises à
Fursaire

Si aucune décision n'est arise par Le commmiesion ders un Ski detrente (AD) out aprés 14 En
Au Trimestre considere, le Pr 8 Mare du Pérole But produi vera faà défrivemen par
An aperi de réoulation itematerale, nommé par ascod enr 168 Pâtes, GU, à éfeui
dacars, par là Ganira intamallonai experte de La Chambre de Ganmeice Irteralnaie.
Lerpant davre EtRD 1 mx selon 25 mule Bu wrésont atia {4 dans un cé de vingt
20 jus après 8 noir Les dis experte serre PANEQéS per MOÉ ere 165
Pas

VE. Dans latenie de létablistenment du prie Le Dix du Merane 2ppirable praviscirement à um

Tama cars Er du Marché cu Timegko précéeont. Tout ajustement nécessalte sera
lise HU 2 ant (60) jour Enr l'DbauenE de Pr da Mare pére mere
cersidér.

147. Le Gontratan dev manurer fous le Hydramarurse produce après axtraclion de l'eau et des

aubsiances comexés. en ulsan auee Peceutt de 1e Drecton 06 lExpiuiaton où du
Dérslonpement des Hidécartunes Ere, 1e asumarls et procédures confommes UN
rémenes en vigueur aans inguene pére inte-retionale. La Direction de lFxplorion et
du Dévéleppément des Hydscariules Eiuts aura le croit d'evminer ces. meeures et de
antreler les instruments ct pracddurue ullsde. Si en cours 'exptaion le Céntacark desire
moi Este Matruments af préparés. À devra oem préaabieme lation da
Cirseden ce l'Expieetion zt du Développament de Hydrecéroures Buts,

me

Be rae-1e-27-ae7

si

2

TES

sas

temraz terra

ARTIQLE #2:
PERSONNEL.

Le Eontrament dengaga dés 1e débur des Opérations Folléras à assurer fompil en pioité
& auaeaten égale du persona mauane at à RAPIDE à | FONIAMEN GE 0€ perso
an do pérmétre son 26996507 à (ous emails dois quelfiés, d'agenté de male, de
nares 6 de dirstteurs.

À et oi le Centaeiant élabire ei accad avec la Dico de TEspéoidter ei du
Développement des Hydiorahurss Brut, à sa fn de chaque Année Chvie, un plan de
racrdement du persenne martanien et in lan de formaion et Ge ériectionnemant pou:
parie à une parcipation Ge pus en eus lige du aerscrmoi maurlanam aux Cpéraion:
Fhoelères,

Le Gavircant mettra à Ia sisposiion du Minilère chargé des Hrdrocatbures, un montant
nnsrum de ste cent mile Dors (UBS SOU 000) par an ponsert la Lallté de lAulorsaion
elusiee 'Espioratan, à compter de | era ue Ar samn? EXCIUSNE d'EXpGHATIT Ur
niontant minimum de sup gen rie Délen {USE 700 000) par af, qui sera afstté à la
Pration du peronnel Iocel 1 9 là sillon ces cpérallrs aëioléras. Ces montants
rent mnaiérés camime des ces pétrolier nan rénupéretls € non denu cie

Le Conrratant maria a 1 dlapcatier qu Hinietère chargé des HypiCcarbu, un mortaN de
Si dark ie Darars {US 800000 par an pen à waliié Gé l'autorisation Evous
A'Enpioeation. où à monpter 86 lit dine Au caon Excuse d'Exploitation, ui marient
nm de ir gen mi ls (USS EU 030) var ar, qui Sera fact à a promotion du
aécleur des Hydrorarbanes mauntenien (patiagaon a! rganisibn de conférenees Fume
SBapntions, bre ca my 3gse 9 frais da jour y atéronts]

Les &edts corsspndants Seront aonsileres : nm des GR perles nn FÉCUPAANES et
san élue.

Le Contratant mel à la diapos du Ministère chargé des Hyarosafhunes, un montent de
5x cent mêle Delsrs (USS 600000 par an renaam 23 za do lAuteriralion Exclae
d'Expioraien. & à eamimter de ler dune Autrsmton ExciUSve MEMIDTEGON, LA MOTTE
irimu dé gi sent miie Dans (US3 600.000) par ar. qui sera affecté à 1 formation dans
Les speraliés pars-rémal ones.

ARTICLE 14:
PRIX DU PETROLE ERUT

Le prix du verdé rire du Pétrale Saut pis mn considération sou Les besoiné du présent
Cara, sers 2 Pa du Maiché" FLO.B. au Pen da Lreleun, exprimé an Dollers par Ban et
péable à ter (AD) jours cale de connaissemen:, to qua détemniné dessous pour ROUE
Trimestre.

Un Pris a Gterahé sara éran nou chars ypa ie Pêtrale Gr eu moange de PétoIS Buts

Le prx du Marché anplcable aux enltomante de Pétuie Bai oflacués au us d'un
Frimezhre sera Gé Aie Fr du Times nomma, 8 562 qi à 3 moyenne pondérée 188
ie éblenus ge g Cartragtant at Fair di uenlse du Pélic Etui à des ès au eOUrS cu
amants pomsidére, ajustée pour ré tes fer emcee de Gal al do durs ain que dos
Lime ue Iréison ED B. 21 des cndlons die paiement, 802 IÉSENVO QUE 65 quan iée ainst
vendue. à dos Tiers au cours du T'imeatre considéré représentent a mans re Pau Cent
DH) où Hotel des enanitès de Pétiole Bai se lonecrible dos Férmeitee d'Exslctation
Dirénés au ie du présent Carta varcues au 2006 QU THOSE.

Si de telles venise à dec Tiers me sont aus réalisées Eurant le Tümdhe caraidéré, ou ne
présentent par au mon Mn our mot (30% de cl des quertlés de Parole Brut de
raser des Périnèras d'Exrlenaien Actes au E0re QU pHPSEN CO, vendues Eu
eus ut Teste, ie Pr du Marché éra iab par comparaison aie le "Pro Cuurant Eu
Mamhe Imematemals dura le Trimestre gontlers dé Potoles Bruis produis en
Fépuique Islamique de Héditenis 8t dans es paye FOUTU VIRE, COM KL 088
aééronsaic de qualité, dant, ansport at canons de péiemen!

PartPuix Courant de Marché infetraioner, à faut entendre 7 pr tel qui partie au Pétrole
Brut era d'acier, aux leux de L'alomant ou de consommation, un pi. soncarenal
Aauvaent à eat praiqué pour des Pâtes EUIS de mére dite pFONENON Gauss
légions 1 furds dans des pondiiens cémmerdales comparables. avi a poil de uué des
querimss que de :7 zestmgton et de fusion des Patins Baule, compte Tu des
Esrdibons di marché ete relure das care

Les ranancinns auidantes Sert néteriment rues du est du Prix du Mérché cu Pétrole
Er

ai ventes dans iéequetes l'agnatens ex ue Beddte Amine ou vendeur ainsi que ventes
Se anis constiLanL ie Coniractant,

1 ventes comprenant une contrepars sure qu'un paiement en devises Irene corses
1 venise malivèss. an laut ou pari, par des sonsideralions autres que les iotaioné
économiques waueies dans les vantes a Pétrole Brut ur le rnGtGhe iremationat es
Qu contats d'échange. ventes de l'Et à l'Etat ou à des agées gouvernementales)

Lime commasien srésdée parle Mist ou son CÉRRQUE et comprenant des rapresartants re
ï et ss
*

DCE

H2182raTt À

ARMIGLE 13:
Bonus

184 Le Gontætant palera à lé un bone de signale Jun montant dun mien

LLS£ 4.600.000) Coflra dens ls trame (30) ur suivant uote dE

182. Envulre. le Contaclant paièrs à l'ENA! bone de groduétion suicänls:

24 Trois lors cr cents (UEG 3.500000; Daiare sreque le procucon mpuiere
rimmercafsie ce Pércle Bud era du eu des Périméres d'Éotélion lard pour
8 prémmére Pie le time mayan de arauante mio (33 000) Bari par jour penrent une
ride de tan (AD) jours conan

Sf Gina miens (USS 5090 200) Doll 1orèque Ha producer, réguie comnirüiaieds
ue Foie Lure ou des Péaimates @ Evpldtaen amainéra four la promre fn
1 cene inoyen de soixante quinze mie (PCUD) Bail er jour perert une période
50 lente (jours cursus

el Huit ailions (USE SCDOU0) éfque le production rétulère comméridste de
Pétrole Br anna du au aa4 Pérmètes d'Eaplo ton amoinate pour a première fs le.
he man de Gent mile (RON ECO are par jour perdant ur pride de tente (37)
Aaurs cunuts.

Eharure des somme usées qu irèas 4, by ec) asus sera ere gone 129 tente
138) jeurs suivatlempiaten de à pipe ce réernce dé ant [AD purs consécutifs

132. Les commen vases au arms 13.17 282 ne ao ni racbuvrabiee ni dédLciis Necsloment

me peuvent déni, Eh eue cs Etre consilerées nomme ges Goits Fées

admiration at des reprènentans du Confractan! se sèuria le dlgence de son présidn.
pour dlapir soleu les Shpaliiens Eu présent amie 14 1e PA du Marne qu) PONAIE Et
Brodut, applicable a Timestie écoulé. Les chris de In roman Sert prises à
Fursaire

Si aucune décision n'est arise par Le commmiesion ders un Ski detrente (AD) out aprés 14 En
Au Trimestre considere, le Pr 8 Mare du Pérole But produi vera faà défrivemen par
An aperi de réoulation itematerale, nommé par ascod enr 168 Pâtes, GU, à éfeui
dacars, par là Ganira intamallonai experte de La Chambre de Ganmeice Irteralnaie.
Lerpant davre EtRD 1 mx selon 25 mule Bu wrésont atia {4 dans un cé de vingt
20 jus après 8 noir Les dis experte serre PANEQéS per MOÉ ere 165
Pas

VE. Dans latenie de létablistenment du prie Le Dix du Merane 2ppirable praviscirement à um

Tama cars Er du Marché cu Timegko précéeont. Tout ajustement nécessalte sera
lise HU 2 ant (60) jour Enr l'DbauenE de Pr da Mare pére mere
cersidér.

147. Le Gontratan dev manurer fous le Hydramarurse produce après axtraclion de l'eau et des

aubsiances comexés. en ulsan auee Peceutt de 1e Drecton 06 lExpiuiaton où du
Dérslonpement des Hidécartunes Ere, 1e asumarls et procédures confommes UN
rémenes en vigueur aans inguene pére inte-retionale. La Direction de lFxplorion et
du Dévéleppément des Hydscariules Eiuts aura le croit d'evminer ces. meeures et de
antreler les instruments ct pracddurue ullsde. Si en cours 'exptaion le Céntacark desire
moi Este Matruments af préparés. À devra oem préaabieme lation da
Cirseden ce l'Expieetion zt du Développament de Hydrecéroures Buts,

ARTIGLE 15:
GAZNATUREL

151. Gaz Naturel Non Assoc

En cas de désauveñe ca Gaz Nasural Non Assoc lu Cuntaciart engager des disaussions
avec la Ministre en vue de déterminer à lagon et roxplalrnion de las déccumane
Résartent ui caractère Eoteellamert commercial

15.42. Gile Cenreennt, après les Hlesunaions suevisens, comeidere que l'évaluation la découverte
de Gez Melurel Non Ausocié est juin À dema enirgrendhe le programme de (revaur
dfévahuien do late dagouver, corfrménont eux dispostons ce arte 3.

Le Contractant aura de aux fins d'évaluer E commercial de la découverte 6e Gez Notre
Her Atsogte, oil en fan la demande au mains alé (30) jou avant Fexpiraion de là
Aime périaue expieteben see à farcie 3 7, Une nensipr 1 Autos aan Ecurie
d'Engorston Pour ue euréé ce quatre {1} ans à cemplar de Perl de latte tisane
pence dexplarmien, en 6e qui concerne uniquement la Marion du Pémèlre d'Expicialion
no toute sure présumée de à décrivent sueveen.

LEn aire. lon Parlez évuarent once leu débouchés possibles pou Le Que Natura
db là décauvere suis, À 18 fo sur 1e mere Lai 61 KODIAON. am que le Maven
néoéenirs à commardisiselin et carmidéreient Le eecsiblké durs commerciaiaation
<cominte de laure pans ce produréon au 28 aù (9 déceunarie de Gaz Nalurl no Sera pas
aurement expo labie cormercahemen:

1512. À issue des travaux dévaaton. a2 cas ou les Partes détééerelant canfntement que
l'emicbaton de cos découvern mntjustiée eu tenter le an (RCI, O1 AL 22 OÙ le
Conrariant s'engager à dévaonper 2 prmduire Gaz Maurel pour lerparalen. ie
Conractant soumetra avant Ie FA de Ia patate 0e mure Le ans aus une demand
dauerisalon Exsuaiue d'Explaiaion que l'Elel accorder sans lee conétons pèues à
ratuiens,

Le Genaetant devra lens pregéder &u developpement a à l'xplbietion die ce Gaz Nature
certenmément au presrenime de dévelepparent et 38 POELE SOUTNE 61 aPraUvS par Le
Brit dans les rongiians prévues à Faticle 05, e les d&oSUoNS di Présent Conrat
splearies au Perle Brut Sappiquerant qui munie av Gaz Naluie, ous rserve des
daposisens petieuiéres pue à latice 162

1944 Bite Content sarddère que lévstimion da 15 découverte do Gaz Naturel Non Aséacié
concemés feet pas juaiiée, le Mirislis pou, avec Ur préavis 28 douze {12 MO, qu
ouate Bt réa? ave 1e sonentement du Carat, demander à calui-ci d'bancninr
es dite sur aunfans défiant age décrets

De même, s le Gontractant, à issue des mavaux évaluation, coméidése que [a découverte
de Gaz Naturel Ney Aosocié st pas commerciale, EU pOur. AVEE Un préavis de No (3)

ensessergan LÀ

les coûté suopimentaires y afférents.

di Le cénstiueben des Inéislons nécaseaims aux Gparaons visbes à Fainéa 5) di
desous, simmi que lonévement de net excédent par lELML seront afectues
entoimement aux FRgie de ai on usage dns ln péruñire small #1
Le manière à ne nas entréver 1 production, l'enlévemenr 21 Le Wanepor du PAT Brut
gare Cantadtant.

4823. Toul arcédent de Gas Heturél Asso qui ne sera pas utisé dans le andre des artles
182.1 66 15.22 doura du nineeté par le Céelaciant. Toutetois cali au le druide
ide let ga comermemn aux régles de far en ucege dans lnistie péchés
irtemaianale, à combien aué le Conrattent feurnie au He Un rapport démortant
que 08 gx ne pout has BU dcereniiquene. Ati aout amélore le uk de récupération
du Penele Brut par rerprotans auvanr Isa dapootions de lard 3.15. ct que le Minisre
aparaue leu bras, Apprebat ui ne La pas reunde SNS 19800 MOD.

15.3. Dispositions commune au Gaz Natirol Aesaié 8€ Non Assoc

A62 Le Contaen aura 18 droit 08 dispaser de sa pari de aroduelion ce Sue Naturel
cenermement aur disposons qu préser Carta. aura egalement le droit de prie à
La sébraiaron des Hies 48 laut az Maur gredul, at ee Rasporter, stocker, ainsi QUE
vendre qur 1e marshé mes. du 4 l'oevnalon ca par 268 Hycrocaiouies Hquces ainsi
séparés, IHaquels serentcunsilérés samime du Fetros Brur aux ne 6 lee plage ONG 5
Pres éclon l'ai 19

1522. Poules bescins eu présent Gant, le PA du Karen fu G32 Hall, eqnirré en Done
par milon de BL Ba Ggai

HA rie cent des athaurs pour 28 qui cent
féxmoraion à ges Frs

2 hé ventes de Gaz Nate à

bi Pour ca mi sonsrine ls venieé sur le marché iecal du Gr Natural en At cie
crmbusttie, à ar gr à comen par socord mutuel ent le Mist deu lente
alias qe l'Etat Sabre pour da diébin du Ga Naurei sui Le marche loc) et
Le Comraotant, sur Ke Lao Hslemment des cuis du marenà prétieuss au mamènt
descies vertes d'un combusébe de sue au Ge Mere

1832 Aux ns 0 repplaos des aies 1.3 0: 132. lee quanlée de az Halure disponibles
après dhdueten des auentrés usées pour les pesoins dos Cpéradané Pétolères.
Héieléas ou rülôvs, sert cxpfémées en un nombre de anis de Fétrie Br tel que cent
sien hq (168 meres une de Gaz Naturel monuré à la lamaéralure de 19°C el à ia
pression amasphèiqué de 1,01326 bars sont réputés jeu à un (1; Ba de PIS BA
saut conventen centrale ontr ke Parties

uretezzee7n LT : »

mob. demanda où Cunastent d'abardonno ses droïs sur ia suraes délit rdté
céeoers

ans les deux 28e, 19 Cnrtreaant perdra tout doi eur es Hyctocarbures qui pouraient te
proie à par de lache dérauvere, et l'Ett pour leu rés. ou tar réulier, (Qu le
Srsvaux d'évaelion, de dévelonoatient A7 produrion, de Uuamenr. de transport & de
commarslsaton 11 2 Ke déroiverte, £ané aucune corirébae pour M Contrectent. à
cohdion,“euteteis, ere pas parer préjuloe à a réiaton des Opérations Pétolires du
Conragiant

162 Gne Nate asso

8.2 1. En ont de decouverte commercial de Pétrole Bd, le Crmhractantindljuéra dans lé range
ré à l'arc 5 21 cons gère qu a prouction de Gaz Naturel Agxocié et ausoopliols
Maroéder Ie auenlfés nécessaires Au Dean des Upératiars PATES reJEvES à 12
produsien de Pétole Eu (y eutnar lun epitabans da rniectians, av core que cat
xcéent es auRGeIÈle Ie DIU ER UANNTÉS com mé aW. Au cas où a Conractant
aurai. se lEtal dun tel excbeenl € Parties évaeront GonjarHemant les 1eDouenes
poses pour ve once da Gaz Mari, à la fo sur Le mare local et à l'eupartat, (4
Eampri  pesde dure cennriotaiieesan ooine 6e Ur parts da pIGdUSEN 0 Gùt
excécend de Gus alürel au sas où cet excédent ne sert pas auemant eypiotanie
cormarsilemant, ans; qua lue mmsyare nécessite à 88 commercial aller

ni eme où 1èa Paie nervienéaien que le ééveloppement de lokgéisun de Gaz Naturoi oùt
ets. ou au ces où le Conbartent désrarat developper £t préduire Pet sxpédént pour
Lexponator, 1 Contractant garder là prégraine de Géveloppement ei de production
vs à lance 82 es nations suprlèmenaise nécesnaNes BU GÉEDOPEMENE €! à
Faxpioitalan do cut axée son estimaon Ges coûts y alérets

Le Coiractant devra alérs arréder au dévelogpement et à leilntaion de nel excédent
eménert au programe de séveté pement ei de ptcdurlen soumis et approuvé pate
nabe dans Les someone prévues à lance 25, 2 les dlapoëilons du présem Oontat
appiécabiss au Fèroie Du sapricument muets mines à TeXeANEN Ge CAE Me,
saun recerve des cieperhione parure prévues à faie 13.

Une grocéduie ainiaine sera appieabi si 1 verte du ja conimeriaiaann du Gaz Manet
Asso est ciné au cours 88 lenphsion du Gisemment

1522 Au ane où le Cardraciant ne eoneidérai pas Fespiotaiôn de l'excédent de Gaz Maurel
aime just 24 1 TERRE € mimpoé quai memem, aésok lier, Méta 89 adaora
Coniraccant, auuel cas

a Le Gonectent mette gretilement à 1e dupaaon de lEta, aux inalolstone de
Béparalon du péliois But ot du Go Roll, lout eu paris fe lexrénent que LE
Gessrerat erteer

bi Plat aerm rosporogile do la sulocie, duitomen, dela compression e du fremspor
Ge cet exesuert, à paris des insieletions de sévaralion uses, et support tous

Ase2rer 5

ARTIGLE 4

“TRANSPORT DES HYOROGAREURES PAR CANALISATIONS

484. Sie Dénectart désiré procéder au marape d'Hyécaibunes par cansisators. à doi
demander l'approbation prfaletle par le Mrisie du projet dès canalisation 8 mstalatans
coresçomenes atia Beinrance dune autriehon Han

AEZ. Nonntstant roues tspoñilons Iégtltié ou téglamertaires conranes. le Contrasiant à le
ro, pendant ia aureu de vaio au Contrat. al dans 12e cudions défries au siéseré ace
43. de trafer a: ée Margporté dans 22% pra inétaitins à liméreur au war do la
Héputicue Imique de Maikaria ainsi que sur le gl eohnenta 2 la Zone AGREE
xs qui ar Apec ot dans 18 aux Sur jecantes, ou de faire trailer al lransparir, eut
8 concarranl Le prop, les predils null de s08 arihétés d'exputolion ou
ess produite, vo 18e Rein de collecte, 49 amont de slack age, de ahargam

Dans 1 ons ei des eorvanone avant pour objel de permette au fariter 125 aps par
«canalisations 'Hyarnarunas À ravere aus Elus ndiaient à és passées ent Ie
Elus &t la Répubique Hlemique de Maurdensz, ocie-c soostdere sans diserimiration a
Conremant BueS Que les avarlagee qui souraent suite de Ruéaiten da a
ivertions en fsveu du Goma.

48 3. Las arcs visés à Face 132 piuvent être taneféres indidulement au conjointement a là
antramant Mens Les ondes éruneéos dans lu préuutl Cantrt. Les lransrrs avertis 4

En Gara son sous à l'autartashon prés e Qu MI

Lex bénéisnes de anofete pumises don: calais aux cardibons nées parle présent
Artois 15 pour la Ceméuitin 8 lespiataten des cannheatons et metalalions she. Le
done en qua taualars aux mondilans snipoés de Contrrelant anse 6e Hi PSN
Central.

14 Le Comractant où les Hénéfianes des Hansirts susvisée 2 c'aupes etant DUO
Lascoser ere eux peu assurer an commande Panspon des poils marais de leurs
plotaione, cour réngtve des ésposlions de farce T2 à AS

ll péivert égclement s'assetier eve de Tars quaifés. y ooimprié l'État soil Mreciement.
soft par linrammédiare dun crganiame subie ou duna soté d'alrt, peu La raalæanon dt
F'xlohtion das canaleatane sinon

Faux pretoesige, nocors au doté dance ose les intéresse el relié notament à 14
conte des aptes de enérueten st esploinion, au partage des charges, dés
résurars trance et de lac on cas de csseuion de Eæssouiaion. duvent tre SOUS À
Tautersaen preaae Qu Minis.

V6. Letraos 6e es enrartéiniaure d6e @irlalfne al instataëone dont 8e és de manière

conan 2

ARTIGLE 15:
GAZNATUREL

151. Gaz Naturel Non Assoc

En cas de désauveñe ca Gaz Nasural Non Assoc lu Cuntaciart engager des disaussions
avec la Ministre en vue de déterminer à lagon et roxplalrnion de las déccumane
Résartent ui caractère Eoteellamert commercial

15.42. Gile Cenreennt, après les Hlesunaions suevisens, comeidere que l'évaluation la découverte
de Gez Melurel Non Ausocié est juin À dema enirgrendhe le programme de (revaur
dfévahuien do late dagouver, corfrménont eux dispostons ce arte 3.

Le Contractant aura de aux fins d'évaluer E commercial de la découverte 6e Gez Notre
Her Atsogte, oil en fan la demande au mains alé (30) jou avant Fexpiraion de là
Aime périaue expieteben see à farcie 3 7, Une nensipr 1 Autos aan Ecurie
d'Engorston Pour ue euréé ce quatre {1} ans à cemplar de Perl de latte tisane
pence dexplarmien, en 6e qui concerne uniquement la Marion du Pémèlre d'Expicialion
no toute sure présumée de à décrivent sueveen.

LEn aire. lon Parlez évuarent once leu débouchés possibles pou Le Que Natura
db là décauvere suis, À 18 fo sur 1e mere Lai 61 KODIAON. am que le Maven
néoéenirs à commardisiselin et carmidéreient Le eecsiblké durs commerciaiaation
<cominte de laure pans ce produréon au 28 aù (9 déceunarie de Gaz Nalurl no Sera pas
aurement expo labie cormercahemen:

1512. À issue des travaux dévaaton. a2 cas ou les Partes détééerelant canfntement que
l'emicbaton de cos découvern mntjustiée eu tenter le an (RCI, O1 AL 22 OÙ le
Conrariant s'engager à dévaonper 2 prmduire Gaz Maurel pour lerparalen. ie
Conractant soumetra avant Ie FA de Ia patate 0e mure Le ans aus une demand
dauerisalon Exsuaiue d'Explaiaion que l'Elel accorder sans lee conétons pèues à
ratuiens,

Le Genaetant devra lens pregéder &u developpement a à l'xplbietion die ce Gaz Nature
certenmément au presrenime de dévelepparent et 38 POELE SOUTNE 61 aPraUvS par Le
Brit dans les rongiians prévues à Faticle 05, e les d&oSUoNS di Présent Conrat
splearies au Perle Brut Sappiquerant qui munie av Gaz Naluie, ous rserve des
daposisens petieuiéres pue à latice 162

1944 Bite Content sarddère que lévstimion da 15 découverte do Gaz Naturel Non Aséacié
concemés feet pas juaiiée, le Mirislis pou, avec Ur préavis 28 douze {12 MO, qu
ouate Bt réa? ave 1e sonentement du Carat, demander à calui-ci d'bancninr
es dite sur aunfans défiant age décrets

De même, s le Gontractant, à issue des mavaux évaluation, coméidése que [a découverte
de Gaz Naturel Ney Aosocié st pas commerciale, EU pOur. AVEE Un préavis de No (3)

ensessergan LÀ

les coûté suopimentaires y afférents.

di Le cénstiueben des Inéislons nécaseaims aux Gparaons visbes à Fainéa 5) di
desous, simmi que lonévement de net excédent par lELML seront afectues
entoimement aux FRgie de ai on usage dns ln péruñire small #1
Le manière à ne nas entréver 1 production, l'enlévemenr 21 Le Wanepor du PAT Brut
gare Cantadtant.

4823. Toul arcédent de Gas Heturél Asso qui ne sera pas utisé dans le andre des artles
182.1 66 15.22 doura du nineeté par le Céelaciant. Toutetois cali au le druide
ide let ga comermemn aux régles de far en ucege dans lnistie péchés
irtemaianale, à combien aué le Conrattent feurnie au He Un rapport démortant
que 08 gx ne pout has BU dcereniiquene. Ati aout amélore le uk de récupération
du Penele Brut par rerprotans auvanr Isa dapootions de lard 3.15. ct que le Minisre
aparaue leu bras, Apprebat ui ne La pas reunde SNS 19800 MOD.

15.3. Dispositions commune au Gaz Natirol Aesaié 8€ Non Assoc

A62 Le Contaen aura 18 droit 08 dispaser de sa pari de aroduelion ce Sue Naturel
cenermement aur disposons qu préser Carta. aura egalement le droit de prie à
La sébraiaron des Hies 48 laut az Maur gredul, at ee Rasporter, stocker, ainsi QUE
vendre qur 1e marshé mes. du 4 l'oevnalon ca par 268 Hycrocaiouies Hquces ainsi
séparés, IHaquels serentcunsilérés samime du Fetros Brur aux ne 6 lee plage ONG 5
Pres éclon l'ai 19

1522. Poules bescins eu présent Gant, le PA du Karen fu G32 Hall, eqnirré en Done
par milon de BL Ba Ggai

HA rie cent des athaurs pour 28 qui cent
féxmoraion à ges Frs

2 hé ventes de Gaz Nate à

bi Pour ca mi sonsrine ls venieé sur le marché iecal du Gr Natural en At cie
crmbusttie, à ar gr à comen par socord mutuel ent le Mist deu lente
alias qe l'Etat Sabre pour da diébin du Ga Naurei sui Le marche loc) et
Le Comraotant, sur Ke Lao Hslemment des cuis du marenà prétieuss au mamènt
descies vertes d'un combusébe de sue au Ge Mere

1832 Aux ns 0 repplaos des aies 1.3 0: 132. lee quanlée de az Halure disponibles
après dhdueten des auentrés usées pour les pesoins dos Cpéradané Pétolères.
Héieléas ou rülôvs, sert cxpfémées en un nombre de anis de Fétrie Br tel que cent
sien hq (168 meres une de Gaz Naturel monuré à la lamaéralure de 19°C el à ia
pression amasphèiqué de 1,01326 bars sont réputés jeu à un (1; Ba de PIS BA
saut conventen centrale ontr ke Parties

uretezzee7n LT : »

mob. demanda où Cunastent d'abardonno ses droïs sur ia suraes délit rdté
céeoers

ans les deux 28e, 19 Cnrtreaant perdra tout doi eur es Hyctocarbures qui pouraient te
proie à par de lache dérauvere, et l'Ett pour leu rés. ou tar réulier, (Qu le
Srsvaux d'évaelion, de dévelonoatient A7 produrion, de Uuamenr. de transport & de
commarslsaton 11 2 Ke déroiverte, £ané aucune corirébae pour M Contrectent. à
cohdion,“euteteis, ere pas parer préjuloe à a réiaton des Opérations Pétolires du
Conragiant

162 Gne Nate asso

8.2 1. En ont de decouverte commercial de Pétrole Bd, le Crmhractantindljuéra dans lé range
ré à l'arc 5 21 cons gère qu a prouction de Gaz Naturel Agxocié et ausoopliols
Maroéder Ie auenlfés nécessaires Au Dean des Upératiars PATES reJEvES à 12
produsien de Pétole Eu (y eutnar lun epitabans da rniectians, av core que cat
xcéent es auRGeIÈle Ie DIU ER UANNTÉS com mé aW. Au cas où a Conractant
aurai. se lEtal dun tel excbeenl € Parties évaeront GonjarHemant les 1eDouenes
poses pour ve once da Gaz Mari, à la fo sur Le mare local et à l'eupartat, (4
Eampri  pesde dure cennriotaiieesan ooine 6e Ur parts da pIGdUSEN 0 Gùt
excécend de Gus alürel au sas où cet excédent ne sert pas auemant eypiotanie
cormarsilemant, ans; qua lue mmsyare nécessite à 88 commercial aller

ni eme où 1èa Paie nervienéaien que le ééveloppement de lokgéisun de Gaz Naturoi oùt
ets. ou au ces où le Conbartent désrarat developper £t préduire Pet sxpédént pour
Lexponator, 1 Contractant garder là prégraine de Géveloppement ei de production
vs à lance 82 es nations suprlèmenaise nécesnaNes BU GÉEDOPEMENE €! à
Faxpioitalan do cut axée son estimaon Ges coûts y alérets

Le Coiractant devra alérs arréder au dévelogpement et à leilntaion de nel excédent
eménert au programe de séveté pement ei de ptcdurlen soumis et approuvé pate
nabe dans Les someone prévues à lance 25, 2 les dlapoëilons du présem Oontat
appiécabiss au Fèroie Du sapricument muets mines à TeXeANEN Ge CAE Me,
saun recerve des cieperhione parure prévues à faie 13.

Une grocéduie ainiaine sera appieabi si 1 verte du ja conimeriaiaann du Gaz Manet
Asso est ciné au cours 88 lenphsion du Gisemment

1522 Au ane où le Cardraciant ne eoneidérai pas Fespiotaiôn de l'excédent de Gaz Maurel
aime just 24 1 TERRE € mimpoé quai memem, aésok lier, Méta 89 adaora
Coniraccant, auuel cas

a Le Gonectent mette gretilement à 1e dupaaon de lEta, aux inalolstone de
Béparalon du péliois But ot du Go Roll, lout eu paris fe lexrénent que LE
Gessrerat erteer

bi Plat aerm rosporogile do la sulocie, duitomen, dela compression e du fremspor
Ge cet exesuert, à paris des insieletions de sévaralion uses, et support tous

Ase2rer 5

ARTIGLE 4

“TRANSPORT DES HYOROGAREURES PAR CANALISATIONS

484. Sie Dénectart désiré procéder au marape d'Hyécaibunes par cansisators. à doi
demander l'approbation prfaletle par le Mrisie du projet dès canalisation 8 mstalatans
coresçomenes atia Beinrance dune autriehon Han

AEZ. Nonntstant roues tspoñilons Iégtltié ou téglamertaires conranes. le Contrasiant à le
ro, pendant ia aureu de vaio au Contrat. al dans 12e cudions défries au siéseré ace
43. de trafer a: ée Margporté dans 22% pra inétaitins à liméreur au war do la
Héputicue Imique de Maikaria ainsi que sur le gl eohnenta 2 la Zone AGREE
xs qui ar Apec ot dans 18 aux Sur jecantes, ou de faire trailer al lransparir, eut
8 concarranl Le prop, les predils null de s08 arihétés d'exputolion ou
ess produite, vo 18e Rein de collecte, 49 amont de slack age, de ahargam

Dans 1 ons ei des eorvanone avant pour objel de permette au fariter 125 aps par
«canalisations 'Hyarnarunas À ravere aus Elus ndiaient à és passées ent Ie
Elus &t la Répubique Hlemique de Maurdensz, ocie-c soostdere sans diserimiration a
Conremant BueS Que les avarlagee qui souraent suite de Ruéaiten da a
ivertions en fsveu du Goma.

48 3. Las arcs visés à Face 132 piuvent être taneféres indidulement au conjointement a là
antramant Mens Les ondes éruneéos dans lu préuutl Cantrt. Les lransrrs avertis 4

En Gara son sous à l'autartashon prés e Qu MI

Lex bénéisnes de anofete pumises don: calais aux cardibons nées parle présent
Artois 15 pour la Ceméuitin 8 lespiataten des cannheatons et metalalions she. Le
done en qua taualars aux mondilans snipoés de Contrrelant anse 6e Hi PSN
Central.

14 Le Comractant où les Hénéfianes des Hansirts susvisée 2 c'aupes etant DUO
Lascoser ere eux peu assurer an commande Panspon des poils marais de leurs
plotaione, cour réngtve des ésposlions de farce T2 à AS

ll péivert égclement s'assetier eve de Tars quaifés. y ooimprié l'État soil Mreciement.
soft par linrammédiare dun crganiame subie ou duna soté d'alrt, peu La raalæanon dt
F'xlohtion das canaleatane sinon

Faux pretoesige, nocors au doté dance ose les intéresse el relié notament à 14
conte des aptes de enérueten st esploinion, au partage des charges, dés
résurars trance et de lac on cas de csseuion de Eæssouiaion. duvent tre SOUS À
Tautersaen preaae Qu Minis.

V6. Letraos 6e es enrartéiniaure d6e @irlalfne al instataëone dont 8e és de manière

conan 2

ARTIGLE 15:
GAZNATUREL

151. Gaz Naturel Non Assoc

En cas de désauveñe ca Gaz Nasural Non Assoc lu Cuntaciart engager des disaussions
avec la Ministre en vue de déterminer à lagon et roxplalrnion de las déccumane
Résartent ui caractère Eoteellamert commercial

15.42. Gile Cenreennt, après les Hlesunaions suevisens, comeidere que l'évaluation la découverte
de Gez Melurel Non Ausocié est juin À dema enirgrendhe le programme de (revaur
dfévahuien do late dagouver, corfrménont eux dispostons ce arte 3.

Le Contractant aura de aux fins d'évaluer E commercial de la découverte 6e Gez Notre
Her Atsogte, oil en fan la demande au mains alé (30) jou avant Fexpiraion de là
Aime périaue expieteben see à farcie 3 7, Une nensipr 1 Autos aan Ecurie
d'Engorston Pour ue euréé ce quatre {1} ans à cemplar de Perl de latte tisane
pence dexplarmien, en 6e qui concerne uniquement la Marion du Pémèlre d'Expicialion
no toute sure présumée de à décrivent sueveen.

LEn aire. lon Parlez évuarent once leu débouchés possibles pou Le Que Natura
db là décauvere suis, À 18 fo sur 1e mere Lai 61 KODIAON. am que le Maven
néoéenirs à commardisiselin et carmidéreient Le eecsiblké durs commerciaiaation
<cominte de laure pans ce produréon au 28 aù (9 déceunarie de Gaz Nalurl no Sera pas
aurement expo labie cormercahemen:

1512. À issue des travaux dévaaton. a2 cas ou les Partes détééerelant canfntement que
l'emicbaton de cos découvern mntjustiée eu tenter le an (RCI, O1 AL 22 OÙ le
Conrariant s'engager à dévaonper 2 prmduire Gaz Maurel pour lerparalen. ie
Conractant soumetra avant Ie FA de Ia patate 0e mure Le ans aus une demand
dauerisalon Exsuaiue d'Explaiaion que l'Elel accorder sans lee conétons pèues à
ratuiens,

Le Genaetant devra lens pregéder &u developpement a à l'xplbietion die ce Gaz Nature
certenmément au presrenime de dévelepparent et 38 POELE SOUTNE 61 aPraUvS par Le
Brit dans les rongiians prévues à Faticle 05, e les d&oSUoNS di Présent Conrat
splearies au Perle Brut Sappiquerant qui munie av Gaz Naluie, ous rserve des
daposisens petieuiéres pue à latice 162

1944 Bite Content sarddère que lévstimion da 15 découverte do Gaz Naturel Non Aséacié
concemés feet pas juaiiée, le Mirislis pou, avec Ur préavis 28 douze {12 MO, qu
ouate Bt réa? ave 1e sonentement du Carat, demander à calui-ci d'bancninr
es dite sur aunfans défiant age décrets

De même, s le Gontractant, à issue des mavaux évaluation, coméidése que [a découverte
de Gaz Naturel Ney Aosocié st pas commerciale, EU pOur. AVEE Un préavis de No (3)

ensessergan LÀ

les coûté suopimentaires y afférents.

di Le cénstiueben des Inéislons nécaseaims aux Gparaons visbes à Fainéa 5) di
desous, simmi que lonévement de net excédent par lELML seront afectues
entoimement aux FRgie de ai on usage dns ln péruñire small #1
Le manière à ne nas entréver 1 production, l'enlévemenr 21 Le Wanepor du PAT Brut
gare Cantadtant.

4823. Toul arcédent de Gas Heturél Asso qui ne sera pas utisé dans le andre des artles
182.1 66 15.22 doura du nineeté par le Céelaciant. Toutetois cali au le druide
ide let ga comermemn aux régles de far en ucege dans lnistie péchés
irtemaianale, à combien aué le Conrattent feurnie au He Un rapport démortant
que 08 gx ne pout has BU dcereniiquene. Ati aout amélore le uk de récupération
du Penele Brut par rerprotans auvanr Isa dapootions de lard 3.15. ct que le Minisre
aparaue leu bras, Apprebat ui ne La pas reunde SNS 19800 MOD.

15.3. Dispositions commune au Gaz Natirol Aesaié 8€ Non Assoc

A62 Le Contaen aura 18 droit 08 dispaser de sa pari de aroduelion ce Sue Naturel
cenermement aur disposons qu préser Carta. aura egalement le droit de prie à
La sébraiaron des Hies 48 laut az Maur gredul, at ee Rasporter, stocker, ainsi QUE
vendre qur 1e marshé mes. du 4 l'oevnalon ca par 268 Hycrocaiouies Hquces ainsi
séparés, IHaquels serentcunsilérés samime du Fetros Brur aux ne 6 lee plage ONG 5
Pres éclon l'ai 19

1522. Poules bescins eu présent Gant, le PA du Karen fu G32 Hall, eqnirré en Done
par milon de BL Ba Ggai

HA rie cent des athaurs pour 28 qui cent
féxmoraion à ges Frs

2 hé ventes de Gaz Nate à

bi Pour ca mi sonsrine ls venieé sur le marché iecal du Gr Natural en At cie
crmbusttie, à ar gr à comen par socord mutuel ent le Mist deu lente
alias qe l'Etat Sabre pour da diébin du Ga Naurei sui Le marche loc) et
Le Comraotant, sur Ke Lao Hslemment des cuis du marenà prétieuss au mamènt
descies vertes d'un combusébe de sue au Ge Mere

1832 Aux ns 0 repplaos des aies 1.3 0: 132. lee quanlée de az Halure disponibles
après dhdueten des auentrés usées pour les pesoins dos Cpéradané Pétolères.
Héieléas ou rülôvs, sert cxpfémées en un nombre de anis de Fétrie Br tel que cent
sien hq (168 meres une de Gaz Naturel monuré à la lamaéralure de 19°C el à ia
pression amasphèiqué de 1,01326 bars sont réputés jeu à un (1; Ba de PIS BA
saut conventen centrale ontr ke Parties

uretezzee7n LT : »

mob. demanda où Cunastent d'abardonno ses droïs sur ia suraes délit rdté
céeoers

ans les deux 28e, 19 Cnrtreaant perdra tout doi eur es Hyctocarbures qui pouraient te
proie à par de lache dérauvere, et l'Ett pour leu rés. ou tar réulier, (Qu le
Srsvaux d'évaelion, de dévelonoatient A7 produrion, de Uuamenr. de transport & de
commarslsaton 11 2 Ke déroiverte, £ané aucune corirébae pour M Contrectent. à
cohdion,“euteteis, ere pas parer préjuloe à a réiaton des Opérations Pétolires du
Conragiant

162 Gne Nate asso

8.2 1. En ont de decouverte commercial de Pétrole Bd, le Crmhractantindljuéra dans lé range
ré à l'arc 5 21 cons gère qu a prouction de Gaz Naturel Agxocié et ausoopliols
Maroéder Ie auenlfés nécessaires Au Dean des Upératiars PATES reJEvES à 12
produsien de Pétole Eu (y eutnar lun epitabans da rniectians, av core que cat
xcéent es auRGeIÈle Ie DIU ER UANNTÉS com mé aW. Au cas où a Conractant
aurai. se lEtal dun tel excbeenl € Parties évaeront GonjarHemant les 1eDouenes
poses pour ve once da Gaz Mari, à la fo sur Le mare local et à l'eupartat, (4
Eampri  pesde dure cennriotaiieesan ooine 6e Ur parts da pIGdUSEN 0 Gùt
excécend de Gus alürel au sas où cet excédent ne sert pas auemant eypiotanie
cormarsilemant, ans; qua lue mmsyare nécessite à 88 commercial aller

ni eme où 1èa Paie nervienéaien que le ééveloppement de lokgéisun de Gaz Naturoi oùt
ets. ou au ces où le Conbartent désrarat developper £t préduire Pet sxpédént pour
Lexponator, 1 Contractant garder là prégraine de Géveloppement ei de production
vs à lance 82 es nations suprlèmenaise nécesnaNes BU GÉEDOPEMENE €! à
Faxpioitalan do cut axée son estimaon Ges coûts y alérets

Le Coiractant devra alérs arréder au dévelogpement et à leilntaion de nel excédent
eménert au programe de séveté pement ei de ptcdurlen soumis et approuvé pate
nabe dans Les someone prévues à lance 25, 2 les dlapoëilons du présem Oontat
appiécabiss au Fèroie Du sapricument muets mines à TeXeANEN Ge CAE Me,
saun recerve des cieperhione parure prévues à faie 13.

Une grocéduie ainiaine sera appieabi si 1 verte du ja conimeriaiaann du Gaz Manet
Asso est ciné au cours 88 lenphsion du Gisemment

1522 Au ane où le Cardraciant ne eoneidérai pas Fespiotaiôn de l'excédent de Gaz Maurel
aime just 24 1 TERRE € mimpoé quai memem, aésok lier, Méta 89 adaora
Coniraccant, auuel cas

a Le Gonectent mette gretilement à 1e dupaaon de lEta, aux inalolstone de
Béparalon du péliois But ot du Go Roll, lout eu paris fe lexrénent que LE
Gessrerat erteer

bi Plat aerm rosporogile do la sulocie, duitomen, dela compression e du fremspor
Ge cet exesuert, à paris des insieletions de sévaralion uses, et support tous

Ase2rer 5

ARTIGLE 4

“TRANSPORT DES HYOROGAREURES PAR CANALISATIONS

484. Sie Dénectart désiré procéder au marape d'Hyécaibunes par cansisators. à doi
demander l'approbation prfaletle par le Mrisie du projet dès canalisation 8 mstalatans
coresçomenes atia Beinrance dune autriehon Han

AEZ. Nonntstant roues tspoñilons Iégtltié ou téglamertaires conranes. le Contrasiant à le
ro, pendant ia aureu de vaio au Contrat. al dans 12e cudions défries au siéseré ace
43. de trafer a: ée Margporté dans 22% pra inétaitins à liméreur au war do la
Héputicue Imique de Maikaria ainsi que sur le gl eohnenta 2 la Zone AGREE
xs qui ar Apec ot dans 18 aux Sur jecantes, ou de faire trailer al lransparir, eut
8 concarranl Le prop, les predils null de s08 arihétés d'exputolion ou
ess produite, vo 18e Rein de collecte, 49 amont de slack age, de ahargam

Dans 1 ons ei des eorvanone avant pour objel de permette au fariter 125 aps par
«canalisations 'Hyarnarunas À ravere aus Elus ndiaient à és passées ent Ie
Elus &t la Répubique Hlemique de Maurdensz, ocie-c soostdere sans diserimiration a
Conremant BueS Que les avarlagee qui souraent suite de Ruéaiten da a
ivertions en fsveu du Goma.

48 3. Las arcs visés à Face 132 piuvent être taneféres indidulement au conjointement a là
antramant Mens Les ondes éruneéos dans lu préuutl Cantrt. Les lransrrs avertis 4

En Gara son sous à l'autartashon prés e Qu MI

Lex bénéisnes de anofete pumises don: calais aux cardibons nées parle présent
Artois 15 pour la Ceméuitin 8 lespiataten des cannheatons et metalalions she. Le
done en qua taualars aux mondilans snipoés de Contrrelant anse 6e Hi PSN
Central.

14 Le Comractant où les Hénéfianes des Hansirts susvisée 2 c'aupes etant DUO
Lascoser ere eux peu assurer an commande Panspon des poils marais de leurs
plotaione, cour réngtve des ésposlions de farce T2 à AS

ll péivert égclement s'assetier eve de Tars quaifés. y ooimprié l'État soil Mreciement.
soft par linrammédiare dun crganiame subie ou duna soté d'alrt, peu La raalæanon dt
F'xlohtion das canaleatane sinon

Faux pretoesige, nocors au doté dance ose les intéresse el relié notament à 14
conte des aptes de enérueten st esploinion, au partage des charges, dés
résurars trance et de lac on cas de csseuion de Eæssouiaion. duvent tre SOUS À
Tautersaen preaae Qu Minis.

V6. Letraos 6e es enrartéiniaure d6e @irlalfne al instataëone dont 8e és de manière

conan 2

ARTIGLE 15:
GAZNATUREL

151. Gaz Naturel Non Assoc

En cas de désauveñe ca Gaz Nasural Non Assoc lu Cuntaciart engager des disaussions
avec la Ministre en vue de déterminer à lagon et roxplalrnion de las déccumane
Résartent ui caractère Eoteellamert commercial

15.42. Gile Cenreennt, après les Hlesunaions suevisens, comeidere que l'évaluation la découverte
de Gez Melurel Non Ausocié est juin À dema enirgrendhe le programme de (revaur
dfévahuien do late dagouver, corfrménont eux dispostons ce arte 3.

Le Contractant aura de aux fins d'évaluer E commercial de la découverte 6e Gez Notre
Her Atsogte, oil en fan la demande au mains alé (30) jou avant Fexpiraion de là
Aime périaue expieteben see à farcie 3 7, Une nensipr 1 Autos aan Ecurie
d'Engorston Pour ue euréé ce quatre {1} ans à cemplar de Perl de latte tisane
pence dexplarmien, en 6e qui concerne uniquement la Marion du Pémèlre d'Expicialion
no toute sure présumée de à décrivent sueveen.

LEn aire. lon Parlez évuarent once leu débouchés possibles pou Le Que Natura
db là décauvere suis, À 18 fo sur 1e mere Lai 61 KODIAON. am que le Maven
néoéenirs à commardisiselin et carmidéreient Le eecsiblké durs commerciaiaation
<cominte de laure pans ce produréon au 28 aù (9 déceunarie de Gaz Nalurl no Sera pas
aurement expo labie cormercahemen:

1512. À issue des travaux dévaaton. a2 cas ou les Partes détééerelant canfntement que
l'emicbaton de cos découvern mntjustiée eu tenter le an (RCI, O1 AL 22 OÙ le
Conrariant s'engager à dévaonper 2 prmduire Gaz Maurel pour lerparalen. ie
Conractant soumetra avant Ie FA de Ia patate 0e mure Le ans aus une demand
dauerisalon Exsuaiue d'Explaiaion que l'Elel accorder sans lee conétons pèues à
ratuiens,

Le Genaetant devra lens pregéder &u developpement a à l'xplbietion die ce Gaz Nature
certenmément au presrenime de dévelepparent et 38 POELE SOUTNE 61 aPraUvS par Le
Brit dans les rongiians prévues à Faticle 05, e les d&oSUoNS di Présent Conrat
splearies au Perle Brut Sappiquerant qui munie av Gaz Naluie, ous rserve des
daposisens petieuiéres pue à latice 162

1944 Bite Content sarddère que lévstimion da 15 découverte do Gaz Naturel Non Aséacié
concemés feet pas juaiiée, le Mirislis pou, avec Ur préavis 28 douze {12 MO, qu
ouate Bt réa? ave 1e sonentement du Carat, demander à calui-ci d'bancninr
es dite sur aunfans défiant age décrets

De même, s le Gontractant, à issue des mavaux évaluation, coméidése que [a découverte
de Gaz Naturel Ney Aosocié st pas commerciale, EU pOur. AVEE Un préavis de No (3)

ensessergan LÀ

les coûté suopimentaires y afférents.

di Le cénstiueben des Inéislons nécaseaims aux Gparaons visbes à Fainéa 5) di
desous, simmi que lonévement de net excédent par lELML seront afectues
entoimement aux FRgie de ai on usage dns ln péruñire small #1
Le manière à ne nas entréver 1 production, l'enlévemenr 21 Le Wanepor du PAT Brut
gare Cantadtant.

4823. Toul arcédent de Gas Heturél Asso qui ne sera pas utisé dans le andre des artles
182.1 66 15.22 doura du nineeté par le Céelaciant. Toutetois cali au le druide
ide let ga comermemn aux régles de far en ucege dans lnistie péchés
irtemaianale, à combien aué le Conrattent feurnie au He Un rapport démortant
que 08 gx ne pout has BU dcereniiquene. Ati aout amélore le uk de récupération
du Penele Brut par rerprotans auvanr Isa dapootions de lard 3.15. ct que le Minisre
aparaue leu bras, Apprebat ui ne La pas reunde SNS 19800 MOD.

15.3. Dispositions commune au Gaz Natirol Aesaié 8€ Non Assoc

A62 Le Contaen aura 18 droit 08 dispaser de sa pari de aroduelion ce Sue Naturel
cenermement aur disposons qu préser Carta. aura egalement le droit de prie à
La sébraiaron des Hies 48 laut az Maur gredul, at ee Rasporter, stocker, ainsi QUE
vendre qur 1e marshé mes. du 4 l'oevnalon ca par 268 Hycrocaiouies Hquces ainsi
séparés, IHaquels serentcunsilérés samime du Fetros Brur aux ne 6 lee plage ONG 5
Pres éclon l'ai 19

1522. Poules bescins eu présent Gant, le PA du Karen fu G32 Hall, eqnirré en Done
par milon de BL Ba Ggai

HA rie cent des athaurs pour 28 qui cent
féxmoraion à ges Frs

2 hé ventes de Gaz Nate à

bi Pour ca mi sonsrine ls venieé sur le marché iecal du Gr Natural en At cie
crmbusttie, à ar gr à comen par socord mutuel ent le Mist deu lente
alias qe l'Etat Sabre pour da diébin du Ga Naurei sui Le marche loc) et
Le Comraotant, sur Ke Lao Hslemment des cuis du marenà prétieuss au mamènt
descies vertes d'un combusébe de sue au Ge Mere

1832 Aux ns 0 repplaos des aies 1.3 0: 132. lee quanlée de az Halure disponibles
après dhdueten des auentrés usées pour les pesoins dos Cpéradané Pétolères.
Héieléas ou rülôvs, sert cxpfémées en un nombre de anis de Fétrie Br tel que cent
sien hq (168 meres une de Gaz Naturel monuré à la lamaéralure de 19°C el à ia
pression amasphèiqué de 1,01326 bars sont réputés jeu à un (1; Ba de PIS BA
saut conventen centrale ontr ke Parties

uretezzee7n LT : »

mob. demanda où Cunastent d'abardonno ses droïs sur ia suraes délit rdté
céeoers

ans les deux 28e, 19 Cnrtreaant perdra tout doi eur es Hyctocarbures qui pouraient te
proie à par de lache dérauvere, et l'Ett pour leu rés. ou tar réulier, (Qu le
Srsvaux d'évaelion, de dévelonoatient A7 produrion, de Uuamenr. de transport & de
commarslsaton 11 2 Ke déroiverte, £ané aucune corirébae pour M Contrectent. à
cohdion,“euteteis, ere pas parer préjuloe à a réiaton des Opérations Pétolires du
Conragiant

162 Gne Nate asso

8.2 1. En ont de decouverte commercial de Pétrole Bd, le Crmhractantindljuéra dans lé range
ré à l'arc 5 21 cons gère qu a prouction de Gaz Naturel Agxocié et ausoopliols
Maroéder Ie auenlfés nécessaires Au Dean des Upératiars PATES reJEvES à 12
produsien de Pétole Eu (y eutnar lun epitabans da rniectians, av core que cat
xcéent es auRGeIÈle Ie DIU ER UANNTÉS com mé aW. Au cas où a Conractant
aurai. se lEtal dun tel excbeenl € Parties évaeront GonjarHemant les 1eDouenes
poses pour ve once da Gaz Mari, à la fo sur Le mare local et à l'eupartat, (4
Eampri  pesde dure cennriotaiieesan ooine 6e Ur parts da pIGdUSEN 0 Gùt
excécend de Gus alürel au sas où cet excédent ne sert pas auemant eypiotanie
cormarsilemant, ans; qua lue mmsyare nécessite à 88 commercial aller

ni eme où 1èa Paie nervienéaien que le ééveloppement de lokgéisun de Gaz Naturoi oùt
ets. ou au ces où le Conbartent désrarat developper £t préduire Pet sxpédént pour
Lexponator, 1 Contractant garder là prégraine de Géveloppement ei de production
vs à lance 82 es nations suprlèmenaise nécesnaNes BU GÉEDOPEMENE €! à
Faxpioitalan do cut axée son estimaon Ges coûts y alérets

Le Coiractant devra alérs arréder au dévelogpement et à leilntaion de nel excédent
eménert au programe de séveté pement ei de ptcdurlen soumis et approuvé pate
nabe dans Les someone prévues à lance 25, 2 les dlapoëilons du présem Oontat
appiécabiss au Fèroie Du sapricument muets mines à TeXeANEN Ge CAE Me,
saun recerve des cieperhione parure prévues à faie 13.

Une grocéduie ainiaine sera appieabi si 1 verte du ja conimeriaiaann du Gaz Manet
Asso est ciné au cours 88 lenphsion du Gisemment

1522 Au ane où le Cardraciant ne eoneidérai pas Fespiotaiôn de l'excédent de Gaz Maurel
aime just 24 1 TERRE € mimpoé quai memem, aésok lier, Méta 89 adaora
Coniraccant, auuel cas

a Le Gonectent mette gretilement à 1e dupaaon de lEta, aux inalolstone de
Béparalon du péliois But ot du Go Roll, lout eu paris fe lexrénent que LE
Gessrerat erteer

bi Plat aerm rosporogile do la sulocie, duitomen, dela compression e du fremspor
Ge cet exesuert, à paris des insieletions de sévaralion uses, et support tous

Ase2rer 5

ARTIGLE 4

“TRANSPORT DES HYOROGAREURES PAR CANALISATIONS

484. Sie Dénectart désiré procéder au marape d'Hyécaibunes par cansisators. à doi
demander l'approbation prfaletle par le Mrisie du projet dès canalisation 8 mstalatans
coresçomenes atia Beinrance dune autriehon Han

AEZ. Nonntstant roues tspoñilons Iégtltié ou téglamertaires conranes. le Contrasiant à le
ro, pendant ia aureu de vaio au Contrat. al dans 12e cudions défries au siéseré ace
43. de trafer a: ée Margporté dans 22% pra inétaitins à liméreur au war do la
Héputicue Imique de Maikaria ainsi que sur le gl eohnenta 2 la Zone AGREE
xs qui ar Apec ot dans 18 aux Sur jecantes, ou de faire trailer al lransparir, eut
8 concarranl Le prop, les predils null de s08 arihétés d'exputolion ou
ess produite, vo 18e Rein de collecte, 49 amont de slack age, de ahargam

Dans 1 ons ei des eorvanone avant pour objel de permette au fariter 125 aps par
«canalisations 'Hyarnarunas À ravere aus Elus ndiaient à és passées ent Ie
Elus &t la Répubique Hlemique de Maurdensz, ocie-c soostdere sans diserimiration a
Conremant BueS Que les avarlagee qui souraent suite de Ruéaiten da a
ivertions en fsveu du Goma.

48 3. Las arcs visés à Face 132 piuvent être taneféres indidulement au conjointement a là
antramant Mens Les ondes éruneéos dans lu préuutl Cantrt. Les lransrrs avertis 4

En Gara son sous à l'autartashon prés e Qu MI

Lex bénéisnes de anofete pumises don: calais aux cardibons nées parle présent
Artois 15 pour la Ceméuitin 8 lespiataten des cannheatons et metalalions she. Le
done en qua taualars aux mondilans snipoés de Contrrelant anse 6e Hi PSN
Central.

14 Le Comractant où les Hénéfianes des Hansirts susvisée 2 c'aupes etant DUO
Lascoser ere eux peu assurer an commande Panspon des poils marais de leurs
plotaione, cour réngtve des ésposlions de farce T2 à AS

ll péivert égclement s'assetier eve de Tars quaifés. y ooimprié l'État soil Mreciement.
soft par linrammédiare dun crganiame subie ou duna soté d'alrt, peu La raalæanon dt
F'xlohtion das canaleatane sinon

Faux pretoesige, nocors au doté dance ose les intéresse el relié notament à 14
conte des aptes de enérueten st esploinion, au partage des charges, dés
résurars trance et de lac on cas de csseuion de Eæssouiaion. duvent tre SOUS À
Tautersaen preaae Qu Minis.

V6. Letraos 6e es enrartéiniaure d6e @irlalfne al instataëone dont 8e és de manière

conan 2

16

ne.

1

188.

cer rs-1e-2 687

12

a.

174

4

DEC LIRE

à surer 19 eat ie rrenspor où lévacualon des produis des gisements dans Les
melévres condor lechniquaa & éronomiaues et en parole" de marièré à assurer ia
mou valorbaton pour La venle de ces proc 8 Gépart des gusamene et à permee
Snvagarde 56 Ponvramement els développant atiemnal des g sement,

En cas de plusieurs déceuvtes d'thérocarbures dans le mare région gécgraphique. le
Canecrant eva roniendre à lénmable avar Las autres exlaiars pour la cGnsbuez on set
Autissben eommune de can aae e'ou gra non porrnetant dx acuar ou Qu RUE de
jours procuetione rospegives. Tous prclocoles, aucaids ou cenbels en résitant dure e
um à Tanpranatien pronlanie du Vinistre

A déféut cran ambable. 18 Mist gouréa énoer que 1£ Conimtant tirs aures Paola
Amesccient pour 12 sanoiiion svou Test communs. dans Les, melleures donnons
echnidues cl Sconemiques, de eRnalisetions ee Iran. à con quo culo fran
Fe puisse ave dou Be impor au Contratant Let IrueRER 2eme JBÉTEUTS à COUR QUI
sara supparés 81: UD AG assurer Seul Ia rhaaion du srl de liemoo. LA cas de
désansorg entre les paies 27 sue, le omrend Sans Souris à arblnage SUvanE Le
Brenédurs prévus à Fatihs 28 a présent Cantal

Lautarition de Eanapert d'rantures pr candisanano ait acenrobo par décret. 2e
compos l'aprreusiion du projel de sanébuéen du caraïsainns a: inralatons jan à La
ain et soma À Ron xénon un csreebre LL pique. Dette autoriséion Ro
éclat été pudique.

Léceupaion dei remains noressdies aux carallons el inétallions s'éfféciue dans 18
conions Mrégs à l'article? da présent Contrat

Lsubrisaon de vansrer comaone egmoment pour ls Curiaetant 1e dicit détenir des
camaors él hetlebons sur der larraine Gent 'aurs pas I pERONÉTÉ LES p0eSes Bu de
Iérrains grave ce lo sante de passa go san inrus de sable de Kul &CtE sure de
ie au bon Konetomemert des ceralastons 01 Inealsons, L'assuidtisement à 1
seance, donne dt dans ls oc de iorine paie, à une HE aèe, & défaut 'ancorE
mia, par aurons aomaerente pour déterminatr de lient d'enpronriation.

Lorsque las canalisations cuisine matient absiacle à luïisätien hotmèle des ferais 8
que le pregritaire 4n fai 1e demande, 1e Canactart dot rreséde à lasquisiion desdits
temmins. Le valeur £a ceux ot, à défaut d'accord amiabre, sérerminée comme en matière
d'exsreprnien.

Saw ons de Foire Maioure, lautañiätion de Hanspoit éijsocarures devant snütie
lersque le Gentactam ou le reneres 165 rareté vis à lanilé 16.3 n'eutaint ès
commencé ou fat sopamencer be L'vaux Br ur (E an apres Tapprobaion du ao

L'énrephsé assuran lexpiitatin d'une canalisation a aceporl Hydrocsbures cu d'une
inotaton conehu an apphéalan de arésent atcle 15 peut, à caut d'arnord amiable. êhe
lénus per dérision qu inere. d'aceogier dans ja il et pour la durée da sa castle de
aneport ocre, ie pansage ces pioduis provenant dexploraions autres quo clos

ARTIGLE 47:
OBLIGATION D'APPROVISIONEMENT
DU MARCHE INTERIEUR EN PETROLE BRUT

Lo Conractanf a l'obligation de salisfaire an rcné és bescuns 42 14 congermalion inerte
en Ferro Br de Ia Répptllue Ita que de Maurtanie, dans ie case PL he aout ies
saisie sur I où les pan 6 production IRL FPMEATINE.

À ae effet Le Gomraclart engage. à vatir de sa pression de Pélrele Brut on Rébuique
Isartique ce Mauitame à vendre à El ou à fanutmie dénpna par Fat. : cou 6 10 ui
certe. Gene Le out da suisfare des bescins de Le consommation Ivérieure AU 94ÿ3, Ure
parien n'evcstant pas 18% do là quenilé de Püuve Bni là revenant an applcdion de
Farid 10 au Contrat pendant ure Awrâe Civie. Le PK appGARIe 5er, ronabstEnt tue
une Gioslior du grésent Contrat, le Pl: du Mare tique Ki à FAT 14

Le Wirisve nobtara par ét aù Gonrastent. au plus tard le 1er aékobié do chaque Annéa
Oh ler auanbtée de Fédrola Bu qu'il SA d'acheter estarménment au arèsent are. ou
eeurs se l'annés dule sua. Lee Icons sr: éfluèes à FElu: au à l'ibuiaire
ésiank per DELA par quant rai nnablement AIS € à LES IV 00 LEMPS FES
a cour de Felta Haine, suivent dos sédailés fndsé Ercoi PATES.

La pô du Pétice Ent anci vends parle Laniractant à Fete sera le PA du HRarmé el
aies les dpariianc ce larie 14 li aa parable as Coniractant a Dal,

ARNGLE #8
IMFORTATION ET EXPORTATION

Le Contre num le drnit d'importer on République Idlaique de Waurianie, pour son
ample ou pour le compte dé 288 sue aratants, lauren Rs marghansises, matériels machines,
équipements, plâces de faclange 61 malères consommer dectemen necassaies à le
bone axteuten des Opérations Pétolères

Last arfendu ave 6 Curteaulant ai sus oous-raaris s'emgagèri 4 ne procéder aux
iovetalons déties odessus qua dens la mesure où les matériaux a: équipements né sont
ve dispariblos en Réputiebe Ile rique de Marian à Sancions équulaness en termes de
x qui, qualte. conghiens de palsment et dll de raison.

Lee employés expats el lurs familles appels à vrvallér en République Irarique de
Marti pour campée Bu Garraétant eu 2e ena sous tmtants au lo dro Siripartr on

Le

sera.

sea

sue

582

ÊE

14

15

#6.

ae morhé lapprobeo du projot

(Ces produits ne meurent fe fahjt d'aucune disarinatn dans 1e tel de trercpot pour
85 cendtions comparables de qua, de réculartà el de débit,

Lo tañfs de larsaot sont tabl par Sentrèpise chetgéc à: managen. conformément aux
regles en urage mens loue néant, er scunis à 'approabe du FA SP,
LA cet a, Es Lans de lu 8e agressé quatre 4) me avant Là mise an pxchalation,
accomaanés des modahles de leur détermimabor et des INranns nécesnares TOURS
modification utéieure des tai do ak lebjo d'une déclaration mcués au Mist ceux (+
ch a: Mo n4 avant sa rise én wueur, Perd. 9 déni, 1e Mint Fou fake cpposion
aux tar proporés,

{Gen tarifs component netammenr. peur ue coma éteminé d'ufisation de Fauvrege. ur
mage gour Femoceement des senalsaiens et Insaaons et une. marge. Denise
comperebée à collée qui sont générelement adtricès dans linduetié pété itemaanle
peur des cariaetions 67 reimielons de one nue lonéonnant dans Sea condiiene
snsiogues

En ezs ce vallon importante des émerss corsa das tar, de nouveaux tait lent
om de ces variairs devront db tea ee ons BAUON 108 MOGAITÉE PURE G.
dessus.

Si où lun dus Hlaires de l'autorisation de trarspeit d'Hjdrenerbrée par cariaisatons
nement aux isponions du précant an5k 16 ou tulaiuee à la sécu publique ou à à
arolecion de lenvirennement, le Ninitre Lu, adrease ue rise on demeure d'avoir à 29
Gemrmer 4 cos disposiÉens dans ur déti cho ceux (2 ms seu Le ca où la sèctà pubiu®
où 1 défense nat exiger ne applomdon imménlel deles uos lors,

Si ritsranen > sa confomma 235 à 8 ijôndtione, le Hinisiré peut atanmcer, le das dé
four La set part de Finance dans lapaocee, Le m0 on régie à él on eux Fac di
Fieques de 69 dernier

Si, dans un étés de trois {9h mois après 1e mine an regie. limérense na 52e par eonfonmé à
es onlgetiors 1e ral de Faorsaïon 66 Warsgof en ce qui ie <onceins ext prononcé 81
Les drain de inremaä sont amenés grstuhemment BEL

Faure enverra procédant, à qurgue le que ce act au anspori c'Hycrecarbures par
canalisations et coumtée pour tmplantanon des sonelalons et irebalclians, et leur
émlaaion, aux dogaiers el aux drais denis di présent arbre ei aura régime anni
dant bénéficie 18 Centracant tel que prévu parie présent Cana

Répubiaue Islamquo de Maurtarie les de ur préminé annèe dinéteiaian, leurs eftets
persnnels et James ques.

Tours lee marckandieus viser à rie 18.1 que le Correct ses sous-rtents €ileus
empoyes emarres et leurs Femiles Baron 18 ok dmporur are Loaiemené axanares de
eus droits et late qu cques

En revanans, 164 puces et denréen consommanies ceront souvis au régime de doi

<Sæon le eas, les fomraites cumimisranves aonhosbles seront las dec digimea suivent
cé du Cod des ouate

lea marhandies mmaoneas oeiement cesons exondideu de (ou droïle et ae de

13 lex marchanases ré cxporobles seront semsg a régime dé 1 acimisaien temporaire
avec couion, an sUsREHSiON des ds 2 tan de EOUANE

Tautslois, les objets ef effets peronnets at demeliqués 1
imarte en Le Sue expéeihon au more! du l'ange)

ser arméres que ls sont
à éridence.

Le Gorrastant a ses aeusbaarte, peur leur rogre corple ainsi que pour le Larpe des
personnes Le2os à farce 12.1 auom le dron ds exporter hors de ia République Inamique
Ge Mamie en fraréhnss de lous drods & 188$, à four mom, mutse 28 marchomaices
mparées melon ie 16.1, à l'oxéopton 65 coloc dons progilé est banslérée à IA au
Hire de Far 4.

Le Contactant et 329 soux-afare auront 19 diet do vondre er République Islamique de
Mauritanie. à Là condor direimer au p'éslebe le MISE de leur Inrention 09 vante. LS
améndecs, maltisis, metres éureéne. pièces de récheige 21 mareres
cunssramebles qu'ils auront imponés uen ke no serent pus use sou les Doéraliers
Péircières. | at enerdu que, dar ce des. 1 Inemmbers au Vente Ge nano toute (en
Formelise presemes var là téglamantlr on vigéeur +1 de payer tous drois 4 taxes.
aopcébles 8 1 date de rransaeren.

La Gonraera, 360 ohemrs où leur rargporurs auront, vendant la dure de ce Central, Le
roi d'exporter Ibrénvert 32 peint 'espatron ie à cet as, 87 TE No GE ce fous ur a
taxes da douine où à hnparte quel méên la porien d'Hvdrncathures À lagisle le
Dontacrart a Gta vanties dipoahigrs du Gomtrat agras déduction de fautes les raisons
File à FEba. Cependant, Contraca s'engege À 1 damance Ge FE, à ne pre vendre le.
pétrle ou ‘à gaz mautrailen à des pays décurés hosties à la Répudique Ieminue ce
Mairie

Toures Ie impertahone et oxpañaians. aux tenmas de 2e Conpai serert soumises aux
Himalés reauises par là douane mais re don" leu À AuGUR PAIEMENT, SAUT RDDSIONS.
de Paré 18.2. an raison du 1ôgime dovanior duris Confrartunt nice

ceneteneen LA es

16

ne.

1

188.

cer rs-1e-2 687

12

a.

174

4

DEC LIRE

à surer 19 eat ie rrenspor où lévacualon des produis des gisements dans Les
melévres condor lechniquaa & éronomiaues et en parole" de marièré à assurer ia
mou valorbaton pour La venle de ces proc 8 Gépart des gusamene et à permee
Snvagarde 56 Ponvramement els développant atiemnal des g sement,

En cas de plusieurs déceuvtes d'thérocarbures dans le mare région gécgraphique. le
Canecrant eva roniendre à lénmable avar Las autres exlaiars pour la cGnsbuez on set
Autissben eommune de can aae e'ou gra non porrnetant dx acuar ou Qu RUE de
jours procuetione rospegives. Tous prclocoles, aucaids ou cenbels en résitant dure e
um à Tanpranatien pronlanie du Vinistre

A déféut cran ambable. 18 Mist gouréa énoer que 1£ Conimtant tirs aures Paola
Amesccient pour 12 sanoiiion svou Test communs. dans Les, melleures donnons
echnidues cl Sconemiques, de eRnalisetions ee Iran. à con quo culo fran
Fe puisse ave dou Be impor au Contratant Let IrueRER 2eme JBÉTEUTS à COUR QUI
sara supparés 81: UD AG assurer Seul Ia rhaaion du srl de liemoo. LA cas de
désansorg entre les paies 27 sue, le omrend Sans Souris à arblnage SUvanE Le
Brenédurs prévus à Fatihs 28 a présent Cantal

Lautarition de Eanapert d'rantures pr candisanano ait acenrobo par décret. 2e
compos l'aprreusiion du projel de sanébuéen du caraïsainns a: inralatons jan à La
ain et soma À Ron xénon un csreebre LL pique. Dette autoriséion Ro
éclat été pudique.

Léceupaion dei remains noressdies aux carallons el inétallions s'éfféciue dans 18
conions Mrégs à l'article? da présent Contrat

Lsubrisaon de vansrer comaone egmoment pour ls Curiaetant 1e dicit détenir des
camaors él hetlebons sur der larraine Gent 'aurs pas I pERONÉTÉ LES p0eSes Bu de
Iérrains grave ce lo sante de passa go san inrus de sable de Kul &CtE sure de
ie au bon Konetomemert des ceralastons 01 Inealsons, L'assuidtisement à 1
seance, donne dt dans ls oc de iorine paie, à une HE aèe, & défaut 'ancorE
mia, par aurons aomaerente pour déterminatr de lient d'enpronriation.

Lorsque las canalisations cuisine matient absiacle à luïisätien hotmèle des ferais 8
que le pregritaire 4n fai 1e demande, 1e Canactart dot rreséde à lasquisiion desdits
temmins. Le valeur £a ceux ot, à défaut d'accord amiabre, sérerminée comme en matière
d'exsreprnien.

Saw ons de Foire Maioure, lautañiätion de Hanspoit éijsocarures devant snütie
lersque le Gentactam ou le reneres 165 rareté vis à lanilé 16.3 n'eutaint ès
commencé ou fat sopamencer be L'vaux Br ur (E an apres Tapprobaion du ao

L'énrephsé assuran lexpiitatin d'une canalisation a aceporl Hydrocsbures cu d'une
inotaton conehu an apphéalan de arésent atcle 15 peut, à caut d'arnord amiable. êhe
lénus per dérision qu inere. d'aceogier dans ja il et pour la durée da sa castle de
aneport ocre, ie pansage ces pioduis provenant dexploraions autres quo clos

ARTIGLE 47:
OBLIGATION D'APPROVISIONEMENT
DU MARCHE INTERIEUR EN PETROLE BRUT

Lo Conractanf a l'obligation de salisfaire an rcné és bescuns 42 14 congermalion inerte
en Ferro Br de Ia Répptllue Ita que de Maurtanie, dans ie case PL he aout ies
saisie sur I où les pan 6 production IRL FPMEATINE.

À ae effet Le Gomraclart engage. à vatir de sa pression de Pélrele Brut on Rébuique
Isartique ce Mauitame à vendre à El ou à fanutmie dénpna par Fat. : cou 6 10 ui
certe. Gene Le out da suisfare des bescins de Le consommation Ivérieure AU 94ÿ3, Ure
parien n'evcstant pas 18% do là quenilé de Püuve Bni là revenant an applcdion de
Farid 10 au Contrat pendant ure Awrâe Civie. Le PK appGARIe 5er, ronabstEnt tue
une Gioslior du grésent Contrat, le Pl: du Mare tique Ki à FAT 14

Le Wirisve nobtara par ét aù Gonrastent. au plus tard le 1er aékobié do chaque Annéa
Oh ler auanbtée de Fédrola Bu qu'il SA d'acheter estarménment au arèsent are. ou
eeurs se l'annés dule sua. Lee Icons sr: éfluèes à FElu: au à l'ibuiaire
ésiank per DELA par quant rai nnablement AIS € à LES IV 00 LEMPS FES
a cour de Felta Haine, suivent dos sédailés fndsé Ercoi PATES.

La pô du Pétice Ent anci vends parle Laniractant à Fete sera le PA du HRarmé el
aies les dpariianc ce larie 14 li aa parable as Coniractant a Dal,

ARNGLE #8
IMFORTATION ET EXPORTATION

Le Contre num le drnit d'importer on République Idlaique de Waurianie, pour son
ample ou pour le compte dé 288 sue aratants, lauren Rs marghansises, matériels machines,
équipements, plâces de faclange 61 malères consommer dectemen necassaies à le
bone axteuten des Opérations Pétolères

Last arfendu ave 6 Curteaulant ai sus oous-raaris s'emgagèri 4 ne procéder aux
iovetalons déties odessus qua dens la mesure où les matériaux a: équipements né sont
ve dispariblos en Réputiebe Ile rique de Marian à Sancions équulaness en termes de
x qui, qualte. conghiens de palsment et dll de raison.

Lee employés expats el lurs familles appels à vrvallér en République Irarique de
Marti pour campée Bu Garraétant eu 2e ena sous tmtants au lo dro Siripartr on

Le

sera.

sea

sue

582

ÊE

14

15

#6.

ae morhé lapprobeo du projot

(Ces produits ne meurent fe fahjt d'aucune disarinatn dans 1e tel de trercpot pour
85 cendtions comparables de qua, de réculartà el de débit,

Lo tañfs de larsaot sont tabl par Sentrèpise chetgéc à: managen. conformément aux
regles en urage mens loue néant, er scunis à 'approabe du FA SP,
LA cet a, Es Lans de lu 8e agressé quatre 4) me avant Là mise an pxchalation,
accomaanés des modahles de leur détermimabor et des INranns nécesnares TOURS
modification utéieure des tai do ak lebjo d'une déclaration mcués au Mist ceux (+
ch a: Mo n4 avant sa rise én wueur, Perd. 9 déni, 1e Mint Fou fake cpposion
aux tar proporés,

{Gen tarifs component netammenr. peur ue coma éteminé d'ufisation de Fauvrege. ur
mage gour Femoceement des senalsaiens et Insaaons et une. marge. Denise
comperebée à collée qui sont générelement adtricès dans linduetié pété itemaanle
peur des cariaetions 67 reimielons de one nue lonéonnant dans Sea condiiene
snsiogues

En ezs ce vallon importante des émerss corsa das tar, de nouveaux tait lent
om de ces variairs devront db tea ee ons BAUON 108 MOGAITÉE PURE G.
dessus.

Si où lun dus Hlaires de l'autorisation de trarspeit d'Hjdrenerbrée par cariaisatons
nement aux isponions du précant an5k 16 ou tulaiuee à la sécu publique ou à à
arolecion de lenvirennement, le Ninitre Lu, adrease ue rise on demeure d'avoir à 29
Gemrmer 4 cos disposiÉens dans ur déti cho ceux (2 ms seu Le ca où la sèctà pubiu®
où 1 défense nat exiger ne applomdon imménlel deles uos lors,

Si ritsranen > sa confomma 235 à 8 ijôndtione, le Hinisiré peut atanmcer, le das dé
four La set part de Finance dans lapaocee, Le m0 on régie à él on eux Fac di
Fieques de 69 dernier

Si, dans un étés de trois {9h mois après 1e mine an regie. limérense na 52e par eonfonmé à
es onlgetiors 1e ral de Faorsaïon 66 Warsgof en ce qui ie <onceins ext prononcé 81
Les drain de inremaä sont amenés grstuhemment BEL

Faure enverra procédant, à qurgue le que ce act au anspori c'Hycrecarbures par
canalisations et coumtée pour tmplantanon des sonelalons et irebalclians, et leur
émlaaion, aux dogaiers el aux drais denis di présent arbre ei aura régime anni
dant bénéficie 18 Centracant tel que prévu parie présent Cana

Répubiaue Islamquo de Maurtarie les de ur préminé annèe dinéteiaian, leurs eftets
persnnels et James ques.

Tours lee marckandieus viser à rie 18.1 que le Correct ses sous-rtents €ileus
empoyes emarres et leurs Femiles Baron 18 ok dmporur are Loaiemené axanares de
eus droits et late qu cques

En revanans, 164 puces et denréen consommanies ceront souvis au régime de doi

<Sæon le eas, les fomraites cumimisranves aonhosbles seront las dec digimea suivent
cé du Cod des ouate

lea marhandies mmaoneas oeiement cesons exondideu de (ou droïle et ae de

13 lex marchanases ré cxporobles seront semsg a régime dé 1 acimisaien temporaire
avec couion, an sUsREHSiON des ds 2 tan de EOUANE

Tautslois, les objets ef effets peronnets at demeliqués 1
imarte en Le Sue expéeihon au more! du l'ange)

ser arméres que ls sont
à éridence.

Le Gorrastant a ses aeusbaarte, peur leur rogre corple ainsi que pour le Larpe des
personnes Le2os à farce 12.1 auom le dron ds exporter hors de ia République Inamique
Ge Mamie en fraréhnss de lous drods & 188$, à four mom, mutse 28 marchomaices
mparées melon ie 16.1, à l'oxéopton 65 coloc dons progilé est banslérée à IA au
Hire de Far 4.

Le Contactant et 329 soux-afare auront 19 diet do vondre er République Islamique de
Mauritanie. à Là condor direimer au p'éslebe le MISE de leur Inrention 09 vante. LS
améndecs, maltisis, metres éureéne. pièces de récheige 21 mareres
cunssramebles qu'ils auront imponés uen ke no serent pus use sou les Doéraliers
Péircières. | at enerdu que, dar ce des. 1 Inemmbers au Vente Ge nano toute (en
Formelise presemes var là téglamantlr on vigéeur +1 de payer tous drois 4 taxes.
aopcébles 8 1 date de rransaeren.

La Gonraera, 360 ohemrs où leur rargporurs auront, vendant la dure de ce Central, Le
roi d'exporter Ibrénvert 32 peint 'espatron ie à cet as, 87 TE No GE ce fous ur a
taxes da douine où à hnparte quel méên la porien d'Hvdrncathures À lagisle le
Dontacrart a Gta vanties dipoahigrs du Gomtrat agras déduction de fautes les raisons
File à FEba. Cependant, Contraca s'engege À 1 damance Ge FE, à ne pre vendre le.
pétrle ou ‘à gaz mautrailen à des pays décurés hosties à la Répudique Ieminue ce
Mairie

Toures Ie impertahone et oxpañaians. aux tenmas de 2e Conpai serert soumises aux
Himalés reauises par là douane mais re don" leu À AuGUR PAIEMENT, SAUT RDDSIONS.
de Paré 18.2. an raison du 1ôgime dovanior duris Confrartunt nice

ceneteneen LA es

16

ne.

1

188.

cer rs-1e-2 687

12

a.

174

4

DEC LIRE

à surer 19 eat ie rrenspor où lévacualon des produis des gisements dans Les
melévres condor lechniquaa & éronomiaues et en parole" de marièré à assurer ia
mou valorbaton pour La venle de ces proc 8 Gépart des gusamene et à permee
Snvagarde 56 Ponvramement els développant atiemnal des g sement,

En cas de plusieurs déceuvtes d'thérocarbures dans le mare région gécgraphique. le
Canecrant eva roniendre à lénmable avar Las autres exlaiars pour la cGnsbuez on set
Autissben eommune de can aae e'ou gra non porrnetant dx acuar ou Qu RUE de
jours procuetione rospegives. Tous prclocoles, aucaids ou cenbels en résitant dure e
um à Tanpranatien pronlanie du Vinistre

A déféut cran ambable. 18 Mist gouréa énoer que 1£ Conimtant tirs aures Paola
Amesccient pour 12 sanoiiion svou Test communs. dans Les, melleures donnons
echnidues cl Sconemiques, de eRnalisetions ee Iran. à con quo culo fran
Fe puisse ave dou Be impor au Contratant Let IrueRER 2eme JBÉTEUTS à COUR QUI
sara supparés 81: UD AG assurer Seul Ia rhaaion du srl de liemoo. LA cas de
désansorg entre les paies 27 sue, le omrend Sans Souris à arblnage SUvanE Le
Brenédurs prévus à Fatihs 28 a présent Cantal

Lautarition de Eanapert d'rantures pr candisanano ait acenrobo par décret. 2e
compos l'aprreusiion du projel de sanébuéen du caraïsainns a: inralatons jan à La
ain et soma À Ron xénon un csreebre LL pique. Dette autoriséion Ro
éclat été pudique.

Léceupaion dei remains noressdies aux carallons el inétallions s'éfféciue dans 18
conions Mrégs à l'article? da présent Contrat

Lsubrisaon de vansrer comaone egmoment pour ls Curiaetant 1e dicit détenir des
camaors él hetlebons sur der larraine Gent 'aurs pas I pERONÉTÉ LES p0eSes Bu de
Iérrains grave ce lo sante de passa go san inrus de sable de Kul &CtE sure de
ie au bon Konetomemert des ceralastons 01 Inealsons, L'assuidtisement à 1
seance, donne dt dans ls oc de iorine paie, à une HE aèe, & défaut 'ancorE
mia, par aurons aomaerente pour déterminatr de lient d'enpronriation.

Lorsque las canalisations cuisine matient absiacle à luïisätien hotmèle des ferais 8
que le pregritaire 4n fai 1e demande, 1e Canactart dot rreséde à lasquisiion desdits
temmins. Le valeur £a ceux ot, à défaut d'accord amiabre, sérerminée comme en matière
d'exsreprnien.

Saw ons de Foire Maioure, lautañiätion de Hanspoit éijsocarures devant snütie
lersque le Gentactam ou le reneres 165 rareté vis à lanilé 16.3 n'eutaint ès
commencé ou fat sopamencer be L'vaux Br ur (E an apres Tapprobaion du ao

L'énrephsé assuran lexpiitatin d'une canalisation a aceporl Hydrocsbures cu d'une
inotaton conehu an apphéalan de arésent atcle 15 peut, à caut d'arnord amiable. êhe
lénus per dérision qu inere. d'aceogier dans ja il et pour la durée da sa castle de
aneport ocre, ie pansage ces pioduis provenant dexploraions autres quo clos

ARTIGLE 47:
OBLIGATION D'APPROVISIONEMENT
DU MARCHE INTERIEUR EN PETROLE BRUT

Lo Conractanf a l'obligation de salisfaire an rcné és bescuns 42 14 congermalion inerte
en Ferro Br de Ia Répptllue Ita que de Maurtanie, dans ie case PL he aout ies
saisie sur I où les pan 6 production IRL FPMEATINE.

À ae effet Le Gomraclart engage. à vatir de sa pression de Pélrele Brut on Rébuique
Isartique ce Mauitame à vendre à El ou à fanutmie dénpna par Fat. : cou 6 10 ui
certe. Gene Le out da suisfare des bescins de Le consommation Ivérieure AU 94ÿ3, Ure
parien n'evcstant pas 18% do là quenilé de Püuve Bni là revenant an applcdion de
Farid 10 au Contrat pendant ure Awrâe Civie. Le PK appGARIe 5er, ronabstEnt tue
une Gioslior du grésent Contrat, le Pl: du Mare tique Ki à FAT 14

Le Wirisve nobtara par ét aù Gonrastent. au plus tard le 1er aékobié do chaque Annéa
Oh ler auanbtée de Fédrola Bu qu'il SA d'acheter estarménment au arèsent are. ou
eeurs se l'annés dule sua. Lee Icons sr: éfluèes à FElu: au à l'ibuiaire
ésiank per DELA par quant rai nnablement AIS € à LES IV 00 LEMPS FES
a cour de Felta Haine, suivent dos sédailés fndsé Ercoi PATES.

La pô du Pétice Ent anci vends parle Laniractant à Fete sera le PA du HRarmé el
aies les dpariianc ce larie 14 li aa parable as Coniractant a Dal,

ARNGLE #8
IMFORTATION ET EXPORTATION

Le Contre num le drnit d'importer on République Idlaique de Waurianie, pour son
ample ou pour le compte dé 288 sue aratants, lauren Rs marghansises, matériels machines,
équipements, plâces de faclange 61 malères consommer dectemen necassaies à le
bone axteuten des Opérations Pétolères

Last arfendu ave 6 Curteaulant ai sus oous-raaris s'emgagèri 4 ne procéder aux
iovetalons déties odessus qua dens la mesure où les matériaux a: équipements né sont
ve dispariblos en Réputiebe Ile rique de Marian à Sancions équulaness en termes de
x qui, qualte. conghiens de palsment et dll de raison.

Lee employés expats el lurs familles appels à vrvallér en République Irarique de
Marti pour campée Bu Garraétant eu 2e ena sous tmtants au lo dro Siripartr on

Le

sera.

sea

sue

582

ÊE

14

15

#6.

ae morhé lapprobeo du projot

(Ces produits ne meurent fe fahjt d'aucune disarinatn dans 1e tel de trercpot pour
85 cendtions comparables de qua, de réculartà el de débit,

Lo tañfs de larsaot sont tabl par Sentrèpise chetgéc à: managen. conformément aux
regles en urage mens loue néant, er scunis à 'approabe du FA SP,
LA cet a, Es Lans de lu 8e agressé quatre 4) me avant Là mise an pxchalation,
accomaanés des modahles de leur détermimabor et des INranns nécesnares TOURS
modification utéieure des tai do ak lebjo d'une déclaration mcués au Mist ceux (+
ch a: Mo n4 avant sa rise én wueur, Perd. 9 déni, 1e Mint Fou fake cpposion
aux tar proporés,

{Gen tarifs component netammenr. peur ue coma éteminé d'ufisation de Fauvrege. ur
mage gour Femoceement des senalsaiens et Insaaons et une. marge. Denise
comperebée à collée qui sont générelement adtricès dans linduetié pété itemaanle
peur des cariaetions 67 reimielons de one nue lonéonnant dans Sea condiiene
snsiogues

En ezs ce vallon importante des émerss corsa das tar, de nouveaux tait lent
om de ces variairs devront db tea ee ons BAUON 108 MOGAITÉE PURE G.
dessus.

Si où lun dus Hlaires de l'autorisation de trarspeit d'Hjdrenerbrée par cariaisatons
nement aux isponions du précant an5k 16 ou tulaiuee à la sécu publique ou à à
arolecion de lenvirennement, le Ninitre Lu, adrease ue rise on demeure d'avoir à 29
Gemrmer 4 cos disposiÉens dans ur déti cho ceux (2 ms seu Le ca où la sèctà pubiu®
où 1 défense nat exiger ne applomdon imménlel deles uos lors,

Si ritsranen > sa confomma 235 à 8 ijôndtione, le Hinisiré peut atanmcer, le das dé
four La set part de Finance dans lapaocee, Le m0 on régie à él on eux Fac di
Fieques de 69 dernier

Si, dans un étés de trois {9h mois après 1e mine an regie. limérense na 52e par eonfonmé à
es onlgetiors 1e ral de Faorsaïon 66 Warsgof en ce qui ie <onceins ext prononcé 81
Les drain de inremaä sont amenés grstuhemment BEL

Faure enverra procédant, à qurgue le que ce act au anspori c'Hycrecarbures par
canalisations et coumtée pour tmplantanon des sonelalons et irebalclians, et leur
émlaaion, aux dogaiers el aux drais denis di présent arbre ei aura régime anni
dant bénéficie 18 Centracant tel que prévu parie présent Cana

Répubiaue Islamquo de Maurtarie les de ur préminé annèe dinéteiaian, leurs eftets
persnnels et James ques.

Tours lee marckandieus viser à rie 18.1 que le Correct ses sous-rtents €ileus
empoyes emarres et leurs Femiles Baron 18 ok dmporur are Loaiemené axanares de
eus droits et late qu cques

En revanans, 164 puces et denréen consommanies ceront souvis au régime de doi

<Sæon le eas, les fomraites cumimisranves aonhosbles seront las dec digimea suivent
cé du Cod des ouate

lea marhandies mmaoneas oeiement cesons exondideu de (ou droïle et ae de

13 lex marchanases ré cxporobles seront semsg a régime dé 1 acimisaien temporaire
avec couion, an sUsREHSiON des ds 2 tan de EOUANE

Tautslois, les objets ef effets peronnets at demeliqués 1
imarte en Le Sue expéeihon au more! du l'ange)

ser arméres que ls sont
à éridence.

Le Gorrastant a ses aeusbaarte, peur leur rogre corple ainsi que pour le Larpe des
personnes Le2os à farce 12.1 auom le dron ds exporter hors de ia République Inamique
Ge Mamie en fraréhnss de lous drods & 188$, à four mom, mutse 28 marchomaices
mparées melon ie 16.1, à l'oxéopton 65 coloc dons progilé est banslérée à IA au
Hire de Far 4.

Le Contactant et 329 soux-afare auront 19 diet do vondre er République Islamique de
Mauritanie. à Là condor direimer au p'éslebe le MISE de leur Inrention 09 vante. LS
améndecs, maltisis, metres éureéne. pièces de récheige 21 mareres
cunssramebles qu'ils auront imponés uen ke no serent pus use sou les Doéraliers
Péircières. | at enerdu que, dar ce des. 1 Inemmbers au Vente Ge nano toute (en
Formelise presemes var là téglamantlr on vigéeur +1 de payer tous drois 4 taxes.
aopcébles 8 1 date de rransaeren.

La Gonraera, 360 ohemrs où leur rargporurs auront, vendant la dure de ce Central, Le
roi d'exporter Ibrénvert 32 peint 'espatron ie à cet as, 87 TE No GE ce fous ur a
taxes da douine où à hnparte quel méên la porien d'Hvdrncathures À lagisle le
Dontacrart a Gta vanties dipoahigrs du Gomtrat agras déduction de fautes les raisons
File à FEba. Cependant, Contraca s'engege À 1 damance Ge FE, à ne pre vendre le.
pétrle ou ‘à gaz mautrailen à des pays décurés hosties à la Répudique Ieminue ce
Mairie

Toures Ie impertahone et oxpañaians. aux tenmas de 2e Conpai serert soumises aux
Himalés reauises par là douane mais re don" leu À AuGUR PAIEMENT, SAUT RDDSIONS.
de Paré 18.2. an raison du 1ôgime dovanior duris Confrartunt nice

ceneteneen LA es

16

ne.

1

188.

cer rs-1e-2 687

12

a.

174

4

DEC LIRE

à surer 19 eat ie rrenspor où lévacualon des produis des gisements dans Les
melévres condor lechniquaa & éronomiaues et en parole" de marièré à assurer ia
mou valorbaton pour La venle de ces proc 8 Gépart des gusamene et à permee
Snvagarde 56 Ponvramement els développant atiemnal des g sement,

En cas de plusieurs déceuvtes d'thérocarbures dans le mare région gécgraphique. le
Canecrant eva roniendre à lénmable avar Las autres exlaiars pour la cGnsbuez on set
Autissben eommune de can aae e'ou gra non porrnetant dx acuar ou Qu RUE de
jours procuetione rospegives. Tous prclocoles, aucaids ou cenbels en résitant dure e
um à Tanpranatien pronlanie du Vinistre

A déféut cran ambable. 18 Mist gouréa énoer que 1£ Conimtant tirs aures Paola
Amesccient pour 12 sanoiiion svou Test communs. dans Les, melleures donnons
echnidues cl Sconemiques, de eRnalisetions ee Iran. à con quo culo fran
Fe puisse ave dou Be impor au Contratant Let IrueRER 2eme JBÉTEUTS à COUR QUI
sara supparés 81: UD AG assurer Seul Ia rhaaion du srl de liemoo. LA cas de
désansorg entre les paies 27 sue, le omrend Sans Souris à arblnage SUvanE Le
Brenédurs prévus à Fatihs 28 a présent Cantal

Lautarition de Eanapert d'rantures pr candisanano ait acenrobo par décret. 2e
compos l'aprreusiion du projel de sanébuéen du caraïsainns a: inralatons jan à La
ain et soma À Ron xénon un csreebre LL pique. Dette autoriséion Ro
éclat été pudique.

Léceupaion dei remains noressdies aux carallons el inétallions s'éfféciue dans 18
conions Mrégs à l'article? da présent Contrat

Lsubrisaon de vansrer comaone egmoment pour ls Curiaetant 1e dicit détenir des
camaors él hetlebons sur der larraine Gent 'aurs pas I pERONÉTÉ LES p0eSes Bu de
Iérrains grave ce lo sante de passa go san inrus de sable de Kul &CtE sure de
ie au bon Konetomemert des ceralastons 01 Inealsons, L'assuidtisement à 1
seance, donne dt dans ls oc de iorine paie, à une HE aèe, & défaut 'ancorE
mia, par aurons aomaerente pour déterminatr de lient d'enpronriation.

Lorsque las canalisations cuisine matient absiacle à luïisätien hotmèle des ferais 8
que le pregritaire 4n fai 1e demande, 1e Canactart dot rreséde à lasquisiion desdits
temmins. Le valeur £a ceux ot, à défaut d'accord amiabre, sérerminée comme en matière
d'exsreprnien.

Saw ons de Foire Maioure, lautañiätion de Hanspoit éijsocarures devant snütie
lersque le Gentactam ou le reneres 165 rareté vis à lanilé 16.3 n'eutaint ès
commencé ou fat sopamencer be L'vaux Br ur (E an apres Tapprobaion du ao

L'énrephsé assuran lexpiitatin d'une canalisation a aceporl Hydrocsbures cu d'une
inotaton conehu an apphéalan de arésent atcle 15 peut, à caut d'arnord amiable. êhe
lénus per dérision qu inere. d'aceogier dans ja il et pour la durée da sa castle de
aneport ocre, ie pansage ces pioduis provenant dexploraions autres quo clos

ARTIGLE 47:
OBLIGATION D'APPROVISIONEMENT
DU MARCHE INTERIEUR EN PETROLE BRUT

Lo Conractanf a l'obligation de salisfaire an rcné és bescuns 42 14 congermalion inerte
en Ferro Br de Ia Répptllue Ita que de Maurtanie, dans ie case PL he aout ies
saisie sur I où les pan 6 production IRL FPMEATINE.

À ae effet Le Gomraclart engage. à vatir de sa pression de Pélrele Brut on Rébuique
Isartique ce Mauitame à vendre à El ou à fanutmie dénpna par Fat. : cou 6 10 ui
certe. Gene Le out da suisfare des bescins de Le consommation Ivérieure AU 94ÿ3, Ure
parien n'evcstant pas 18% do là quenilé de Püuve Bni là revenant an applcdion de
Farid 10 au Contrat pendant ure Awrâe Civie. Le PK appGARIe 5er, ronabstEnt tue
une Gioslior du grésent Contrat, le Pl: du Mare tique Ki à FAT 14

Le Wirisve nobtara par ét aù Gonrastent. au plus tard le 1er aékobié do chaque Annéa
Oh ler auanbtée de Fédrola Bu qu'il SA d'acheter estarménment au arèsent are. ou
eeurs se l'annés dule sua. Lee Icons sr: éfluèes à FElu: au à l'ibuiaire
ésiank per DELA par quant rai nnablement AIS € à LES IV 00 LEMPS FES
a cour de Felta Haine, suivent dos sédailés fndsé Ercoi PATES.

La pô du Pétice Ent anci vends parle Laniractant à Fete sera le PA du HRarmé el
aies les dpariianc ce larie 14 li aa parable as Coniractant a Dal,

ARNGLE #8
IMFORTATION ET EXPORTATION

Le Contre num le drnit d'importer on République Idlaique de Waurianie, pour son
ample ou pour le compte dé 288 sue aratants, lauren Rs marghansises, matériels machines,
équipements, plâces de faclange 61 malères consommer dectemen necassaies à le
bone axteuten des Opérations Pétolères

Last arfendu ave 6 Curteaulant ai sus oous-raaris s'emgagèri 4 ne procéder aux
iovetalons déties odessus qua dens la mesure où les matériaux a: équipements né sont
ve dispariblos en Réputiebe Ile rique de Marian à Sancions équulaness en termes de
x qui, qualte. conghiens de palsment et dll de raison.

Lee employés expats el lurs familles appels à vrvallér en République Irarique de
Marti pour campée Bu Garraétant eu 2e ena sous tmtants au lo dro Siripartr on

Le

sera.

sea

sue

582

ÊE

14

15

#6.

ae morhé lapprobeo du projot

(Ces produits ne meurent fe fahjt d'aucune disarinatn dans 1e tel de trercpot pour
85 cendtions comparables de qua, de réculartà el de débit,

Lo tañfs de larsaot sont tabl par Sentrèpise chetgéc à: managen. conformément aux
regles en urage mens loue néant, er scunis à 'approabe du FA SP,
LA cet a, Es Lans de lu 8e agressé quatre 4) me avant Là mise an pxchalation,
accomaanés des modahles de leur détermimabor et des INranns nécesnares TOURS
modification utéieure des tai do ak lebjo d'une déclaration mcués au Mist ceux (+
ch a: Mo n4 avant sa rise én wueur, Perd. 9 déni, 1e Mint Fou fake cpposion
aux tar proporés,

{Gen tarifs component netammenr. peur ue coma éteminé d'ufisation de Fauvrege. ur
mage gour Femoceement des senalsaiens et Insaaons et une. marge. Denise
comperebée à collée qui sont générelement adtricès dans linduetié pété itemaanle
peur des cariaetions 67 reimielons de one nue lonéonnant dans Sea condiiene
snsiogues

En ezs ce vallon importante des émerss corsa das tar, de nouveaux tait lent
om de ces variairs devront db tea ee ons BAUON 108 MOGAITÉE PURE G.
dessus.

Si où lun dus Hlaires de l'autorisation de trarspeit d'Hjdrenerbrée par cariaisatons
nement aux isponions du précant an5k 16 ou tulaiuee à la sécu publique ou à à
arolecion de lenvirennement, le Ninitre Lu, adrease ue rise on demeure d'avoir à 29
Gemrmer 4 cos disposiÉens dans ur déti cho ceux (2 ms seu Le ca où la sèctà pubiu®
où 1 défense nat exiger ne applomdon imménlel deles uos lors,

Si ritsranen > sa confomma 235 à 8 ijôndtione, le Hinisiré peut atanmcer, le das dé
four La set part de Finance dans lapaocee, Le m0 on régie à él on eux Fac di
Fieques de 69 dernier

Si, dans un étés de trois {9h mois après 1e mine an regie. limérense na 52e par eonfonmé à
es onlgetiors 1e ral de Faorsaïon 66 Warsgof en ce qui ie <onceins ext prononcé 81
Les drain de inremaä sont amenés grstuhemment BEL

Faure enverra procédant, à qurgue le que ce act au anspori c'Hycrecarbures par
canalisations et coumtée pour tmplantanon des sonelalons et irebalclians, et leur
émlaaion, aux dogaiers el aux drais denis di présent arbre ei aura régime anni
dant bénéficie 18 Centracant tel que prévu parie présent Cana

Répubiaue Islamquo de Maurtarie les de ur préminé annèe dinéteiaian, leurs eftets
persnnels et James ques.

Tours lee marckandieus viser à rie 18.1 que le Correct ses sous-rtents €ileus
empoyes emarres et leurs Femiles Baron 18 ok dmporur are Loaiemené axanares de
eus droits et late qu cques

En revanans, 164 puces et denréen consommanies ceront souvis au régime de doi

<Sæon le eas, les fomraites cumimisranves aonhosbles seront las dec digimea suivent
cé du Cod des ouate

lea marhandies mmaoneas oeiement cesons exondideu de (ou droïle et ae de

13 lex marchanases ré cxporobles seront semsg a régime dé 1 acimisaien temporaire
avec couion, an sUsREHSiON des ds 2 tan de EOUANE

Tautslois, les objets ef effets peronnets at demeliqués 1
imarte en Le Sue expéeihon au more! du l'ange)

ser arméres que ls sont
à éridence.

Le Gorrastant a ses aeusbaarte, peur leur rogre corple ainsi que pour le Larpe des
personnes Le2os à farce 12.1 auom le dron ds exporter hors de ia République Inamique
Ge Mamie en fraréhnss de lous drods & 188$, à four mom, mutse 28 marchomaices
mparées melon ie 16.1, à l'oxéopton 65 coloc dons progilé est banslérée à IA au
Hire de Far 4.

Le Contactant et 329 soux-afare auront 19 diet do vondre er République Islamique de
Mauritanie. à Là condor direimer au p'éslebe le MISE de leur Inrention 09 vante. LS
améndecs, maltisis, metres éureéne. pièces de récheige 21 mareres
cunssramebles qu'ils auront imponés uen ke no serent pus use sou les Doéraliers
Péircières. | at enerdu que, dar ce des. 1 Inemmbers au Vente Ge nano toute (en
Formelise presemes var là téglamantlr on vigéeur +1 de payer tous drois 4 taxes.
aopcébles 8 1 date de rransaeren.

La Gonraera, 360 ohemrs où leur rargporurs auront, vendant la dure de ce Central, Le
roi d'exporter Ibrénvert 32 peint 'espatron ie à cet as, 87 TE No GE ce fous ur a
taxes da douine où à hnparte quel méên la porien d'Hvdrncathures À lagisle le
Dontacrart a Gta vanties dipoahigrs du Gomtrat agras déduction de fautes les raisons
File à FEba. Cependant, Contraca s'engege À 1 damance Ge FE, à ne pre vendre le.
pétrle ou ‘à gaz mautrailen à des pays décurés hosties à la Répudique Ieminue ce
Mairie

Toures Ie impertahone et oxpañaians. aux tenmas de 2e Conpai serert soumises aux
Himalés reauises par là douane mais re don" leu À AuGUR PAIEMENT, SAUT RDDSIONS.
de Paré 18.2. an raison du 1ôgime dovanior duris Confrartunt nice

ceneteneen LA es

mn

152

13

cer 127687

#41

ce

na

28

cerrataerasn

ARTIGLE 48
CHANGE

Lo Conragtant sera soumis à 1e églementetan du conne des ongnges appleatle on
République isiraique dé Maulanie, Sant Oui ue pendrt là durée au present Ga

Là Éantrédent at 2e seuscratants nénéfcionr des garanties Euvañies ar cé qui arène
exclshiemantjes Grérations Patobères

23 Oro d'ouvrir «1 d'opérer des comptes bananes en dohors de ie Réplique Islamique
da Mautanis.

5 ui ds eantractar à leranger Les ampaint némosedes à lexdcuin de leurs acte
an Répubique Blaise dé Marais

& Druit d'ercaiseer æ de cursewer à l'étranger fous 1e fonde acquis ou emerunlés 2
étranges, y 5omprs les recatis proverant es vemes d'-YamenTDUres ENTER tapas
brament dans La mie des mana art Eur cbigätions Faeaes etlenrs DesGine
lacaux pour es Cuéraions Félnlieres a+ Rapubique iamiauo de Mauritanie:

2 Droit de ensterzr Sfrement here 6 Mépubique slamiaue de Mauanfe les receien
des venise de a predhsion AH cerrutee FaveTent au Danlraciant dan |s caëre de
prison Gerra airs ae 1es diuperds et recu de LOUE narE PrOVENANE MES
Opéraiers Perolères

2) Dror de paier dectament 3 l'étranger Les entre ses éangères Hrurrisseurs de biens
de sériens nénesaaies à da room 4 Opéra Félrolères

1 Go de praiauer pour ee barains due Options Pétoliéres echange de 14 rare
rafonsié et des devises épengérce comeriliez, par lIntariÜ as des Hanques €
amont Melle en Réoubique ldmique de Mauriens 2 oflement haben, à des.
ours de enange non mors favorable pour ls Cacsclar: 4 288 sous-ræterts que
Sous du Jour au que de cours généralement anale en Repubique Ielamique de
ML max aura 2oGUS 1 jou des Gparatos de change

Le Contrastart devra sourvañra au Miniire chargé des finarcaé. au US 197 quarantecina
45) ours mpres in 19 66 char Tree. un fagport ééfallant es apératens de cenge
Gfecues au cours du Trhiéshe éreulé sans Le GadMe Gù préesanl contra y compris es
mouvement de fond su: les comoiss guet à étranger comamémrent eux elapaaitans de
Fall 1 A4 dessu,

Las empiogés supatriès eu Coniacteur auront dis zen La réglementtran en vigueur ans a
Répubique Eslmique de Uaurtenke, aa ronge lore er au viramer. ré vers leur pays
S'aighne de louis éeonemies sur laure sales ans. que des coisatons aux régies 06
relate Bi de sécuré 22 IR veranes par eu MÉNES OU Pau IL Ecinpe, SOU reSENS EUIS

one 130) us.

ARRIQLE 2 à
PARTICIPATION DE L'ETAT

Let aura l'opten 5e parer aux requés ul aux résuiéis des Cpérelions Perles
réautent ei prasont Const, à momer ao LS dalé ducioi dé 1 première Altonsalion
Erchsive d'Exsiolaion. L'Etat sera béréfeiaie, autre et nu prorata de 59 parilgaion, den
mêmes drots ot soumis sua Maries dbigtions que aux éu Contrasrant Cétis AU prèsen
Gontrat, sous résenue des tisnostlo1e au présenr ais 21

LE pauite exercar collé parfépalion so drertement so par timemédiare dune
enreprse nanonele, monde 4er lERSI mauranen qui pouus être soil une soc
ccmstluée pour le geston 2e mars netorour dans le domai pécies, soi un
“établissement publ een: où ré à cat gi. oc lenarcice de l'option. l'Est directement
eu iadte emrmanse napongle devient entté mamie où Conlagianl. Feur les besoins du
néant alé 21, Etain true enrapr se none 09 AIDE MeUNEEN

Le partopétion de Fier à limbiaur cum Pointe dExoiafon représentera une pat
dnlérèts dertie pourcentage anima sers défaire aeton les Gispostlon di docs)

21. gt pour cent 1204) intialment tel au pra à fans 1

1 sing mg pour ent 12546 lorsque 1 prodlon régulière de Pétrôle Bet ui Férimére
dÉxiaian aura sine sobre que mile (T6 09) Baril par Jour pandas rate (50)
ours conaéeuils, Lol que prêut 8Fateie 217.

a ous ar x JE) meis à ample a 1 ie uaciroi ce lAutranton Exciueive d'Exploitation
sérente à un Pimêtre dExphllin, Etet devra meer par an Au Cartraciant 399 car
Caereer san eon de parichosten Ilan led Férinétre dEaidhaäen, en grécisn ie
pourcentage de varispatien néais hs.

La parti iii prendre ft camper de La de pa notation Gi 1 levée d'option cé
FE

À oomater dla que def de 44 pañopebon Ii. EU participera aux Goûxs Péoliare
dans 1e Pénmétre s Erploïion concerné au prorata de sen pautcertage de parr-ipaion
raie 4 devra rmbrurser au Contrat un prurcenmge, ge à san pourcentage de
paiapalon lo, dé Dole Fétaiers {à lérephon des ais denplaraten et ne fais
Fineneurs non encore resauvrés, reaifs qu Férméiro d'Exulatation cencemé, enièuius par
le Gorteacant depuis la Us e'EMel du présent Conrar Jquà Ia duo del de la
prices on isa de | Et

De

261

202

28

ee 2418278874

En

HE

aa

ER

La eraaéern

rs rem eus nlgione fiscal 61 République slariaue de Mains

ARTIOLE 20:
“TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Lez ragiatue at hvioe de comoies da Conradeur sent tenus emfomèment à 2
féglementatun ea veueur at à la Proosurs Gamptae définie à l'Année 2 dé présent
Gun

Los mairies ak IVieé de commise acier tenus à Langue française ai IBeNSS en Babar I
seront maleriérement jus ner pes ès déalloue prourant les dépenses ef à recéties
da Cortractant autre Bu présent Con

Ces regie ar res de comptes sen notament usée pour déleuniner le venu Lau,
lus Coûts Piliers les 2épers ei et pour 6 cémaraion d'inpéia ur 6 Bénétose
nuits ee Gornminilaux de Coseetint le devront coter 18 comptes du Coniractent
Sert rconr ee Joe S'érlieatuee cu res de pésart Con À le
d'rrmahon, is caroles de radis atlas bilans seront également tenus en Ouen.

Lsqu ve aie eo oetrcyee au comrecnr ca première Axraleaion Exdusiee d'Exgitätion,
ae agiaux des grhripaur rediches al lies de comptes désignés à Fate 20? pounrant
Le eonseréz m1 ahge seal Eu Gr au aë airs dn sxampiirs 27 Réplblaue
Ialemaue de Maurianie À pat EU MS où cqurz auquel 86 onirajé äu Canal 1e
amère Autorsaton Exdusive dExplotabon, ieéete reciares € InIRG ds. comte seront
crseves en République isaminue de Meutanie.

Le Ministre, ant en avoir fon le Corireelent per ai pour faire same et venir par
des andre He san ehate Bu par nes propre apart 6 (ago 0! er du costs réal
aux Gréraions Péiraièces. li dispose d'in délai de cinq {51 aa suivars 1 fn dun Ariige
“ie Honrée pour fast ee Bramers cu vénions oremmant Ils érès et présente:
au Contastant ses cbfeene faut fours osnmatleions su areuts roovéss le de ces
aramenes au dé eatiens.

Le Sontratant get 2enu de foutir late l'asistance née2ssar aux personnes désignées par
16 Mie à net af ce ferlerleurs Eniatianiant, Les déparaes ralRonnables d'examen
et de de vanter seront remaoumées à (Enr pet fe Donraclant et seront consilèrées
“comme des Curie Pébrolor et recouvralles son ee Hasans 6 Far 70 2,

Les sommes dues à lElal ou au Denbactent seront payaoles en Dolls ou danë une nuire
vien core chelaie ur commun aécerd en lès ares

Erica de retard cans un paisrnerl fes sammes dues pertérent inter au roux de LISOR ps
eme 10% pour vent du LIBUR à compte: du jour aù elle aura d2 dt versées |LEQu'à
ai de leur raglattént. avec eapialion mensuelle des Ir oi le Gta et aundigur à

En raison cex risque finaniers pis parle Gerrucian pour La mise an vareur dos meseurous
d'Hydrocartires da a Répuuique Isamique £e Mafia, FE versets au Contactent peur
les sous Col Pétrolies daxdloralon, à Texéusion des Deûié Péiriers d'évaluation de
déichopemaet el explain, Ua mentor age! à Gant pour Gant (40953) du montant desdits
Coûts Pébelers d'éxcoraion, ren meta Hécauutés, dus par! EL ou ire do l'air 21.5

lui plus Le si (5) mois à compter êe ja ce à laquelle la lvmau du 'oduction de Pme
Br dun Péri d'Espiotalon mantonné à aimes 5 de aScle 213 aura Été aient en
open pendant eme (AU) jours consul, l'Etat devia noble par do mù Cantrectont
ean dar c'exaroat lopher Le pantpation adaiemole careeuncants dar led Périmètie
d'Engloitation, on préc ancie Feurcaniage de sarapalion agi konnalle noi

La pariisation acdonrel prendra ei 2 compter ae 13 date dé nélficaïon de Fa vée
doper de El

A compier de Le date c'ets de 'augemtean de ne par. le! paricipuna au Goës
Pétrolois dans 2 Périmare dExplaiation caené su por 40 50 Poureemnge de
patapéton aol augmenté ot devra rarhourear au Contiasant ai pourcénlage, égal 2 Ir
iencs ent on ourtantege cu partapaten AprÉS AUD TL EL ON pourcnage de
patpaor hétale den Cabis Péraliars fa lracepton des “ras s'expioraton 6? 485 frais
nano non envore rouvtée, elfe au Périmdhe d'Exsialaben coneame encaurus per
Le Conrattant depui 1 date ele de Le pale pan iitale de la qua la date c'e de
Faugmenaon de 83 pariipañan.

Eat re sara pas asjsfl. au re dé 42 peiipetar, Ie ou additions À rembourser
Où à manrer une it aueleureur des sermes versées pèse Canhiaclant au bibe de lanioe

3 du présent Cet

ue ramnoursemens oui sers fes par la au bi des cigponiiens des aies 21.5 et
BHS dame ur cèle ré apesaatt pas heu (Bi mai, d Gomalei dut de Fuplion
esmespancunte, no surant pas généralours d'inbrèts een payes Dar

A Firatan de ide prose de dira (18) mais, lez aura 1€ cho de embourser le
{Contractemt, pour pars rasanie der rembauraements, sc en espèreé, 50 8 AA, 29
eat au angrantan un rHEMraN éqikzlen à Binquanr pour an (505 de 1 part anuellé
de produecon revenant à TEL au dire de sa paripaso” #1 GAUG SUN 128 GpasIiens
ce Fame 1, Juge quo 1 valu des rorbuuikementa sine ect ao égale & cent
hour cent (109) du memant ce ‘e crmanoe, Er o79 de femboureoneit en rare, is
Cortactant préora er gars, au Pot de Lirasan a parte produenon Lu revenant sur
cheque type @ HyarearoUTSS prod

Le Gontranient re sara soumis 4 aucun Impel eu Lx de queue nitine que 22 SAN, CRIE
cé tes renhoureemens Las puealuea qui peur dre réalisées par & Cenlraian! à
Lorcasten de ta paticipation do FEtai rank axcrarées ce limpir a rec ur lee bn.

L'entreprise nalnaie d'une pas, ébles entrés constiuart Je Éonramant daure par, n2 serent
es panimtomant + sohdairement responsables des oblielions résutnt u présenr Gentrat

mn

152

13

cer 127687

#41

ce

na

28

cerrataerasn

ARTIGLE 48
CHANGE

Lo Conragtant sera soumis à 1e églementetan du conne des ongnges appleatle on
République isiraique dé Maulanie, Sant Oui ue pendrt là durée au present Ga

Là Éantrédent at 2e seuscratants nénéfcionr des garanties Euvañies ar cé qui arène
exclshiemantjes Grérations Patobères

23 Oro d'ouvrir «1 d'opérer des comptes bananes en dohors de ie Réplique Islamique
da Mautanis.

5 ui ds eantractar à leranger Les ampaint némosedes à lexdcuin de leurs acte
an Répubique Blaise dé Marais

& Druit d'ercaiseer æ de cursewer à l'étranger fous 1e fonde acquis ou emerunlés 2
étranges, y 5omprs les recatis proverant es vemes d'-YamenTDUres ENTER tapas
brament dans La mie des mana art Eur cbigätions Faeaes etlenrs DesGine
lacaux pour es Cuéraions Félnlieres a+ Rapubique iamiauo de Mauritanie:

2 Droit de ensterzr Sfrement here 6 Mépubique slamiaue de Mauanfe les receien
des venise de a predhsion AH cerrutee FaveTent au Danlraciant dan |s caëre de
prison Gerra airs ae 1es diuperds et recu de LOUE narE PrOVENANE MES
Opéraiers Perolères

2) Dror de paier dectament 3 l'étranger Les entre ses éangères Hrurrisseurs de biens
de sériens nénesaaies à da room 4 Opéra Félrolères

1 Go de praiauer pour ee barains due Options Pétoliéres echange de 14 rare
rafonsié et des devises épengérce comeriliez, par lIntariÜ as des Hanques €
amont Melle en Réoubique ldmique de Mauriens 2 oflement haben, à des.
ours de enange non mors favorable pour ls Cacsclar: 4 288 sous-ræterts que
Sous du Jour au que de cours généralement anale en Repubique Ielamique de
ML max aura 2oGUS 1 jou des Gparatos de change

Le Contrastart devra sourvañra au Miniire chargé des finarcaé. au US 197 quarantecina
45) ours mpres in 19 66 char Tree. un fagport ééfallant es apératens de cenge
Gfecues au cours du Trhiéshe éreulé sans Le GadMe Gù préesanl contra y compris es
mouvement de fond su: les comoiss guet à étranger comamémrent eux elapaaitans de
Fall 1 A4 dessu,

Las empiogés supatriès eu Coniacteur auront dis zen La réglementtran en vigueur ans a
Répubique Eslmique de Uaurtenke, aa ronge lore er au viramer. ré vers leur pays
S'aighne de louis éeonemies sur laure sales ans. que des coisatons aux régies 06
relate Bi de sécuré 22 IR veranes par eu MÉNES OU Pau IL Ecinpe, SOU reSENS EUIS

one 130) us.

ARRIQLE 2 à
PARTICIPATION DE L'ETAT

Let aura l'opten 5e parer aux requés ul aux résuiéis des Cpérelions Perles
réautent ei prasont Const, à momer ao LS dalé ducioi dé 1 première Altonsalion
Erchsive d'Exsiolaion. L'Etat sera béréfeiaie, autre et nu prorata de 59 parilgaion, den
mêmes drots ot soumis sua Maries dbigtions que aux éu Contrasrant Cétis AU prèsen
Gontrat, sous résenue des tisnostlo1e au présenr ais 21

LE pauite exercar collé parfépalion so drertement so par timemédiare dune
enreprse nanonele, monde 4er lERSI mauranen qui pouus être soil une soc
ccmstluée pour le geston 2e mars netorour dans le domai pécies, soi un
“établissement publ een: où ré à cat gi. oc lenarcice de l'option. l'Est directement
eu iadte emrmanse napongle devient entté mamie où Conlagianl. Feur les besoins du
néant alé 21, Etain true enrapr se none 09 AIDE MeUNEEN

Le partopétion de Fier à limbiaur cum Pointe dExoiafon représentera une pat
dnlérèts dertie pourcentage anima sers défaire aeton les Gispostlon di docs)

21. gt pour cent 1204) intialment tel au pra à fans 1

1 sing mg pour ent 12546 lorsque 1 prodlon régulière de Pétrôle Bet ui Férimére
dÉxiaian aura sine sobre que mile (T6 09) Baril par Jour pandas rate (50)
ours conaéeuils, Lol que prêut 8Fateie 217.

a ous ar x JE) meis à ample a 1 ie uaciroi ce lAutranton Exciueive d'Exploitation
sérente à un Pimêtre dExphllin, Etet devra meer par an Au Cartraciant 399 car
Caereer san eon de parichosten Ilan led Férinétre dEaidhaäen, en grécisn ie
pourcentage de varispatien néais hs.

La parti iii prendre ft camper de La de pa notation Gi 1 levée d'option cé
FE

À oomater dla que def de 44 pañopebon Ii. EU participera aux Goûxs Péoliare
dans 1e Pénmétre s Erploïion concerné au prorata de sen pautcertage de parr-ipaion
raie 4 devra rmbrurser au Contrat un prurcenmge, ge à san pourcentage de
paiapalon lo, dé Dole Fétaiers {à lérephon des ais denplaraten et ne fais
Fineneurs non encore resauvrés, reaifs qu Férméiro d'Exulatation cencemé, enièuius par
le Gorteacant depuis la Us e'EMel du présent Conrar Jquà Ia duo del de la
prices on isa de | Et

De

261

202

28

ee 2418278874

En

HE

aa

ER

La eraaéern

rs rem eus nlgione fiscal 61 République slariaue de Mains

ARTIOLE 20:
“TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Lez ragiatue at hvioe de comoies da Conradeur sent tenus emfomèment à 2
féglementatun ea veueur at à la Proosurs Gamptae définie à l'Année 2 dé présent
Gun

Los mairies ak IVieé de commise acier tenus à Langue française ai IBeNSS en Babar I
seront maleriérement jus ner pes ès déalloue prourant les dépenses ef à recéties
da Cortractant autre Bu présent Con

Ces regie ar res de comptes sen notament usée pour déleuniner le venu Lau,
lus Coûts Piliers les 2épers ei et pour 6 cémaraion d'inpéia ur 6 Bénétose
nuits ee Gornminilaux de Coseetint le devront coter 18 comptes du Coniractent
Sert rconr ee Joe S'érlieatuee cu res de pésart Con À le
d'rrmahon, is caroles de radis atlas bilans seront également tenus en Ouen.

Lsqu ve aie eo oetrcyee au comrecnr ca première Axraleaion Exdusiee d'Exgitätion,
ae agiaux des grhripaur rediches al lies de comptes désignés à Fate 20? pounrant
Le eonseréz m1 ahge seal Eu Gr au aë airs dn sxampiirs 27 Réplblaue
Ialemaue de Maurianie À pat EU MS où cqurz auquel 86 onirajé äu Canal 1e
amère Autorsaton Exdusive dExplotabon, ieéete reciares € InIRG ds. comte seront
crseves en République isaminue de Meutanie.

Le Ministre, ant en avoir fon le Corireelent per ai pour faire same et venir par
des andre He san ehate Bu par nes propre apart 6 (ago 0! er du costs réal
aux Gréraions Péiraièces. li dispose d'in délai de cinq {51 aa suivars 1 fn dun Ariige
“ie Honrée pour fast ee Bramers cu vénions oremmant Ils érès et présente:
au Contastant ses cbfeene faut fours osnmatleions su areuts roovéss le de ces
aramenes au dé eatiens.

Le Sontratant get 2enu de foutir late l'asistance née2ssar aux personnes désignées par
16 Mie à net af ce ferlerleurs Eniatianiant, Les déparaes ralRonnables d'examen
et de de vanter seront remaoumées à (Enr pet fe Donraclant et seront consilèrées
“comme des Curie Pébrolor et recouvralles son ee Hasans 6 Far 70 2,

Les sommes dues à lElal ou au Denbactent seront payaoles en Dolls ou danë une nuire
vien core chelaie ur commun aécerd en lès ares

Erica de retard cans un paisrnerl fes sammes dues pertérent inter au roux de LISOR ps
eme 10% pour vent du LIBUR à compte: du jour aù elle aura d2 dt versées |LEQu'à
ai de leur raglattént. avec eapialion mensuelle des Ir oi le Gta et aundigur à

En raison cex risque finaniers pis parle Gerrucian pour La mise an vareur dos meseurous
d'Hydrocartires da a Répuuique Isamique £e Mafia, FE versets au Contactent peur
les sous Col Pétrolies daxdloralon, à Texéusion des Deûié Péiriers d'évaluation de
déichopemaet el explain, Ua mentor age! à Gant pour Gant (40953) du montant desdits
Coûts Pébelers d'éxcoraion, ren meta Hécauutés, dus par! EL ou ire do l'air 21.5

lui plus Le si (5) mois à compter êe ja ce à laquelle la lvmau du 'oduction de Pme
Br dun Péri d'Espiotalon mantonné à aimes 5 de aScle 213 aura Été aient en
open pendant eme (AU) jours consul, l'Etat devia noble par do mù Cantrectont
ean dar c'exaroat lopher Le pantpation adaiemole careeuncants dar led Périmètie
d'Engloitation, on préc ancie Feurcaniage de sarapalion agi konnalle noi

La pariisation acdonrel prendra ei 2 compter ae 13 date dé nélficaïon de Fa vée
doper de El

A compier de Le date c'ets de 'augemtean de ne par. le! paricipuna au Goës
Pétrolois dans 2 Périmare dExplaiation caené su por 40 50 Poureemnge de
patapéton aol augmenté ot devra rarhourear au Contiasant ai pourcénlage, égal 2 Ir
iencs ent on ourtantege cu partapaten AprÉS AUD TL EL ON pourcnage de
patpaor hétale den Cabis Péraliars fa lracepton des “ras s'expioraton 6? 485 frais
nano non envore rouvtée, elfe au Périmdhe d'Exsialaben coneame encaurus per
Le Conrattant depui 1 date ele de Le pale pan iitale de la qua la date c'e de
Faugmenaon de 83 pariipañan.

Eat re sara pas asjsfl. au re dé 42 peiipetar, Ie ou additions À rembourser
Où à manrer une it aueleureur des sermes versées pèse Canhiaclant au bibe de lanioe

3 du présent Cet

ue ramnoursemens oui sers fes par la au bi des cigponiiens des aies 21.5 et
BHS dame ur cèle ré apesaatt pas heu (Bi mai, d Gomalei dut de Fuplion
esmespancunte, no surant pas généralours d'inbrèts een payes Dar

A Firatan de ide prose de dira (18) mais, lez aura 1€ cho de embourser le
{Contractemt, pour pars rasanie der rembauraements, sc en espèreé, 50 8 AA, 29
eat au angrantan un rHEMraN éqikzlen à Binquanr pour an (505 de 1 part anuellé
de produecon revenant à TEL au dire de sa paripaso” #1 GAUG SUN 128 GpasIiens
ce Fame 1, Juge quo 1 valu des rorbuuikementa sine ect ao égale & cent
hour cent (109) du memant ce ‘e crmanoe, Er o79 de femboureoneit en rare, is
Cortactant préora er gars, au Pot de Lirasan a parte produenon Lu revenant sur
cheque type @ HyarearoUTSS prod

Le Gontranient re sara soumis 4 aucun Impel eu Lx de queue nitine que 22 SAN, CRIE
cé tes renhoureemens Las puealuea qui peur dre réalisées par & Cenlraian! à
Lorcasten de ta paticipation do FEtai rank axcrarées ce limpir a rec ur lee bn.

L'entreprise nalnaie d'une pas, ébles entrés constiuart Je Éonramant daure par, n2 serent
es panimtomant + sohdairement responsables des oblielions résutnt u présenr Gentrat

mn

152

13

cer 127687

#41

ce

na

28

cerrataerasn

ARTIGLE 48
CHANGE

Lo Conragtant sera soumis à 1e églementetan du conne des ongnges appleatle on
République isiraique dé Maulanie, Sant Oui ue pendrt là durée au present Ga

Là Éantrédent at 2e seuscratants nénéfcionr des garanties Euvañies ar cé qui arène
exclshiemantjes Grérations Patobères

23 Oro d'ouvrir «1 d'opérer des comptes bananes en dohors de ie Réplique Islamique
da Mautanis.

5 ui ds eantractar à leranger Les ampaint némosedes à lexdcuin de leurs acte
an Répubique Blaise dé Marais

& Druit d'ercaiseer æ de cursewer à l'étranger fous 1e fonde acquis ou emerunlés 2
étranges, y 5omprs les recatis proverant es vemes d'-YamenTDUres ENTER tapas
brament dans La mie des mana art Eur cbigätions Faeaes etlenrs DesGine
lacaux pour es Cuéraions Félnlieres a+ Rapubique iamiauo de Mauritanie:

2 Droit de ensterzr Sfrement here 6 Mépubique slamiaue de Mauanfe les receien
des venise de a predhsion AH cerrutee FaveTent au Danlraciant dan |s caëre de
prison Gerra airs ae 1es diuperds et recu de LOUE narE PrOVENANE MES
Opéraiers Perolères

2) Dror de paier dectament 3 l'étranger Les entre ses éangères Hrurrisseurs de biens
de sériens nénesaaies à da room 4 Opéra Félrolères

1 Go de praiauer pour ee barains due Options Pétoliéres echange de 14 rare
rafonsié et des devises épengérce comeriliez, par lIntariÜ as des Hanques €
amont Melle en Réoubique ldmique de Mauriens 2 oflement haben, à des.
ours de enange non mors favorable pour ls Cacsclar: 4 288 sous-ræterts que
Sous du Jour au que de cours généralement anale en Repubique Ielamique de
ML max aura 2oGUS 1 jou des Gparatos de change

Le Contrastart devra sourvañra au Miniire chargé des finarcaé. au US 197 quarantecina
45) ours mpres in 19 66 char Tree. un fagport ééfallant es apératens de cenge
Gfecues au cours du Trhiéshe éreulé sans Le GadMe Gù préesanl contra y compris es
mouvement de fond su: les comoiss guet à étranger comamémrent eux elapaaitans de
Fall 1 A4 dessu,

Las empiogés supatriès eu Coniacteur auront dis zen La réglementtran en vigueur ans a
Répubique Eslmique de Uaurtenke, aa ronge lore er au viramer. ré vers leur pays
S'aighne de louis éeonemies sur laure sales ans. que des coisatons aux régies 06
relate Bi de sécuré 22 IR veranes par eu MÉNES OU Pau IL Ecinpe, SOU reSENS EUIS

one 130) us.

ARRIQLE 2 à
PARTICIPATION DE L'ETAT

Let aura l'opten 5e parer aux requés ul aux résuiéis des Cpérelions Perles
réautent ei prasont Const, à momer ao LS dalé ducioi dé 1 première Altonsalion
Erchsive d'Exsiolaion. L'Etat sera béréfeiaie, autre et nu prorata de 59 parilgaion, den
mêmes drots ot soumis sua Maries dbigtions que aux éu Contrasrant Cétis AU prèsen
Gontrat, sous résenue des tisnostlo1e au présenr ais 21

LE pauite exercar collé parfépalion so drertement so par timemédiare dune
enreprse nanonele, monde 4er lERSI mauranen qui pouus être soil une soc
ccmstluée pour le geston 2e mars netorour dans le domai pécies, soi un
“établissement publ een: où ré à cat gi. oc lenarcice de l'option. l'Est directement
eu iadte emrmanse napongle devient entté mamie où Conlagianl. Feur les besoins du
néant alé 21, Etain true enrapr se none 09 AIDE MeUNEEN

Le partopétion de Fier à limbiaur cum Pointe dExoiafon représentera une pat
dnlérèts dertie pourcentage anima sers défaire aeton les Gispostlon di docs)

21. gt pour cent 1204) intialment tel au pra à fans 1

1 sing mg pour ent 12546 lorsque 1 prodlon régulière de Pétrôle Bet ui Férimére
dÉxiaian aura sine sobre que mile (T6 09) Baril par Jour pandas rate (50)
ours conaéeuils, Lol que prêut 8Fateie 217.

a ous ar x JE) meis à ample a 1 ie uaciroi ce lAutranton Exciueive d'Exploitation
sérente à un Pimêtre dExphllin, Etet devra meer par an Au Cartraciant 399 car
Caereer san eon de parichosten Ilan led Férinétre dEaidhaäen, en grécisn ie
pourcentage de varispatien néais hs.

La parti iii prendre ft camper de La de pa notation Gi 1 levée d'option cé
FE

À oomater dla que def de 44 pañopebon Ii. EU participera aux Goûxs Péoliare
dans 1e Pénmétre s Erploïion concerné au prorata de sen pautcertage de parr-ipaion
raie 4 devra rmbrurser au Contrat un prurcenmge, ge à san pourcentage de
paiapalon lo, dé Dole Fétaiers {à lérephon des ais denplaraten et ne fais
Fineneurs non encore resauvrés, reaifs qu Férméiro d'Exulatation cencemé, enièuius par
le Gorteacant depuis la Us e'EMel du présent Conrar Jquà Ia duo del de la
prices on isa de | Et

De

261

202

28

ee 2418278874

En

HE

aa

ER

La eraaéern

rs rem eus nlgione fiscal 61 République slariaue de Mains

ARTIOLE 20:
“TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Lez ragiatue at hvioe de comoies da Conradeur sent tenus emfomèment à 2
féglementatun ea veueur at à la Proosurs Gamptae définie à l'Année 2 dé présent
Gun

Los mairies ak IVieé de commise acier tenus à Langue française ai IBeNSS en Babar I
seront maleriérement jus ner pes ès déalloue prourant les dépenses ef à recéties
da Cortractant autre Bu présent Con

Ces regie ar res de comptes sen notament usée pour déleuniner le venu Lau,
lus Coûts Piliers les 2épers ei et pour 6 cémaraion d'inpéia ur 6 Bénétose
nuits ee Gornminilaux de Coseetint le devront coter 18 comptes du Coniractent
Sert rconr ee Joe S'érlieatuee cu res de pésart Con À le
d'rrmahon, is caroles de radis atlas bilans seront également tenus en Ouen.

Lsqu ve aie eo oetrcyee au comrecnr ca première Axraleaion Exdusiee d'Exgitätion,
ae agiaux des grhripaur rediches al lies de comptes désignés à Fate 20? pounrant
Le eonseréz m1 ahge seal Eu Gr au aë airs dn sxampiirs 27 Réplblaue
Ialemaue de Maurianie À pat EU MS où cqurz auquel 86 onirajé äu Canal 1e
amère Autorsaton Exdusive dExplotabon, ieéete reciares € InIRG ds. comte seront
crseves en République isaminue de Meutanie.

Le Ministre, ant en avoir fon le Corireelent per ai pour faire same et venir par
des andre He san ehate Bu par nes propre apart 6 (ago 0! er du costs réal
aux Gréraions Péiraièces. li dispose d'in délai de cinq {51 aa suivars 1 fn dun Ariige
“ie Honrée pour fast ee Bramers cu vénions oremmant Ils érès et présente:
au Contastant ses cbfeene faut fours osnmatleions su areuts roovéss le de ces
aramenes au dé eatiens.

Le Sontratant get 2enu de foutir late l'asistance née2ssar aux personnes désignées par
16 Mie à net af ce ferlerleurs Eniatianiant, Les déparaes ralRonnables d'examen
et de de vanter seront remaoumées à (Enr pet fe Donraclant et seront consilèrées
“comme des Curie Pébrolor et recouvralles son ee Hasans 6 Far 70 2,

Les sommes dues à lElal ou au Denbactent seront payaoles en Dolls ou danë une nuire
vien core chelaie ur commun aécerd en lès ares

Erica de retard cans un paisrnerl fes sammes dues pertérent inter au roux de LISOR ps
eme 10% pour vent du LIBUR à compte: du jour aù elle aura d2 dt versées |LEQu'à
ai de leur raglattént. avec eapialion mensuelle des Ir oi le Gta et aundigur à

En raison cex risque finaniers pis parle Gerrucian pour La mise an vareur dos meseurous
d'Hydrocartires da a Répuuique Isamique £e Mafia, FE versets au Contactent peur
les sous Col Pétrolies daxdloralon, à Texéusion des Deûié Péiriers d'évaluation de
déichopemaet el explain, Ua mentor age! à Gant pour Gant (40953) du montant desdits
Coûts Pébelers d'éxcoraion, ren meta Hécauutés, dus par! EL ou ire do l'air 21.5

lui plus Le si (5) mois à compter êe ja ce à laquelle la lvmau du 'oduction de Pme
Br dun Péri d'Espiotalon mantonné à aimes 5 de aScle 213 aura Été aient en
open pendant eme (AU) jours consul, l'Etat devia noble par do mù Cantrectont
ean dar c'exaroat lopher Le pantpation adaiemole careeuncants dar led Périmètie
d'Engloitation, on préc ancie Feurcaniage de sarapalion agi konnalle noi

La pariisation acdonrel prendra ei 2 compter ae 13 date dé nélficaïon de Fa vée
doper de El

A compier de Le date c'ets de 'augemtean de ne par. le! paricipuna au Goës
Pétrolois dans 2 Périmare dExplaiation caené su por 40 50 Poureemnge de
patapéton aol augmenté ot devra rarhourear au Contiasant ai pourcénlage, égal 2 Ir
iencs ent on ourtantege cu partapaten AprÉS AUD TL EL ON pourcnage de
patpaor hétale den Cabis Péraliars fa lracepton des “ras s'expioraton 6? 485 frais
nano non envore rouvtée, elfe au Périmdhe d'Exsialaben coneame encaurus per
Le Conrattant depui 1 date ele de Le pale pan iitale de la qua la date c'e de
Faugmenaon de 83 pariipañan.

Eat re sara pas asjsfl. au re dé 42 peiipetar, Ie ou additions À rembourser
Où à manrer une it aueleureur des sermes versées pèse Canhiaclant au bibe de lanioe

3 du présent Cet

ue ramnoursemens oui sers fes par la au bi des cigponiiens des aies 21.5 et
BHS dame ur cèle ré apesaatt pas heu (Bi mai, d Gomalei dut de Fuplion
esmespancunte, no surant pas généralours d'inbrèts een payes Dar

A Firatan de ide prose de dira (18) mais, lez aura 1€ cho de embourser le
{Contractemt, pour pars rasanie der rembauraements, sc en espèreé, 50 8 AA, 29
eat au angrantan un rHEMraN éqikzlen à Binquanr pour an (505 de 1 part anuellé
de produecon revenant à TEL au dire de sa paripaso” #1 GAUG SUN 128 GpasIiens
ce Fame 1, Juge quo 1 valu des rorbuuikementa sine ect ao égale & cent
hour cent (109) du memant ce ‘e crmanoe, Er o79 de femboureoneit en rare, is
Cortactant préora er gars, au Pot de Lirasan a parte produenon Lu revenant sur
cheque type @ HyarearoUTSS prod

Le Gontranient re sara soumis 4 aucun Impel eu Lx de queue nitine que 22 SAN, CRIE
cé tes renhoureemens Las puealuea qui peur dre réalisées par & Cenlraian! à
Lorcasten de ta paticipation do FEtai rank axcrarées ce limpir a rec ur lee bn.

L'entreprise nalnaie d'une pas, ébles entrés constiuart Je Éonramant daure par, n2 serent
es panimtomant + sohdairement responsables des oblielions résutnt u présenr Gentrat

mn

152

13

cer 127687

#41

ce

na

28

cerrataerasn

ARTIGLE 48
CHANGE

Lo Conragtant sera soumis à 1e églementetan du conne des ongnges appleatle on
République isiraique dé Maulanie, Sant Oui ue pendrt là durée au present Ga

Là Éantrédent at 2e seuscratants nénéfcionr des garanties Euvañies ar cé qui arène
exclshiemantjes Grérations Patobères

23 Oro d'ouvrir «1 d'opérer des comptes bananes en dohors de ie Réplique Islamique
da Mautanis.

5 ui ds eantractar à leranger Les ampaint némosedes à lexdcuin de leurs acte
an Répubique Blaise dé Marais

& Druit d'ercaiseer æ de cursewer à l'étranger fous 1e fonde acquis ou emerunlés 2
étranges, y 5omprs les recatis proverant es vemes d'-YamenTDUres ENTER tapas
brament dans La mie des mana art Eur cbigätions Faeaes etlenrs DesGine
lacaux pour es Cuéraions Félnlieres a+ Rapubique iamiauo de Mauritanie:

2 Droit de ensterzr Sfrement here 6 Mépubique slamiaue de Mauanfe les receien
des venise de a predhsion AH cerrutee FaveTent au Danlraciant dan |s caëre de
prison Gerra airs ae 1es diuperds et recu de LOUE narE PrOVENANE MES
Opéraiers Perolères

2) Dror de paier dectament 3 l'étranger Les entre ses éangères Hrurrisseurs de biens
de sériens nénesaaies à da room 4 Opéra Félrolères

1 Go de praiauer pour ee barains due Options Pétoliéres echange de 14 rare
rafonsié et des devises épengérce comeriliez, par lIntariÜ as des Hanques €
amont Melle en Réoubique ldmique de Mauriens 2 oflement haben, à des.
ours de enange non mors favorable pour ls Cacsclar: 4 288 sous-ræterts que
Sous du Jour au que de cours généralement anale en Repubique Ielamique de
ML max aura 2oGUS 1 jou des Gparatos de change

Le Contrastart devra sourvañra au Miniire chargé des finarcaé. au US 197 quarantecina
45) ours mpres in 19 66 char Tree. un fagport ééfallant es apératens de cenge
Gfecues au cours du Trhiéshe éreulé sans Le GadMe Gù préesanl contra y compris es
mouvement de fond su: les comoiss guet à étranger comamémrent eux elapaaitans de
Fall 1 A4 dessu,

Las empiogés supatriès eu Coniacteur auront dis zen La réglementtran en vigueur ans a
Répubique Eslmique de Uaurtenke, aa ronge lore er au viramer. ré vers leur pays
S'aighne de louis éeonemies sur laure sales ans. que des coisatons aux régies 06
relate Bi de sécuré 22 IR veranes par eu MÉNES OU Pau IL Ecinpe, SOU reSENS EUIS

one 130) us.

ARRIQLE 2 à
PARTICIPATION DE L'ETAT

Let aura l'opten 5e parer aux requés ul aux résuiéis des Cpérelions Perles
réautent ei prasont Const, à momer ao LS dalé ducioi dé 1 première Altonsalion
Erchsive d'Exsiolaion. L'Etat sera béréfeiaie, autre et nu prorata de 59 parilgaion, den
mêmes drots ot soumis sua Maries dbigtions que aux éu Contrasrant Cétis AU prèsen
Gontrat, sous résenue des tisnostlo1e au présenr ais 21

LE pauite exercar collé parfépalion so drertement so par timemédiare dune
enreprse nanonele, monde 4er lERSI mauranen qui pouus être soil une soc
ccmstluée pour le geston 2e mars netorour dans le domai pécies, soi un
“établissement publ een: où ré à cat gi. oc lenarcice de l'option. l'Est directement
eu iadte emrmanse napongle devient entté mamie où Conlagianl. Feur les besoins du
néant alé 21, Etain true enrapr se none 09 AIDE MeUNEEN

Le partopétion de Fier à limbiaur cum Pointe dExoiafon représentera une pat
dnlérèts dertie pourcentage anima sers défaire aeton les Gispostlon di docs)

21. gt pour cent 1204) intialment tel au pra à fans 1

1 sing mg pour ent 12546 lorsque 1 prodlon régulière de Pétrôle Bet ui Férimére
dÉxiaian aura sine sobre que mile (T6 09) Baril par Jour pandas rate (50)
ours conaéeuils, Lol que prêut 8Fateie 217.

a ous ar x JE) meis à ample a 1 ie uaciroi ce lAutranton Exciueive d'Exploitation
sérente à un Pimêtre dExphllin, Etet devra meer par an Au Cartraciant 399 car
Caereer san eon de parichosten Ilan led Férinétre dEaidhaäen, en grécisn ie
pourcentage de varispatien néais hs.

La parti iii prendre ft camper de La de pa notation Gi 1 levée d'option cé
FE

À oomater dla que def de 44 pañopebon Ii. EU participera aux Goûxs Péoliare
dans 1e Pénmétre s Erploïion concerné au prorata de sen pautcertage de parr-ipaion
raie 4 devra rmbrurser au Contrat un prurcenmge, ge à san pourcentage de
paiapalon lo, dé Dole Fétaiers {à lérephon des ais denplaraten et ne fais
Fineneurs non encore resauvrés, reaifs qu Férméiro d'Exulatation cencemé, enièuius par
le Gorteacant depuis la Us e'EMel du présent Conrar Jquà Ia duo del de la
prices on isa de | Et

De

261

202

28

ee 2418278874

En

HE

aa

ER

La eraaéern

rs rem eus nlgione fiscal 61 République slariaue de Mains

ARTIOLE 20:
“TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Lez ragiatue at hvioe de comoies da Conradeur sent tenus emfomèment à 2
féglementatun ea veueur at à la Proosurs Gamptae définie à l'Année 2 dé présent
Gun

Los mairies ak IVieé de commise acier tenus à Langue française ai IBeNSS en Babar I
seront maleriérement jus ner pes ès déalloue prourant les dépenses ef à recéties
da Cortractant autre Bu présent Con

Ces regie ar res de comptes sen notament usée pour déleuniner le venu Lau,
lus Coûts Piliers les 2épers ei et pour 6 cémaraion d'inpéia ur 6 Bénétose
nuits ee Gornminilaux de Coseetint le devront coter 18 comptes du Coniractent
Sert rconr ee Joe S'érlieatuee cu res de pésart Con À le
d'rrmahon, is caroles de radis atlas bilans seront également tenus en Ouen.

Lsqu ve aie eo oetrcyee au comrecnr ca première Axraleaion Exdusiee d'Exgitätion,
ae agiaux des grhripaur rediches al lies de comptes désignés à Fate 20? pounrant
Le eonseréz m1 ahge seal Eu Gr au aë airs dn sxampiirs 27 Réplblaue
Ialemaue de Maurianie À pat EU MS où cqurz auquel 86 onirajé äu Canal 1e
amère Autorsaton Exdusive dExplotabon, ieéete reciares € InIRG ds. comte seront
crseves en République isaminue de Meutanie.

Le Ministre, ant en avoir fon le Corireelent per ai pour faire same et venir par
des andre He san ehate Bu par nes propre apart 6 (ago 0! er du costs réal
aux Gréraions Péiraièces. li dispose d'in délai de cinq {51 aa suivars 1 fn dun Ariige
“ie Honrée pour fast ee Bramers cu vénions oremmant Ils érès et présente:
au Contastant ses cbfeene faut fours osnmatleions su areuts roovéss le de ces
aramenes au dé eatiens.

Le Sontratant get 2enu de foutir late l'asistance née2ssar aux personnes désignées par
16 Mie à net af ce ferlerleurs Eniatianiant, Les déparaes ralRonnables d'examen
et de de vanter seront remaoumées à (Enr pet fe Donraclant et seront consilèrées
“comme des Curie Pébrolor et recouvralles son ee Hasans 6 Far 70 2,

Les sommes dues à lElal ou au Denbactent seront payaoles en Dolls ou danë une nuire
vien core chelaie ur commun aécerd en lès ares

Erica de retard cans un paisrnerl fes sammes dues pertérent inter au roux de LISOR ps
eme 10% pour vent du LIBUR à compte: du jour aù elle aura d2 dt versées |LEQu'à
ai de leur raglattént. avec eapialion mensuelle des Ir oi le Gta et aundigur à

En raison cex risque finaniers pis parle Gerrucian pour La mise an vareur dos meseurous
d'Hydrocartires da a Répuuique Isamique £e Mafia, FE versets au Contactent peur
les sous Col Pétrolies daxdloralon, à Texéusion des Deûié Péiriers d'évaluation de
déichopemaet el explain, Ua mentor age! à Gant pour Gant (40953) du montant desdits
Coûts Pébelers d'éxcoraion, ren meta Hécauutés, dus par! EL ou ire do l'air 21.5

lui plus Le si (5) mois à compter êe ja ce à laquelle la lvmau du 'oduction de Pme
Br dun Péri d'Espiotalon mantonné à aimes 5 de aScle 213 aura Été aient en
open pendant eme (AU) jours consul, l'Etat devia noble par do mù Cantrectont
ean dar c'exaroat lopher Le pantpation adaiemole careeuncants dar led Périmètie
d'Engloitation, on préc ancie Feurcaniage de sarapalion agi konnalle noi

La pariisation acdonrel prendra ei 2 compter ae 13 date dé nélficaïon de Fa vée
doper de El

A compier de Le date c'ets de 'augemtean de ne par. le! paricipuna au Goës
Pétrolois dans 2 Périmare dExplaiation caené su por 40 50 Poureemnge de
patapéton aol augmenté ot devra rarhourear au Contiasant ai pourcénlage, égal 2 Ir
iencs ent on ourtantege cu partapaten AprÉS AUD TL EL ON pourcnage de
patpaor hétale den Cabis Péraliars fa lracepton des “ras s'expioraton 6? 485 frais
nano non envore rouvtée, elfe au Périmdhe d'Exsialaben coneame encaurus per
Le Conrattant depui 1 date ele de Le pale pan iitale de la qua la date c'e de
Faugmenaon de 83 pariipañan.

Eat re sara pas asjsfl. au re dé 42 peiipetar, Ie ou additions À rembourser
Où à manrer une it aueleureur des sermes versées pèse Canhiaclant au bibe de lanioe

3 du présent Cet

ue ramnoursemens oui sers fes par la au bi des cigponiiens des aies 21.5 et
BHS dame ur cèle ré apesaatt pas heu (Bi mai, d Gomalei dut de Fuplion
esmespancunte, no surant pas généralours d'inbrèts een payes Dar

A Firatan de ide prose de dira (18) mais, lez aura 1€ cho de embourser le
{Contractemt, pour pars rasanie der rembauraements, sc en espèreé, 50 8 AA, 29
eat au angrantan un rHEMraN éqikzlen à Binquanr pour an (505 de 1 part anuellé
de produecon revenant à TEL au dire de sa paripaso” #1 GAUG SUN 128 GpasIiens
ce Fame 1, Juge quo 1 valu des rorbuuikementa sine ect ao égale & cent
hour cent (109) du memant ce ‘e crmanoe, Er o79 de femboureoneit en rare, is
Cortactant préora er gars, au Pot de Lirasan a parte produenon Lu revenant sur
cheque type @ HyarearoUTSS prod

Le Gontranient re sara soumis 4 aucun Impel eu Lx de queue nitine que 22 SAN, CRIE
cé tes renhoureemens Las puealuea qui peur dre réalisées par & Cenlraian! à
Lorcasten de ta paticipation do FEtai rank axcrarées ce limpir a rec ur lee bn.

L'entreprise nalnaie d'une pas, ébles entrés constiuart Je Éonramant daure par, n2 serent
es panimtomant + sohdairement responsables des oblielions résutnt u présenr Gentrat

212: Len morafés petques de celle paiicipalon ins qu 25 DONS AE k

L'emreprse nations ser InaNduciement regpoisablo vis vis de l'Eta de ses cbigatèns
Hélas que prévues dense arésen Con

“Toute défellance de l'onrepres nations à exécuter une aueléenaue de ses cbligatons re
era pas considres coin éelllanee des entes En sua Ganiractrt gi ne pouIra en
aueun 69 ètre veus par | Elat pour annuler a présent Corira.

L'association de Tentepise nation au Career, ne cauroi en aucun cos, annuiee ni
Aaron ares es onlius constiugnt le Cnlracient à revaunr à la cause carbirage
Grue à lastele 22, ealaees netmnt p22 applenble aux Igor entre IE et lentise
Ratenole. mais aaement aux Iles eme l'E où lenrapnse nationale 6! les entiés
canine Come.

arsaci seront
Hlérermines dans un Acouré d'Arsociahon gi sera zondui apte 024 2 et Enr En
vigueur den pier de La £ate effet ne pareipaion ha lEtatsiaée à l'ariie 214.

ARTIÇLE 22:
DROITS GOMPLEMENTAIRES DU PREMIER EXPLOITANT

232 4. L'Etat ane Le dut de fazer Le miss #1 valeur des ressources de is République elarique de

Rraunran et de faueriper 19 dévalop pement es acte péroiates, arbre des AvarTADES
Cémsemeures aù Conractent, 8 es le promet oxpoiant d'Aydrocarbuies #7 ensnre
dans paye, suvar és dipochione du pèsent rire

222. Au fins du présent amies, à Gonnastan: nr conskdiié comme de rie exo

Agrora unes en amor e1 République Isla que de Ma una dans 1€ cas Gb 10 ntkmo
Mon se produeten eur Peintre dEspalatien eu une période de savante (804 Jour
conséculfe aerérei vrgt mè {2000 Erik par jour, avant qu'un mime moyen de
rceLeton isentaus ne soi oct eu ur auro périmé d'éxatetior oëToÿr 8 Le BTE
Sonéie cu graupe de se tER en amanore en République Ilarique de Meur ais.

223 Aux fins du grésont orties le Cantine bénéfiers des oantagsé complèmentaies

&s

a

ma

2 une prmen6 pouvant mxeñder ana mans de Bolars (LOS 5 UD 00€} des Code Pétraliere
relalés eux seules Opéaiens Peralbre oupolon (à lescdusion Nüiamment des
Deérations Pétorieres déve ualon & de cévaleppemen, anenurus par le Contacter dans le
cadre eu presem Conrat antéreurement à a dala d'allibuiemn de lorrain Excheive
d'Expioteten reste au Pere eEaplehaion V0 a late 222, sera ajoutée aux Gate
Petolèrs iécumérables para Coran sorfonmemant à arte 102:

À lapin augmenté de le padiciosbon de l'Etat prèvue à Falirda bi de farce 21.3 ut
reine m6 Paie d'Enploalon visé à lac 222 1e pourra être exercée qu compter
neasarenn LÀ

Hà Tout prokt Ge comstlution de soreies eur des biens 6 irstalations ofctés aux
Opralions Pétrole

Las proie vés aux mine 2) 4h sarürt nee au Mise. Si dans un délai de lois 3)
mois suivant léeité notfratian, le Mise va pas nous me Cortactant ou à Herité
romncernée, san oppagèon méfés aux dis pres. curl serunt Pépuiès apprauués à
er praer au mél roi) ms

Lors le Cénictail ést Écraliué de guseuts entrés. à founira où Hier cons lea plLS
rate dela une copie de l'accord c'sssaciaon lat ie enttés conluar ls Contzètane ét
Ge lues mosatons poussant être apperées au di sogord, on éphdfant 16 ner de
Faiamise dévignée comme “Gpéraleur puur lee Dabrelurs Péraltes ; cut energement
eOrarteLr ser 69m à l'anneau da 1 Corfcrent aux dievonibens de l'arc
82.

Les omssians reninées an doinien a cho ons du présent article seront lies & dé rai
etai.

ARTICLE 24:
PROPRIETE ET FRANSFERT DES BIENS À EXPIRATION

Le Cortractant sèr proprerars des biens, meubles 6 Inmeutles, qu aura 2equis our es.
Hroins ace Goraiens Péraènes, us résene des cisposilons suivantes

2 lgiretion, à remaraien ou à la retard present Can peur queique raison que
8 BR, raie aTaLt ou pee du PétméU d'ExplragEn ou un Prmèire d'Exploletiôn. es
biens apparenart au ConMattan el nécesares Bin Oparaions PÉROIÉ:ES dans La SUCRE
abandonne dévndrent a prop de TEA à lle gra. sa cie deivert ve ises per à
Centseart peur lenpatanor d'auies gisements Aiuës en Républoue Islamique de
Mautiars Le ransiet de graprièlé des Ar pour cet GSTaMNET 16 085 eméaM,
annulation utematque de Leute edrelé ou garanti pont sur ces biens. Eu Que ces biens
écratruant

Hi le Minisre dévide me nè pos wie logé ans, 1 aura le dné dé dernentet au
(Contrecant de les enlever aux fais ce ca dernier. les apérstions d'abandon devant être
efeœusos par le Coniractant. conformément aux régles de lt a usage dans Figure
pétolère imerratonaie 21 selon 19 egendrior elec vondions fxè das La plan d'abandon
qu aura 8 sacple.

24827870

d'un déei de dieu 418) me mavant In cts à qua 1 sou do pléducton visa au dit
Ainéa b) de Fetiie 20.3 aura dé clcirt

ARTIGLE 28 +

GESsiDN

231. Les droit obligations néculart du oféceri Cénbal ra peuvent ae Gétès, en tout Où pare,

232. De mème, le Gama

ver

PE

251

EE

24.

pat impor quels des encres ccaatinele Contact, sans l'aparohelln préalable du
Hieue

Ai dans deu toi ED es una a noter au Min Eu projat do sus cion aecempagré
ces Mmatons nécsssabes pour aan les capartes lechiiques 61 financées du
Lessnrre, anal que du prajnl d'air 6e cession et des cendiiors ét rialtés de cession
hui n'a pes rit8 son Gpnesllon mobuée, ges zac sérarÉGuÉS ave fé appreités
ar BU ste à élit a 8 Moi 3) mo

4 amper re In éete cppronaian. Is cesnonaele aequorra ie uallé de Coniracient et
devra saistaire aux cbigaens impose au Canimetar gare présant Canvat aude aura
achaïë préainbrement à la cession

Stune entlé conciluartlé Coniraclant soumet à l'approeten de ER? Li prjet ae oxsalon à
ae Scièté Ati, Pire auieror lt cession dan 1e délai de rois 43) mo susuisé
y 8 eue os d'eposons de l'arikée 264 seront apple.

ou fours ont core le Conirclrt, é ence dé sous à
Faporobaien préalabe d: Mist

aÿ Tout proiét qui ere? suceptpa amener, notamment au moyen d'une nouvelle
“Énahien eo tiBe Boca une mas/palion du Eole 44 Goraetart où da lente
roneartan

Serent consdèrés comme ments ta carie du Goma eu d'unë Gnété. la
rare du capital sedal la maborailé des actus maitarés, ane Que 25
dispositions terres rates au ge sara ot aur dre + obigalions stlachés aux
tres sociaux an os qui encëme la malo que nan le capables génère

Toutefois, les censions ne tes éoclain à des Gogdtis Afilées seient ir
récere de décaratian préalable au He pour ivermaton et de l'application des.
Aiéponiioms 2 rio 284 ei ya eu

Gent aux odone de Iles cociaux à de nouveaux actionnaires, els ne sont
soumises à l'approbation de “Et EU a Een om peur cl dû Céder à 586 reuvsaux
cllonnaires plus de lrenle pou cent 936) du caps! de l'entrerie.

Ra ABTERTE

Pngan La durée da vale du Gant. lez zonage rocurmus dun commun aerard inaples à
l'explotalien, pourrent rs rapis par FEU, à la demande di Minis, aux ns de 166 comertr
en puits à mu. Le Dontactent vera alor En laisser ei place Les HLègés Sur Là haut:
démandée ais que, avemtielemen, le ter de pue, ot dcr à se frais l'abluraion du
reg ais La Zoé qui ui sua deradés

ARTIQLE 25:
RESPONSABILITE ET ASSURANCES

La Contrat déseminagsis at demie IAte persenne, y compris (EL. pour tout
Bammaga au par Gue & Gel tant d88 emplaÿés ou ses sHLSAIATANIS et eur Em FIDyES
purs causer à personne, à 15 propreté cu aux Vis d'aulen personnes. du Fat ou à
Faceasion des Dpéralione Fétchres

En parer a la ponsabité de Bret pet rovronniéer du fai où à l'occasion des
Opérations Patolères, le Centaant fers tas dépense à el Ggar 6 inGemmsers MEL
pour toute somme Sort lEla. nerak roésvdile 22 toute Gépense qui AUTA supporte.
féremes ou censéeuties à una réclamauen.

8 Gericatanr sous at malien sn uguaur, ai fai seusere et méintert en gui var nes
saus-rsturls, ules assurances reliure au Gperaens Pétrahäres du iypa 0: dec montants
en uenge dame Fiellie péoière inlemalionale noremmenr IS AtLIAnens de
responeabilté CE Et lon agsuranGzs ge dorimago à la propriété el à l'ermrernéiert, sans
jou des sseurances ges sale rer Lise para légion manon

Le Conteatart fau au Hire les anesiañons justiant la sourcieiion 84 fe ait den
Braneue eusRées,

lorsque 1e Cortatant at roratué 2 plasieute entrés, le oigallons a! reponeabAés dé
es Gamièras en vertu du préseme Cantal ant scies, à leur zptn de Bus ooHgaTens en
air mp sur es menées.

Si fume des ant corsttuant lé Contariant er: une Nine, ae sorte mére soumellé à

Tapnrobatien du Minisire ur engagement ceramésant là Banne exécaen 26 0tlgaions
cour du présent Dent

eme |

212: Len morafés petques de celle paiicipalon ins qu 25 DONS AE k

L'emreprse nations ser InaNduciement regpoisablo vis vis de l'Eta de ses cbigatèns
Hélas que prévues dense arésen Con

“Toute défellance de l'onrepres nations à exécuter une aueléenaue de ses cbligatons re
era pas considres coin éelllanee des entes En sua Ganiractrt gi ne pouIra en
aueun 69 ètre veus par | Elat pour annuler a présent Corira.

L'association de Tentepise nation au Career, ne cauroi en aucun cos, annuiee ni
Aaron ares es onlius constiugnt le Cnlracient à revaunr à la cause carbirage
Grue à lastele 22, ealaees netmnt p22 applenble aux Igor entre IE et lentise
Ratenole. mais aaement aux Iles eme l'E où lenrapnse nationale 6! les entiés
canine Come.

arsaci seront
Hlérermines dans un Acouré d'Arsociahon gi sera zondui apte 024 2 et Enr En
vigueur den pier de La £ate effet ne pareipaion ha lEtatsiaée à l'ariie 214.

ARTIÇLE 22:
DROITS GOMPLEMENTAIRES DU PREMIER EXPLOITANT

232 4. L'Etat ane Le dut de fazer Le miss #1 valeur des ressources de is République elarique de

Rraunran et de faueriper 19 dévalop pement es acte péroiates, arbre des AvarTADES
Cémsemeures aù Conractent, 8 es le promet oxpoiant d'Aydrocarbuies #7 ensnre
dans paye, suvar és dipochione du pèsent rire

222. Au fins du présent amies, à Gonnastan: nr conskdiié comme de rie exo

Agrora unes en amor e1 République Isla que de Ma una dans 1€ cas Gb 10 ntkmo
Mon se produeten eur Peintre dEspalatien eu une période de savante (804 Jour
conséculfe aerérei vrgt mè {2000 Erik par jour, avant qu'un mime moyen de
rceLeton isentaus ne soi oct eu ur auro périmé d'éxatetior oëToÿr 8 Le BTE
Sonéie cu graupe de se tER en amanore en République Ilarique de Meur ais.

223 Aux fins du grésont orties le Cantine bénéfiers des oantagsé complèmentaies

&s

a

ma

2 une prmen6 pouvant mxeñder ana mans de Bolars (LOS 5 UD 00€} des Code Pétraliere
relalés eux seules Opéaiens Peralbre oupolon (à lescdusion Nüiamment des
Deérations Pétorieres déve ualon & de cévaleppemen, anenurus par le Contacter dans le
cadre eu presem Conrat antéreurement à a dala d'allibuiemn de lorrain Excheive
d'Expioteten reste au Pere eEaplehaion V0 a late 222, sera ajoutée aux Gate
Petolèrs iécumérables para Coran sorfonmemant à arte 102:

À lapin augmenté de le padiciosbon de l'Etat prèvue à Falirda bi de farce 21.3 ut
reine m6 Paie d'Enploalon visé à lac 222 1e pourra être exercée qu compter
neasarenn LÀ

Hà Tout prokt Ge comstlution de soreies eur des biens 6 irstalations ofctés aux
Opralions Pétrole

Las proie vés aux mine 2) 4h sarürt nee au Mise. Si dans un délai de lois 3)
mois suivant léeité notfratian, le Mise va pas nous me Cortactant ou à Herité
romncernée, san oppagèon méfés aux dis pres. curl serunt Pépuiès apprauués à
er praer au mél roi) ms

Lors le Cénictail ést Écraliué de guseuts entrés. à founira où Hier cons lea plLS
rate dela une copie de l'accord c'sssaciaon lat ie enttés conluar ls Contzètane ét
Ge lues mosatons poussant être apperées au di sogord, on éphdfant 16 ner de
Faiamise dévignée comme “Gpéraleur puur lee Dabrelurs Péraltes ; cut energement
eOrarteLr ser 69m à l'anneau da 1 Corfcrent aux dievonibens de l'arc
82.

Les omssians reninées an doinien a cho ons du présent article seront lies & dé rai
etai.

ARTICLE 24:
PROPRIETE ET FRANSFERT DES BIENS À EXPIRATION

Le Cortractant sèr proprerars des biens, meubles 6 Inmeutles, qu aura 2equis our es.
Hroins ace Goraiens Péraènes, us résene des cisposilons suivantes

2 lgiretion, à remaraien ou à la retard present Can peur queique raison que
8 BR, raie aTaLt ou pee du PétméU d'ExplragEn ou un Prmèire d'Exploletiôn. es
biens apparenart au ConMattan el nécesares Bin Oparaions PÉROIÉ:ES dans La SUCRE
abandonne dévndrent a prop de TEA à lle gra. sa cie deivert ve ises per à
Centseart peur lenpatanor d'auies gisements Aiuës en Républoue Islamique de
Mautiars Le ransiet de graprièlé des Ar pour cet GSTaMNET 16 085 eméaM,
annulation utematque de Leute edrelé ou garanti pont sur ces biens. Eu Que ces biens
écratruant

Hi le Minisre dévide me nè pos wie logé ans, 1 aura le dné dé dernentet au
(Contrecant de les enlever aux fais ce ca dernier. les apérstions d'abandon devant être
efeœusos par le Coniractant. conformément aux régles de lt a usage dans Figure
pétolère imerratonaie 21 selon 19 egendrior elec vondions fxè das La plan d'abandon
qu aura 8 sacple.

24827870

d'un déei de dieu 418) me mavant In cts à qua 1 sou do pléducton visa au dit
Ainéa b) de Fetiie 20.3 aura dé clcirt

ARTIGLE 28 +

GESsiDN

231. Les droit obligations néculart du oféceri Cénbal ra peuvent ae Gétès, en tout Où pare,

232. De mème, le Gama

ver

PE

251

EE

24.

pat impor quels des encres ccaatinele Contact, sans l'aparohelln préalable du
Hieue

Ai dans deu toi ED es una a noter au Min Eu projat do sus cion aecempagré
ces Mmatons nécsssabes pour aan les capartes lechiiques 61 financées du
Lessnrre, anal que du prajnl d'air 6e cession et des cendiiors ét rialtés de cession
hui n'a pes rit8 son Gpnesllon mobuée, ges zac sérarÉGuÉS ave fé appreités
ar BU ste à élit a 8 Moi 3) mo

4 amper re In éete cppronaian. Is cesnonaele aequorra ie uallé de Coniracient et
devra saistaire aux cbigaens impose au Canimetar gare présant Canvat aude aura
achaïë préainbrement à la cession

Stune entlé conciluartlé Coniraclant soumet à l'approeten de ER? Li prjet ae oxsalon à
ae Scièté Ati, Pire auieror lt cession dan 1e délai de rois 43) mo susuisé
y 8 eue os d'eposons de l'arikée 264 seront apple.

ou fours ont core le Conirclrt, é ence dé sous à
Faporobaien préalabe d: Mist

aÿ Tout proiét qui ere? suceptpa amener, notamment au moyen d'une nouvelle
“Énahien eo tiBe Boca une mas/palion du Eole 44 Goraetart où da lente
roneartan

Serent consdèrés comme ments ta carie du Goma eu d'unë Gnété. la
rare du capital sedal la maborailé des actus maitarés, ane Que 25
dispositions terres rates au ge sara ot aur dre + obigalions stlachés aux
tres sociaux an os qui encëme la malo que nan le capables génère

Toutefois, les censions ne tes éoclain à des Gogdtis Afilées seient ir
récere de décaratian préalable au He pour ivermaton et de l'application des.
Aiéponiioms 2 rio 284 ei ya eu

Gent aux odone de Iles cociaux à de nouveaux actionnaires, els ne sont
soumises à l'approbation de “Et EU a Een om peur cl dû Céder à 586 reuvsaux
cllonnaires plus de lrenle pou cent 936) du caps! de l'entrerie.

Ra ABTERTE

Pngan La durée da vale du Gant. lez zonage rocurmus dun commun aerard inaples à
l'explotalien, pourrent rs rapis par FEU, à la demande di Minis, aux ns de 166 comertr
en puits à mu. Le Dontactent vera alor En laisser ei place Les HLègés Sur Là haut:
démandée ais que, avemtielemen, le ter de pue, ot dcr à se frais l'abluraion du
reg ais La Zoé qui ui sua deradés

ARTIQLE 25:
RESPONSABILITE ET ASSURANCES

La Contrat déseminagsis at demie IAte persenne, y compris (EL. pour tout
Bammaga au par Gue & Gel tant d88 emplaÿés ou ses sHLSAIATANIS et eur Em FIDyES
purs causer à personne, à 15 propreté cu aux Vis d'aulen personnes. du Fat ou à
Faceasion des Dpéralione Fétchres

En parer a la ponsabité de Bret pet rovronniéer du fai où à l'occasion des
Opérations Patolères, le Centaant fers tas dépense à el Ggar 6 inGemmsers MEL
pour toute somme Sort lEla. nerak roésvdile 22 toute Gépense qui AUTA supporte.
féremes ou censéeuties à una réclamauen.

8 Gericatanr sous at malien sn uguaur, ai fai seusere et méintert en gui var nes
saus-rsturls, ules assurances reliure au Gperaens Pétrahäres du iypa 0: dec montants
en uenge dame Fiellie péoière inlemalionale noremmenr IS AtLIAnens de
responeabilté CE Et lon agsuranGzs ge dorimago à la propriété el à l'ermrernéiert, sans
jou des sseurances ges sale rer Lise para légion manon

Le Conteatart fau au Hire les anesiañons justiant la sourcieiion 84 fe ait den
Braneue eusRées,

lorsque 1e Cortatant at roratué 2 plasieute entrés, le oigallons a! reponeabAés dé
es Gamièras en vertu du préseme Cantal ant scies, à leur zptn de Bus ooHgaTens en
air mp sur es menées.

Si fume des ant corsttuant lé Contariant er: une Nine, ae sorte mére soumellé à

Tapnrobatien du Minisire ur engagement ceramésant là Banne exécaen 26 0tlgaions
cour du présent Dent

eme |

212: Len morafés petques de celle paiicipalon ins qu 25 DONS AE k

L'emreprse nations ser InaNduciement regpoisablo vis vis de l'Eta de ses cbigatèns
Hélas que prévues dense arésen Con

“Toute défellance de l'onrepres nations à exécuter une aueléenaue de ses cbligatons re
era pas considres coin éelllanee des entes En sua Ganiractrt gi ne pouIra en
aueun 69 ètre veus par | Elat pour annuler a présent Corira.

L'association de Tentepise nation au Career, ne cauroi en aucun cos, annuiee ni
Aaron ares es onlius constiugnt le Cnlracient à revaunr à la cause carbirage
Grue à lastele 22, ealaees netmnt p22 applenble aux Igor entre IE et lentise
Ratenole. mais aaement aux Iles eme l'E où lenrapnse nationale 6! les entiés
canine Come.

arsaci seront
Hlérermines dans un Acouré d'Arsociahon gi sera zondui apte 024 2 et Enr En
vigueur den pier de La £ate effet ne pareipaion ha lEtatsiaée à l'ariie 214.

ARTIÇLE 22:
DROITS GOMPLEMENTAIRES DU PREMIER EXPLOITANT

232 4. L'Etat ane Le dut de fazer Le miss #1 valeur des ressources de is République elarique de

Rraunran et de faueriper 19 dévalop pement es acte péroiates, arbre des AvarTADES
Cémsemeures aù Conractent, 8 es le promet oxpoiant d'Aydrocarbuies #7 ensnre
dans paye, suvar és dipochione du pèsent rire

222. Au fins du présent amies, à Gonnastan: nr conskdiié comme de rie exo

Agrora unes en amor e1 République Isla que de Ma una dans 1€ cas Gb 10 ntkmo
Mon se produeten eur Peintre dEspalatien eu une période de savante (804 Jour
conséculfe aerérei vrgt mè {2000 Erik par jour, avant qu'un mime moyen de
rceLeton isentaus ne soi oct eu ur auro périmé d'éxatetior oëToÿr 8 Le BTE
Sonéie cu graupe de se tER en amanore en République Ilarique de Meur ais.

223 Aux fins du grésont orties le Cantine bénéfiers des oantagsé complèmentaies

&s

a

ma

2 une prmen6 pouvant mxeñder ana mans de Bolars (LOS 5 UD 00€} des Code Pétraliere
relalés eux seules Opéaiens Peralbre oupolon (à lescdusion Nüiamment des
Deérations Pétorieres déve ualon & de cévaleppemen, anenurus par le Contacter dans le
cadre eu presem Conrat antéreurement à a dala d'allibuiemn de lorrain Excheive
d'Expioteten reste au Pere eEaplehaion V0 a late 222, sera ajoutée aux Gate
Petolèrs iécumérables para Coran sorfonmemant à arte 102:

À lapin augmenté de le padiciosbon de l'Etat prèvue à Falirda bi de farce 21.3 ut
reine m6 Paie d'Enploalon visé à lac 222 1e pourra être exercée qu compter
neasarenn LÀ

Hà Tout prokt Ge comstlution de soreies eur des biens 6 irstalations ofctés aux
Opralions Pétrole

Las proie vés aux mine 2) 4h sarürt nee au Mise. Si dans un délai de lois 3)
mois suivant léeité notfratian, le Mise va pas nous me Cortactant ou à Herité
romncernée, san oppagèon méfés aux dis pres. curl serunt Pépuiès apprauués à
er praer au mél roi) ms

Lors le Cénictail ést Écraliué de guseuts entrés. à founira où Hier cons lea plLS
rate dela une copie de l'accord c'sssaciaon lat ie enttés conluar ls Contzètane ét
Ge lues mosatons poussant être apperées au di sogord, on éphdfant 16 ner de
Faiamise dévignée comme “Gpéraleur puur lee Dabrelurs Péraltes ; cut energement
eOrarteLr ser 69m à l'anneau da 1 Corfcrent aux dievonibens de l'arc
82.

Les omssians reninées an doinien a cho ons du présent article seront lies & dé rai
etai.

ARTICLE 24:
PROPRIETE ET FRANSFERT DES BIENS À EXPIRATION

Le Cortractant sèr proprerars des biens, meubles 6 Inmeutles, qu aura 2equis our es.
Hroins ace Goraiens Péraènes, us résene des cisposilons suivantes

2 lgiretion, à remaraien ou à la retard present Can peur queique raison que
8 BR, raie aTaLt ou pee du PétméU d'ExplragEn ou un Prmèire d'Exploletiôn. es
biens apparenart au ConMattan el nécesares Bin Oparaions PÉROIÉ:ES dans La SUCRE
abandonne dévndrent a prop de TEA à lle gra. sa cie deivert ve ises per à
Centseart peur lenpatanor d'auies gisements Aiuës en Républoue Islamique de
Mautiars Le ransiet de graprièlé des Ar pour cet GSTaMNET 16 085 eméaM,
annulation utematque de Leute edrelé ou garanti pont sur ces biens. Eu Que ces biens
écratruant

Hi le Minisre dévide me nè pos wie logé ans, 1 aura le dné dé dernentet au
(Contrecant de les enlever aux fais ce ca dernier. les apérstions d'abandon devant être
efeœusos par le Coniractant. conformément aux régles de lt a usage dans Figure
pétolère imerratonaie 21 selon 19 egendrior elec vondions fxè das La plan d'abandon
qu aura 8 sacple.

24827870

d'un déei de dieu 418) me mavant In cts à qua 1 sou do pléducton visa au dit
Ainéa b) de Fetiie 20.3 aura dé clcirt

ARTIGLE 28 +

GESsiDN

231. Les droit obligations néculart du oféceri Cénbal ra peuvent ae Gétès, en tout Où pare,

232. De mème, le Gama

ver

PE

251

EE

24.

pat impor quels des encres ccaatinele Contact, sans l'aparohelln préalable du
Hieue

Ai dans deu toi ED es una a noter au Min Eu projat do sus cion aecempagré
ces Mmatons nécsssabes pour aan les capartes lechiiques 61 financées du
Lessnrre, anal que du prajnl d'air 6e cession et des cendiiors ét rialtés de cession
hui n'a pes rit8 son Gpnesllon mobuée, ges zac sérarÉGuÉS ave fé appreités
ar BU ste à élit a 8 Moi 3) mo

4 amper re In éete cppronaian. Is cesnonaele aequorra ie uallé de Coniracient et
devra saistaire aux cbigaens impose au Canimetar gare présant Canvat aude aura
achaïë préainbrement à la cession

Stune entlé conciluartlé Coniraclant soumet à l'approeten de ER? Li prjet ae oxsalon à
ae Scièté Ati, Pire auieror lt cession dan 1e délai de rois 43) mo susuisé
y 8 eue os d'eposons de l'arikée 264 seront apple.

ou fours ont core le Conirclrt, é ence dé sous à
Faporobaien préalabe d: Mist

aÿ Tout proiét qui ere? suceptpa amener, notamment au moyen d'une nouvelle
“Énahien eo tiBe Boca une mas/palion du Eole 44 Goraetart où da lente
roneartan

Serent consdèrés comme ments ta carie du Goma eu d'unë Gnété. la
rare du capital sedal la maborailé des actus maitarés, ane Que 25
dispositions terres rates au ge sara ot aur dre + obigalions stlachés aux
tres sociaux an os qui encëme la malo que nan le capables génère

Toutefois, les censions ne tes éoclain à des Gogdtis Afilées seient ir
récere de décaratian préalable au He pour ivermaton et de l'application des.
Aiéponiioms 2 rio 284 ei ya eu

Gent aux odone de Iles cociaux à de nouveaux actionnaires, els ne sont
soumises à l'approbation de “Et EU a Een om peur cl dû Céder à 586 reuvsaux
cllonnaires plus de lrenle pou cent 936) du caps! de l'entrerie.

Ra ABTERTE

Pngan La durée da vale du Gant. lez zonage rocurmus dun commun aerard inaples à
l'explotalien, pourrent rs rapis par FEU, à la demande di Minis, aux ns de 166 comertr
en puits à mu. Le Dontactent vera alor En laisser ei place Les HLègés Sur Là haut:
démandée ais que, avemtielemen, le ter de pue, ot dcr à se frais l'abluraion du
reg ais La Zoé qui ui sua deradés

ARTIQLE 25:
RESPONSABILITE ET ASSURANCES

La Contrat déseminagsis at demie IAte persenne, y compris (EL. pour tout
Bammaga au par Gue & Gel tant d88 emplaÿés ou ses sHLSAIATANIS et eur Em FIDyES
purs causer à personne, à 15 propreté cu aux Vis d'aulen personnes. du Fat ou à
Faceasion des Dpéralione Fétchres

En parer a la ponsabité de Bret pet rovronniéer du fai où à l'occasion des
Opérations Patolères, le Centaant fers tas dépense à el Ggar 6 inGemmsers MEL
pour toute somme Sort lEla. nerak roésvdile 22 toute Gépense qui AUTA supporte.
féremes ou censéeuties à una réclamauen.

8 Gericatanr sous at malien sn uguaur, ai fai seusere et méintert en gui var nes
saus-rsturls, ules assurances reliure au Gperaens Pétrahäres du iypa 0: dec montants
en uenge dame Fiellie péoière inlemalionale noremmenr IS AtLIAnens de
responeabilté CE Et lon agsuranGzs ge dorimago à la propriété el à l'ermrernéiert, sans
jou des sseurances ges sale rer Lise para légion manon

Le Conteatart fau au Hire les anesiañons justiant la sourcieiion 84 fe ait den
Braneue eusRées,

lorsque 1e Cortatant at roratué 2 plasieute entrés, le oigallons a! reponeabAés dé
es Gamièras en vertu du préseme Cantal ant scies, à leur zptn de Bus ooHgaTens en
air mp sur es menées.

Si fume des ant corsttuant lé Contariant er: une Nine, ae sorte mére soumellé à

Tapnrobatien du Minisire ur engagement ceramésant là Banne exécaen 26 0tlgaions
cour du présent Dent

eme |

212: Len morafés petques de celle paiicipalon ins qu 25 DONS AE k

L'emreprse nations ser InaNduciement regpoisablo vis vis de l'Eta de ses cbigatèns
Hélas que prévues dense arésen Con

“Toute défellance de l'onrepres nations à exécuter une aueléenaue de ses cbligatons re
era pas considres coin éelllanee des entes En sua Ganiractrt gi ne pouIra en
aueun 69 ètre veus par | Elat pour annuler a présent Corira.

L'association de Tentepise nation au Career, ne cauroi en aucun cos, annuiee ni
Aaron ares es onlius constiugnt le Cnlracient à revaunr à la cause carbirage
Grue à lastele 22, ealaees netmnt p22 applenble aux Igor entre IE et lentise
Ratenole. mais aaement aux Iles eme l'E où lenrapnse nationale 6! les entiés
canine Come.

arsaci seront
Hlérermines dans un Acouré d'Arsociahon gi sera zondui apte 024 2 et Enr En
vigueur den pier de La £ate effet ne pareipaion ha lEtatsiaée à l'ariie 214.

ARTIÇLE 22:
DROITS GOMPLEMENTAIRES DU PREMIER EXPLOITANT

232 4. L'Etat ane Le dut de fazer Le miss #1 valeur des ressources de is République elarique de

Rraunran et de faueriper 19 dévalop pement es acte péroiates, arbre des AvarTADES
Cémsemeures aù Conractent, 8 es le promet oxpoiant d'Aydrocarbuies #7 ensnre
dans paye, suvar és dipochione du pèsent rire

222. Au fins du présent amies, à Gonnastan: nr conskdiié comme de rie exo

Agrora unes en amor e1 République Isla que de Ma una dans 1€ cas Gb 10 ntkmo
Mon se produeten eur Peintre dEspalatien eu une période de savante (804 Jour
conséculfe aerérei vrgt mè {2000 Erik par jour, avant qu'un mime moyen de
rceLeton isentaus ne soi oct eu ur auro périmé d'éxatetior oëToÿr 8 Le BTE
Sonéie cu graupe de se tER en amanore en République Ilarique de Meur ais.

223 Aux fins du grésont orties le Cantine bénéfiers des oantagsé complèmentaies

&s

a

ma

2 une prmen6 pouvant mxeñder ana mans de Bolars (LOS 5 UD 00€} des Code Pétraliere
relalés eux seules Opéaiens Peralbre oupolon (à lescdusion Nüiamment des
Deérations Pétorieres déve ualon & de cévaleppemen, anenurus par le Contacter dans le
cadre eu presem Conrat antéreurement à a dala d'allibuiemn de lorrain Excheive
d'Expioteten reste au Pere eEaplehaion V0 a late 222, sera ajoutée aux Gate
Petolèrs iécumérables para Coran sorfonmemant à arte 102:

À lapin augmenté de le padiciosbon de l'Etat prèvue à Falirda bi de farce 21.3 ut
reine m6 Paie d'Enploalon visé à lac 222 1e pourra être exercée qu compter
neasarenn LÀ

Hà Tout prokt Ge comstlution de soreies eur des biens 6 irstalations ofctés aux
Opralions Pétrole

Las proie vés aux mine 2) 4h sarürt nee au Mise. Si dans un délai de lois 3)
mois suivant léeité notfratian, le Mise va pas nous me Cortactant ou à Herité
romncernée, san oppagèon méfés aux dis pres. curl serunt Pépuiès apprauués à
er praer au mél roi) ms

Lors le Cénictail ést Écraliué de guseuts entrés. à founira où Hier cons lea plLS
rate dela une copie de l'accord c'sssaciaon lat ie enttés conluar ls Contzètane ét
Ge lues mosatons poussant être apperées au di sogord, on éphdfant 16 ner de
Faiamise dévignée comme “Gpéraleur puur lee Dabrelurs Péraltes ; cut energement
eOrarteLr ser 69m à l'anneau da 1 Corfcrent aux dievonibens de l'arc
82.

Les omssians reninées an doinien a cho ons du présent article seront lies & dé rai
etai.

ARTICLE 24:
PROPRIETE ET FRANSFERT DES BIENS À EXPIRATION

Le Cortractant sèr proprerars des biens, meubles 6 Inmeutles, qu aura 2equis our es.
Hroins ace Goraiens Péraènes, us résene des cisposilons suivantes

2 lgiretion, à remaraien ou à la retard present Can peur queique raison que
8 BR, raie aTaLt ou pee du PétméU d'ExplragEn ou un Prmèire d'Exploletiôn. es
biens apparenart au ConMattan el nécesares Bin Oparaions PÉROIÉ:ES dans La SUCRE
abandonne dévndrent a prop de TEA à lle gra. sa cie deivert ve ises per à
Centseart peur lenpatanor d'auies gisements Aiuës en Républoue Islamique de
Mautiars Le ransiet de graprièlé des Ar pour cet GSTaMNET 16 085 eméaM,
annulation utematque de Leute edrelé ou garanti pont sur ces biens. Eu Que ces biens
écratruant

Hi le Minisre dévide me nè pos wie logé ans, 1 aura le dné dé dernentet au
(Contrecant de les enlever aux fais ce ca dernier. les apérstions d'abandon devant être
efeœusos par le Coniractant. conformément aux régles de lt a usage dans Figure
pétolère imerratonaie 21 selon 19 egendrior elec vondions fxè das La plan d'abandon
qu aura 8 sacple.

24827870

d'un déei de dieu 418) me mavant In cts à qua 1 sou do pléducton visa au dit
Ainéa b) de Fetiie 20.3 aura dé clcirt

ARTIGLE 28 +

GESsiDN

231. Les droit obligations néculart du oféceri Cénbal ra peuvent ae Gétès, en tout Où pare,

232. De mème, le Gama

ver

PE

251

EE

24.

pat impor quels des encres ccaatinele Contact, sans l'aparohelln préalable du
Hieue

Ai dans deu toi ED es una a noter au Min Eu projat do sus cion aecempagré
ces Mmatons nécsssabes pour aan les capartes lechiiques 61 financées du
Lessnrre, anal que du prajnl d'air 6e cession et des cendiiors ét rialtés de cession
hui n'a pes rit8 son Gpnesllon mobuée, ges zac sérarÉGuÉS ave fé appreités
ar BU ste à élit a 8 Moi 3) mo

4 amper re In éete cppronaian. Is cesnonaele aequorra ie uallé de Coniracient et
devra saistaire aux cbigaens impose au Canimetar gare présant Canvat aude aura
achaïë préainbrement à la cession

Stune entlé conciluartlé Coniraclant soumet à l'approeten de ER? Li prjet ae oxsalon à
ae Scièté Ati, Pire auieror lt cession dan 1e délai de rois 43) mo susuisé
y 8 eue os d'eposons de l'arikée 264 seront apple.

ou fours ont core le Conirclrt, é ence dé sous à
Faporobaien préalabe d: Mist

aÿ Tout proiét qui ere? suceptpa amener, notamment au moyen d'une nouvelle
“Énahien eo tiBe Boca une mas/palion du Eole 44 Goraetart où da lente
roneartan

Serent consdèrés comme ments ta carie du Goma eu d'unë Gnété. la
rare du capital sedal la maborailé des actus maitarés, ane Que 25
dispositions terres rates au ge sara ot aur dre + obigalions stlachés aux
tres sociaux an os qui encëme la malo que nan le capables génère

Toutefois, les censions ne tes éoclain à des Gogdtis Afilées seient ir
récere de décaratian préalable au He pour ivermaton et de l'application des.
Aiéponiioms 2 rio 284 ei ya eu

Gent aux odone de Iles cociaux à de nouveaux actionnaires, els ne sont
soumises à l'approbation de “Et EU a Een om peur cl dû Céder à 586 reuvsaux
cllonnaires plus de lrenle pou cent 936) du caps! de l'entrerie.

Ra ABTERTE

Pngan La durée da vale du Gant. lez zonage rocurmus dun commun aerard inaples à
l'explotalien, pourrent rs rapis par FEU, à la demande di Minis, aux ns de 166 comertr
en puits à mu. Le Dontactent vera alor En laisser ei place Les HLègés Sur Là haut:
démandée ais que, avemtielemen, le ter de pue, ot dcr à se frais l'abluraion du
reg ais La Zoé qui ui sua deradés

ARTIQLE 25:
RESPONSABILITE ET ASSURANCES

La Contrat déseminagsis at demie IAte persenne, y compris (EL. pour tout
Bammaga au par Gue & Gel tant d88 emplaÿés ou ses sHLSAIATANIS et eur Em FIDyES
purs causer à personne, à 15 propreté cu aux Vis d'aulen personnes. du Fat ou à
Faceasion des Dpéralione Fétchres

En parer a la ponsabité de Bret pet rovronniéer du fai où à l'occasion des
Opérations Patolères, le Centaant fers tas dépense à el Ggar 6 inGemmsers MEL
pour toute somme Sort lEla. nerak roésvdile 22 toute Gépense qui AUTA supporte.
féremes ou censéeuties à una réclamauen.

8 Gericatanr sous at malien sn uguaur, ai fai seusere et méintert en gui var nes
saus-rsturls, ules assurances reliure au Gperaens Pétrahäres du iypa 0: dec montants
en uenge dame Fiellie péoière inlemalionale noremmenr IS AtLIAnens de
responeabilté CE Et lon agsuranGzs ge dorimago à la propriété el à l'ermrernéiert, sans
jou des sseurances ges sale rer Lise para légion manon

Le Conteatart fau au Hire les anesiañons justiant la sourcieiion 84 fe ait den
Braneue eusRées,

lorsque 1e Cortatant at roratué 2 plasieute entrés, le oigallons a! reponeabAés dé
es Gamièras en vertu du préseme Cantal ant scies, à leur zptn de Bus ooHgaTens en
air mp sur es menées.

Si fume des ant corsttuant lé Contariant er: une Nine, ae sorte mére soumellé à

Tapnrobatien du Minisire ur engagement ceramésant là Banne exécaen 26 0tlgaions
cour du présent Dent

eme |

co n1e276e 71

ARTIQLE 26 :
RESILATION DU CONTRAT

La prés Don naut one rés, ra indemnité, dons ln ds eus eurants

81 Violon grave ou répétée parle Gurdrastnt des disposine 8e fardonance n° 88.161
du 4 moveaie 1668 reine au tégima Are 65 Freal do a rééharene 6 do
noie des Hydro eds apatons du préser Dontrat

1 res de plan ae ol 3 mes appon aar ls Contrat à un paiomont à Etat

1. érrèl  Hravaux da dévelsépôhét d'un gisement perdant six (3 mois nsc.

di après le drama 42 1e practenien sue un sement, arât de on exrictatn pensant
ne durée d'au moins six IE! moi 686 86 on le Contrat sans lacet du Hi ce

2 romemseltion per ie Gonvrectent dans 14 gels pres dune senmmce arbre rendu
SoormréonL aux spésiins de did 28

1 eu faite, réglement jugée ou fuite des bars du Dentractant ou de sa sat
ère

En dehors du ces prévu à l'alnée 1 édessue, Je Mimre re Deurrs prononcer la decrèance
prév à faricle 28 1 qu'aprés avc ls le Dont, par letre recommandée avec accusé
Le éteobon, 27 deaute de temer au marquernant ên qiérion Sans un dl: de Hoi 23
is (au ei (5 mois dar Jen can vise aux aindas €} #1 cent À Cemple Ha 8 Gate
0 récephon de sexe ms en demeure

Faute pou le Dontactent de se lier à calin infection dans le dela imoar, 1 sésiition du
tes Gone peut re pronencéë 65 fin ok:

Fran aférons aur Le ben fon da Le rallier du Baniat cranancë par Etat en raison de La
déchéance sara suarepi « de renal à lamirage eontarmennenr aux dsDaMons Ge l'ame
29 Dans ag zas, 1e Dental reste on vigueur guau moment de Fexdculion ar les Patte
de Ia samtence rare.

La récitation ca prégeut Gare entraine automaiquemant le sil Ga Autérisation Excive
d'Esparaten et des Auris ons Egg 4 Expidtilon en aueur d9ne 15 oénméte.

{ en

Lane À 8

La duree eu Contrat, de lAutrrisaton Excuse d'Exoréion el des Autoirations EXGKIRMES
dEnpialon en vigueur

ARTICLE 29 :
ARBITRAGE FT EXPERTISE

Er cos do iférené entre lat at 1e Cerraolant concemant rcerpreiion ou fppfien ons
ispesmons du présent Gant, kg Parts feront de rénou no re Gare à EG.

Gi, durs un délai de trois () mois à ecraper de 12 mlficaten cu d'fererd, las Poanos na
parviennent pas à régler te drone al'umishle, se dernier sera soumis, à 12 requête de Ia
Pate le plus diigente, au Carre Irtarationoi pour 2 flègiement des Diférends relate aux
Amostnaments (CLR D.) en vu de son réglement nas S'rRQE SU JS rÉQIES FLE
pes La Ganventon pour 1 Réglement 868 airerahds raHs aux Hiestisentenis en Elta
Ressgrissarts d'autres Et,

Le siège Le lartarage sors Pers diunce). La rangue uillsée durant le praoéeure sera le
Hague rençaiss 4418 10 appiane ser 1 io MRMIENT, UE que Les régies et usanes is
eroimerreñon appléabies en maire

Le Hurt arbitrni sora camaosé de tels eines Aucun aroine ne so records des
as aunquels spparremsnt les Pas,

La serten du rural as MRQu À tre dé et irémcgble ; elle s'impose aux Parties at
aininédislement exécumie

Les fans a'arotrege seront eupportés geler ent lac Patins, aus réserve de 18 décision
Au Hbural concean eut an

Lex Pattes se senfonmeront 2 toute mesure sonsenataie ordennés pr luna aritral,
Limecusten dune romèdira damirage amené Ia suspension dés diosiions

contraauelss 7 00 qui cancer l'objet du dférane, mas eee Eubaistr tu auto dite
A Gigi des Parts au tre Gi prasant Conirat

En cas de digue ans lnereuton du mrésent Cantal. los Pal sonerment avg ut
sibags à à Léfaut de réglement wrniabls, de dérrarser 2 un expert de MS sig0r dans le
atement amiable de ieur Héron. Del ouai ses ren £8r acer entre les Parties au
à défaut d'actots, par Cane imtenahenæ: d'Experise do là Chambre de Cammaice
Imematonge, ceofsménert au Réglement d'Experise Technique de Sani Les frs et
honoraires LE levpet rare eunpunas également entre Las Paries, au, jereuà l'ecroi de La
première Autosaen Exélie d'Exnloaion, 18 stage Gonactant

etre 1827687

ARTIGLE ZT :
DROIT APPLICABLE ET STABILISATION DES CONDITIONS

Lis menant Contrat et les Grérfions Péroienes antropicue dans 18 cegre dudit Contrat sont
régis par es lis et éghemars da la acute ani que 00 MaUTtAN.

Le Gntrociant sara soumis à ru marrant ax lie ot lements ce ls Räpublique Islamique
de Maurtanie #7 vue”

1 ne pourra ay fer applemton eu Cartegar aucune dission législalive sya pour ef
d'aogian, cirédement qu par ve de senséquence, 185 charges EU Cbigons réa du
preeant Cemial ed la lgis ation ot a réclementäten üh vga à a de 62 sgnanue du
résem Ganta, sans accord préaiable 486 Paie,

ARTICLE 28:

FORGE MAJEURE

roue emigenon recul de présant Con que Parti serait dans l'imposciaiétotte où
patelé darécuer, en éme des Paémns dom ele sort lüdovalfe ne sors pas
Contkdéréo eos une velo du préveré Con 1 bete inexBeLtOn TÉSURE Eur GS 08
Fores loue. À omation toutetis quel y A ur lon diegl de cause à ses one
d'émpééhenent lis das de Free Majeur invoque.

Aux fins du grésen: Dane co êre emaréu comme cas do Foro? Mature fout svénénant
inprésbe, iréustble 2 Méépendant de la Lelane de ia Parte l'mvaguert eh U6
rembtemert de one giève, meule, maureian, tables cs, Sakoinge tas de guerre ou
Sanddions Mpraties 4 18 guee. Limtention 06e Paries est oLe la tom Forca Majourn
pou Fréten 1 Blus conforme aux pRÉDER # EBAY EANETAI

Lorsauune Pare congdère quelle se Louve empaoneo dxéoure ina quaiconque do 225
hi gèties an raison ur ca8 de Forme Majeure, de do rnmédiéle-rnt le anti dar ent à
Faite Fam en grecs los émane de mare à abri can de Force Majaure at arendre,
en accord ve l'aube parte, muiés is disposliens ul Et nécessaire pour peer 1
reprise normale de lexéeution des ohganrs affectées bar :a l'ait Maeuré des là cassato
Au e3 de Force Haute

Las omlgañons aura que cols focus par ia Forcs Mafeure devront connue à te
Famaleé conférant Lx dapostions EU présent GTA

Si, par ts dun ceë de Force Majeurs. lanceur ce lune quéleonque des oblatons du
présent Contrat tar défétte, 1 aura A4 rar en rÉELNTE Juomenté du dé ai au pourrai
tr réoscaaie à a réparation ce Heu dortage causé par Le es de Force lajeure, seraient
jure au gel sipuis dans de mount Go pour 'exéuon de Lie obgatier, ainsi qu'a

armriaaresmt | ml a

ARTICLE 30:

SONDMONS D'APPLICATION DU CONTRAT

Les Baies sav 'areans pour enapérer de tout los manie possilar àfh d'lsinane es

tiecifs du présent Contrat

Lt éeciitens #9 Cortractant reverdee de des scbutés an lé accordant us Per,
fois, dro d'acees nécessaires à la realisation es Opérations PUITS, Gt en METAN À.
28 aspogion tous les cericoe svprogrtés aux dés Opéralions d. Conrectant et de ses
amslesés el sgenfs sur Leroe de18 Rp uIque Ilerique de Mau

Tause auamaations de l'Art 1nquece on ver de ce Coral au de loue au (oi où
régler 8 analemant na route a reusees san ur mettais.

Toutes 106 noténnbone où auiee commanleaians ee rapogtant au prasent Conat cri
re adresses per oi el serant ronéicérées urmme ayant 818 valbbionront olutiu Gas des
au natart tarise en maire aroptec cenle récegiase Al représentant Auaie de 1)
Pame cercemés aû leu de Gon prnciui Glapissanent en Répubiaue islamique de
Maire, ou déltrées sous ph sfiaree et racomnanne aves asauee de réceaiun. ou
ncresséon pet Ok Qu par (décors corfrmée gar lle st apres cemirmainn de la
réceplan parie destinataire. à leohen ne domiats indquéo ci dessous

pou Etat

Directeur de lExloraon et du Déveleppament des Hyracerbures BAS
BP O2

Nauskehett

TéSoh oies fax 222 E24 43 07

pour. TECH PETROLEUM GROUP.
Fa: 05 128 109) 290 210 25077
Fax: Où (24813) 123 02308

Les nolficaons sersrt considérées comme ayant êté afeñiubés à la data où ke detinatae
les ravira, conf mäment à l'accusé de récap.

L'Etat atié Cortigehri peuvené à tout meme shamer eur reprBéetant autos eu léleon
Le demie mentionnée à Taxe A7 2, ous 1ésarvn de la noëfit see un préavé d'au maine
dx jus .

co n1e276e 71

ARTIQLE 26 :
RESILATION DU CONTRAT

La prés Don naut one rés, ra indemnité, dons ln ds eus eurants

81 Violon grave ou répétée parle Gurdrastnt des disposine 8e fardonance n° 88.161
du 4 moveaie 1668 reine au tégima Are 65 Freal do a rééharene 6 do
noie des Hydro eds apatons du préser Dontrat

1 res de plan ae ol 3 mes appon aar ls Contrat à un paiomont à Etat

1. érrèl  Hravaux da dévelsépôhét d'un gisement perdant six (3 mois nsc.

di après le drama 42 1e practenien sue un sement, arât de on exrictatn pensant
ne durée d'au moins six IE! moi 686 86 on le Contrat sans lacet du Hi ce

2 romemseltion per ie Gonvrectent dans 14 gels pres dune senmmce arbre rendu
SoormréonL aux spésiins de did 28

1 eu faite, réglement jugée ou fuite des bars du Dentractant ou de sa sat
ère

En dehors du ces prévu à l'alnée 1 édessue, Je Mimre re Deurrs prononcer la decrèance
prév à faricle 28 1 qu'aprés avc ls le Dont, par letre recommandée avec accusé
Le éteobon, 27 deaute de temer au marquernant ên qiérion Sans un dl: de Hoi 23
is (au ei (5 mois dar Jen can vise aux aindas €} #1 cent À Cemple Ha 8 Gate
0 récephon de sexe ms en demeure

Faute pou le Dontactent de se lier à calin infection dans le dela imoar, 1 sésiition du
tes Gone peut re pronencéë 65 fin ok:

Fran aférons aur Le ben fon da Le rallier du Baniat cranancë par Etat en raison de La
déchéance sara suarepi « de renal à lamirage eontarmennenr aux dsDaMons Ge l'ame
29 Dans ag zas, 1e Dental reste on vigueur guau moment de Fexdculion ar les Patte
de Ia samtence rare.

La récitation ca prégeut Gare entraine automaiquemant le sil Ga Autérisation Excive
d'Esparaten et des Auris ons Egg 4 Expidtilon en aueur d9ne 15 oénméte.

{ en

Lane À 8

La duree eu Contrat, de lAutrrisaton Excuse d'Exoréion el des Autoirations EXGKIRMES
dEnpialon en vigueur

ARTICLE 29 :
ARBITRAGE FT EXPERTISE

Er cos do iférené entre lat at 1e Cerraolant concemant rcerpreiion ou fppfien ons
ispesmons du présent Gant, kg Parts feront de rénou no re Gare à EG.

Gi, durs un délai de trois () mois à ecraper de 12 mlficaten cu d'fererd, las Poanos na
parviennent pas à régler te drone al'umishle, se dernier sera soumis, à 12 requête de Ia
Pate le plus diigente, au Carre Irtarationoi pour 2 flègiement des Diférends relate aux
Amostnaments (CLR D.) en vu de son réglement nas S'rRQE SU JS rÉQIES FLE
pes La Ganventon pour 1 Réglement 868 airerahds raHs aux Hiestisentenis en Elta
Ressgrissarts d'autres Et,

Le siège Le lartarage sors Pers diunce). La rangue uillsée durant le praoéeure sera le
Hague rençaiss 4418 10 appiane ser 1 io MRMIENT, UE que Les régies et usanes is
eroimerreñon appléabies en maire

Le Hurt arbitrni sora camaosé de tels eines Aucun aroine ne so records des
as aunquels spparremsnt les Pas,

La serten du rural as MRQu À tre dé et irémcgble ; elle s'impose aux Parties at
aininédislement exécumie

Les fans a'arotrege seront eupportés geler ent lac Patins, aus réserve de 18 décision
Au Hbural concean eut an

Lex Pattes se senfonmeront 2 toute mesure sonsenataie ordennés pr luna aritral,
Limecusten dune romèdira damirage amené Ia suspension dés diosiions

contraauelss 7 00 qui cancer l'objet du dférane, mas eee Eubaistr tu auto dite
A Gigi des Parts au tre Gi prasant Conirat

En cas de digue ans lnereuton du mrésent Cantal. los Pal sonerment avg ut
sibags à à Léfaut de réglement wrniabls, de dérrarser 2 un expert de MS sig0r dans le
atement amiable de ieur Héron. Del ouai ses ren £8r acer entre les Parties au
à défaut d'actots, par Cane imtenahenæ: d'Experise do là Chambre de Cammaice
Imematonge, ceofsménert au Réglement d'Experise Technique de Sani Les frs et
honoraires LE levpet rare eunpunas également entre Las Paries, au, jereuà l'ecroi de La
première Autosaen Exélie d'Exnloaion, 18 stage Gonactant

etre 1827687

ARTIGLE ZT :
DROIT APPLICABLE ET STABILISATION DES CONDITIONS

Lis menant Contrat et les Grérfions Péroienes antropicue dans 18 cegre dudit Contrat sont
régis par es lis et éghemars da la acute ani que 00 MaUTtAN.

Le Gntrociant sara soumis à ru marrant ax lie ot lements ce ls Räpublique Islamique
de Maurtanie #7 vue”

1 ne pourra ay fer applemton eu Cartegar aucune dission législalive sya pour ef
d'aogian, cirédement qu par ve de senséquence, 185 charges EU Cbigons réa du
preeant Cemial ed la lgis ation ot a réclementäten üh vga à a de 62 sgnanue du
résem Ganta, sans accord préaiable 486 Paie,

ARTICLE 28:

FORGE MAJEURE

roue emigenon recul de présant Con que Parti serait dans l'imposciaiétotte où
patelé darécuer, en éme des Paémns dom ele sort lüdovalfe ne sors pas
Contkdéréo eos une velo du préveré Con 1 bete inexBeLtOn TÉSURE Eur GS 08
Fores loue. À omation toutetis quel y A ur lon diegl de cause à ses one
d'émpééhenent lis das de Free Majeur invoque.

Aux fins du grésen: Dane co êre emaréu comme cas do Foro? Mature fout svénénant
inprésbe, iréustble 2 Méépendant de la Lelane de ia Parte l'mvaguert eh U6
rembtemert de one giève, meule, maureian, tables cs, Sakoinge tas de guerre ou
Sanddions Mpraties 4 18 guee. Limtention 06e Paries est oLe la tom Forca Majourn
pou Fréten 1 Blus conforme aux pRÉDER # EBAY EANETAI

Lorsauune Pare congdère quelle se Louve empaoneo dxéoure ina quaiconque do 225
hi gèties an raison ur ca8 de Forme Majeure, de do rnmédiéle-rnt le anti dar ent à
Faite Fam en grecs los émane de mare à abri can de Force Majaure at arendre,
en accord ve l'aube parte, muiés is disposliens ul Et nécessaire pour peer 1
reprise normale de lexéeution des ohganrs affectées bar :a l'ait Maeuré des là cassato
Au e3 de Force Haute

Las omlgañons aura que cols focus par ia Forcs Mafeure devront connue à te
Famaleé conférant Lx dapostions EU présent GTA

Si, par ts dun ceë de Force Majeurs. lanceur ce lune quéleonque des oblatons du
présent Contrat tar défétte, 1 aura A4 rar en rÉELNTE Juomenté du dé ai au pourrai
tr réoscaaie à a réparation ce Heu dortage causé par Le es de Force lajeure, seraient
jure au gel sipuis dans de mount Go pour 'exéuon de Lie obgatier, ainsi qu'a

armriaaresmt | ml a

ARTICLE 30:

SONDMONS D'APPLICATION DU CONTRAT

Les Baies sav 'areans pour enapérer de tout los manie possilar àfh d'lsinane es

tiecifs du présent Contrat

Lt éeciitens #9 Cortractant reverdee de des scbutés an lé accordant us Per,
fois, dro d'acees nécessaires à la realisation es Opérations PUITS, Gt en METAN À.
28 aspogion tous les cericoe svprogrtés aux dés Opéralions d. Conrectant et de ses
amslesés el sgenfs sur Leroe de18 Rp uIque Ilerique de Mau

Tause auamaations de l'Art 1nquece on ver de ce Coral au de loue au (oi où
régler 8 analemant na route a reusees san ur mettais.

Toutes 106 noténnbone où auiee commanleaians ee rapogtant au prasent Conat cri
re adresses per oi el serant ronéicérées urmme ayant 818 valbbionront olutiu Gas des
au natart tarise en maire aroptec cenle récegiase Al représentant Auaie de 1)
Pame cercemés aû leu de Gon prnciui Glapissanent en Répubiaue islamique de
Maire, ou déltrées sous ph sfiaree et racomnanne aves asauee de réceaiun. ou
ncresséon pet Ok Qu par (décors corfrmée gar lle st apres cemirmainn de la
réceplan parie destinataire. à leohen ne domiats indquéo ci dessous

pou Etat

Directeur de lExloraon et du Déveleppament des Hyracerbures BAS
BP O2

Nauskehett

TéSoh oies fax 222 E24 43 07

pour. TECH PETROLEUM GROUP.
Fa: 05 128 109) 290 210 25077
Fax: Où (24813) 123 02308

Les nolficaons sersrt considérées comme ayant êté afeñiubés à la data où ke detinatae
les ravira, conf mäment à l'accusé de récap.

L'Etat atié Cortigehri peuvené à tout meme shamer eur reprBéetant autos eu léleon
Le demie mentionnée à Taxe A7 2, ous 1ésarvn de la noëfit see un préavé d'au maine
dx jus .

co n1e276e 71

ARTIQLE 26 :
RESILATION DU CONTRAT

La prés Don naut one rés, ra indemnité, dons ln ds eus eurants

81 Violon grave ou répétée parle Gurdrastnt des disposine 8e fardonance n° 88.161
du 4 moveaie 1668 reine au tégima Are 65 Freal do a rééharene 6 do
noie des Hydro eds apatons du préser Dontrat

1 res de plan ae ol 3 mes appon aar ls Contrat à un paiomont à Etat

1. érrèl  Hravaux da dévelsépôhét d'un gisement perdant six (3 mois nsc.

di après le drama 42 1e practenien sue un sement, arât de on exrictatn pensant
ne durée d'au moins six IE! moi 686 86 on le Contrat sans lacet du Hi ce

2 romemseltion per ie Gonvrectent dans 14 gels pres dune senmmce arbre rendu
SoormréonL aux spésiins de did 28

1 eu faite, réglement jugée ou fuite des bars du Dentractant ou de sa sat
ère

En dehors du ces prévu à l'alnée 1 édessue, Je Mimre re Deurrs prononcer la decrèance
prév à faricle 28 1 qu'aprés avc ls le Dont, par letre recommandée avec accusé
Le éteobon, 27 deaute de temer au marquernant ên qiérion Sans un dl: de Hoi 23
is (au ei (5 mois dar Jen can vise aux aindas €} #1 cent À Cemple Ha 8 Gate
0 récephon de sexe ms en demeure

Faute pou le Dontactent de se lier à calin infection dans le dela imoar, 1 sésiition du
tes Gone peut re pronencéë 65 fin ok:

Fran aférons aur Le ben fon da Le rallier du Baniat cranancë par Etat en raison de La
déchéance sara suarepi « de renal à lamirage eontarmennenr aux dsDaMons Ge l'ame
29 Dans ag zas, 1e Dental reste on vigueur guau moment de Fexdculion ar les Patte
de Ia samtence rare.

La récitation ca prégeut Gare entraine automaiquemant le sil Ga Autérisation Excive
d'Esparaten et des Auris ons Egg 4 Expidtilon en aueur d9ne 15 oénméte.

{ en

Lane À 8

La duree eu Contrat, de lAutrrisaton Excuse d'Exoréion el des Autoirations EXGKIRMES
dEnpialon en vigueur

ARTICLE 29 :
ARBITRAGE FT EXPERTISE

Er cos do iférené entre lat at 1e Cerraolant concemant rcerpreiion ou fppfien ons
ispesmons du présent Gant, kg Parts feront de rénou no re Gare à EG.

Gi, durs un délai de trois () mois à ecraper de 12 mlficaten cu d'fererd, las Poanos na
parviennent pas à régler te drone al'umishle, se dernier sera soumis, à 12 requête de Ia
Pate le plus diigente, au Carre Irtarationoi pour 2 flègiement des Diférends relate aux
Amostnaments (CLR D.) en vu de son réglement nas S'rRQE SU JS rÉQIES FLE
pes La Ganventon pour 1 Réglement 868 airerahds raHs aux Hiestisentenis en Elta
Ressgrissarts d'autres Et,

Le siège Le lartarage sors Pers diunce). La rangue uillsée durant le praoéeure sera le
Hague rençaiss 4418 10 appiane ser 1 io MRMIENT, UE que Les régies et usanes is
eroimerreñon appléabies en maire

Le Hurt arbitrni sora camaosé de tels eines Aucun aroine ne so records des
as aunquels spparremsnt les Pas,

La serten du rural as MRQu À tre dé et irémcgble ; elle s'impose aux Parties at
aininédislement exécumie

Les fans a'arotrege seront eupportés geler ent lac Patins, aus réserve de 18 décision
Au Hbural concean eut an

Lex Pattes se senfonmeront 2 toute mesure sonsenataie ordennés pr luna aritral,
Limecusten dune romèdira damirage amené Ia suspension dés diosiions

contraauelss 7 00 qui cancer l'objet du dférane, mas eee Eubaistr tu auto dite
A Gigi des Parts au tre Gi prasant Conirat

En cas de digue ans lnereuton du mrésent Cantal. los Pal sonerment avg ut
sibags à à Léfaut de réglement wrniabls, de dérrarser 2 un expert de MS sig0r dans le
atement amiable de ieur Héron. Del ouai ses ren £8r acer entre les Parties au
à défaut d'actots, par Cane imtenahenæ: d'Experise do là Chambre de Cammaice
Imematonge, ceofsménert au Réglement d'Experise Technique de Sani Les frs et
honoraires LE levpet rare eunpunas également entre Las Paries, au, jereuà l'ecroi de La
première Autosaen Exélie d'Exnloaion, 18 stage Gonactant

etre 1827687

ARTIGLE ZT :
DROIT APPLICABLE ET STABILISATION DES CONDITIONS

Lis menant Contrat et les Grérfions Péroienes antropicue dans 18 cegre dudit Contrat sont
régis par es lis et éghemars da la acute ani que 00 MaUTtAN.

Le Gntrociant sara soumis à ru marrant ax lie ot lements ce ls Räpublique Islamique
de Maurtanie #7 vue”

1 ne pourra ay fer applemton eu Cartegar aucune dission législalive sya pour ef
d'aogian, cirédement qu par ve de senséquence, 185 charges EU Cbigons réa du
preeant Cemial ed la lgis ation ot a réclementäten üh vga à a de 62 sgnanue du
résem Ganta, sans accord préaiable 486 Paie,

ARTICLE 28:

FORGE MAJEURE

roue emigenon recul de présant Con que Parti serait dans l'imposciaiétotte où
patelé darécuer, en éme des Paémns dom ele sort lüdovalfe ne sors pas
Contkdéréo eos une velo du préveré Con 1 bete inexBeLtOn TÉSURE Eur GS 08
Fores loue. À omation toutetis quel y A ur lon diegl de cause à ses one
d'émpééhenent lis das de Free Majeur invoque.

Aux fins du grésen: Dane co êre emaréu comme cas do Foro? Mature fout svénénant
inprésbe, iréustble 2 Méépendant de la Lelane de ia Parte l'mvaguert eh U6
rembtemert de one giève, meule, maureian, tables cs, Sakoinge tas de guerre ou
Sanddions Mpraties 4 18 guee. Limtention 06e Paries est oLe la tom Forca Majourn
pou Fréten 1 Blus conforme aux pRÉDER # EBAY EANETAI

Lorsauune Pare congdère quelle se Louve empaoneo dxéoure ina quaiconque do 225
hi gèties an raison ur ca8 de Forme Majeure, de do rnmédiéle-rnt le anti dar ent à
Faite Fam en grecs los émane de mare à abri can de Force Majaure at arendre,
en accord ve l'aube parte, muiés is disposliens ul Et nécessaire pour peer 1
reprise normale de lexéeution des ohganrs affectées bar :a l'ait Maeuré des là cassato
Au e3 de Force Haute

Las omlgañons aura que cols focus par ia Forcs Mafeure devront connue à te
Famaleé conférant Lx dapostions EU présent GTA

Si, par ts dun ceë de Force Majeurs. lanceur ce lune quéleonque des oblatons du
présent Contrat tar défétte, 1 aura A4 rar en rÉELNTE Juomenté du dé ai au pourrai
tr réoscaaie à a réparation ce Heu dortage causé par Le es de Force lajeure, seraient
jure au gel sipuis dans de mount Go pour 'exéuon de Lie obgatier, ainsi qu'a

armriaaresmt | ml a

ARTICLE 30:

SONDMONS D'APPLICATION DU CONTRAT

Les Baies sav 'areans pour enapérer de tout los manie possilar àfh d'lsinane es

tiecifs du présent Contrat

Lt éeciitens #9 Cortractant reverdee de des scbutés an lé accordant us Per,
fois, dro d'acees nécessaires à la realisation es Opérations PUITS, Gt en METAN À.
28 aspogion tous les cericoe svprogrtés aux dés Opéralions d. Conrectant et de ses
amslesés el sgenfs sur Leroe de18 Rp uIque Ilerique de Mau

Tause auamaations de l'Art 1nquece on ver de ce Coral au de loue au (oi où
régler 8 analemant na route a reusees san ur mettais.

Toutes 106 noténnbone où auiee commanleaians ee rapogtant au prasent Conat cri
re adresses per oi el serant ronéicérées urmme ayant 818 valbbionront olutiu Gas des
au natart tarise en maire aroptec cenle récegiase Al représentant Auaie de 1)
Pame cercemés aû leu de Gon prnciui Glapissanent en Répubiaue islamique de
Maire, ou déltrées sous ph sfiaree et racomnanne aves asauee de réceaiun. ou
ncresséon pet Ok Qu par (décors corfrmée gar lle st apres cemirmainn de la
réceplan parie destinataire. à leohen ne domiats indquéo ci dessous

pou Etat

Directeur de lExloraon et du Déveleppament des Hyracerbures BAS
BP O2

Nauskehett

TéSoh oies fax 222 E24 43 07

pour. TECH PETROLEUM GROUP.
Fa: 05 128 109) 290 210 25077
Fax: Où (24813) 123 02308

Les nolficaons sersrt considérées comme ayant êté afeñiubés à la data où ke detinatae
les ravira, conf mäment à l'accusé de récap.

L'Etat atié Cortigehri peuvené à tout meme shamer eur reprBéetant autos eu léleon
Le demie mentionnée à Taxe A7 2, ous 1ésarvn de la noëfit see un préavé d'au maine
dx jus .

co n1e276e 71

ARTIQLE 26 :
RESILATION DU CONTRAT

La prés Don naut one rés, ra indemnité, dons ln ds eus eurants

81 Violon grave ou répétée parle Gurdrastnt des disposine 8e fardonance n° 88.161
du 4 moveaie 1668 reine au tégima Are 65 Freal do a rééharene 6 do
noie des Hydro eds apatons du préser Dontrat

1 res de plan ae ol 3 mes appon aar ls Contrat à un paiomont à Etat

1. érrèl  Hravaux da dévelsépôhét d'un gisement perdant six (3 mois nsc.

di après le drama 42 1e practenien sue un sement, arât de on exrictatn pensant
ne durée d'au moins six IE! moi 686 86 on le Contrat sans lacet du Hi ce

2 romemseltion per ie Gonvrectent dans 14 gels pres dune senmmce arbre rendu
SoormréonL aux spésiins de did 28

1 eu faite, réglement jugée ou fuite des bars du Dentractant ou de sa sat
ère

En dehors du ces prévu à l'alnée 1 édessue, Je Mimre re Deurrs prononcer la decrèance
prév à faricle 28 1 qu'aprés avc ls le Dont, par letre recommandée avec accusé
Le éteobon, 27 deaute de temer au marquernant ên qiérion Sans un dl: de Hoi 23
is (au ei (5 mois dar Jen can vise aux aindas €} #1 cent À Cemple Ha 8 Gate
0 récephon de sexe ms en demeure

Faute pou le Dontactent de se lier à calin infection dans le dela imoar, 1 sésiition du
tes Gone peut re pronencéë 65 fin ok:

Fran aférons aur Le ben fon da Le rallier du Baniat cranancë par Etat en raison de La
déchéance sara suarepi « de renal à lamirage eontarmennenr aux dsDaMons Ge l'ame
29 Dans ag zas, 1e Dental reste on vigueur guau moment de Fexdculion ar les Patte
de Ia samtence rare.

La récitation ca prégeut Gare entraine automaiquemant le sil Ga Autérisation Excive
d'Esparaten et des Auris ons Egg 4 Expidtilon en aueur d9ne 15 oénméte.

{ en

Lane À 8

La duree eu Contrat, de lAutrrisaton Excuse d'Exoréion el des Autoirations EXGKIRMES
dEnpialon en vigueur

ARTICLE 29 :
ARBITRAGE FT EXPERTISE

Er cos do iférené entre lat at 1e Cerraolant concemant rcerpreiion ou fppfien ons
ispesmons du présent Gant, kg Parts feront de rénou no re Gare à EG.

Gi, durs un délai de trois () mois à ecraper de 12 mlficaten cu d'fererd, las Poanos na
parviennent pas à régler te drone al'umishle, se dernier sera soumis, à 12 requête de Ia
Pate le plus diigente, au Carre Irtarationoi pour 2 flègiement des Diférends relate aux
Amostnaments (CLR D.) en vu de son réglement nas S'rRQE SU JS rÉQIES FLE
pes La Ganventon pour 1 Réglement 868 airerahds raHs aux Hiestisentenis en Elta
Ressgrissarts d'autres Et,

Le siège Le lartarage sors Pers diunce). La rangue uillsée durant le praoéeure sera le
Hague rençaiss 4418 10 appiane ser 1 io MRMIENT, UE que Les régies et usanes is
eroimerreñon appléabies en maire

Le Hurt arbitrni sora camaosé de tels eines Aucun aroine ne so records des
as aunquels spparremsnt les Pas,

La serten du rural as MRQu À tre dé et irémcgble ; elle s'impose aux Parties at
aininédislement exécumie

Les fans a'arotrege seront eupportés geler ent lac Patins, aus réserve de 18 décision
Au Hbural concean eut an

Lex Pattes se senfonmeront 2 toute mesure sonsenataie ordennés pr luna aritral,
Limecusten dune romèdira damirage amené Ia suspension dés diosiions

contraauelss 7 00 qui cancer l'objet du dférane, mas eee Eubaistr tu auto dite
A Gigi des Parts au tre Gi prasant Conirat

En cas de digue ans lnereuton du mrésent Cantal. los Pal sonerment avg ut
sibags à à Léfaut de réglement wrniabls, de dérrarser 2 un expert de MS sig0r dans le
atement amiable de ieur Héron. Del ouai ses ren £8r acer entre les Parties au
à défaut d'actots, par Cane imtenahenæ: d'Experise do là Chambre de Cammaice
Imematonge, ceofsménert au Réglement d'Experise Technique de Sani Les frs et
honoraires LE levpet rare eunpunas également entre Las Paries, au, jereuà l'ecroi de La
première Autosaen Exélie d'Exnloaion, 18 stage Gonactant

etre 1827687

ARTIGLE ZT :
DROIT APPLICABLE ET STABILISATION DES CONDITIONS

Lis menant Contrat et les Grérfions Péroienes antropicue dans 18 cegre dudit Contrat sont
régis par es lis et éghemars da la acute ani que 00 MaUTtAN.

Le Gntrociant sara soumis à ru marrant ax lie ot lements ce ls Räpublique Islamique
de Maurtanie #7 vue”

1 ne pourra ay fer applemton eu Cartegar aucune dission législalive sya pour ef
d'aogian, cirédement qu par ve de senséquence, 185 charges EU Cbigons réa du
preeant Cemial ed la lgis ation ot a réclementäten üh vga à a de 62 sgnanue du
résem Ganta, sans accord préaiable 486 Paie,

ARTICLE 28:

FORGE MAJEURE

roue emigenon recul de présant Con que Parti serait dans l'imposciaiétotte où
patelé darécuer, en éme des Paémns dom ele sort lüdovalfe ne sors pas
Contkdéréo eos une velo du préveré Con 1 bete inexBeLtOn TÉSURE Eur GS 08
Fores loue. À omation toutetis quel y A ur lon diegl de cause à ses one
d'émpééhenent lis das de Free Majeur invoque.

Aux fins du grésen: Dane co êre emaréu comme cas do Foro? Mature fout svénénant
inprésbe, iréustble 2 Méépendant de la Lelane de ia Parte l'mvaguert eh U6
rembtemert de one giève, meule, maureian, tables cs, Sakoinge tas de guerre ou
Sanddions Mpraties 4 18 guee. Limtention 06e Paries est oLe la tom Forca Majourn
pou Fréten 1 Blus conforme aux pRÉDER # EBAY EANETAI

Lorsauune Pare congdère quelle se Louve empaoneo dxéoure ina quaiconque do 225
hi gèties an raison ur ca8 de Forme Majeure, de do rnmédiéle-rnt le anti dar ent à
Faite Fam en grecs los émane de mare à abri can de Force Majaure at arendre,
en accord ve l'aube parte, muiés is disposliens ul Et nécessaire pour peer 1
reprise normale de lexéeution des ohganrs affectées bar :a l'ait Maeuré des là cassato
Au e3 de Force Haute

Las omlgañons aura que cols focus par ia Forcs Mafeure devront connue à te
Famaleé conférant Lx dapostions EU présent GTA

Si, par ts dun ceë de Force Majeurs. lanceur ce lune quéleonque des oblatons du
présent Contrat tar défétte, 1 aura A4 rar en rÉELNTE Juomenté du dé ai au pourrai
tr réoscaaie à a réparation ce Heu dortage causé par Le es de Force lajeure, seraient
jure au gel sipuis dans de mount Go pour 'exéuon de Lie obgatier, ainsi qu'a

armriaaresmt | ml a

ARTICLE 30:

SONDMONS D'APPLICATION DU CONTRAT

Les Baies sav 'areans pour enapérer de tout los manie possilar àfh d'lsinane es

tiecifs du présent Contrat

Lt éeciitens #9 Cortractant reverdee de des scbutés an lé accordant us Per,
fois, dro d'acees nécessaires à la realisation es Opérations PUITS, Gt en METAN À.
28 aspogion tous les cericoe svprogrtés aux dés Opéralions d. Conrectant et de ses
amslesés el sgenfs sur Leroe de18 Rp uIque Ilerique de Mau

Tause auamaations de l'Art 1nquece on ver de ce Coral au de loue au (oi où
régler 8 analemant na route a reusees san ur mettais.

Toutes 106 noténnbone où auiee commanleaians ee rapogtant au prasent Conat cri
re adresses per oi el serant ronéicérées urmme ayant 818 valbbionront olutiu Gas des
au natart tarise en maire aroptec cenle récegiase Al représentant Auaie de 1)
Pame cercemés aû leu de Gon prnciui Glapissanent en Répubiaue islamique de
Maire, ou déltrées sous ph sfiaree et racomnanne aves asauee de réceaiun. ou
ncresséon pet Ok Qu par (décors corfrmée gar lle st apres cemirmainn de la
réceplan parie destinataire. à leohen ne domiats indquéo ci dessous

pou Etat

Directeur de lExloraon et du Déveleppament des Hyracerbures BAS
BP O2

Nauskehett

TéSoh oies fax 222 E24 43 07

pour. TECH PETROLEUM GROUP.
Fa: 05 128 109) 290 210 25077
Fax: Où (24813) 123 02308

Les nolficaons sersrt considérées comme ayant êté afeñiubés à la data où ke detinatae
les ravira, conf mäment à l'accusé de récap.

L'Etat atié Cortigehri peuvené à tout meme shamer eur reprBéetant autos eu léleon
Le demie mentionnée à Taxe A7 2, ous 1ésarvn de la noëfit see un préavé d'au maine
dx jus .

ANNEXE +

Le présen Corot ge Eire ai que née où dur Séminaire fo Pare
et arsant goma rntagrame ou prènenr Con en Ro ml 0 Haute ef fe
ar.

a

ranensaon de to à fexemien dure lon du Cerises car 8e te ne
ie, el sonne renarecon épenmals 6 pau Eire eus ds

prése Cartet
205 Los tirez four die présent Cond Leu fisètes à de re de oem A vafbiene
Fan aura men nn rien. ne mu AFS ei Be sert ou jet Contr,
5e ere gieoique de ses cave
FERMETRE D'EXPLORATION
Las Annee 1 aid eo Font or np reset rat
x ss A Date dE, de Panmèté dégiesnan Im angeles rie SIREN marée âge a am

LEA
LG Périmètre ent coprhenié ut La se its

iiquee sur ae darts Sert cena té. por Heron au éddior de Groennie,

ETES ia pa
Eve eu viéueur ga ur scordoinées pécgraiques
Bass Longhane dr see eg tie da Hd}
sing ui gré par lu Paris 1e présen Conial anvrars an vuur à 1 date 69 sn Jo AéBtoc Fat ;
Pmécmarco du Censei SHtièe aeur de Ales la Demers, part Eau Sani |
Pom do Dale dE sam ui Eire get BEUT 5 Beste8 Poe Long de a)
i h 2 “ses
a fee quoi. is Partis on ne Dance on sex nm A es
© Gars
a Nage 3 EME ë Sion
ANesehals LEA 28 € Arum
ao vaté

Parts side de Hucces}

Pure Répura Ina qu de KL Fur « TECH PÉTROLEUM GHQUS
n “uote snice
8 ro re 2ane

Le Meet étou Parme rsden cu Dose amine ê Le ae
5 sc Er

HOHAUER AE GULE HDI HOHAMEE RBDELRRSIT HARAS,

ste er
TUE.
FT Fans Loncin de dec ségt
se

sas
Aloe té5s
Longitude de des 260 Fou de cé deg
EE Fa gone
ane 18
pr AE BaGE
SCA 18m
A Bioc Far
Fes Lena de ue eg ratrude de {00 Ge)
À Ma rest ED
= LA see Arts &
ë 2 on0ù Boot
ë 25600 EU Fi
LA
FE

res

CARTE DU Ben
ALOG Ta

Le sud thri7g

ANNEXE +

Le présen Corot ge Eire ai que née où dur Séminaire fo Pare
et arsant goma rntagrame ou prènenr Con en Ro ml 0 Haute ef fe
ar.

a

ranensaon de to à fexemien dure lon du Cerises car 8e te ne
ie, el sonne renarecon épenmals 6 pau Eire eus ds

prése Cartet
205 Los tirez four die présent Cond Leu fisètes à de re de oem A vafbiene
Fan aura men nn rien. ne mu AFS ei Be sert ou jet Contr,
5e ere gieoique de ses cave
FERMETRE D'EXPLORATION
Las Annee 1 aid eo Font or np reset rat
x ss A Date dE, de Panmèté dégiesnan Im angeles rie SIREN marée âge a am

LEA
LG Périmètre ent coprhenié ut La se its

iiquee sur ae darts Sert cena té. por Heron au éddior de Groennie,

ETES ia pa
Eve eu viéueur ga ur scordoinées pécgraiques
Bass Longhane dr see eg tie da Hd}
sing ui gré par lu Paris 1e présen Conial anvrars an vuur à 1 date 69 sn Jo AéBtoc Fat ;
Pmécmarco du Censei SHtièe aeur de Ales la Demers, part Eau Sani |
Pom do Dale dE sam ui Eire get BEUT 5 Beste8 Poe Long de a)
i h 2 “ses
a fee quoi. is Partis on ne Dance on sex nm A es
© Gars
a Nage 3 EME ë Sion
ANesehals LEA 28 € Arum
ao vaté

Parts side de Hucces}

Pure Répura Ina qu de KL Fur « TECH PÉTROLEUM GHQUS
n “uote snice
8 ro re 2ane

Le Meet étou Parme rsden cu Dose amine ê Le ae
5 sc Er

HOHAUER AE GULE HDI HOHAMEE RBDELRRSIT HARAS,

ste er
TUE.
FT Fans Loncin de dec ségt
se

sas
Aloe té5s
Longitude de des 260 Fou de cé deg
EE Fa gone
ane 18
pr AE BaGE
SCA 18m
A Bioc Far
Fes Lena de ue eg ratrude de {00 Ge)
À Ma rest ED
= LA see Arts &
ë 2 on0ù Boot
ë 25600 EU Fi
LA
FE

res

CARTE DU Ben
ALOG Ta

Le sud thri7g

ANNEXE +

Le présen Corot ge Eire ai que née où dur Séminaire fo Pare
et arsant goma rntagrame ou prènenr Con en Ro ml 0 Haute ef fe
ar.

a

ranensaon de to à fexemien dure lon du Cerises car 8e te ne
ie, el sonne renarecon épenmals 6 pau Eire eus ds

prése Cartet
205 Los tirez four die présent Cond Leu fisètes à de re de oem A vafbiene
Fan aura men nn rien. ne mu AFS ei Be sert ou jet Contr,
5e ere gieoique de ses cave
FERMETRE D'EXPLORATION
Las Annee 1 aid eo Font or np reset rat
x ss A Date dE, de Panmèté dégiesnan Im angeles rie SIREN marée âge a am

LEA
LG Périmètre ent coprhenié ut La se its

iiquee sur ae darts Sert cena té. por Heron au éddior de Groennie,

ETES ia pa
Eve eu viéueur ga ur scordoinées pécgraiques
Bass Longhane dr see eg tie da Hd}
sing ui gré par lu Paris 1e présen Conial anvrars an vuur à 1 date 69 sn Jo AéBtoc Fat ;
Pmécmarco du Censei SHtièe aeur de Ales la Demers, part Eau Sani |
Pom do Dale dE sam ui Eire get BEUT 5 Beste8 Poe Long de a)
i h 2 “ses
a fee quoi. is Partis on ne Dance on sex nm A es
© Gars
a Nage 3 EME ë Sion
ANesehals LEA 28 € Arum
ao vaté

Parts side de Hucces}

Pure Répura Ina qu de KL Fur « TECH PÉTROLEUM GHQUS
n “uote snice
8 ro re 2ane

Le Meet étou Parme rsden cu Dose amine ê Le ae
5 sc Er

HOHAUER AE GULE HDI HOHAMEE RBDELRRSIT HARAS,

ste er
TUE.
FT Fans Loncin de dec ségt
se

sas
Aloe té5s
Longitude de des 260 Fou de cé deg
EE Fa gone
ane 18
pr AE BaGE
SCA 18m
A Bioc Far
Fes Lena de ue eg ratrude de {00 Ge)
À Ma rest ED
= LA see Arts &
ë 2 on0ù Boot
ë 25600 EU Fi
LA
FE

res

CARTE DU Ben
ALOG Ta

Le sud thri7g

ANNEXE +

Le présen Corot ge Eire ai que née où dur Séminaire fo Pare
et arsant goma rntagrame ou prènenr Con en Ro ml 0 Haute ef fe
ar.

a

ranensaon de to à fexemien dure lon du Cerises car 8e te ne
ie, el sonne renarecon épenmals 6 pau Eire eus ds

prése Cartet
205 Los tirez four die présent Cond Leu fisètes à de re de oem A vafbiene
Fan aura men nn rien. ne mu AFS ei Be sert ou jet Contr,
5e ere gieoique de ses cave
FERMETRE D'EXPLORATION
Las Annee 1 aid eo Font or np reset rat
x ss A Date dE, de Panmèté dégiesnan Im angeles rie SIREN marée âge a am

LEA
LG Périmètre ent coprhenié ut La se its

iiquee sur ae darts Sert cena té. por Heron au éddior de Groennie,

ETES ia pa
Eve eu viéueur ga ur scordoinées pécgraiques
Bass Longhane dr see eg tie da Hd}
sing ui gré par lu Paris 1e présen Conial anvrars an vuur à 1 date 69 sn Jo AéBtoc Fat ;
Pmécmarco du Censei SHtièe aeur de Ales la Demers, part Eau Sani |
Pom do Dale dE sam ui Eire get BEUT 5 Beste8 Poe Long de a)
i h 2 “ses
a fee quoi. is Partis on ne Dance on sex nm A es
© Gars
a Nage 3 EME ë Sion
ANesehals LEA 28 € Arum
ao vaté

Parts side de Hucces}

Pure Répura Ina qu de KL Fur « TECH PÉTROLEUM GHQUS
n “uote snice
8 ro re 2ane

Le Meet étou Parme rsden cu Dose amine ê Le ae
5 sc Er

HOHAUER AE GULE HDI HOHAMEE RBDELRRSIT HARAS,

ste er
TUE.
FT Fans Loncin de dec ségt
se

sas
Aloe té5s
Longitude de des 260 Fou de cé deg
EE Fa gone
ane 18
pr AE BaGE
SCA 18m
A Bioc Far
Fes Lena de ue eg ratrude de {00 Ge)
À Ma rest ED
= LA see Arts &
ë 2 on0ù Boot
ë 25600 EU Fi
LA
FE

res

CARTE DU Ben
ALOG Ta

Le sud thri7g

ANNEXE 2

“ini a faisant parte Atégrante du présent Cortat on Le RédubFaué ilaniqu de Maiteie atle

Serraciant
PROCEDURE COMPTABLE
ARTICLE
DISPOSITIONS GENERALES
44. be

12.

3

La gtèventé Pretédire Compta
Écarer auquo: dia où athée

de sera Et epanién ans lenecutn 35 a iations du

Comptes et relevés

Lo Coriruclant erregairers eeparmenl dar des commples AMIE 1OLS 85 MDVEMENS 0
repas ave les Gpérarions Sue ct du a ani sr ge marence es corps, IPS 2
ax see ei distnguent notsriment les 2epenses d'expiration. 5 dépanses d'évaliaton ar
Jacaututo s,l4 ca dahéant les dépanses de aévesnppe man. lea cénanses 4 produien et
Jos ais hrarders par Pédmète GExpolathn. ainsi que les dépénnes générales €
adnnistaiues

Las onmpres, ivres at ragistms Qu Gariaclant sarert tenus suit les régles di lan
Comptable an vigueur en Réruñique Isarmiaue 8e Meurhanis er les préuos 6 naihcdes on
Usage dom nage pétalore incomtionaie.

<Coutemmément aux daposiions de laiicle 24.2 du Coral les ceenptes. Livres ot rage du
Contact serom tenus On mg foie et lié en Cela

“Toutes io ie qu er nésessiire de comrtiren Dalas les dépenses er receties paÿtes ou
réçusë en toute Are manne, cales & e01R dvalidos cu a bass des cours de change
st sun le march ces changes de Pan, selon ces modsiRés fées par éce d'un commun
Second

interprétation

Les deinitions des tartes rgerant ane gaie Annexe 2 Bont los mèmos aue colles des iermes
Correspondants, fgurant den lé Conbat

cerratgarsens € Ê

28

Cote de anepert dus employés, éguipements, matériaux et fourniures à linidrèur da Ia
Répiaique amis de Mairie, Ans qu'en la Répubéque Hdarique de Maurian dt
d'air pays, réceusares aux Opérations Parieres. Las PAC se TENSPON 663 EMpIoyes
ccomprendiont lee frais de déplacement des empests el de leurs families payée par le
Eater asia primque établie par epiute

Services rerñdus par des soua-raltrts
Cote de prusistions do sérvices rndués ares souétailants, des conauiants. des Oups

ansale ain ques Hour Leg rot Fos à des conises Gouvernement au Lau autR Buts
se Répubique Islamique de Maure

22. Asaurancn ct réciemations

27.

28

caretaareert

Primes najèee pour la sesurances quil leur notament sousérie dur les Doéraiahé
Faces devant 8e ReasGeS par 1e GOnirane a QUE HOUREE GENE DOME BL
eyes pour réglement de Luules perse, nklematene, éme el autres Sépenses, V
arts le dpanses da moneus Juiiaues Pon “ecruvrées par le perteur d'maurance ét es
raparises dGGUEANt de Gccmiens june

Si, après approuauer de (EL aucune assurance est saurai pour un risques voici.
routes fépanees ensure ae payèes per Le 1eme de LOS nenas, Memalo
marié, céciions juciarus 8 aus Gnonses

Dépenses juriquen

Toutes dépenses rives à la corpus, 4 fexemen 2 2 téglomant des Higos qu
déclarations survenant du fat des Ooérelene Prelétes, els dépenses récesnees pour
roger Du régauvrer es ans argus pou ie Dacais das Gpéual ons Félrläres, y coms
Factasment honoraires 'évacal, us de justes, HS NEO où 'ERGUÉRS ET MONTE
payés pour giement qu solde de ils Higes où réclamations. Si de tes #rtons Haivent étre.
Sonaures par Le Gontastent. Ute Fémunéralr raomnalle sera Iréute dans 165 Coûts
Péirars. lsautle he dépasseta en aueun vez 1 ol de prestai UR ta praqus par Un
is

role finansiars

eus es Intérts et agios pryés par Le Confraant au re das emprunts sentésclés auprés de
Tiers a des avances € enhrunis obtenues zurrés de EGrtes AMBAIS, Das La MESUNE CU
See amp ai avance onnt allés au Fanoent es Gobts Félroiers sélals aux seules
Grersions Fétralares de due-appament de pement core al ÇA Féxeluskn niotammènt
des Gpéraiens Pétohires eigloration al dévauatien), a t'excécent p2s soitante quirre
pour cer 432%€; du montant ral de ees Gebte FéWdirs da dévelepoemart. Ces emprunts dl
Avañces dont être Sous à Fagrément de Amir

Dana 3e ces où ne fmancemnt 28e asauré auprès de Sani Atos. 19 taux init
sémissbles mo davront par excéder les aux nonelement en usage sur les emarenés
Hnandier intarnalonaux pau es prêts ce euro nie,

1e

Le Conaclant sondrà un "Rosgle des Co Pour

JAuga ei aurait importe au con entre le disposons de catié Prochéure Compas
fetsales du Contrat, 5e dame prévauire.

Modifications

Les disposé de oeé Progidure Gate peuvent éirz morféss dun commun acacrd
re les Paris

Les Parias gamisanem que ai fine dee cisposions de vote Pracddure Comatebie devient

Iéquite à l'égard lune Parle, als modierent de banre tola apaior canmernée peur
pallr touts iniquté quelroneue,

ARTIGLE 2
PRINCIPES ET BASES D'MPUTATION DES SOUTS FETROLIERS

qu emoyslera 0 manie dalles les

Caire Patrohere encourus parlé Gartractam 47 exécute des Opéranans FÉNCIÈTES, Au CA duque
ren passés ie coûte 8 spénez sut.

En

22

24

28.

20

ta na f827 89.7

Déponses de personal

Aou paiements ram où dépense ancauruee pour Dar re appirtamants et sais
dec amples eu Cenracert ai ce 62 Socée Aéllées, diecerent afleciée, soit
tempoichemers, <a cerirunlemar, aux Gpéaione Paroles sur lo cartons de Hi
Réeuéeue Iemique de Meutterie ÿ émis les charges légeles at sonaies où 488
Sages complémentaires ou déponces pléves par ls corrale navale ou Sieff
Sen  togiementoon ému ième di Convratant

Bétiments.

Eéparsee da conguueion, d'entrefon ot fig y afro. air quo 1639°8 payés pour 1
Buaux maison emrapats er bâlmante, 4 mor a MAMAl ON ét CONS de Ia paur
amlotés, el is coût des équipements. mebarg, agancemers ef ournlutes nécessaires à
fusgé ce lala étions requis geur Féxbeution ds Gpérations Fotos.

Matériaux, éguipamont ot loyers

Eatte dus équipemerts, matéiatx machies, arècls, fourrures et installions achetés ou
rois pour Le vesoins 023 Opérations Péticléree, incl ue leyaïs companezlions payés ou
encourus pour lusège da tous équipements ot instaaions nécessaires eue Cpratiens
Fébdières, ; somars les Équisements sppartenan: au Conredän

Transport

2AB2TENTN

(Dépansez générales et admisistratives (ui frs généraux »)

2) Les Mas généraux on Réputique llemique de Mauriamée comesponem aux
areas et rapanses 43 pérenne! Au Goraciant savant en RELULIQUE |skmide
de Haurtanis let Créretions Pépores dont le sem de val ras: pas dientement
signé À colle ainsi que le coûts d'artelin el de lencèonnement d'u bureau
enr a sdmmieef e7 den ureaur offres an République Islamique de Mauritanie
néesssaires aux Opéretions Péreheres

2) Le Gomantent ajeusern une somme raisonnable à Ie de fall généraux à lélrangar
macésraire à La fasaon ces Dpéraliens Fétioleres et portée par le Confraant et
86 Societé dus, de Las rrertarts rarésentant le SOU ves services AGO a
banéfce desaes Operations Pérolères.

Les montants imnuite smic dep monts provnérés élédle sur la bese de
pérenne 52 Cenmean er seront She srpuslement art fanion des coûts rés
aunpanés parle Cenracinnt sans laura excéder as imies sue

var or de 1e première Auris ation ExeluBie dEuploiatien: is pour cent (36)
es Cols Pebelirs os tés pSréreu

compter let de 1 premiers Airbaemmon Exguse d'lciaion: un virgule ci
our sant 1,82 des Cobls Pole hors fra Fnaneiers ere genéraue

Autres dépenses

Toutes dépenses arsourues par le Conraumni pour assurer la Donne oxdiuon des
Eméaions Pères autes que les dépenses couxvenes at régies par Les dispositions
prépaentss du présent aribla à da celte Ange 2. ei aus que les dusngbé GER 06
Dos Pétriiers cemomiemenr aux dapostons 1 Coma

ANNEXE 2

“ini a faisant parte Atégrante du présent Cortat on Le RédubFaué ilaniqu de Maiteie atle

Serraciant
PROCEDURE COMPTABLE
ARTICLE
DISPOSITIONS GENERALES
44. be

12.

3

La gtèventé Pretédire Compta
Écarer auquo: dia où athée

de sera Et epanién ans lenecutn 35 a iations du

Comptes et relevés

Lo Coriruclant erregairers eeparmenl dar des commples AMIE 1OLS 85 MDVEMENS 0
repas ave les Gpérarions Sue ct du a ani sr ge marence es corps, IPS 2
ax see ei distnguent notsriment les 2epenses d'expiration. 5 dépanses d'évaliaton ar
Jacaututo s,l4 ca dahéant les dépanses de aévesnppe man. lea cénanses 4 produien et
Jos ais hrarders par Pédmète GExpolathn. ainsi que les dépénnes générales €
adnnistaiues

Las onmpres, ivres at ragistms Qu Gariaclant sarert tenus suit les régles di lan
Comptable an vigueur en Réruñique Isarmiaue 8e Meurhanis er les préuos 6 naihcdes on
Usage dom nage pétalore incomtionaie.

<Coutemmément aux daposiions de laiicle 24.2 du Coral les ceenptes. Livres ot rage du
Contact serom tenus On mg foie et lié en Cela

“Toutes io ie qu er nésessiire de comrtiren Dalas les dépenses er receties paÿtes ou
réçusë en toute Are manne, cales & e01R dvalidos cu a bass des cours de change
st sun le march ces changes de Pan, selon ces modsiRés fées par éce d'un commun
Second

interprétation

Les deinitions des tartes rgerant ane gaie Annexe 2 Bont los mèmos aue colles des iermes
Correspondants, fgurant den lé Conbat

cerratgarsens € Ê

28

Cote de anepert dus employés, éguipements, matériaux et fourniures à linidrèur da Ia
Répiaique amis de Mairie, Ans qu'en la Répubéque Hdarique de Maurian dt
d'air pays, réceusares aux Opérations Parieres. Las PAC se TENSPON 663 EMpIoyes
ccomprendiont lee frais de déplacement des empests el de leurs families payée par le
Eater asia primque établie par epiute

Services rerñdus par des soua-raltrts
Cote de prusistions do sérvices rndués ares souétailants, des conauiants. des Oups

ansale ain ques Hour Leg rot Fos à des conises Gouvernement au Lau autR Buts
se Répubique Islamique de Maure

22. Asaurancn ct réciemations

27.

28

caretaareert

Primes najèee pour la sesurances quil leur notament sousérie dur les Doéraiahé
Faces devant 8e ReasGeS par 1e GOnirane a QUE HOUREE GENE DOME BL
eyes pour réglement de Luules perse, nklematene, éme el autres Sépenses, V
arts le dpanses da moneus Juiiaues Pon “ecruvrées par le perteur d'maurance ét es
raparises dGGUEANt de Gccmiens june

Si, après approuauer de (EL aucune assurance est saurai pour un risques voici.
routes fépanees ensure ae payèes per Le 1eme de LOS nenas, Memalo
marié, céciions juciarus 8 aus Gnonses

Dépenses juriquen

Toutes dépenses rives à la corpus, 4 fexemen 2 2 téglomant des Higos qu
déclarations survenant du fat des Ooérelene Prelétes, els dépenses récesnees pour
roger Du régauvrer es ans argus pou ie Dacais das Gpéual ons Félrläres, y coms
Factasment honoraires 'évacal, us de justes, HS NEO où 'ERGUÉRS ET MONTE
payés pour giement qu solde de ils Higes où réclamations. Si de tes #rtons Haivent étre.
Sonaures par Le Gontastent. Ute Fémunéralr raomnalle sera Iréute dans 165 Coûts
Péirars. lsautle he dépasseta en aueun vez 1 ol de prestai UR ta praqus par Un
is

role finansiars

eus es Intérts et agios pryés par Le Confraant au re das emprunts sentésclés auprés de
Tiers a des avances € enhrunis obtenues zurrés de EGrtes AMBAIS, Das La MESUNE CU
See amp ai avance onnt allés au Fanoent es Gobts Félroiers sélals aux seules
Grersions Fétralares de due-appament de pement core al ÇA Féxeluskn niotammènt
des Gpéraiens Pétohires eigloration al dévauatien), a t'excécent p2s soitante quirre
pour cer 432%€; du montant ral de ees Gebte FéWdirs da dévelepoemart. Ces emprunts dl
Avañces dont être Sous à Fagrément de Amir

Dana 3e ces où ne fmancemnt 28e asauré auprès de Sani Atos. 19 taux init
sémissbles mo davront par excéder les aux nonelement en usage sur les emarenés
Hnandier intarnalonaux pau es prêts ce euro nie,

1e

Le Conaclant sondrà un "Rosgle des Co Pour

JAuga ei aurait importe au con entre le disposons de catié Prochéure Compas
fetsales du Contrat, 5e dame prévauire.

Modifications

Les disposé de oeé Progidure Gate peuvent éirz morféss dun commun acacrd
re les Paris

Les Parias gamisanem que ai fine dee cisposions de vote Pracddure Comatebie devient

Iéquite à l'égard lune Parle, als modierent de banre tola apaior canmernée peur
pallr touts iniquté quelroneue,

ARTIGLE 2
PRINCIPES ET BASES D'MPUTATION DES SOUTS FETROLIERS

qu emoyslera 0 manie dalles les

Caire Patrohere encourus parlé Gartractam 47 exécute des Opéranans FÉNCIÈTES, Au CA duque
ren passés ie coûte 8 spénez sut.

En

22

24

28.

20

ta na f827 89.7

Déponses de personal

Aou paiements ram où dépense ancauruee pour Dar re appirtamants et sais
dec amples eu Cenracert ai ce 62 Socée Aéllées, diecerent afleciée, soit
tempoichemers, <a cerirunlemar, aux Gpéaione Paroles sur lo cartons de Hi
Réeuéeue Iemique de Meutterie ÿ émis les charges légeles at sonaies où 488
Sages complémentaires ou déponces pléves par ls corrale navale ou Sieff
Sen  togiementoon ému ième di Convratant

Bétiments.

Eéparsee da conguueion, d'entrefon ot fig y afro. air quo 1639°8 payés pour 1
Buaux maison emrapats er bâlmante, 4 mor a MAMAl ON ét CONS de Ia paur
amlotés, el is coût des équipements. mebarg, agancemers ef ournlutes nécessaires à
fusgé ce lala étions requis geur Féxbeution ds Gpérations Fotos.

Matériaux, éguipamont ot loyers

Eatte dus équipemerts, matéiatx machies, arècls, fourrures et installions achetés ou
rois pour Le vesoins 023 Opérations Péticléree, incl ue leyaïs companezlions payés ou
encourus pour lusège da tous équipements ot instaaions nécessaires eue Cpratiens
Fébdières, ; somars les Équisements sppartenan: au Conredän

Transport

2AB2TENTN

(Dépansez générales et admisistratives (ui frs généraux »)

2) Les Mas généraux on Réputique llemique de Mauriamée comesponem aux
areas et rapanses 43 pérenne! Au Goraciant savant en RELULIQUE |skmide
de Haurtanis let Créretions Pépores dont le sem de val ras: pas dientement
signé À colle ainsi que le coûts d'artelin el de lencèonnement d'u bureau
enr a sdmmieef e7 den ureaur offres an République Islamique de Mauritanie
néesssaires aux Opéretions Péreheres

2) Le Gomantent ajeusern une somme raisonnable à Ie de fall généraux à lélrangar
macésraire à La fasaon ces Dpéraliens Fétioleres et portée par le Confraant et
86 Societé dus, de Las rrertarts rarésentant le SOU ves services AGO a
banéfce desaes Operations Pérolères.

Les montants imnuite smic dep monts provnérés élédle sur la bese de
pérenne 52 Cenmean er seront She srpuslement art fanion des coûts rés
aunpanés parle Cenracinnt sans laura excéder as imies sue

var or de 1e première Auris ation ExeluBie dEuploiatien: is pour cent (36)
es Cols Pebelirs os tés pSréreu

compter let de 1 premiers Airbaemmon Exguse d'lciaion: un virgule ci
our sant 1,82 des Cobls Pole hors fra Fnaneiers ere genéraue

Autres dépenses

Toutes dépenses arsourues par le Conraumni pour assurer la Donne oxdiuon des
Eméaions Pères autes que les dépenses couxvenes at régies par Les dispositions
prépaentss du présent aribla à da celte Ange 2. ei aus que les dusngbé GER 06
Dos Pétriiers cemomiemenr aux dapostons 1 Coma

ANNEXE 2

“ini a faisant parte Atégrante du présent Cortat on Le RédubFaué ilaniqu de Maiteie atle

Serraciant
PROCEDURE COMPTABLE
ARTICLE
DISPOSITIONS GENERALES
44. be

12.

3

La gtèventé Pretédire Compta
Écarer auquo: dia où athée

de sera Et epanién ans lenecutn 35 a iations du

Comptes et relevés

Lo Coriruclant erregairers eeparmenl dar des commples AMIE 1OLS 85 MDVEMENS 0
repas ave les Gpérarions Sue ct du a ani sr ge marence es corps, IPS 2
ax see ei distnguent notsriment les 2epenses d'expiration. 5 dépanses d'évaliaton ar
Jacaututo s,l4 ca dahéant les dépanses de aévesnppe man. lea cénanses 4 produien et
Jos ais hrarders par Pédmète GExpolathn. ainsi que les dépénnes générales €
adnnistaiues

Las onmpres, ivres at ragistms Qu Gariaclant sarert tenus suit les régles di lan
Comptable an vigueur en Réruñique Isarmiaue 8e Meurhanis er les préuos 6 naihcdes on
Usage dom nage pétalore incomtionaie.

<Coutemmément aux daposiions de laiicle 24.2 du Coral les ceenptes. Livres ot rage du
Contact serom tenus On mg foie et lié en Cela

“Toutes io ie qu er nésessiire de comrtiren Dalas les dépenses er receties paÿtes ou
réçusë en toute Are manne, cales & e01R dvalidos cu a bass des cours de change
st sun le march ces changes de Pan, selon ces modsiRés fées par éce d'un commun
Second

interprétation

Les deinitions des tartes rgerant ane gaie Annexe 2 Bont los mèmos aue colles des iermes
Correspondants, fgurant den lé Conbat

cerratgarsens € Ê

28

Cote de anepert dus employés, éguipements, matériaux et fourniures à linidrèur da Ia
Répiaique amis de Mairie, Ans qu'en la Répubéque Hdarique de Maurian dt
d'air pays, réceusares aux Opérations Parieres. Las PAC se TENSPON 663 EMpIoyes
ccomprendiont lee frais de déplacement des empests el de leurs families payée par le
Eater asia primque établie par epiute

Services rerñdus par des soua-raltrts
Cote de prusistions do sérvices rndués ares souétailants, des conauiants. des Oups

ansale ain ques Hour Leg rot Fos à des conises Gouvernement au Lau autR Buts
se Répubique Islamique de Maure

22. Asaurancn ct réciemations

27.

28

caretaareert

Primes najèee pour la sesurances quil leur notament sousérie dur les Doéraiahé
Faces devant 8e ReasGeS par 1e GOnirane a QUE HOUREE GENE DOME BL
eyes pour réglement de Luules perse, nklematene, éme el autres Sépenses, V
arts le dpanses da moneus Juiiaues Pon “ecruvrées par le perteur d'maurance ét es
raparises dGGUEANt de Gccmiens june

Si, après approuauer de (EL aucune assurance est saurai pour un risques voici.
routes fépanees ensure ae payèes per Le 1eme de LOS nenas, Memalo
marié, céciions juciarus 8 aus Gnonses

Dépenses juriquen

Toutes dépenses rives à la corpus, 4 fexemen 2 2 téglomant des Higos qu
déclarations survenant du fat des Ooérelene Prelétes, els dépenses récesnees pour
roger Du régauvrer es ans argus pou ie Dacais das Gpéual ons Félrläres, y coms
Factasment honoraires 'évacal, us de justes, HS NEO où 'ERGUÉRS ET MONTE
payés pour giement qu solde de ils Higes où réclamations. Si de tes #rtons Haivent étre.
Sonaures par Le Gontastent. Ute Fémunéralr raomnalle sera Iréute dans 165 Coûts
Péirars. lsautle he dépasseta en aueun vez 1 ol de prestai UR ta praqus par Un
is

role finansiars

eus es Intérts et agios pryés par Le Confraant au re das emprunts sentésclés auprés de
Tiers a des avances € enhrunis obtenues zurrés de EGrtes AMBAIS, Das La MESUNE CU
See amp ai avance onnt allés au Fanoent es Gobts Félroiers sélals aux seules
Grersions Fétralares de due-appament de pement core al ÇA Féxeluskn niotammènt
des Gpéraiens Pétohires eigloration al dévauatien), a t'excécent p2s soitante quirre
pour cer 432%€; du montant ral de ees Gebte FéWdirs da dévelepoemart. Ces emprunts dl
Avañces dont être Sous à Fagrément de Amir

Dana 3e ces où ne fmancemnt 28e asauré auprès de Sani Atos. 19 taux init
sémissbles mo davront par excéder les aux nonelement en usage sur les emarenés
Hnandier intarnalonaux pau es prêts ce euro nie,

1e

Le Conaclant sondrà un "Rosgle des Co Pour

JAuga ei aurait importe au con entre le disposons de catié Prochéure Compas
fetsales du Contrat, 5e dame prévauire.

Modifications

Les disposé de oeé Progidure Gate peuvent éirz morféss dun commun acacrd
re les Paris

Les Parias gamisanem que ai fine dee cisposions de vote Pracddure Comatebie devient

Iéquite à l'égard lune Parle, als modierent de banre tola apaior canmernée peur
pallr touts iniquté quelroneue,

ARTIGLE 2
PRINCIPES ET BASES D'MPUTATION DES SOUTS FETROLIERS

qu emoyslera 0 manie dalles les

Caire Patrohere encourus parlé Gartractam 47 exécute des Opéranans FÉNCIÈTES, Au CA duque
ren passés ie coûte 8 spénez sut.

En

22

24

28.

20

ta na f827 89.7

Déponses de personal

Aou paiements ram où dépense ancauruee pour Dar re appirtamants et sais
dec amples eu Cenracert ai ce 62 Socée Aéllées, diecerent afleciée, soit
tempoichemers, <a cerirunlemar, aux Gpéaione Paroles sur lo cartons de Hi
Réeuéeue Iemique de Meutterie ÿ émis les charges légeles at sonaies où 488
Sages complémentaires ou déponces pléves par ls corrale navale ou Sieff
Sen  togiementoon ému ième di Convratant

Bétiments.

Eéparsee da conguueion, d'entrefon ot fig y afro. air quo 1639°8 payés pour 1
Buaux maison emrapats er bâlmante, 4 mor a MAMAl ON ét CONS de Ia paur
amlotés, el is coût des équipements. mebarg, agancemers ef ournlutes nécessaires à
fusgé ce lala étions requis geur Féxbeution ds Gpérations Fotos.

Matériaux, éguipamont ot loyers

Eatte dus équipemerts, matéiatx machies, arècls, fourrures et installions achetés ou
rois pour Le vesoins 023 Opérations Péticléree, incl ue leyaïs companezlions payés ou
encourus pour lusège da tous équipements ot instaaions nécessaires eue Cpratiens
Fébdières, ; somars les Équisements sppartenan: au Conredän

Transport

2AB2TENTN

(Dépansez générales et admisistratives (ui frs généraux »)

2) Les Mas généraux on Réputique llemique de Mauriamée comesponem aux
areas et rapanses 43 pérenne! Au Goraciant savant en RELULIQUE |skmide
de Haurtanis let Créretions Pépores dont le sem de val ras: pas dientement
signé À colle ainsi que le coûts d'artelin el de lencèonnement d'u bureau
enr a sdmmieef e7 den ureaur offres an République Islamique de Mauritanie
néesssaires aux Opéretions Péreheres

2) Le Gomantent ajeusern une somme raisonnable à Ie de fall généraux à lélrangar
macésraire à La fasaon ces Dpéraliens Fétioleres et portée par le Confraant et
86 Societé dus, de Las rrertarts rarésentant le SOU ves services AGO a
banéfce desaes Operations Pérolères.

Les montants imnuite smic dep monts provnérés élédle sur la bese de
pérenne 52 Cenmean er seront She srpuslement art fanion des coûts rés
aunpanés parle Cenracinnt sans laura excéder as imies sue

var or de 1e première Auris ation ExeluBie dEuploiatien: is pour cent (36)
es Cols Pebelirs os tés pSréreu

compter let de 1 premiers Airbaemmon Exguse d'lciaion: un virgule ci
our sant 1,82 des Cobls Pole hors fra Fnaneiers ere genéraue

Autres dépenses

Toutes dépenses arsourues par le Conraumni pour assurer la Donne oxdiuon des
Eméaions Pères autes que les dépenses couxvenes at régies par Les dispositions
prépaentss du présent aribla à da celte Ange 2. ei aus que les dusngbé GER 06
Dos Pétriiers cemomiemenr aux dapostons 1 Coma

ANNEXE 2

“ini a faisant parte Atégrante du présent Cortat on Le RédubFaué ilaniqu de Maiteie atle

Serraciant
PROCEDURE COMPTABLE
ARTICLE
DISPOSITIONS GENERALES
44. be

12.

3

La gtèventé Pretédire Compta
Écarer auquo: dia où athée

de sera Et epanién ans lenecutn 35 a iations du

Comptes et relevés

Lo Coriruclant erregairers eeparmenl dar des commples AMIE 1OLS 85 MDVEMENS 0
repas ave les Gpérarions Sue ct du a ani sr ge marence es corps, IPS 2
ax see ei distnguent notsriment les 2epenses d'expiration. 5 dépanses d'évaliaton ar
Jacaututo s,l4 ca dahéant les dépanses de aévesnppe man. lea cénanses 4 produien et
Jos ais hrarders par Pédmète GExpolathn. ainsi que les dépénnes générales €
adnnistaiues

Las onmpres, ivres at ragistms Qu Gariaclant sarert tenus suit les régles di lan
Comptable an vigueur en Réruñique Isarmiaue 8e Meurhanis er les préuos 6 naihcdes on
Usage dom nage pétalore incomtionaie.

<Coutemmément aux daposiions de laiicle 24.2 du Coral les ceenptes. Livres ot rage du
Contact serom tenus On mg foie et lié en Cela

“Toutes io ie qu er nésessiire de comrtiren Dalas les dépenses er receties paÿtes ou
réçusë en toute Are manne, cales & e01R dvalidos cu a bass des cours de change
st sun le march ces changes de Pan, selon ces modsiRés fées par éce d'un commun
Second

interprétation

Les deinitions des tartes rgerant ane gaie Annexe 2 Bont los mèmos aue colles des iermes
Correspondants, fgurant den lé Conbat

cerratgarsens € Ê

28

Cote de anepert dus employés, éguipements, matériaux et fourniures à linidrèur da Ia
Répiaique amis de Mairie, Ans qu'en la Répubéque Hdarique de Maurian dt
d'air pays, réceusares aux Opérations Parieres. Las PAC se TENSPON 663 EMpIoyes
ccomprendiont lee frais de déplacement des empests el de leurs families payée par le
Eater asia primque établie par epiute

Services rerñdus par des soua-raltrts
Cote de prusistions do sérvices rndués ares souétailants, des conauiants. des Oups

ansale ain ques Hour Leg rot Fos à des conises Gouvernement au Lau autR Buts
se Répubique Islamique de Maure

22. Asaurancn ct réciemations

27.

28

caretaareert

Primes najèee pour la sesurances quil leur notament sousérie dur les Doéraiahé
Faces devant 8e ReasGeS par 1e GOnirane a QUE HOUREE GENE DOME BL
eyes pour réglement de Luules perse, nklematene, éme el autres Sépenses, V
arts le dpanses da moneus Juiiaues Pon “ecruvrées par le perteur d'maurance ét es
raparises dGGUEANt de Gccmiens june

Si, après approuauer de (EL aucune assurance est saurai pour un risques voici.
routes fépanees ensure ae payèes per Le 1eme de LOS nenas, Memalo
marié, céciions juciarus 8 aus Gnonses

Dépenses juriquen

Toutes dépenses rives à la corpus, 4 fexemen 2 2 téglomant des Higos qu
déclarations survenant du fat des Ooérelene Prelétes, els dépenses récesnees pour
roger Du régauvrer es ans argus pou ie Dacais das Gpéual ons Félrläres, y coms
Factasment honoraires 'évacal, us de justes, HS NEO où 'ERGUÉRS ET MONTE
payés pour giement qu solde de ils Higes où réclamations. Si de tes #rtons Haivent étre.
Sonaures par Le Gontastent. Ute Fémunéralr raomnalle sera Iréute dans 165 Coûts
Péirars. lsautle he dépasseta en aueun vez 1 ol de prestai UR ta praqus par Un
is

role finansiars

eus es Intérts et agios pryés par Le Confraant au re das emprunts sentésclés auprés de
Tiers a des avances € enhrunis obtenues zurrés de EGrtes AMBAIS, Das La MESUNE CU
See amp ai avance onnt allés au Fanoent es Gobts Félroiers sélals aux seules
Grersions Fétralares de due-appament de pement core al ÇA Féxeluskn niotammènt
des Gpéraiens Pétohires eigloration al dévauatien), a t'excécent p2s soitante quirre
pour cer 432%€; du montant ral de ees Gebte FéWdirs da dévelepoemart. Ces emprunts dl
Avañces dont être Sous à Fagrément de Amir

Dana 3e ces où ne fmancemnt 28e asauré auprès de Sani Atos. 19 taux init
sémissbles mo davront par excéder les aux nonelement en usage sur les emarenés
Hnandier intarnalonaux pau es prêts ce euro nie,

1e

Le Conaclant sondrà un "Rosgle des Co Pour

JAuga ei aurait importe au con entre le disposons de catié Prochéure Compas
fetsales du Contrat, 5e dame prévauire.

Modifications

Les disposé de oeé Progidure Gate peuvent éirz morféss dun commun acacrd
re les Paris

Les Parias gamisanem que ai fine dee cisposions de vote Pracddure Comatebie devient

Iéquite à l'égard lune Parle, als modierent de banre tola apaior canmernée peur
pallr touts iniquté quelroneue,

ARTIGLE 2
PRINCIPES ET BASES D'MPUTATION DES SOUTS FETROLIERS

qu emoyslera 0 manie dalles les

Caire Patrohere encourus parlé Gartractam 47 exécute des Opéranans FÉNCIÈTES, Au CA duque
ren passés ie coûte 8 spénez sut.

En

22

24

28.

20

ta na f827 89.7

Déponses de personal

Aou paiements ram où dépense ancauruee pour Dar re appirtamants et sais
dec amples eu Cenracert ai ce 62 Socée Aéllées, diecerent afleciée, soit
tempoichemers, <a cerirunlemar, aux Gpéaione Paroles sur lo cartons de Hi
Réeuéeue Iemique de Meutterie ÿ émis les charges légeles at sonaies où 488
Sages complémentaires ou déponces pléves par ls corrale navale ou Sieff
Sen  togiementoon ému ième di Convratant

Bétiments.

Eéparsee da conguueion, d'entrefon ot fig y afro. air quo 1639°8 payés pour 1
Buaux maison emrapats er bâlmante, 4 mor a MAMAl ON ét CONS de Ia paur
amlotés, el is coût des équipements. mebarg, agancemers ef ournlutes nécessaires à
fusgé ce lala étions requis geur Féxbeution ds Gpérations Fotos.

Matériaux, éguipamont ot loyers

Eatte dus équipemerts, matéiatx machies, arècls, fourrures et installions achetés ou
rois pour Le vesoins 023 Opérations Péticléree, incl ue leyaïs companezlions payés ou
encourus pour lusège da tous équipements ot instaaions nécessaires eue Cpratiens
Fébdières, ; somars les Équisements sppartenan: au Conredän

Transport

2AB2TENTN

(Dépansez générales et admisistratives (ui frs généraux »)

2) Les Mas généraux on Réputique llemique de Mauriamée comesponem aux
areas et rapanses 43 pérenne! Au Goraciant savant en RELULIQUE |skmide
de Haurtanis let Créretions Pépores dont le sem de val ras: pas dientement
signé À colle ainsi que le coûts d'artelin el de lencèonnement d'u bureau
enr a sdmmieef e7 den ureaur offres an République Islamique de Mauritanie
néesssaires aux Opéretions Péreheres

2) Le Gomantent ajeusern une somme raisonnable à Ie de fall généraux à lélrangar
macésraire à La fasaon ces Dpéraliens Fétioleres et portée par le Confraant et
86 Societé dus, de Las rrertarts rarésentant le SOU ves services AGO a
banéfce desaes Operations Pérolères.

Les montants imnuite smic dep monts provnérés élédle sur la bese de
pérenne 52 Cenmean er seront She srpuslement art fanion des coûts rés
aunpanés parle Cenracinnt sans laura excéder as imies sue

var or de 1e première Auris ation ExeluBie dEuploiatien: is pour cent (36)
es Cols Pebelirs os tés pSréreu

compter let de 1 premiers Airbaemmon Exguse d'lciaion: un virgule ci
our sant 1,82 des Cobls Pole hors fra Fnaneiers ere genéraue

Autres dépenses

Toutes dépenses arsourues par le Conraumni pour assurer la Donne oxdiuon des
Eméaions Pères autes que les dépenses couxvenes at régies par Les dispositions
prépaentss du présent aribla à da celte Ange 2. ei aus que les dusngbé GER 06
Dos Pétriiers cemomiemenr aux dapostons 1 Coma

ARTICLES

PRINCIPES D'IMPUTATION DES GAUTS DE PRESTATIONS DES SERVICES
MATERIAUX ET EQUIPEMENTS UTILES DANS LES OPERATIONS
PETROLIERES

84. Services tromiques

Lin ai aise ner mpurs pr es nerieee foentiqua rendu par 1e Coniraciant au pur
aux Sociétér As au pote es Dpériiens Paroles SHÉALISOS CS ie 20e do CET,
Pois ques anabjues de gaz, d'eau, dé caries el Luis autres ana. à Gone que de
Fais anis ne déparcen pee DEUX ani aoemian rique dns le ca de series cimaies
sroaurés par des sgosiés de iénerelores inlpendants

‘Achat de matériaux at d'équipement

Los motéreux at 1e: équipements achuiés néveseaires aux Ouéraiens Pétoières seront
8 PATES eu AO NEP Buppor are Guns

Le “Ouût Mer coimprerdia le pr s'éthat jHéduin fait des remises Gi rannis
Seenrualoment oblonue) Ces dons ee que los lexos, diats de comnésiennaes
spores, 26 Manor ce enamement 21 de Sécmemgemant el de lune safe à La
auinrurs de maléreux et d'éauisemèrt, ins que Is pertes an Fanst non Tecouuries par
voie asaurare

3.3. Utilisation dés éguisénrents et iataletions appartenant au Gontrastant

Les éguipanants alinetaliloes éppartenant A Dariractant 8 LIIERS PAT ICE DORE DES
des Gpérions Péraldres saron Enguies au Complé dés Ceëis Péloïcrs à dr taux de
action destine à euuvri l'enetier, les réparaione, fomomissament #10 serez
nacesaieé aux Opéralions Péteéhères, à condtion que de tels eoûrs r'excdda pas ceux
normement pratiqués dans l République Iehmieue de Mauitaie pour dé areslelions
simiaitée.

3.4, Evaluation des matérsis transférée
Tour matéil rare” des nirantre du Garrmstant où de ses seciétée AM du get
nimpure laquelle dos anfRés comstiuant le Cenieclart où hurs Sois Ahées 3878
Sale comme auf
2} Matériel neut

Mol nent état "A représente 1e malére ne qui Ha jamais été un : rent pour
an (10086 eu Saut Net dé à aie 2 c-essus.

CRETE Ë

ARTICLE 4
(AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES D'EXPLORATION

43. Vemobitiations

Pouria défaumingñn du bénéfice nel imposable que le Conirectant enr de farsembe de 523
<aaratns Péraleres aur le terre 8e 18 Ropualiquo Ioaique de Mauränis, ts que prévus
À Faticie V1 du Danteat, es mentions “eahsens par le Contragant ce négRuSaRes au
ipérations Pétralères sean! amas selon ur régie Fainottssement nee.

Les taur mexmum d'arotisement sut MeqUés cidessous sen 19 celègnie des
mr otllsalors canseinées et rer appiquès à éanpler de Fanbe Ca dira laque
Reda Immonltons Son! “Gal. du à couper de lang Cole 22 cours de laque
Haas inbbisatns son mises an Saice RONA) SI GENE SEINE AANGE ES* DIEU,
rer pars pour la grenière Anne Cie an quest,

Néture des Immobilisations à arnortr Taux anruel d'amortissement

Corsuson és we
Gonsruesons demontanies EH
lai 2mob ie de Heu et de 10gaman 2
Es pro ts 20%
Estiparrarts da produeton € 25 rarapor 2%
Enuipasna ne da 10-870 sea
Ganaisanens 6 évacuation 1e
Eaupernens automebes 335%
Equipanens martrss Bt aériens tas
ANGES 2%

42. Dépomios d'oxgloration

Les Hénanses d'exploration d'Hyaracetbunes aicounmas pau le Cuntractnt su le rire de ia
Répubique sémque de Uautiene y ump Tolsminont (68 ue de fschaiires
cécgiaucs ct gémpaysiques at les fie de longe dplorétion Jà leneusion des farages.
Frost, qui Seront Immoblleés palon les dieporions du lala 4.1 c-dessus), seront
considérées arme des cnatges déducinies en latte des leur année de Raienton eu
Bouront dames en un régina Famad sser en chois par À Cantradeur

cara2-12rerh &

L)  Matérol n bo

+

Maé en Bon él Kéal "57 ropréconte fe mail êr bon tél de cèrvice acoté
LAlgabie dans ea destraon arrière sans réparer sehame-quimee peur can (TE)
ru Cat No du mali neut GA à FAR 2j 6-ARSaUR

©) Autre matérol usagé
aure marne usagé da") reméseme de melètie encor uiabe dame sa

omanétion premète. mes seubemert aprés ranamions 2 aise en At CUANS PEU
<con.680%6) du Baule du naléil noué En à lainéa did descue.

43. Matériel en mauvais état
Mate neue etat a "D"; raprèseme 1e MeNS qui nes plus UGISAHIE dans 83
desbnaion première mais pour s'autres sariché une ne peur ent 26%) le ei Ne
du mat neuf do à l'aire 3 dede.

+) Feraies ot rebuts

Ferraibss ai rente (AU E) représemten Le mate hors dusane ct Iéparatie à pra
courant de tebUE.

3.5. Prix des matériels et équipements côtés par le Contractant
ai Les moléints et équinementg abs put olailé Les ele constant se Contractant

du partages entre 4 87 NUE, SET EYIUES acer ie pres dns à taie
3e cidesue

H} Les mation ééuipamente aoquis par nimpohe Iaquelz des orntée Dencéiuent le
Contraciant ou per des Te var evalLés eu prix de vente jeu, qui ne sera en
un cas Iériour au prix Gétermind suivant les prindiues définis à larcie 84 ce
dessus.

(+ Les sommes corespoñgänies sam portées au mrédt u mompté de Cotts Pétroiers

cern2Ag2r 28m

ARTIGLE 5

INVENTAIRES.

54. Panodiehé

Le Conractant tendre un ventaire perrenent en quantité el en valeur dé tous lea biens
Ablaos pour ler Opérations PEtañares ot pracddarà à nlervalles ralsoi dde. au nous ue
a par on, re vente pnychques tas ue remis par 106 PAS.

Notification

Une natation ents de limrendan cffeaier ua inventaire prysque 97 adressée pa:
Corimetent au moins auetreninet x (80) jours avale commépeament EG ve rtIr, de
sème que Er 15 em one le Conmetant Jul6SGNt ue 1oprÉeant à Hu1s Hai
lors dut meer

information

Au 22$ mit au une enité Data le Gairactan ne 2e fes pas, regrébeter lo S'un
veste. dal Parle Ou PArEGR Rem KO par Amemire GS pare Conacou laque:
Are or ANNEE OUR Par OU Paris COS EUR IE

ARTICLES

MOPALITES DU GOMRTE RES

Les contributions RES sont calculbes aura bave du Plan d'Opérations RES, Approuné pat Les
Portes Elles con! auslèce ame lement gare Contact de Lie sorte que lerstemie ces
staione Mégane a lLres du Coma RES ainsi que ls rlérls can lalsés corres once
au mantar prémsionnel das Opôrafine RES au auront à éMsciuer en de vie du Gsamert

Le comte FES sera au parun étmbiserne rence din ng d'au cine AA à Siandard
À Pers » qui eue NÉ Chan en confie AS LT AGE Re 2OmpRe Dioqué aupta ble
ertelas Fate

iles aarimes persaes cans le Compte RES savaient Insutfsames pour financzr a ouate
es Crératens REF, 1e Gontmerent sera en, GonoImément aux 0 spa ons de lai € qu
Gonna, de metre £a pléee ure seen pour Arancar le complement des Cperatons KES;
tés dense PIAr RES

À iivaue des Cpéreions RES. s là tolstié des ecritbutans RES à ele récupèrée an Coiis
Pétolèrs 8! so dépenses RES sont régies, le saice vante du Couple RÈS riviendta dé
droit a Couvent Mauianen,

roRABATE TE

ARTICLES

PRINCIPES D'IMPUTATION DES GAUTS DE PRESTATIONS DES SERVICES
MATERIAUX ET EQUIPEMENTS UTILES DANS LES OPERATIONS
PETROLIERES

84. Services tromiques

Lin ai aise ner mpurs pr es nerieee foentiqua rendu par 1e Coniraciant au pur
aux Sociétér As au pote es Dpériiens Paroles SHÉALISOS CS ie 20e do CET,
Pois ques anabjues de gaz, d'eau, dé caries el Luis autres ana. à Gone que de
Fais anis ne déparcen pee DEUX ani aoemian rique dns le ca de series cimaies
sroaurés par des sgosiés de iénerelores inlpendants

‘Achat de matériaux at d'équipement

Los motéreux at 1e: équipements achuiés néveseaires aux Ouéraiens Pétoières seront
8 PATES eu AO NEP Buppor are Guns

Le “Ouût Mer coimprerdia le pr s'éthat jHéduin fait des remises Gi rannis
Seenrualoment oblonue) Ces dons ee que los lexos, diats de comnésiennaes
spores, 26 Manor ce enamement 21 de Sécmemgemant el de lune safe à La
auinrurs de maléreux et d'éauisemèrt, ins que Is pertes an Fanst non Tecouuries par
voie asaurare

3.3. Utilisation dés éguisénrents et iataletions appartenant au Gontrastant

Les éguipanants alinetaliloes éppartenant A Dariractant 8 LIIERS PAT ICE DORE DES
des Gpérions Péraldres saron Enguies au Complé dés Ceëis Péloïcrs à dr taux de
action destine à euuvri l'enetier, les réparaione, fomomissament #10 serez
nacesaieé aux Opéralions Péteéhères, à condtion que de tels eoûrs r'excdda pas ceux
normement pratiqués dans l République Iehmieue de Mauitaie pour dé areslelions
simiaitée.

3.4, Evaluation des matérsis transférée
Tour matéil rare” des nirantre du Garrmstant où de ses seciétée AM du get
nimpure laquelle dos anfRés comstiuant le Cenieclart où hurs Sois Ahées 3878
Sale comme auf
2} Matériel neut

Mol nent état "A représente 1e malére ne qui Ha jamais été un : rent pour
an (10086 eu Saut Net dé à aie 2 c-essus.

CRETE Ë

ARTICLE 4
(AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES D'EXPLORATION

43. Vemobitiations

Pouria défaumingñn du bénéfice nel imposable que le Conirectant enr de farsembe de 523
<aaratns Péraleres aur le terre 8e 18 Ropualiquo Ioaique de Mauränis, ts que prévus
À Faticie V1 du Danteat, es mentions “eahsens par le Contragant ce négRuSaRes au
ipérations Pétralères sean! amas selon ur régie Fainottssement nee.

Les taur mexmum d'arotisement sut MeqUés cidessous sen 19 celègnie des
mr otllsalors canseinées et rer appiquès à éanpler de Fanbe Ca dira laque
Reda Immonltons Son! “Gal. du à couper de lang Cole 22 cours de laque
Haas inbbisatns son mises an Saice RONA) SI GENE SEINE AANGE ES* DIEU,
rer pars pour la grenière Anne Cie an quest,

Néture des Immobilisations à arnortr Taux anruel d'amortissement

Corsuson és we
Gonsruesons demontanies EH
lai 2mob ie de Heu et de 10gaman 2
Es pro ts 20%
Estiparrarts da produeton € 25 rarapor 2%
Enuipasna ne da 10-870 sea
Ganaisanens 6 évacuation 1e
Eaupernens automebes 335%
Equipanens martrss Bt aériens tas
ANGES 2%

42. Dépomios d'oxgloration

Les Hénanses d'exploration d'Hyaracetbunes aicounmas pau le Cuntractnt su le rire de ia
Répubique sémque de Uautiene y ump Tolsminont (68 ue de fschaiires
cécgiaucs ct gémpaysiques at les fie de longe dplorétion Jà leneusion des farages.
Frost, qui Seront Immoblleés palon les dieporions du lala 4.1 c-dessus), seront
considérées arme des cnatges déducinies en latte des leur année de Raienton eu
Bouront dames en un régina Famad sser en chois par À Cantradeur

cara2-12rerh &

L)  Matérol n bo

+

Maé en Bon él Kéal "57 ropréconte fe mail êr bon tél de cèrvice acoté
LAlgabie dans ea destraon arrière sans réparer sehame-quimee peur can (TE)
ru Cat No du mali neut GA à FAR 2j 6-ARSaUR

©) Autre matérol usagé
aure marne usagé da") reméseme de melètie encor uiabe dame sa

omanétion premète. mes seubemert aprés ranamions 2 aise en At CUANS PEU
<con.680%6) du Baule du naléil noué En à lainéa did descue.

43. Matériel en mauvais état
Mate neue etat a "D"; raprèseme 1e MeNS qui nes plus UGISAHIE dans 83
desbnaion première mais pour s'autres sariché une ne peur ent 26%) le ei Ne
du mat neuf do à l'aire 3 dede.

+) Feraies ot rebuts

Ferraibss ai rente (AU E) représemten Le mate hors dusane ct Iéparatie à pra
courant de tebUE.

3.5. Prix des matériels et équipements côtés par le Contractant
ai Les moléints et équinementg abs put olailé Les ele constant se Contractant

du partages entre 4 87 NUE, SET EYIUES acer ie pres dns à taie
3e cidesue

H} Les mation ééuipamente aoquis par nimpohe Iaquelz des orntée Dencéiuent le
Contraciant ou per des Te var evalLés eu prix de vente jeu, qui ne sera en
un cas Iériour au prix Gétermind suivant les prindiues définis à larcie 84 ce
dessus.

(+ Les sommes corespoñgänies sam portées au mrédt u mompté de Cotts Pétroiers

cern2Ag2r 28m

ARTIGLE 5

INVENTAIRES.

54. Panodiehé

Le Conractant tendre un ventaire perrenent en quantité el en valeur dé tous lea biens
Ablaos pour ler Opérations PEtañares ot pracddarà à nlervalles ralsoi dde. au nous ue
a par on, re vente pnychques tas ue remis par 106 PAS.

Notification

Une natation ents de limrendan cffeaier ua inventaire prysque 97 adressée pa:
Corimetent au moins auetreninet x (80) jours avale commépeament EG ve rtIr, de
sème que Er 15 em one le Conmetant Jul6SGNt ue 1oprÉeant à Hu1s Hai
lors dut meer

information

Au 22$ mit au une enité Data le Gairactan ne 2e fes pas, regrébeter lo S'un
veste. dal Parle Ou PArEGR Rem KO par Amemire GS pare Conacou laque:
Are or ANNEE OUR Par OU Paris COS EUR IE

ARTICLES

MOPALITES DU GOMRTE RES

Les contributions RES sont calculbes aura bave du Plan d'Opérations RES, Approuné pat Les
Portes Elles con! auslèce ame lement gare Contact de Lie sorte que lerstemie ces
staione Mégane a lLres du Coma RES ainsi que ls rlérls can lalsés corres once
au mantar prémsionnel das Opôrafine RES au auront à éMsciuer en de vie du Gsamert

Le comte FES sera au parun étmbiserne rence din ng d'au cine AA à Siandard
À Pers » qui eue NÉ Chan en confie AS LT AGE Re 2OmpRe Dioqué aupta ble
ertelas Fate

iles aarimes persaes cans le Compte RES savaient Insutfsames pour financzr a ouate
es Crératens REF, 1e Gontmerent sera en, GonoImément aux 0 spa ons de lai € qu
Gonna, de metre £a pléee ure seen pour Arancar le complement des Cperatons KES;
tés dense PIAr RES

À iivaue des Cpéreions RES. s là tolstié des ecritbutans RES à ele récupèrée an Coiis
Pétolèrs 8! so dépenses RES sont régies, le saice vante du Couple RÈS riviendta dé
droit a Couvent Mauianen,

roRABATE TE

ARTICLES

PRINCIPES D'IMPUTATION DES GAUTS DE PRESTATIONS DES SERVICES
MATERIAUX ET EQUIPEMENTS UTILES DANS LES OPERATIONS
PETROLIERES

84. Services tromiques

Lin ai aise ner mpurs pr es nerieee foentiqua rendu par 1e Coniraciant au pur
aux Sociétér As au pote es Dpériiens Paroles SHÉALISOS CS ie 20e do CET,
Pois ques anabjues de gaz, d'eau, dé caries el Luis autres ana. à Gone que de
Fais anis ne déparcen pee DEUX ani aoemian rique dns le ca de series cimaies
sroaurés par des sgosiés de iénerelores inlpendants

‘Achat de matériaux at d'équipement

Los motéreux at 1e: équipements achuiés néveseaires aux Ouéraiens Pétoières seront
8 PATES eu AO NEP Buppor are Guns

Le “Ouût Mer coimprerdia le pr s'éthat jHéduin fait des remises Gi rannis
Seenrualoment oblonue) Ces dons ee que los lexos, diats de comnésiennaes
spores, 26 Manor ce enamement 21 de Sécmemgemant el de lune safe à La
auinrurs de maléreux et d'éauisemèrt, ins que Is pertes an Fanst non Tecouuries par
voie asaurare

3.3. Utilisation dés éguisénrents et iataletions appartenant au Gontrastant

Les éguipanants alinetaliloes éppartenant A Dariractant 8 LIIERS PAT ICE DORE DES
des Gpérions Péraldres saron Enguies au Complé dés Ceëis Péloïcrs à dr taux de
action destine à euuvri l'enetier, les réparaione, fomomissament #10 serez
nacesaieé aux Opéralions Péteéhères, à condtion que de tels eoûrs r'excdda pas ceux
normement pratiqués dans l République Iehmieue de Mauitaie pour dé areslelions
simiaitée.

3.4, Evaluation des matérsis transférée
Tour matéil rare” des nirantre du Garrmstant où de ses seciétée AM du get
nimpure laquelle dos anfRés comstiuant le Cenieclart où hurs Sois Ahées 3878
Sale comme auf
2} Matériel neut

Mol nent état "A représente 1e malére ne qui Ha jamais été un : rent pour
an (10086 eu Saut Net dé à aie 2 c-essus.

CRETE Ë

ARTICLE 4
(AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES D'EXPLORATION

43. Vemobitiations

Pouria défaumingñn du bénéfice nel imposable que le Conirectant enr de farsembe de 523
<aaratns Péraleres aur le terre 8e 18 Ropualiquo Ioaique de Mauränis, ts que prévus
À Faticie V1 du Danteat, es mentions “eahsens par le Contragant ce négRuSaRes au
ipérations Pétralères sean! amas selon ur régie Fainottssement nee.

Les taur mexmum d'arotisement sut MeqUés cidessous sen 19 celègnie des
mr otllsalors canseinées et rer appiquès à éanpler de Fanbe Ca dira laque
Reda Immonltons Son! “Gal. du à couper de lang Cole 22 cours de laque
Haas inbbisatns son mises an Saice RONA) SI GENE SEINE AANGE ES* DIEU,
rer pars pour la grenière Anne Cie an quest,

Néture des Immobilisations à arnortr Taux anruel d'amortissement

Corsuson és we
Gonsruesons demontanies EH
lai 2mob ie de Heu et de 10gaman 2
Es pro ts 20%
Estiparrarts da produeton € 25 rarapor 2%
Enuipasna ne da 10-870 sea
Ganaisanens 6 évacuation 1e
Eaupernens automebes 335%
Equipanens martrss Bt aériens tas
ANGES 2%

42. Dépomios d'oxgloration

Les Hénanses d'exploration d'Hyaracetbunes aicounmas pau le Cuntractnt su le rire de ia
Répubique sémque de Uautiene y ump Tolsminont (68 ue de fschaiires
cécgiaucs ct gémpaysiques at les fie de longe dplorétion Jà leneusion des farages.
Frost, qui Seront Immoblleés palon les dieporions du lala 4.1 c-dessus), seront
considérées arme des cnatges déducinies en latte des leur année de Raienton eu
Bouront dames en un régina Famad sser en chois par À Cantradeur

cara2-12rerh &

L)  Matérol n bo

+

Maé en Bon él Kéal "57 ropréconte fe mail êr bon tél de cèrvice acoté
LAlgabie dans ea destraon arrière sans réparer sehame-quimee peur can (TE)
ru Cat No du mali neut GA à FAR 2j 6-ARSaUR

©) Autre matérol usagé
aure marne usagé da") reméseme de melètie encor uiabe dame sa

omanétion premète. mes seubemert aprés ranamions 2 aise en At CUANS PEU
<con.680%6) du Baule du naléil noué En à lainéa did descue.

43. Matériel en mauvais état
Mate neue etat a "D"; raprèseme 1e MeNS qui nes plus UGISAHIE dans 83
desbnaion première mais pour s'autres sariché une ne peur ent 26%) le ei Ne
du mat neuf do à l'aire 3 dede.

+) Feraies ot rebuts

Ferraibss ai rente (AU E) représemten Le mate hors dusane ct Iéparatie à pra
courant de tebUE.

3.5. Prix des matériels et équipements côtés par le Contractant
ai Les moléints et équinementg abs put olailé Les ele constant se Contractant

du partages entre 4 87 NUE, SET EYIUES acer ie pres dns à taie
3e cidesue

H} Les mation ééuipamente aoquis par nimpohe Iaquelz des orntée Dencéiuent le
Contraciant ou per des Te var evalLés eu prix de vente jeu, qui ne sera en
un cas Iériour au prix Gétermind suivant les prindiues définis à larcie 84 ce
dessus.

(+ Les sommes corespoñgänies sam portées au mrédt u mompté de Cotts Pétroiers

cern2Ag2r 28m

ARTIGLE 5

INVENTAIRES.

54. Panodiehé

Le Conractant tendre un ventaire perrenent en quantité el en valeur dé tous lea biens
Ablaos pour ler Opérations PEtañares ot pracddarà à nlervalles ralsoi dde. au nous ue
a par on, re vente pnychques tas ue remis par 106 PAS.

Notification

Une natation ents de limrendan cffeaier ua inventaire prysque 97 adressée pa:
Corimetent au moins auetreninet x (80) jours avale commépeament EG ve rtIr, de
sème que Er 15 em one le Conmetant Jul6SGNt ue 1oprÉeant à Hu1s Hai
lors dut meer

information

Au 22$ mit au une enité Data le Gairactan ne 2e fes pas, regrébeter lo S'un
veste. dal Parle Ou PArEGR Rem KO par Amemire GS pare Conacou laque:
Are or ANNEE OUR Par OU Paris COS EUR IE

ARTICLES

MOPALITES DU GOMRTE RES

Les contributions RES sont calculbes aura bave du Plan d'Opérations RES, Approuné pat Les
Portes Elles con! auslèce ame lement gare Contact de Lie sorte que lerstemie ces
staione Mégane a lLres du Coma RES ainsi que ls rlérls can lalsés corres once
au mantar prémsionnel das Opôrafine RES au auront à éMsciuer en de vie du Gsamert

Le comte FES sera au parun étmbiserne rence din ng d'au cine AA à Siandard
À Pers » qui eue NÉ Chan en confie AS LT AGE Re 2OmpRe Dioqué aupta ble
ertelas Fate

iles aarimes persaes cans le Compte RES savaient Insutfsames pour financzr a ouate
es Crératens REF, 1e Gontmerent sera en, GonoImément aux 0 spa ons de lai € qu
Gonna, de metre £a pléee ure seen pour Arancar le complement des Cperatons KES;
tés dense PIAr RES

À iivaue des Cpéreions RES. s là tolstié des ecritbutans RES à ele récupèrée an Coiis
Pétolèrs 8! so dépenses RES sont régies, le saice vante du Couple RÈS riviendta dé
droit a Couvent Mauianen,

roRABATE TE

ARTICLES

PRINCIPES D'IMPUTATION DES GAUTS DE PRESTATIONS DES SERVICES
MATERIAUX ET EQUIPEMENTS UTILES DANS LES OPERATIONS
PETROLIERES

84. Services tromiques

Lin ai aise ner mpurs pr es nerieee foentiqua rendu par 1e Coniraciant au pur
aux Sociétér As au pote es Dpériiens Paroles SHÉALISOS CS ie 20e do CET,
Pois ques anabjues de gaz, d'eau, dé caries el Luis autres ana. à Gone que de
Fais anis ne déparcen pee DEUX ani aoemian rique dns le ca de series cimaies
sroaurés par des sgosiés de iénerelores inlpendants

‘Achat de matériaux at d'équipement

Los motéreux at 1e: équipements achuiés néveseaires aux Ouéraiens Pétoières seront
8 PATES eu AO NEP Buppor are Guns

Le “Ouût Mer coimprerdia le pr s'éthat jHéduin fait des remises Gi rannis
Seenrualoment oblonue) Ces dons ee que los lexos, diats de comnésiennaes
spores, 26 Manor ce enamement 21 de Sécmemgemant el de lune safe à La
auinrurs de maléreux et d'éauisemèrt, ins que Is pertes an Fanst non Tecouuries par
voie asaurare

3.3. Utilisation dés éguisénrents et iataletions appartenant au Gontrastant

Les éguipanants alinetaliloes éppartenant A Dariractant 8 LIIERS PAT ICE DORE DES
des Gpérions Péraldres saron Enguies au Complé dés Ceëis Péloïcrs à dr taux de
action destine à euuvri l'enetier, les réparaione, fomomissament #10 serez
nacesaieé aux Opéralions Péteéhères, à condtion que de tels eoûrs r'excdda pas ceux
normement pratiqués dans l République Iehmieue de Mauitaie pour dé areslelions
simiaitée.

3.4, Evaluation des matérsis transférée
Tour matéil rare” des nirantre du Garrmstant où de ses seciétée AM du get
nimpure laquelle dos anfRés comstiuant le Cenieclart où hurs Sois Ahées 3878
Sale comme auf
2} Matériel neut

Mol nent état "A représente 1e malére ne qui Ha jamais été un : rent pour
an (10086 eu Saut Net dé à aie 2 c-essus.

CRETE Ë

ARTICLE 4
(AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES D'EXPLORATION

43. Vemobitiations

Pouria défaumingñn du bénéfice nel imposable que le Conirectant enr de farsembe de 523
<aaratns Péraleres aur le terre 8e 18 Ropualiquo Ioaique de Mauränis, ts que prévus
À Faticie V1 du Danteat, es mentions “eahsens par le Contragant ce négRuSaRes au
ipérations Pétralères sean! amas selon ur régie Fainottssement nee.

Les taur mexmum d'arotisement sut MeqUés cidessous sen 19 celègnie des
mr otllsalors canseinées et rer appiquès à éanpler de Fanbe Ca dira laque
Reda Immonltons Son! “Gal. du à couper de lang Cole 22 cours de laque
Haas inbbisatns son mises an Saice RONA) SI GENE SEINE AANGE ES* DIEU,
rer pars pour la grenière Anne Cie an quest,

Néture des Immobilisations à arnortr Taux anruel d'amortissement

Corsuson és we
Gonsruesons demontanies EH
lai 2mob ie de Heu et de 10gaman 2
Es pro ts 20%
Estiparrarts da produeton € 25 rarapor 2%
Enuipasna ne da 10-870 sea
Ganaisanens 6 évacuation 1e
Eaupernens automebes 335%
Equipanens martrss Bt aériens tas
ANGES 2%

42. Dépomios d'oxgloration

Les Hénanses d'exploration d'Hyaracetbunes aicounmas pau le Cuntractnt su le rire de ia
Répubique sémque de Uautiene y ump Tolsminont (68 ue de fschaiires
cécgiaucs ct gémpaysiques at les fie de longe dplorétion Jà leneusion des farages.
Frost, qui Seront Immoblleés palon les dieporions du lala 4.1 c-dessus), seront
considérées arme des cnatges déducinies en latte des leur année de Raienton eu
Bouront dames en un régina Famad sser en chois par À Cantradeur

cara2-12rerh &

L)  Matérol n bo

+

Maé en Bon él Kéal "57 ropréconte fe mail êr bon tél de cèrvice acoté
LAlgabie dans ea destraon arrière sans réparer sehame-quimee peur can (TE)
ru Cat No du mali neut GA à FAR 2j 6-ARSaUR

©) Autre matérol usagé
aure marne usagé da") reméseme de melètie encor uiabe dame sa

omanétion premète. mes seubemert aprés ranamions 2 aise en At CUANS PEU
<con.680%6) du Baule du naléil noué En à lainéa did descue.

43. Matériel en mauvais état
Mate neue etat a "D"; raprèseme 1e MeNS qui nes plus UGISAHIE dans 83
desbnaion première mais pour s'autres sariché une ne peur ent 26%) le ei Ne
du mat neuf do à l'aire 3 dede.

+) Feraies ot rebuts

Ferraibss ai rente (AU E) représemten Le mate hors dusane ct Iéparatie à pra
courant de tebUE.

3.5. Prix des matériels et équipements côtés par le Contractant
ai Les moléints et équinementg abs put olailé Les ele constant se Contractant

du partages entre 4 87 NUE, SET EYIUES acer ie pres dns à taie
3e cidesue

H} Les mation ééuipamente aoquis par nimpohe Iaquelz des orntée Dencéiuent le
Contraciant ou per des Te var evalLés eu prix de vente jeu, qui ne sera en
un cas Iériour au prix Gétermind suivant les prindiues définis à larcie 84 ce
dessus.

(+ Les sommes corespoñgänies sam portées au mrédt u mompté de Cotts Pétroiers

cern2Ag2r 28m

ARTIGLE 5

INVENTAIRES.

54. Panodiehé

Le Conractant tendre un ventaire perrenent en quantité el en valeur dé tous lea biens
Ablaos pour ler Opérations PEtañares ot pracddarà à nlervalles ralsoi dde. au nous ue
a par on, re vente pnychques tas ue remis par 106 PAS.

Notification

Une natation ents de limrendan cffeaier ua inventaire prysque 97 adressée pa:
Corimetent au moins auetreninet x (80) jours avale commépeament EG ve rtIr, de
sème que Er 15 em one le Conmetant Jul6SGNt ue 1oprÉeant à Hu1s Hai
lors dut meer

information

Au 22$ mit au une enité Data le Gairactan ne 2e fes pas, regrébeter lo S'un
veste. dal Parle Ou PArEGR Rem KO par Amemire GS pare Conacou laque:
Are or ANNEE OUR Par OU Paris COS EUR IE

ARTICLES

MOPALITES DU GOMRTE RES

Les contributions RES sont calculbes aura bave du Plan d'Opérations RES, Approuné pat Les
Portes Elles con! auslèce ame lement gare Contact de Lie sorte que lerstemie ces
staione Mégane a lLres du Coma RES ainsi que ls rlérls can lalsés corres once
au mantar prémsionnel das Opôrafine RES au auront à éMsciuer en de vie du Gsamert

Le comte FES sera au parun étmbiserne rence din ng d'au cine AA à Siandard
À Pers » qui eue NÉ Chan en confie AS LT AGE Re 2OmpRe Dioqué aupta ble
ertelas Fate

iles aarimes persaes cans le Compte RES savaient Insutfsames pour financzr a ouate
es Crératens REF, 1e Gontmerent sera en, GonoImément aux 0 spa ons de lai € qu
Gonna, de metre £a pléee ure seen pour Arancar le complement des Cperatons KES;
tés dense PIAr RES

À iivaue des Cpéreions RES. s là tolstié des ecritbutans RES à ele récupèrée an Coiis
Pétolèrs 8! so dépenses RES sont régies, le saice vante du Couple RÈS riviendta dé
droit a Couvent Mauianen,

roRABATE TE

